




 


 
 
TRANSMISSION USE AND CAPACITY
 
 
EXCHANGE AGREEMENT
 
 


 
 
by and among
 
 


 
 
NEVADA POWER COMPANY
(d/b/a NV Energy)
 
 


 
 
SIERRA PACIFIC POWER COMPANY
(d/b/a NV Energy)
 
 


 
 
and
 
 


 
 
GREAT BASIN TRANSMISSION, LLC
 
 


 
 
Dated as of
 
 
August 20, 2010
 
 


 
 
 
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version

TABLE OF CONTENTS
 
 
ARTICLE
I  DEFINITIONS……………………………………………………………………………………………………………………….......................................................................
2
 
1.01
Definitions…………………………………………………………………………………………………………….............................................................
2
 
1.02
Interpretations……………………………………………………………………………………………………...................................................................
31
       
ARTICLE II  ACQUISITIONS OF ON
LINE…………………………………………………………………………………………………...........................................................................
32
 
2.01
Acquisition; Purchase
Price………………………………………………………………………………….......................................................................
32
 
2.02
Closing Payments; Closing Payment
Adjustments…………………………………………………................................................................................
32
 
2.03
Conditions Precedent to Acquisition
Closing………………………………………………………….............................................................................
34
 
2.04
Acquisition Closing
Deliverables……………………………………………………………………………......................................................................
36
 
2.05
Timing and Location of Acquisition
Closing……………………………………………………………...........................................................................
36
 
2.06
Efforts to
Close……………………………………………………………………………………………………….............................................................
36
 
2.07
Disclosure Schedule
Update…………………………………………………………………………………......................................................................
36
 
2.08
Allocation of Purchase
Price………………………………………………………………………………….......................................................................
37
       
ARTICLE III  OWNERSHIP AND CAPACITY RIGHTS; MONTHLY
PAYMENT………………………………………………......................................................................................
38
 
3.01
Ownership
Rights………………………………………………………………………………………………….................................................................
38
 
3.02
Electrical Capacity
Rights………………………………………………………………………………………...................................................................
39
 
3.03
Microwave and Fiber Optic Capacity
Rights…………………………………………………………...............................................................................
43
 
3.04
Revenue
Rights……………………………………………………………………………………………………................................................................
43
 
3.05
Relationship of the
Parties……………………………………………………………………………………......................................................................
43
 
3.06
Monthly
Payment………………………………………………………………………………………………….................................................................
43
 
3.07
Great Basin Segment Abandonment or Delay Buyout
Right………………………………….........................................................................................
45
 
3.08
30th Anniversary Buyout
Right………………………………………………………………………………......................................................................
46
 
3.09
41st Anniversary Buyout Right or Renewable
Term………………………………………………...................................................................................
46
 
3.10
Force
Majeure………………………………………………………………………………………………………...............................................................
47
 
3.11
Transmission
Systems………………………………………………………………………………………….....................................................................
48
 
3.12
Additional
Uses……………………………………………………………………………………………………................................................................
48
       
ARTICLE IV  DEVELOPMENT AND CONSTRUCTION OF ON
LINE……………………………………………………………......................................................................................
48
 
4.01
Pursuit and Management of ON
Line……………………………………………………………………............................................................................
48
 
4.02
ON Line
Managers…………………………………………………………………………………………………...............................................................
49
 
4.03
Access to ON Line and ON Line
ROW…………………………………………………………………….........................................................................
49
 
4.04
Standard of
Performance…………………………………………………………………………………….........................................................................
50
 
4.05
Government Approvals;
Cooperation…………………………………………………………………...............................................................................
50
 
4.06
Interconnection and
Construction……………………………………………………………………….............................................................................
51
 
4.07
Consultants…………………………………………………………………………………………………………...............................................................
52
 
4.08
Change of
Name……………………………………………………………………………………………………................................................................
52
 
4.09
Robinson Summit
Substation……………………………………………………………………………….........................................................................
52
       
ARTICLE V  PROJECT BUDGET AND PAYMENT OF
COSTS………………………………………………………………………..................................................................................
52
 
5.01
Project
Budget………………………………………………………………………………………………………...............................................................
52
 
5.02
Compliance with Project Budget;
Amendments……………………………………………………..................................................................................
53
 
5.03
Funding ON Line
Costs…………………………………………………………………………………………...................................................................
54
 
5.04
Funding of Capital Repair
Costs……………………………………………………………………………........................................................................
56

 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
i

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 

 

 
5.05
Cost
Reductions……………………………………………………………………………………………………………...................................................
57
 
5.06
Invoicing and
Payment…………………………………………………………………………………………………........................................................
58
 
5.07
Defaulted
Contributions………………………………………………………………………………………………..........................................................
58
 
5.08
Payment on Non-Business
Day…………………………………………………………………………………….............................................................
58
 
5.09
Project
Accounts……………………………………………………………………………………….………………….....................................................
59
       
ARTICLE VI  DEVELOPMENT AND CONSTRUCTION OF GREAT BASIN
SEGMENTS…………..…………………...................................................................................................
59
 
6.01
Transmission
Improvements……………………………………………………………………..…………………............................................................
59
 
6.02
Development and
Construction…………………………………………………………………………………….............................................................
59
 
6.03
Compliance with Laws and
Conduct…………………………………………………………..…………………...............................................................
60
 
6.04
Quarterly
Reports………………………………………………………………………………………………………….....................................................
60
 
6.05
SNIP
Option……………………………………………………………………………………………….………………….................................................
60
       
ARTICLE VII  OPERATION OF THE TRANSMISSION
LINE………………………………………………….…………………........................................................................................
63
 
7.01
Transmission Line Operation; ON Line
Maintenance………………………………….………………….......................................................................
63
 
7.02
Great Basin Segment
Management………………………………………………………………………………................................................................
64
 
7.03
Operational and Maintenance
Standards………………………………………………….…………………....................................................................
64
 
7.04
Balancing Authority; Balancing Authority
Area………………………………………….…………………...................................................................
65
 
7.05
Ancillary
Services……………………………………………………………………………………….…………………...................................................
65
 
7.06
Transmission
Losses……………………………………………………………………...............…………………............................................................
65
 
7.07
Dynamic
Transfers…………………………………………………………………………………….…………………......................................................
66
       
ARTICLE VIII  MANAGEMENT COMMITTEE; PROJECT
COMPANY………………………………….…………………..............................................................................................
66
 
8.01
Management
Committee……………………………………………………………………………………………..............................................................
66
 
8.02
Non-Delegable
Actions………………………………………………………………………………………………….......................................................
69
 
8.03
Project
Company…………………………………………………………………………………………………………......................................................
70
 
8.04
Time is of the
Essence………………………………………………………………………………………………….........................................................
70
       
ARTICLE IX  REPORTING;
RECORDKEEPING……………………………………………………………………………………….....................................................................................
70
 
9.01
Monthly/Quarterly
Report……………………………………………………………………………………………..........................................................
70
 
9.02
Notification of ON Line
Events…………………………………………………………………..…………………............................................................
71
 
9.03
Recordkeeping…………………………………………………………………………………………..…………………....................................................
71
 
9.04
Inspection and Audit
Rights……………………………………………………………………….………………….........................................................
71
 
9.05
Information……………………………………………………………………………………………….…………………...................................................
72
 
9.06
Access to Financial
Information………………………………………………………………...………………….............................................................
72
       
ARTICLE X  TAXES AND
ASSESSMENTS…………………………………………………………………………..………………….................................................................................
72
 
10.01
Management of Tax
Matters……………………………………………………………………..…………………............................................................
72
 
10.02
Sharing of Taxes and Related
Payments…………………………………………………….…………………..................................................................
73
 
10.03
Payment of
Taxes………………………………………………………………………………………………………….....................................................
73
 
10.04
Non-Creation of Taxable
Entity………………………………………………………………….………………….............................................................
73
 
10.05
Transfer
Taxes………………………………………………………………………………………………………………..................................................
74
 
10.06
Duties Regarding
Assessments………………………………………………………………….…………………............................................................
74
 
10.07
Periodic
Payments…………………………………………………………………………………….………………….......................................................
75
       
ARTICLE XI  TERM AND
TERMINATION………………………………………………………………………….…………………..................................................................................
75

 


 
 
Transmission Use and Capacity Exchange Agreement
 
ii

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 

 
11.01
Term………………………………………………………………………………………………………….…………………...............................................
75
 
11.02
Winding-Up…………………………………………………………………………………………………………………...................................................
75
 
11.03
Termination…………………………………………………………………………………………………………………....................................................
77
       
ARTICLE XII  INDEMNIFICATION: LIMITATION OF
LIABILITY……………………………………………..................................................................................................................
78
 
12.01
Indemnification………………………………………………………………………………………….................................................................................
78
 
12.02
Contribution of
Parties………………………………………………………………………………....................................................................................
80
 
12.03
Waiver of
Damages……………………………………………………………………………………..................................................................................
80
 
12.04
Survival of Representations and
Warranties……………………………………………...................................................................................................
83
       
ARTICLE XIII  INSURANCE AND EVENTS OF
LOSS…………………………………………………………….................................................................................................................
83
 
13.01
Insurance…………………………………………………………………………………………………...............................................................................
83
 
13.02
Damage or
Destruction……………………………………………………………………………........................................................................................
83
 
13.03
Distribution of Insurance
Proceeds…………………………………………………………...............................................................................................
84
 
13.04
Payment of Restoration
Costs…………………………………………………………………............................................................................................
84
 
13.05
Rebuild or Repair by a Single Party; Fair Market
Value………………………………......................................................................................................
85
 
13.06
Great Basin Segment Event of
Loss……………………………………………………………...........................................................................................
86
 
13.07
Event of Loss Threshold
Deadlock……………………………………………………………...........................................................................................
86
       
ARTICLE
XIV  CONDEMNATION……………………………………………………………………………………...............................................................................................................
87
 
14.01
Participation in Condemnation
Action………………………………………………………..............................................................................................
87
 
14.02
Taking……………………………………………………………………………………………………….............................................................................
87
 
14.03
Distribution of Condemnation
Awards……………………………………………………….............................................................................................
87
 
14.04
Payment of Restoration
Costs……………………………………………………………………........................................................................................
88
 
14.05
Rebuild or Repair by a Single
Party……………………………………………………………...........................................................................................
88
 
14.06
Great Basin Segment
Condemnation………………………………………………………….............................................................................................
89
 
14.07
Condemnation Action Threshold
Deadlock……………………………………………….................................................................................................
89
       
ARTICLE XV  TRANSFERS AND CHANGES OF
CONTROL………………………………………………….....................................................................................................................
90
 
15.01
Transfers……………………………………………………………………………………………………............................................................................
90
 
15.02
Right of First Refusal and Right of First
Offer…………………………………………….................................................................................................
90
 
15.03
Permitted
Transfers…………………………………………………………………………………......................................................................................
92
 
15.04
Other Transfer
Restrictions……………………………………………………………………….........................................................................................
94
 
15.05
Change of
Control……………………………………………………………………………………....................................................................................
96
       
ARTICLE XVI  DEFAULT AND
REMEDIES…………………………………………………………………………..............................................................................................................
96
 
16.01
Events of
Default………………………………………………………………………………………..................................................................................
96
 
16.02
Remedies…………………………………………………………………………………………………................................................................................
97
 
16.03
Additional
Obligations………………………………………………………………………………....................................................................................
103
 
16.04
Interest on Overdue Payments and Contributions;
Setoff……………………….............................................................................................................
103
 
16.05
Mitigation…………………………………………………………………………………………………..............................................................................
103
       
ARTICLE XVII  REPRESENTATIONS AND
WARRANTIES……………………………………………………..................................................................................................................
104
 
17.01
Representations and
Warranties………………………………………………………………............................................................................................
104
 
17.02
Special Representations and Warranties of Great
Basin……………………………........................................................................................................
105
 
17.03
MOU…………………………………………………………………………………………………………...........................................................................
107
 
17.04
Non-Severable
Improvements…………………………………………………………………............................................................................................
108



 
 
Transmission Use and Capacity Exchange Agreement
 
iii

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
17.05
Knowledge………………………………………………………………………………………………….............................................................................
108
 
17.06
Exclusivity of
Representations…………………………………………………………………….......................................................................................
108
       
ARTICLE XVIII  LIENS; FINANCING
MATTERS………………………………………………………………….................................................................................................................
108
 
18.01
Liens…………………………………………………………………………………………………………...........................................................................
108
 
18.02
Financing……………………………………………………………………………………………………...........................................................................
110
 
18.03
Non-Disturbance
Agreement……………………………………………………………………..........................................................................................
110
 
18.04
Security
Interest………………………………………………………………………………………....................................................................................
112
       
ARTICLE XIX  GOVERNING LAW; DISPUTE
RESOLUTION…………………………………………………....................................................................................................................
117
 
19.01
Governing  Law………………………………………………………………………………………….................................................................................
117
 
19.02
Dispute Resolution; Binding
Arbitration……………………………………………………..............................................................................................
117
       
ARTICLE
XX  MISCELLANEOUS………………………………………………………………………………………............................................................................................................
120
 
20.01
Notices………………………………………………………………………………………………………...........................................................................
120
 
20.02
Waivers……………………………………………………………………………………………………..............................................................................
121
 
20.03
No Third-Person
Beneficiaries…………………………………………………………………...........................................................................................
121
 
20.04
Severability………………………………………………………………………………………………................................................................................
121
 
20.05
Independent
Counsel…………………………………………………………………………………..................................................................................
121
 
20.06
Further
Assurances…………………………………………………………………………………….................................................................................
121
 
20.07
No Fiduciary
Relationship………………………………………………………………………….......................................................................................
121
 
20.08
Confidential
Information…………………………………………………………………………..........................................................................................
122
 
20.09
Other Transmission Lines and
Exclusivity…………………………………………………...............................................................................................
123
 
20.10
Survival of
Obligations………………………………………………………………………………....................................................................................
124
 
20.11
Construction…………………………………………………………………………………………….................................................................................
124
 
20.12
Amendment……………………………………………………………………………………………...................................................................................
125
 
20.13
Entire
Agreement……………………………………………………………………………………......................................................................................
125
 
20.14
Successors and
Assigns…………………………………………………………………………….....................................................................................
125
 
20.15
Headings……………………………………………………………………………………………………............................................................................
125
 
20.16
Counterparts……………………………………………………………………………………………..................................................................................
125
 
20.17
Running with the Land; Memorandums of this
Agreement………………………..........................................................................................................
125
 
20.18
Dedication………………………………………………………………………………………………….............................................................................
125
 
20.19
Integrity Clause;
Gratuity…………………………………………………………………………........................................................................................
125
 
20.20
Expiration of
Options…………………………………………………………………………………...................................................................................
126
 
20.21
Mobile
Sierra…………………………………………………………………………………………….................................................................................
126
               
EXHIBITS
         
Exhibit A
ON Line Budget
 
Exhibit B
Delegated Responsibilities
 
Exhibit C
ON Line Schedule
 
Exhibit D
Insurance Plan
 
Exhibit E
Form of Bill of Sale and Assignment and Assumption Agreement
 
Exhibit F
Form of Assignment and Consent Agreement
 
Exhibit G
Form of Grant, Bargain and Sale Deed
 
Exhibit H
Applicable Transfer Representations and Warranties
 

 


 
 
Transmission Use and Capacity Exchange Agreement
 
iv

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
Exhibit I
Legal Opinion Provisions
                 
SCHEDULES
         
Schedule 1
Description of Transmission Line
 
Schedule 2
Monthly Payment Factors
 
Schedule 3
Operating Activities
 
Schedule 4
Primary ON Line Agreements
 
Schedule 5
Buyout Prices
 
Schedule 6
Governmental Approval Status
 
Schedule 7
Great Basin Segments Specifications Deviations
                 
ANNEXES
         
Annex A
Ownership Percentages of the Parties
 


 


 
 
Transmission Use and Capacity Exchange Agreement
 
v

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
TRANSMISSION USE AND CAPACITY
 
EXCHANGE AGREEMENT
 
THIS TRANSMISSION USE AND CAPACITY EXCHANGE AGREEMENT, dated as of August 20,
2010 (the “Effective Date”), is made and entered into by and among NEVADA POWER
COMPANY, a Nevada corporation, d/b/a NV Energy (“NPC”), SIERRA PACIFIC POWER
COMPANY, a Nevada corporation, d/b/a NV Energy (“SPPC” and, collectively with
NPC, the “NVE Parties”) and GREAT BASIN TRANSMISSION, LLC, a Delaware limited
liability company (“Great Basin”).  NPC, SPPC and Great Basin are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, the NVE Parties are investor-owned electric utilities serving customers
in both northern and southern Nevada and have been developing a major
transmission project in eastern Nevada to interconnect the two utilities known,
as of the Effective Date, as the “One Nevada Transmission Line Project” or “ON
Line”, which is an above-ground 500 kV AC transmission line from a substation to
be located at the Robinson Summit Location to the Harry Allen Substation (the
“NVE Project”);
 
WHEREAS, Great Basin currently owns and is developing the Transmission Line,
which is an above-ground 500 kV AC transmission line comprising three segments
extending from the Midpoint Substation to the Eldorado Substation;
 
WHEREAS, the northernmost and central segments of the Transmission Line are
collectively known as the Southwest Intertie Project, with the northernmost
segment extending from the Midpoint Substation to a substation located at the
Thirtymile Location (“SWIP-N”) and the central segment extending from such
substation to the Harry Allen Substation (“SWIP-S”), and the southernmost
segment of the Transmission Line, which is known as the Southern Nevada Intertie
Project, extends from the Harry Allen Substation to the Eldorado Substation
(“SNIP”);
 
WHEREAS, the NVE Parties desire to purchase from Great Basin and Great Basin
desires to sell certain undivided ownership interests in SWIP-S on the terms and
conditions set forth herein and, in furtherance of the transactions contemplated
in this Agreement, SWIP-S will be renamed the “One Nevada Transmission Line” and
“ON Line;”
 
WHEREAS, SNIP and SWIP-N comprise the Great Basin Segments, as further described
in this Agreement; and
 
WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions upon which the Parties shall jointly develop, construct, own, manage
and use ON Line and jointly use the Great Basin Segments.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


 
 
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
ARTICLE I
DEFINITIONS
 
                                         1.01 Definitions. As used in this
Agreement, the following terms shall have the following meanings:
 
“AAA” has the meaning set forth in Section 19.02(b)(i).
 
“AC” means alternating current.
 
“Acquiring Party” has the meaning set forth in Section 15.02(c).
 
“Acquisition Closing” means the sale by Great Basin and the purchase by the NVE
Parties of Ownership Interests in the amount of their respective Ownership
Percentages.
 
“Acquisition Closing Date” means the date upon which the Acquisition Closing
occurs, which shall be the day before the Acquisition Closing is effective in
accordance with Section 2.05.
 
“Acquisition Closing Deadline” has the meaning set forth in Section 2.06.
 
“Advance” has the meaning set forth in Section 5.07(a).
 
“Affiliate” means any Person that, directly or indirectly through one or more
other Persons, Controls, is Controlled by or is under common Control with the
Person specified.  For the purposes of this Agreement (except Sections 12.01(c)
and 20.08), the NVE Parties shall not be considered Affiliates of one another.
 
“Affiliated Assignee” has the meaning set forth in Section 15.03(e).
 
“Affiliated Lender” means any Person that is an Affiliate of Great Basin or
holds greater than a ten percent (10%) direct or indirect equity interest in
Great Basin other than any agency or other instrumentality of the United States
of America in its capacity as an ON Line Lender or GB Segment Lender that
becomes an Affiliate of Great Basin as a result of a foreclosure or other
exercise of its remedies under the ON Line Financing Agreements or the GB
Segment Financing Agreements, as applicable.
 
“Agreed Rate” means the lesser of (a) the “Prime rate” for the “U.S.” as
published in the “Money Rates” table of The Wall Street Journal from time to
time and (b) the maximum rate of interest permitted by Applicable Law.
 
“Agreement” means this Transmission Use and Capacity Exchange Agreement.
 
“Allocation” has the meaning set forth in Section 2.08.
 
“Alternate Representative” has the meaning set forth in Section 8.01(a).
 
 
 
Transmission Use and Capacity Exchange Agreement
 
2

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Amortization Period” means (a) with respect to Capital Repairs, Event of Loss
Costs and Condemnation Action Costs, the useful life (in months) of the
applicable reconstructed or restored asset (consistent with a depreciation
schedule approved by the PUCN and used by the NVE Parties for similar assets)
depreciated on a straight line basis and (b) with respect to any Incremental
Cost Differential, six hundred twenty-four (624) months on a straight line
basis.
 
“Ancillary Services” means any of the services that are necessary to support the
transmission of capacity and energy from resources to loads while maintaining
reliable operation of the transmission system in accordance with Prudent Utility
Practices, including scheduling, system control and dispatch service, reactive
supply and voltage control, regulation and frequency response, energy imbalance,
generator imbalance, operating reserve-spinning, operating reserve-supplemental
and loss compensation.
 
“Anticipated Investment” means (a) with respect to SWIP-N, six hundred sixteen
million nine hundred ten thousand Dollars ($616,910,000), (b) with respect to ON
Line, five hundred nine million six hundred twenty-one thousand Dollars
($509,621,000) and (c) with respect to SNIP, two hundred fourteen million five
hundred seventy-seven thousand Dollars ($214,577,000).  For the avoidance of
doubt, the foregoing Anticipated Investment amounts shall not be subject to
adjustment for any reason, including in respect of any Carrying Costs, interest
or allowance for funds used during construction.
 
“Applicable Centennial Phase 3 Facilities” has the meaning set forth in the SNIP
Agreement.
 
“Applicable Centennial Phase 3 Rights” has the meaning set forth in Section
6.05(a).
 
“Applicable Law” means any law, statute, common law, treaty, code, rule,
ordinance, binding directive, regulation, order, judgment, decree, ruling,
determination or Governmental Approval of any Governmental Authority, including
Environmental Laws, in each case, which is binding on the Transmission Line (any
portion thereof), any Party or any Project Company, as applicable.
 
“Applicable Transfer Representations and Warranties” means, with respect to a
Transfer, the representations and warranties and related limits on liability in
form and substance similar to those set out in Exhibit H.
 
“Assignment and Assumption Agreement” has the meaning set forth in Section
15.04(b).
 
“Authorized Representative” has the meaning set forth in Section 8.01(a).
 
“Balancing Authority” means the responsible entity that integrates resource
plans ahead of time, maintains load-interchange-generation balance within the
Balancing Authority Area and supports interconnection frequency in real time.
 
 
 
Transmission Use and Capacity Exchange Agreement
 
3

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Balancing Authority Area” means the collection of generation, transmission and
loads within the metered boundaries of the NVE Parties.
 
“Balancing Authority Area Services Agreement” means a Balancing Authority Area
Services Agreement entered into by and between Great Basin and one or both of
the NVE Parties for the provision of certain Ancillary Services; provided,
however, that such Balancing Authority Area Services Agreement shall not provide
for any (a) generator imbalance service for generators directly interconnected
to the Great Basin Segments within the Balancing Authority Area outside of a
bandwidth of: (i) plus or minus one and one-half percent (1.5%) of such
generator’s capacity or (ii) a maximum of plus or minus two (2) MWs, (b) energy
imbalance services or (c) operating reserves (either spinning or supplemental)
or back-up for resources associated with schedules from generators delivering
their output from or outside of the NVE Parties’ Balancing Authority Area.
 
“Bankruptcy Event” means, with respect to any Person, if such Person (a)
voluntarily files a petition or otherwise commences, authorizes or acquiesces in
the commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, (b) has any such petition filed or
proceeding or action commenced against it by its creditors and such petition,
proceeding or action is not dismissed within sixty (60) days after the filing or
commencement; (c) makes an assignment or any general arrangement for the benefit
of creditors; (d) has a liquidator, administrator, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets; or (e) is generally unable to pay its debts
as they fall due.
 
“BLM” means the United States Department of Interior’s Bureau of Land
Management.
 
“BLM SNIP License Consent” means a final decision issued by the BLM, not subject
to rehearing or administrative appeal, providing any and all BLM approvals
necessary to provide the license and transfer of assets by NPC to Great Basin as
contemplated by the SNIP Agreement, on terms and conditions reasonably
acceptable to the NVE Parties and Great Basin.
 
“Books and Records” has the meaning set forth in Section 9.03(a).
 
“Business Day” means any day other than Saturday, Sunday and any day that banks
are required to close in the State of Nevada or the State of New York.
 
“CA” means the Confidentiality Agreement, dated May 18, 2009, by and between
Great Basin and NVE Parent.
 
“Capacity Entitlement” means, with respect to a Party, the portion of the
Electrical Capacity to which such Party is entitled pursuant to Section 3.02, as
may be adjusted pursuant to Sections 16.02(f), (g) or (h).
 
“Capital Repair” means (a) any and all work reasonably necessary or appropriate
to repair, restore, refurbish or replace any equipment, structure or any other
component of ON Line (or any portion thereof) after ON Line COD necessitated by
(i) any defect in design,
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
4

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


construction or installation, (ii) physical or functional obsolescence or (iii)
modifications required by any Applicable Law or (b) the substitution,
replacement, enlargement or improvement of any structure, facility, equipment,
property, land or land rights constituting part of ON Line after ON Line COD, in
each case with respect to clauses (a) and (b), the associated costs of which
would be capitalized in accordance with GAAP; provided, however, that Capital
Repairs do not include any Operating Activities or work resulting from any Event
of Loss or any Condemnation Action.
 
“Capital Repair Account” has the meaning set forth in Section 5.04(a).
 
“Capital Repair Budget” means each budget for Capital Repairs approved by the
Management Committee, which shall include line item estimates of the cost of all
Capital Repairs expected for the five-year operation period immediately
following its preparation.
 
“Capital Repair Costs” means costs and expenses incurred to complete any Capital
Repairs, including each Party’s (a) direct internal labor costs for employees
directly engaged in completing Capital Repairs insofar as such costs are subject
to reimbursement pursuant to Section 5.01(d), (b) all direct costs for supplies,
materials, equipment property, land and land rights and the cost of removal,
salvage, or disposal of any structure, facility, equipment or property, (c)
third-Person costs, directly incurred for permitting and licensing activities,
engineering, surveying, project management, legal, and other professional
services incurred in respect of the completion of Capital Repairs, (d) costs and
expenses directly incurred pursuant to ON Line Agreements entered into in
respect of Capital Repairs and (e) costs and expenses required during an
emergency to protect human life in connection with ON Line, protect against or
mitigate serious loss or damage to ON Line, comply with Applicable Law for ON
Line and prevent or mitigate damage to the environment or to the property of
others caused by ON Line, which, in the case of clauses (a) through (e) above,
would be capitalized in accordance with GAAP; provided, however, that Capital
Repair Costs shall not include the following: (n) any costs or expenses incurred
under the Balancing Authority Area Services Agreement or in providing Balancing
Area Authority services thereunder, (o) Event of Loss Costs or Condemnation
Action Costs, (p) any lobbying costs, (q) any legal fees associated with Great
Basin’s participation in regulatory proceedings where such participation has not
been approved in advance by the Management Committee or the NVE Parties’
participation in regulatory proceedings where the NVE Parties are not the
applicant/petitioner or are not required to participate, (r) any gift of items,
money or entertainment in connection with ON Line, including political or
campaign contributions, (s) Personal Taxes or Transfer Taxes, (t) third-Person
costs, expenses and fees for lawyers, other consultants, financing parties and
agents (including application and other fees and expenses in connection with any
loan guarantee or other program provided by the U.S. Department of Energy), in
each case, incurred by any Party in connection with the ON Line Financing, its
financing of Capital Repair Costs, all other Excluded Agreements and the costs
associated with any Party’s auditing and reporting requirements under this
Agreement, the ON Line Financing Agreements and its other financing agreements,
including all Up-Front GBT Costs and On-Going GBT Costs, (u) costs and expenses
incurred in the preparation, negotiation, execution or delivery of this
Agreement, (v) any amounts attributable to general administrative costs or
overhead costs not associated with direct internal labor for employees directly
engaged in the completion of Capital Repairs, (w) any amounts
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
5

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


incurred by Great Basin in connection with the Great Basin Segments, (x) any
interest or penalty imposed by any Governmental Authority, (y) any interest or
costs associated with carrying such costs and expenses, including Carrying Costs
and (z) other than as described in clause (d) above, any costs or expenses
arising, incurred or committed to by a Party without the consent of the
Management Committee and not in accordance with the Capital Repair Budget.
 
“Capitalized Costs” means an amount equal to the aggregate sum of the (a) lesser
of Net Actual Costs and the aggregate amount of ON Line Costs set forth in the
ON Line Budget, plus Carrying Costs in respect of such costs, (b) Initial Cost
Differential, plus Carrying Costs in respect of such costs and (c) Carrying Cost
up to ON Line COD in respect of any Incremental Cost Differential, Net Event of
Loss Costs and Net Condemnation Action Costs.
 
“Carrying Cost” means the cost of carrying any ON Line Costs, Event of Loss
Costs and Condemnation Action Costs less any applicable Cost Reductions, in each
case, from the date such costs were incurred to ON Line COD at a rate equal to
(a) eight and fifty-eight hundredths percent (8.58%) per annum prior to ON Line
Financial Closing and (b) eight and eight hundredths percent (8.08%) per annum
thereafter; provided, however, that (x) Carrying Costs on Great Basin’s
Development Costs from January 1, 2010 to Acquisition Closing shall not exceed
an amount equal to, when added to such Development Costs and Carrying Costs of
Great Basin through December 31, 2009, fifteen million eight hundred thousand
Dollars ($15,800,000) and (y) Carrying Costs on the Development Costs of the NVE
Parties from January 1, 2010 to Acquisition Closing shall not exceed an amount
equal to, when added to such Development Costs and Carrying Costs of the NVE
Parties through December 31, 2009, fifteen million eight hundred thousand
Dollars ($15,800,000).  For the avoidance of doubt, any Development Costs and
Pre-Closing Costs incurred prior to ON Line Financial Closing shall be carried
at a rate of eight and fifty-eight hundredths percent (8.58%) per annum from the
date such costs were incurred to the date of ON Line Financial Closing and then
at a rate of eight and eight hundredths percent (8.08%) per annum from the date
of ON Line Financial Closing to the ON Line COD.  For purposes of calculating
Carrying Costs hereunder, all ON Line Costs, Event of Loss Costs and
Condemnation Action Costs, in each case, shall be deemed incurred, and Cost
Reductions, Insurance Proceeds and Condemnation Awards shall be deemed received,
on the last day of the month in which such costs are incurred or reductions are
received.
 
“Chair” has the meaning set forth in Section 8.01(e).
 
“Claiming Party” has the meaning set forth in Section 3.10.
 
“Claims” means any and all claims, demands, suits, obligations, payments,
liabilities, costs, fines, penalties, sanctions, taxes, judgments, damages,
losses and expenses, including reasonable attorneys’ fees and expenses.
 
“Closing Payment” has the meaning set forth in Section 2.02(b).
 
“Closing Statement” has the meaning set forth in Section 2.02(b).
 
“Code” means the Internal Revenue Code of 1986.
 
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
6

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Complete Taking” has the meaning set forth in Section 14.02.
 
“Condemnation Action” means the taking of all or any portion of the Transmission
Line as a result of the exercise of the power of eminent domain or condemnation
for public or quasi-public use or the sale or conveyance of all or any portion
of the Transmission Line under the threat or in lieu of condemnation.
 
“Condemnation Action Budget” has the meaning set forth in Section 14.04.
 
“Condemnation Action Costs” has the meaning set forth in Section 14.04.
 
“Condemnation Award” means any compensation received in respect of a
Condemnation Action.
 
“Confidential Information” has the meaning set forth in Section 20.08(a).
 
“Contributing Party” has the meaning set forth in Section 5.07(a).
 
“Contribution” has the meaning set forth in Section 5.07(a).
 
“Control” means the ownership, directly or indirectly, of fifty percent (50%) or
more of the voting securities of a Person or the power to direct the management
or policies of such Person, whether by operation of law, by contract or
otherwise.
 
“Cost Detail Reconciliation Statement” has the meaning set forth in Section
2.02(d).
 
“Cost Detail Statement” has the meaning set forth in Section 2.02(a).
 
“Cost Reduction” means any (a) damages, liquidated damages, indemnity payments
or other amounts recovered pursuant to any ON Line Agreement or in settlement of
any claim or dispute arising under any ON Line Agreement, (b) Insurance Proceeds
(other than Excess Insurance Proceeds) and Condemnation Awards (other than
Excess Condemnation Awards) recovered in respect of ON Line (including for
delay-in-start up) and (c) proceeds received in respect of the disposition of
any assets of ON Line.
 
“Counterparty Code of Conduct” means the Counterparty Code of Conduct
promulgated by the NVE Parties and as in effect on (and disclosed in writing to
Great Basin prior to) the Effective Date, setting forth requirements for Persons
engaging in business transactions with the NVE Parties.
 
“Critical Capital Repairs” means Capital Repairs that NPC reasonably deems are
required in order to operate ON Line in a safe and reliable manner in accordance
with Prudent Utility Practices.
 
“Critical Change Orders” means change orders under Material Construction
Contracts that the Managing Party reasonably deems are required in order for ON
Line to operate in a safe and reliable manner in accordance with Prudent Utility
Practices.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
7

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
“Deadlock” has the meaning set forth in Section 8.01(h).
 
“Default Purchase Notice” has the meaning set forth in Section 16.02(d).
 
“Default Rate” means the lesser of (a) four percent (4%) per annum above the
Agreed Rate and (b) the maximum rate of interest permitted by Applicable Law.
 
“Demand” has the meaning set forth in Section 19.02(b)(i).
 
“Development Costs” means all ON Line Costs incurred by a Party prior to January
1, 2010, which are, with respect to (a) NPC, twelve million four hundred
thirty-six thousand two hundred seventy-one Dollars ($12,436,271), (b) SPPC, six
hundred fifty-four thousand five hundred forty Dollars ($654,540) and (c) Great
Basin, fifteen million Dollars ($15,000,000).
 
“Direct Pay Amounts” means Post-Closing Costs due under Material Construction
Contracts that are to be invoiced directly to, and paid directly by, NPC and
Great Basin in accordance with this Agreement.
 
“Disclosing Party” has the meaning set forth in Section 20.08(a).
 
“Disclosure Schedules” has the meaning set forth in Section 17.01.
 
“Disclosure Schedule Update” has the meaning set forth in Section 2.07.
 
“Dispute” has the meaning set forth in Section 19.02(a).
 
“Dollars” means the lawful currency of the United States of America.
 
“Double Circuit Towers” means the ON Line double circuit transmission towers and
associated appurtenances designed and constructed to support two (2) 500kV
3-phase AC circuits located between (and including) that certain HMD3 double
circuit dead end structure number 617 located at latitude 37˚ 15’ 20.99” North,
longitude 114˚ 57’ 45.87” West and that certain HMD3 double circuit dead end
structure number 627 located at latitude 37˚ 14’ 11.95” North, longitude 114˚
58’ 37.03 West.
 
“Effective Date” has the meaning set forth in the preface to this Agreement.
 
“Effective Tax Rate” means (a) the then current Federal corporate statutory
income tax rate plus (b) the product of (i) the then current State of Nevada
corporate statutory income tax rate times (ii) an amount equal to one (1) minus
the Federal corporate statutory income tax rate.
 
“Eldorado Substation” means the substation jointly owned by Southern California
Edison, NPC, Salt River Project and Los Angeles Department of Water and Power
located south of Las Vegas in Clark County, Nevada and commonly known as the
“Eldorado Substation.”
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
8

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Electrical Capacity” means the maximum electrical rating of the Transmission
Line (or applicable portion thereof) expressed in MWs, as such rating is
determined and approved by WECC (or such other regulatory authority responsible
for rating the Transmission Line) from time to time.
 
“Electric Reliability Organization” means the organization certified by FERC to
propose and enforce mandatory standards for the reliable operation and planning
of the bulk power system throughout the United States of America.
 
“Eligible Assignee” means any Person that (a) has (or is Affiliated with a
Person that has) at least four (4) years’ experience owning and operating
transmission lines comparable to the Transmission Line, (b) is (or is Affiliated
with a Person that is) subject to regulation by FERC at the time the applicable
Transfer is first proposed and (c) has (or its parent has) a credit rating at
the time of the applicable Transfer equal to or better than an Investment Grade
Credit Rating or, if such Person does not have an Investment Grade Credit
Rating, a net worth at the time of the applicable Transfer equal to or greater
than three hundred fifty million Dollars ($350,000,000).
 
“Eligible Control Party” means (a) any Eligible Assignee, (b) following ON Line
COD and provided that Great Basin holds no material assets other than Ownership
Interests, any Experienced Operator and (c) following ON Line COD and the
occurrence of the earlier of (i) GB Segment COD and (ii) the GB Segment
Financial Closing Deadline without achieving GB Segment Financial Closing, any
Experienced Operator.
 
“Environmental Law” means any federal, state, local or other law, common law,
regulation, rule, ordinance, code, decree, judgment, binding directive, or
judicial or administrative order relating to the protection, preservation or
restoration of human health, the environment, wildfire, natural resources or
cultural, archaeological or historic resources, including (a) any law relating
to the releases or threatened releases of Hazardous Substances into any medium
(including ambient air, surface water, groundwater, land, surface and subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, release, transport and handling of Hazardous Substances; (b)
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the National Environmental Policy Act, 42 U.S.C. §4321 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and (c) all other Applicable
Laws addressing pollution or protection of human health, safety or the
environment.
 
“Event of Default” has the meaning set forth in Section 16.01.
 
“Event of Loss” means damage to, destruction of, or other property casualty to
the Transmission Line (or any part thereof), whether or not covered by
insurance.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
9

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Event of Loss Budget” has the meaning set forth in Section 13.04.
 
“Event of Loss Costs” has the meaning set forth in Section 13.04.
 
“Excess Condemnation Award” has the meaning set forth in Section 14.03.
 
“Excess Insurance Proceeds” has the meaning set forth in Section 13.03.
 
“Excluded Agreements” means (a) agreements between a Party and its transmission
and other customers regarding such customers’ rights to transmit electricity on
or otherwise utilize such Party’s Capacity Entitlement, Microwave Capacity or
Fiber Optic Capacity, (b) agreements only between NPC and SPPC, (c) the ON Line
Financing Agreements, (d) the financing agreements with the NVE Lenders and (e)
any Balancing Authority Area Services Agreement.
 
“Excluded Lien” means any of the following:
 
(a)           a Permitted Lien;
 
(b)           provided that Sections 18.03 and 18.04 are satisfied, a Lien
granted on the Ownership Interests or other assets of a Party (excluding the
Great Basin Segments prior to GB Segment COD, except if the Parties agree in
writing otherwise), given by such Party as security for the obligations of such
Party to the ON Line Lenders or the NVE Lenders, as applicable, and enforceable
only against the Ownership Interests or such other assets of such Party;
 
(c)           provided that Sections 18.03 and 18.04 are satisfied, a Lien
granted on the ownership interests of Great Basin in the Great Basin Segments or
other assets of Great Basin (excluding ON Line prior to GB Segment COD, except
if the Parties agree in writing otherwise), given by Great Basin as security for
its obligations to the GB Segment Lenders;
 
(d)           (i) with respect to Liens on ON Line, Liens for any tax,
assessment or other governmental charge (including Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods for ON Line) arising in the
ordinary course of business for ON Line, and (ii) with respect to Liens on the
Great Basin Segments, Liens for any tax, assessment or other governmental charge
(including Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods for the Great Basin Segments) arising in the ordinary course of business
for the Great Basin Segments, in each case (A) which are for amounts not yet due
or amounts being contested in good faith by appropriate proceedings and reserved
against in accordance with GAAP and (B) so long as such Liens shall not involve
any reasonable likelihood of the sale, forfeiture or loss of any material
interest in the Transmission Line and shall not interfere in any material
respect with the use or disposition of any material part of the Transmission
Line, the GB Segment Security Interest or the ON Line Security Interest;
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
10

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
(e)           (i) with respect to ON Line, materialmen’s, mechanics’, workers,
repairmen’s, employees’ or other like Liens on ON Line and any statutory lien,
rights of setoff or similar rights on ON Line arising in the ordinary course of
business of ON Line or in connection with the construction, operation or
maintenance of ON Line, and (ii) with respect to the Great Basin Segments,
materialmen’s, mechanics’, workers’, repairmen’s, employees’ or other like Liens
on the Great Basin Segments and any statutory lien, rights of setoff or similar
rights on the Great Basin Segments arising in the ordinary course of business of
the Great Basin Segments or in connection with the construction, operation or
maintenance of the Great Basin Segments, in each case (A) which (in the
aggregate) do not materially detract from the value of the property or assets to
which they are attached, or which are for amounts not yet due or amounts which
are being contested in good faith by appropriate proceedings and are reserved
against in accordance with GAAP or bonded over, and (B) so long as such Liens
shall not involve any reasonable likelihood of the sale, forfeiture or loss of
any material interest in the Transmission Line and shall not interfere in any
material respect with the use or disposition of any material part of the
Transmission Line, the GB Segment Security Interest or the ON Line Security
Interest;
 
(f)           Liens arising out of judgments or awards so long as enforcement of
such Liens have been stayed and an appeal or proceeding for review is being
prosecuted in good faith by appropriate proceedings and are reserved against in
accordance with GAAP or are fully covered by insurance;
 
(g)           (i) with respect to ON Line, Liens on ON Line to secure (A)
mandatory statutory obligations or (B) provided that Section 18.03 is satisfied
with respect to Liens securing amounts in excess of two hundred fifty thousand
Dollars ($250,000), performance of bids, tenders, contracts (other than for the
repayment of indebtedness for borrowed money) or leases, or for purposes of like
general nature, in the ordinary course of business for ON Line, and having an
aggregate value with respect to all Liens contemplated by this clause (g)(i)(B)
at any one time outstanding not greater than one million Dollars ($1,000,000),
and (ii) with respect to the Great Basin Segments, Liens on the Great Basin
Segments to secure (A) mandatory statutory obligations or (B) provided that
Section 18.03 is satisfied with respect to Liens securing amounts in excess of
two hundred fifty thousand Dollars ($250,000), performance of bids, tenders,
contracts (other than for the repayment of indebtedness for borrowed money) or
leases, or for purposes of like general nature, in the ordinary course of
business for the Great Basin Segments, and having an aggregate value with
respect to all Liens contemplated by this clause (g)(ii)(B) at any one time
outstanding not greater than one million Dollars ($1,000,000), in each case, so
long as such Liens shall not involve any reasonable likelihood of the sale,
forfeiture or loss of any material interest in the Transmission Line and shall
not interfere in any material respect with the use or disposition of any
material part of the Transmission Line, the GB Segment Security Interest or the
ON Line Security Interest;
 
(h)           (i) with respect to ON Line, involuntary Liens (including a lien
of an attachment, judgment or execution) not existing for more than thirty (30)
days on ON Line securing a charge or obligation for ON Line on any of ON Line’s
property, either real or personal, in the aggregate sum of less than two hundred
thousand Dollars ($200,000) at any one time outstanding, and (ii) with respect
to the Great Basin Segments, involuntary Liens (including a lien of an
attachment, judgment or execution) not existing for more than thirty (30) days
on the
 
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
11

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Great Basin Segments securing a charge or obligation for the Great Basin
Segments on any of the Great Basin Segments’ property, either real or personal,
in the aggregate sum of less than two hundred thousand Dollars ($200,000) at any
one time outstanding, in each case, so long as such Liens shall not involve any
reasonable likelihood of the sale, forfeiture or loss of any material interest
in the Transmission Line and shall not interfere in any material respect with
the use or disposition of any material part of the Transmission Line, the GB
Segment Security Interest or the ON Line Security Interest;
 
(i)           any other Liens approved by the Parties;
 
(j)           with respect to (i) Great Basin, any Lien on the Ownership
Interests of Great Basin or the Great Basin Segments arising as a result of a
breach by one or both of the NVE Parties of any of their respective obligations
under this Agreement or any agreement executed in connection herewith and (ii)
the NVE Parties, any Lien on the Ownership Interests of such Parties arising as
a result of a breach by Great Basin of any of its obligations under this
Agreement or any agreement executed in connection herewith;
 
(k)           with respect to Great Basin, Liens that are subordinated to the ON
Line Security Interest or the GB Segment Security Interest pursuant to a
subordination agreement acceptable to the NVE Parties in their sole discretion;
and
 
(l)           provided that Section 18.03 is satisfied with respect to Liens
securing amounts in excess of (i) two hundred fifty thousand Dollars ($250,000)
individually or (ii) when added to the aggregate amount secured by other Liens
permitted by this subsection (l) and not subject to a Non-Disturbance Agreement,
one million Dollars ($1,000,000), Liens existing only on the Great Basin
Segments prior to GB Segment Financial Closing in favor of unaffiliated lenders,
construction contractors, equipment providers or any other unaffiliated Persons
providing financing for the development, engineering, procurement or
construction of the Great Basin Segments.
 
“Experienced Operator” means any Person that has (or is Affiliated with a Person
that has) at least four (4) years’ experience owning and operating transmission
lines comparable to the Transmission Line or hires a project manager that has
such experience.
 
“Extended Payment Default” has the meaning set forth in Section 16.02(h).
 
“Fair Market Value” has the meaning set forth in Section 13.05(b).
 
“FERC” means the Federal Energy Regulatory Commission.
 
“FERC Approval” means one or more final orders issued by FERC under Section 205
of the Federal Power Act, without substantial condition or modification and that
is not subject to rehearing or appeal, accepting this Agreement and each
Interconnection Agreement for filing (including a determination by FERC that no
further filing of the SNIP Agreement is required), in each case, on terms
reasonably acceptable to the NVE Parties and Great Basin.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
12

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Fiber Optic Capacity” means the maximum fiber optic line capacity of the
Transmission Line (or applicable portion thereof).
 
“Final NVE Capacity Entitlement” means (a) the NVE Parties’ total Capacity
Entitlement expressed as MWs, divided by (b) the Electrical Capacity.
 
“Force Majeure” means any of the following enumerated events that occur
subsequent to the Effective Date that delays or prevents a Party’s performance
of its obligations under this Agreement, but only to the extent that (a) such
event is not attributable to the fault or negligence on the part of such Party,
(b) such event is caused by factors beyond such Party’s reasonable control and
(c) despite taking all reasonable technical and commercial precautions and
measures to prevent, avoid, mitigate or overcome such event and the consequences
thereof, such Party has been unable to prevent, avoid, mitigate or overcome such
event or consequences:
 
(i)           Acts of God, such as storms, hurricanes, droughts, tornados,
avalanches, epidemics, land slides, floods, lightning, fire, explosion,
quarantine, earthquakes, and other natural disasters;
 
(ii)           Sabotage or destruction by a third Person of facilities and
equipment relating to the performance by the affected Party of its obligations
under this Agreement;
 
(iii)           War (declared or undeclared), insurrection, acts of terrorism,
rebellion, blockades, embargoes, fires, explosions, adverse geological or
underground conditions, riot, acts of a public enemy or other civil disturbance;
 
(iv)           Strike, walkout, lockout or other significant labor dispute;
 
(v)           (A) Loss or damage of materials or equipment in transit or
inability to procure materials or equipment, (B) chemical or radioactive
contamination of materials, equipment or sites or (C) inability to conduct
studies or interconnect or test facilities due to delay by any third Person;
 
(vi)           (A) Action or inaction of a Governmental Authority (including a
Party’s failure or delay in receiving or renewing any Governmental Approval),
(B) changes in any Governmental Approval or the conditions imposed thereunder or
(C) any material legislative, judicial or administrative change in any
Applicable Law existing as of the Effective Date, any material change in the
enforcement, interpretation or application of any Applicable Law existing as of
the Effective Date by the relevant Governmental Authority, or the enactment of
any Applicable Law on or after the Effective Date;
 
(vii)           A material adverse change or effect in the banking,
institutional or capital markets in general; and
 
(viii)           Action or inaction in connection with requirements from an
Electric Reliability Organization applicable to the Transmission Line.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
13

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
Notwithstanding anything to the contrary in this definition, (x) Force Majeure
shall not include economic hardship of a Party unless such hardship is a direct
result of the event described in clause (vii) above and (y) no Party shall be
prevented from claiming Force Majeure to the extent that such Party’s
performance is delayed or prevented by its unwillingness to settle or otherwise
resolve a strike, walkout, lockout or other significant labor dispute of its own
workforce, and the settlement or resolution of such strike, walkout, lockout or
significant labor dispute shall be in such Party’s sole discretion.
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States of America, applied on a consistent basis.
 
“GB Segment COD” means the date that (a) the Great Basin Segments have both
commenced commercial operations and satisfied the requirements for “substantial
completion” (or words of similar import) as defined in and in accordance with
the requirements of the applicable material construction agreements, (b) all
transmission upgrades and interconnection facilities necessary to interconnect
SWIP-N with the Midpoint Substation and Robinson Summit Substation have been
completed and successfully tested in accordance with Prudent Utility Practices,
(c) all transmission upgrades and interconnection facilities necessary to
interconnect SNIP with the Harry Allen Substation and Eldorado Substation have
been completed and successfully tested in accordance with Prudent Utility
Practices and (d) the Great Basin Segments have both been safely and reliably
energized and energy may be delivered across the interconnection facilities to
the interconnection providers’ transmission systems in accordance with the
applicable interconnection agreements.
 
“GB Segment COD Deadline” means the sixth (6th) anniversary of the GB Segment
Financial Closing or such later date as may be determined in accordance with
Section 3.07(b).
 
“GB Segment Development Costs” means (a) the aggregate sum of costs and expenses
incurred by Great Basin to complete the development of the Great Basin Segments,
including (i) Great Basin’s direct internal labor costs for employees directly
engaged in development efforts associated with the Great Basin Segments, (ii)
third-Person costs for permitting and licensing activities, engineering,
surveying, project management, legal, accounting and other professional services
incurred in respect of development efforts associated with the Great Basin
Segments, (iii) interest on all such costs at a rate equal to eight and
fifty-eight hundredths percent (8.58%) per annum calculated from when such costs
were incurred to GB Segment Financial Closing and (iv) the use of any liquidated
damages, proceeds, awards or payments described in clause (b) below to pay any
costs or expenses incurred by Great Basin to complete the development of the
Great Basin Segments, minus (b) any liquidated damages recovered as a result of
a failure of the Great Basin Segments to achieve their performance or schedule
guarantees, any Insurance Proceeds, Condemnation Awards or damage or indemnity
payments received in respect of the Great Basin Segments, and any proceeds for
the disposition of any assets of the Great Basin Segments (together with the
reduction in carrying costs resulting from the receipt of such liquidated
damages, Insurance Proceeds, Condemnation Awards, damage or indemnity payments
or other proceeds, as applicable); provided, however, that GB Segment
Development Costs shall not include the following: (q) any lobbying costs, (r)
any legal
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
14

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


fees associated with Great Basin’s participation in regulatory proceedings where
Great Basin is not the applicant or petitioner, (s) any gift of items, money or
entertainment in connection with the Great Basin Segments, including political
or campaign contributions, (t) Personal Taxes or Transfer Taxes, (u)
third-Person costs, expenses and fees for lawyers, other consultants, financing
parties and agents (including application and other fees and expenses in
connection with any loan guarantee or other program provided by the U.S.
Department of Energy), in each case, incurred by Great Basin in connection with
the GB Segment Financing and the costs associated with Great Basin’s auditing
and reporting requirements under this Agreement and the GB Segment Financing
Agreements, (v) costs and expenses incurred in the preparation, negotiation,
execution or delivery of this Agreement, (w) any amounts attributable to general
administrative costs or overhead costs not associated with direct internal labor
for employees directly engaged in development efforts associated with Great
Basin Segments, (x) any interest or penalty imposed by any Governmental
Authority, (y) any amounts incurred by Great Basin in connection with ON Line or
(z) costs or expenses incurred pursuant to procurement or construction
agreements or other agreements for the purchase of equipment or materials for
any of the Great Basin Segments.
 
“GB Segment Financial Closing” means the occurrence of each of the following:
(a) the GB Segment Security Interest has been granted to the NVE Parties and is
valid, legal, perfected, in full force and effect and has the priority
contemplated by Section 18.04, each Security Document for the GB Segment
Security Interest has been properly executed and delivered, and has been duly
filed, registered and recorded, and Uniform Commercial Code financing statements
have been duly filed, in each case in each jurisdiction as required by
Applicable Law or as reasonably requested by the NVE Parties in order to grant
and maintain a valid, legal and perfected Lien with the priority contemplated by
Section 18.04 in respect of the GB Segment Security Interest, and each such
Security Document is in full force and effect, (b) a Non-Disturbance Agreement
has been delivered by each GB Segment Lender (or an agent thereof) in favor of
the NVE Parties, (c) legal opinions addressing the matters set forth on Exhibit
I attached hereto and otherwise in form and substance reasonably acceptable to
the NVE Parties have been delivered to the NVE Parties regarding the GB Segment
Security Interest and the associated Security Documents, (d) Great Basin has
obtained financing for the expected full cost of the Great Basin Segments plus a
reasonable contingency, (e) all GB Segment Financing Agreements required in
order to obtain the financing referred to in clause (d) above have been executed
and delivered by all parties thereto to each other and are in full force and
effect, (f) all conditions precedent (other than customary draw conditions)
under such GB Segment Financing Agreements have been satisfied or permanently
waived necessary to allow Great Basin to fund the expected full cost of the
Great Basin Segments, (g) the first drawdown of loans pursuant to such GB
Segment Financing Agreements has occurred, (h) the GB Segment Lenders (other
than any Affiliated Lender) have delivered a certificate stating or Great Basin
has delivered such other evidence demonstrating, in each case that is reasonably
satisfactory to the NVE Parties, that each of clauses (d)-(g) above has
occurred, and (i) full notice to proceed has been issued under all critical
construction contracts for either Great Basin Segment.
 
“GB Segment Financial Closing Deadline” means March 31, 2014 or such later date
as may be determined in accordance with the terms set forth in this Agreement.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
15

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“GB Segment Financing” means the financing or refinancing (including working
capital facilities not to exceed fifteen million Dollars ($15,000,000) and
interest rate hedging facilities and related letters of credit) for the
construction, operation or capital repairs of the Great Basin Segments.
 
“GB Segment Financing Agreements” means all financing and equity contribution
agreements for the GB Segment Financing.
 
“GB Segment Intercreditor Agreement” means an intercreditor agreement to be
executed and delivered by the NVE Parties, Great Basin and the GB Segment
Lenders (or an agent thereof).
 
“GB Segment Lenders” means the Persons providing loans or other credit or
interest rate hedging facilities under the GB Segment Financing Agreements;
provided, however, that no Affiliated Lender shall be a GB Segment Lender,
unless (for so long as such GB Segment Lender is an Affiliated Lender) (a) such
Affiliated Lender (i) has no voting, approval or consent rights with respect to
any provision of this Agreement that is subject to the GB Segment Lenders’ vote,
approval or consent under the terms of this Agreement, (ii) has no voting,
approval or consent rights with respect to the exercising of any remedy under
any security document in connection with the GB Segment Financing, and (iii) has
no voting, approval or consent rights, and does not participate, with respect to
any decision to issue any certificate contemplated by clause (h) of the
definition GB Segment Financial Closing, and (b) the aggregate amount of the GB
Segment Financing held directly or indirectly by all Affiliated Lenders is equal
to or less than one-third (1/3) of the principal amount of the GB Segment
Financing; provided, further, however, that any Affiliated Lender that is a GB
Segment Lender shall be entitled to benefit from any and all waivers, consents,
amendments and remedies granted or exercised by the other GB Segment Lenders on
a pro rata and pari passu basis.
 
“GB Segment Security Interest” has the meaning set forth in Section 18.04(a).
 
“GB Segment Security Interest Cap” has the meaning set forth in Section
18.04(a).
 
“Governmental Approvals” means any licenses, approvals, consents, exemptions,
agreements, authorizations or permits of, notifications to or filings or
registrations with, any Governmental Authority relating to the Transmission Line
(or any portion thereof).
 
“Governmental Authority” means any executive branch, legislature, court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States of America or other country or any domestic
state, county, city or other political subdivision or similar governing entity.
 
“Gratuity” means any gift of items, money or entertainment intended to
improperly influence the award of a contract or to improperly obtain favorable
treatment under a contract in a manner that violates Applicable Law.
 
“Great Basin” has the meaning set forth in the preface to this Agreement.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
16

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Great Basin Manager” has the meaning set forth in Section 4.02(a).
 
“Great Basin O&M Costs” means all costs and expenses under the Balancing
Authority Area Services Agreement and the aggregate sum of all costs and
expenses for all Operating Activities, maintenance, capital repairs, BLM lease
payments, property taxes, payments for utilities, costs of obtaining and
maintaining any required Governmental Approvals, insurance premiums, licensing
fees and other fees, consulting and professional fees and expenses necessary for
management and operation, in each case, in respect of any Great Basin Segment.
 
“Great Basin Segments” means the SWIP-N and SNIP collectively, including, in
each case, any fiber optic line comprising SWIP-N and SNIP, any microwave
communication system comprising SWIP-N and SNIP and any and all assets,
interests and property rights (real and personal and tangible and intangible)
comprising SWIP-N and SNIP and any and all leasehold and other possessory
interest in the rights-of-way, agreements, Governmental Approvals for the Great
Basin Segments, and books and records, work product, depreciation and other tax
benefits, in each case, comprising SWIP-N and SNIP, as further described in
Schedule 1.
 
“Harry Allen Substation” means the substation owned by NPC located just north of
Las Vegas in Clark County, Nevada and commonly known as the “Harry Allen
Substation.”
 
“Hazardous Substance” means: (a) any petroleum or petroleum products, flammable
materials, explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCBs) in regulated
concentrations; (b) any chemicals or other materials or substances which are now
or hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants” or words of similar import under any Environmental
Law; and (c) any other chemical or other material or substance, exposure to
which is now or hereafter prohibited, limited or regulated as such under any
Environmental Law, including the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq., the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq, or any similar
state statute.
 
“Incremental Cost Differential” means an amount (if any) equal to any Net Actual
Costs in excess of the greater of (a) the ON Line Budget and (b) the Anticipated
Investment for ON Line.
 
“Indemnified Persons” has the meaning set forth in Section 12.01(a).
 
“Indemnifying Party” has the meaning set forth in Section 12.01(b).
 
“Independent Auditor” has the meaning set forth in Section 2.02(e).
 
“Independent Contractor” means any independent contractor retained pursuant to a
Maintenance Agreement to maintain the Transmission Line (or any portion
thereof).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
17

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
“Initial Cost Differential” means the lesser of (a) any amount by which the
Anticipated Investment for ON Line exceeds the ON Line Budget and (b) any amount
by which the Net Actual Costs exceed the ON Line Budget.
 
“Insurance Plan” means the insurance plan set forth as Exhibit D, as such plan
may be amended from time to time and approved by the Management Committee.
 
“Insurance Proceeds” means any insurance proceeds paid pursuant to insurance
policies maintained in accordance with the Insurance Plan.
 
“Interconnection Agreements” means the Robinson Summit Substation Transmission
Interconnection Agreement, effective as of the date approved by FERC, entered
into by and among SPPC (in its capacity as the interconnection provider), Great
Basin, SPPC (in its capacity as an owner of ON Line) and NPC (in its capacity as
an owner of ON Line) and the Harry Allen Transmission Interconnection Agreement,
effective as of the date approved by FERC, entered into by and among NPC (in its
capacity as the interconnection provider), Great Basin and NPC (in its capacity
as an owner of ON Line) and SPPC (in its capacity as an owner of ON Line), in
each case, as approved by FERC.
 
“Intercreditor Agreements” means the ON Line Intercreditor Agreement and the GB
Segment Intercreditor Agreement.
 
“Investment Grade Credit Rating” means, with respect to a Person, a then
assigned credit rating of such Person based on its long-term, senior, secured or
unsecured non-credit-enhanced, indebtedness equal to “Baa3” or above from
Moody’s Investor Services, Inc. (or any successor) or “BBB-” or above from
Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc. (or any
successor); provided, however, that if neither of such credit ratings is
published for such Person, then the Investment Grade Credit Rating for such
Person means a then assigned credit rating of such Person based on its
long-term, senior, secured or unsecured non-credit-enhanced, indebtedness equal
to “BBB-” or above as determined by, in the case of an Eligible Assignee, the
NVE Parties and, in the case of Section 11.02(c), each other Party, in each
case, in accordance with its internal policies and procedures for determining
implied credit ratings.
 
“IP License Agreement” means the Intellectual Property License Agreement, dated
as of the date hereof, by and among the NVE Parties and Great Basin.
 
“kV” means kilovolt.
 
“Land Contracts” means the easements, leases, licenses, instruments, agreements,
and documents that grant rights in the ON Line ROW necessary or desirable for
the development, construction, ownership and management of ON Line, including
ingress to and egress from the ON Line ROW.
 
“Las Vegas Courts” has the meaning set forth in Section 19.02(b)(v).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
18

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
“Lien” means any mortgage, lien, pledge, charge, claim, security interest or
other encumbrance, including any liens for taxes and assessments, builder,
mechanic, warehouseman, materialman, contractor, workman, repairman or carrier
liens or other similar liens or claims.
 
“Loss Threshold” means any Event of Loss or Condemnation Action occurring in
respect of (a) ON Line (or any portion thereof) with an estimated cost to repair
or replace the affected portion of eighty million Dollars ($80,000,000) or, if
the estimated cost to repair or replace exceeds twenty million Dollars
($20,000,000), with an estimated period of time required to repair or replace
the affected portion of three (3) years, (b) SNIP (or any portion thereof) with
an estimated cost to repair or replace the affected portion of thirty-two
million Dollars ($32,000,000) or, if the estimated cost to repair or replace
exceeds eight million Dollars ($8,000,000), with an estimated period of time
required to repair or replace the affected portion of three (3) years or (c)
SWIP-N (or any portion thereof) with an estimated cost to repair or replace the
affected portion of eighty million Dollars ($80,000,000) or, if the estimated
cost to repair or replace exceeds twenty million Dollars ($20,000,000), with an
estimated period of time required to repair or replace the affected portion of
three (3) years (such Dollar thresholds to be adjusted upward annually by a
factor of two percent (2%) per annum from and after the first (1st) anniversary
of ON Line COD).
 
“Loss Threshold Deadlock” means the Parties are unable to reach agreement
regarding any determination of whether an Event of Loss or Condemnation Action
exceeded a Loss Threshold.
 
“Maintenance Agreement” means any separate agreement between a Party and an
Independent Contractor, relating to the maintenance of the Transmission Line (or
any portion thereof) as may be in effect from time to time.
 
“Management Committee” means the management committee established pursuant to
Section 8.01(a).
 
“Managing Party” means, subject to Section 16.02(e), (a) through the Acquisition
Closing Date, Great Basin and (b) after the Acquisition Closing Date to ON Line
COD, NPC.
 
“Material Adverse Effect” means a material adverse effect on (a) ON Line or the
development, construction, ownership, management, operation, maintenance, use or
economic viability thereof, (b) the ability of the Parties to perform their
respective material obligations under this Agreement, (c) the ability of any
party to enter into any ON Line Agreement or perform its material obligations
under any ON Line Agreement, (d) the ability to obtain, maintain or comply in
any material respect with any material Governmental Approval for ON Line or (e)
the validity or enforceability of this Agreement or any of the ON Line
Agreements, or the rights or remedies of the parties hereunder or thereunder.
 
“Material Construction Contract” means each of the Substation Construction
Contract, the Transmission Line Construction Contract, the Tower Supply
Agreements and the Other Supply Agreements.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
19

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
“Material Construction Contractor” means each of the Substation Construction
Contractor, the Transmission Line Construction Contractor, the Tower Suppliers
and the Other Suppliers.
 
“Material Event” means any breach of or default under, or notice of force
majeure or other material communication with respect to, any ON Line Agreement,
any litigation pending or threatened in writing or proceeding of a Governmental
Authority pending or threatened in writing affecting the Transmission Line, any
material Condemnation Action or Event of Loss and any citation or notice of
material noncompliance with Applicable Law.
 
“Microwave Capacity” means the maximum microwave communication system capacity
of the Transmission Line (or applicable portion thereof).
 
“Midpoint Substation” means the substation owned by Idaho Power Company located
north of Twin Falls in Jerome County, Idaho and commonly known as the “Midpoint
Substation.”
 
“Monthly Payment” has the meaning set forth in Section 3.06(a).
 
“Monthly Payment Period” has the meaning set forth in Section 3.06(a).
 
“Monthly/Quarterly Report” has the meaning set forth in Section 9.01.
 
“MOU” means the Memorandum of Understanding Regarding Potential Transmission Use
Agreement, dated as of December 30, 2009, by and among the Parties.
 
“MW” means megawatt.
 
“NERC” means the North American Electric Reliability Corporation.
 
“Net Actual Costs” means an amount equal to the aggregate of all Development
Costs, all Pre-Closing Costs and all Post-Closing Costs, minus an aggregate
amount equal to all Cost Reductions received by a Party in respect of ON Line
Activities.
 
“Net Capital Repair Costs” means all Capital Repair Costs incurred by a Party,
minus an aggregate amount equal to all Cost Reductions received by a Party in
respect of Capital Repairs.
 
“Net Condemnation Action Costs” means all Condemnation Action Costs incurred by
a Party, minus an aggregate amount equal to all Cost Reductions received by a
Party in respect of any Condemnation Action.
 
“Net Event of Loss Costs” means all Event of Loss Costs incurred by a Party,
minus an aggregate amount equal to all Cost Reductions received by a Party in
respect of any Event of Loss.
 
“Non-Contributing Party” has the meaning set forth in Section 5.07(a).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
20

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
“Non-Disturbance Agreement” has the meaning set forth in Section 18.03.
 
“Notice” has the meaning set forth in Section 19.02(a).
 
“NPC” has the meaning set forth in the preface to this Agreement.
 
“NPC Manager” has the meaning set forth in Section 4.02(b).
 
“NPC Purchase Price” has the meaning set forth in Section 2.01(b).
 
“NVE Lenders” means the Persons making available funds to the NVE Parties (or
any one of them individually) or any of their respective Affiliates through
loans, debt securities or other credit facilities before or after the Effective
Date, including holders of securities issued under their respective General and
Refunding Mortgage Indentures, dated as of May 1, 2001.
 
“NVE Parent” means NV Energy, Inc., a Nevada corporation.
 
“NVE Parties” has the meaning set forth in the preface to this Agreement.
 
“NVE Project” has the meaning set forth in the recitals of this Agreement.
 
“NVE WACC” means the weighted average cost of capital for NPC as of the first
day of the calendar year in which the relevant expenditure occurred, as
determined in NPC’s regulatory case that sets such cost for the first day of the
applicable year, with the return on equity component grossed up for income taxes
by dividing the return on equity component by an amount equal to one (1) minus
the Effective Tax Rate.
 
“Offer Notice” means any ROFR Offer Notice or ROFO Offer Notice, as applicable.
 
“Offered Interest” means any ROFR Offered Interest or ROFO Offered Interest, as
applicable.
 
“On-Going GBT Costs” means costs, expenses and fees paid to unaffiliated
third-Persons reasonably incurred by Great Basin after ON Line COD associated
with (i) Great Basin’s auditing and reporting requirements under this Agreement
or (ii) the ON Line Financing Agreements, which are, in each case, actual,
verifiable costs paid to unaffiliated third-Persons in a single fiscal year, but
shall not include any costs of carrying such third-Person costs; provided,
however, that On-Going GBT Costs shall not include any costs that, in the
aggregate, exceed in a single fiscal year an amount equal to the product of (a)
one hundred twenty-five thousand Dollars ($125,000) and (b) the Price Index.
 
“ON Line” means any and all assets, interests and property rights (real and
personal and tangible and intangible) comprising SWIP-S (to be renamed the “One
Nevada Transmission Line” pursuant to Section 4.08), including any fiber optic
line comprising SWIP-S, any microwave communication system comprising SWIP-S 
and any and all leasehold or other possessory interest in the ON Line ROW, ON
Line Agreements, Governmental Approvals for ON Line, Books and Records, Work
Product and depreciation and other tax benefits, as further
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
21

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


described in Schedule 1.  For the avoidance of doubt, ON Line does not include
the NVE Project, Excluded Agreements or any information licensed to Great Basin
under the IP License Agreement.
 
“ON Line Account” has the meaning set forth in Section 5.03(b).
 
“ON Line Activities” means all activities undertaken in connection with (a) the
development, construction, testing and starting up of ON Line prior to the
commencement of the Operating Period and (b) the development of the NVE Project
through the Acquisition Closing; provided, however, that ON Line Activities
shall not include any activities contemplated by the Excluded Agreements or any
activities undertaken in connection with Capital Repairs, an Event of Loss or
Condemnation Action.
 
“ON Line Agreement” means an agreement (other than this Agreement) entered into
by a Party in connection with the ON Line Activities (excluding development of
the NVE Project), Capital Repairs or work resulting from any Event of Loss or
Condemnation Action on ON Line, including each Material Construction Contract,
Interconnection Agreement, Land Contract and the IP License Agreement; provided,
however, that ON Line Agreements do not include any Excluded Agreements.
 
“ON Line Budget” means the budget attached hereto as Exhibit A (as amended from
time to time in accordance with the provisions hereof) consisting of line item
estimates of all ON Line Costs required to be funded by the Parties hereunder,
including allowances for escalation (where applicable) and contingency, in each
case, that are calculated in accordance with prudent estimating practices, but
shall not include any Carrying Costs.
 
“ON Line COD” means the date that (a) ON Line commences commercial operation and
satisfies the requirements for “substantial completion” (or words of similar
import) as defined in and in accordance with each Material Construction
Contract, (b) all additions, modifications and changes to the NVE Parties’
transmission systems necessary to interconnect ON Line with the Robinson Summit
Substation and the Harry Allen Substation have been completed and successfully
tested in accordance with Prudent Utility Practices and (c) ON Line is safely
and reliably energized and energy may be delivered across such interconnection
facilities to the NVE Parties’ transmission systems in accordance with the
Interconnection Agreements.
 
“ON Line Costs” means costs and expenses incurred to complete the ON Line
Activities, including each Party’s (a) direct internal labor costs for employees
directly engaged in performing the ON Line Activities insofar as such costs are
subject to reimbursement pursuant to Section 5.01(d), (b) third-Person costs for
permitting and licensing activities, engineering, surveying, project management,
legal, accounting and other professional services incurred in respect of the
performance of ON Line Activities, (c) costs and expenses incurred pursuant to
ON Line Agreements entered into in respect of ON Line Activities, (d) costs and
expenses required during an emergency to protect human life in connection with
ON Line, protect against or mitigate serious loss or damage to ON Line, comply
with Applicable Law for ON Line and prevent or mitigate damage to the
environment or to the property of others caused by ON Line and (e) amounts
payable prior to ON Line COD for BLM lease payments, property Taxes and
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
22

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


sales Taxes; provided, however, that ON Line Costs shall not include the
following: (n) any costs or expenses incurred under the Balancing Authority Area
Services Agreement or in providing Balancing Area services thereunder, (o) Event
of Loss Costs or Condemnation Action Costs, (p) any costs or expenses incurred
to complete the ON Line Activities prior to January 1, 2010 other than
Development Costs, (q) any lobbying costs, (r) any legal fees associated with
Great Basin’s participation in regulatory proceedings where such participation
has not been approved in advance by the Management Committee or the NVE Parties’
participation in regulatory proceedings where the NVE Parties are not the
applicant/petitioner or are not required to participate, (s) any gift of items,
money or entertainment in connection with ON Line, including political or
campaign contributions, (t) Personal Taxes or Transfer Taxes, (u) third-Person
costs, expenses and fees for lawyers, other consultants, financing parties and
agents (including application and other fees and expenses in connection with any
loan guarantee or other program provided by the U.S. Department of Energy), in
each case, incurred by any Party in connection with the ON Line Financing, its
financing of Capital Repair Costs, all other Excluded Agreements and the costs
associated with any Party’s auditing and reporting requirements under this
Agreement, the ON Line Financing Agreements and its other financing agreements,
including all Up-Front GBT Costs and On-Going GBT Costs, (v) costs and expenses
incurred in the preparation, negotiation, execution or delivery of this
Agreement, (w) any amounts attributable to general administrative costs or
overhead costs not associated with direct internal labor for employees directly
engaged in the performance of ON Line Activities, (x) any amounts incurred by
Great Basin in connection with the Great Basin Segments, (y) any interest or
penalty imposed by any Governmental Authority and (z) any interest or costs
associated with carrying such costs and expenses, including Carrying Costs.
 
“ON Line Financial Closing” means the occurrence of the following:  (a) Great
Basin has obtained debt and equity financing in an amount equal to at least
seventy-five percent (75%) of the expected Post-Closing Costs as set forth in
the ON Line Budget, (b) all ON Line Financing Agreements required in order to
obtain the financing referred to in clause (a) above have been executed and
delivered by all parties thereto to each other and are in full force and effect,
(c) all conditions precedent (other than customary draw conditions) under such
ON Line Financing Agreements have been satisfied or permanently waived necessary
to allow Great Basin to fund at least seventy-five percent (75%) of the expected
Post-Closing Costs as set forth in the ON Line Budget, (d) the first drawdown of
loans pursuant to such ON Line Financing Agreements has occurred and (e) the ON
Line Lenders (other than any Affiliated Lender) have delivered a certificate
stating or Great Basin has delivered such other evidence demonstrating, in each
case reasonably satisfactory to the NVE Parties, that each of the foregoing has
occurred.
 
“ON Line Financing” means the financing or refinancing (including working
capital facilities not to exceed five million Dollars ($5,000,000) and interest
rate hedging facilities and related letters of credit) obtained by Great Basin
for the construction of ON Line or Capital Repairs or the working capital needs
of Great Basin in respect of ON Line.
 
“ON Line Financing Agreements” means all financing and equity contribution
agreements for the ON Line Financing.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
23

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“ON Line Intercreditor Agreement” means an intercreditor agreement to be
executed and delivered by the NVE Parties, Great Basin and the ON Line Lenders
(or an agent thereof).
 
“ON Line Lenders” means the Persons (including the U.S. Department of Energy, as
a loan guarantor) providing loans, other credit facilities or interest rate
hedging facilities under the ON Line Financing Agreements; provided, however,
that no Affiliated Lender shall be an ON Line Lender, unless (for so long as
such ON Line Lender is an Affiliated Lender) (a) such Affiliated Lender (i) has
no voting, approval or consent rights with respect to any provision of this
Agreement that is subject to the ON Line Lenders’ vote, approval, or consent
under the terms of this Agreement, (ii) has no voting, approval or consent
rights with respect to the exercising of any remedy under any security document
in connection with the ON Line Financing, and (iii) has no voting, approval or
consent rights, and does not participate, with respect to any decision to issue
any certificate contemplated by clause (e) of the definition of ON Line
Financial Closing, and (b) the amount of the ON Line Financing held directly or
indirectly by such Affiliated Lender is used only for funding Capital Repair
Costs, Initial Cost Differentials or Incremental Cost Differentials; provided,
further, however, that any Affiliated Lender that is an ON Line Lender shall be
entitled to benefit from any and all waivers, consents, amendments and remedies
granted or exercised by the other ON Line Lenders on a pro rata and pari passu
basis.
 
“ON Line Manager” means the Great Basin Manager or the NPC Manager, as
applicable.
 
“ON Line ROW” means the parcel(s) of real estate on which ON Line will be
constructed and situated, including that which is more fully described in
Schedule 1.
 
“ON Line Schedule” means that certain detailed Level II schedule for the ON Line
Activities, attached hereto as Exhibit C (as amended from time to time in
accordance with the provisions hereof), which shall include the expected
sequence of activities, durations and milestones for the construction of ON Line
and incorporate the Level II critical path method schedules that represent the
schedules for accomplishing, and that is the baseline schedule that forms the
basis of progress for, the work to be performed under each Material Construction
Contract.
 
“ON Line Security Interest” has the meaning set forth in Section 18.04(a).
 
“Operating Activities” means all activities reasonably necessary or advisable in
connection with the day-to-day (a) management, operation, inspection, cleaning
and upkeep of ON Line (or any portion thereof) during the Operating Period and
(b) operation of the Great Basin Segments, as further specified, but not limited
to the activities set forth, in Schedule 3; provided, however, that Operating
Activities do not include any Ancillary Services or any work resulting from any
Capital Repair, Event of Loss or any Condemnation Action.
 
“Operating Costs” means the aggregate sum of all costs and expenses for all
Operating Activities, BLM lease payments, property Taxes, payments for
utilities, costs of obtaining and maintaining any required Governmental
Approvals, insurance premiums, licensing
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
24

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
fees and other fees, consulting and professional fees, and expenses necessary
for the day-to-day management and operation, in each case, in respect of ON
Line; provided, however, that Operating Costs shall not include (a) any amounts
owing pursuant to Sections 12.01 or 12.02, (b) any amounts paid under any
Monthly Payment, (c) with regard to Great Basin, any costs that would not have
been reimbursed under Section 5.01(d), (d) any costs incurred by any Party in
connection with its individual (as opposed to common) ownership or use (as
opposed to operation and maintenance) of ON Line, including any costs associated
with Great Basin’s Open Access Transmission Tariff, (e) any Capital Repair
Costs, Event of Loss Cost or Condemnation Action Cost, (f) On-Going GBT Costs,
(g) Personal Taxes or Transfer Taxes, (h) any interest or penalty imposed by any
Governmental Authority and caused by Great Basin or (i) any costs incurred in
connection with the operation of any Great Basin Segment.
 
“Operating Period” means the period of time commencing on the ON Line COD and
ending on the date the Transmission Line is retired in accordance with this
Agreement.
 
“Operating Plan” means a plan submitted to the Management Committee for review
and discussion, but not approval, covering the following activities: (a) with
respect to ON Line, activities related to operations and maintenance of ON Line,
in accordance with Prudent Utility Practices, the NVE Parties’ transmission
operating procedures and policies, and applicable NERC and/or WECC requirements,
such as line patrols, vegetation management, equipment testing and inspection,
insulator washing, and electric system control center coordinated operating
protocols; and (b) with respect to the Great Basin Segments, activities related
to operation of the Great Basin Segments, in accordance with Prudent Utility
Practices, the NVE Parties’ transmission operating procedures and policies, and
applicable NERC and/or WECC requirements, including electric system control
center coordinated operating protocols, outage coordination, and line
monitoring.
 
“Operator” means the entity responsible for operating the Transmission Line in
accordance with the requirements of the Balancing Authority.
 
“Option Exercise Price” has the meaning set forth in Section 6.05(a).
 
“Other Supply Agreements” means the agreements among NPC, Great Basin and the
Other Suppliers pursuant to which the Other Suppliers will supply the balance of
plant supplies, equipment and materials for ON Line.
 
“Other Suppliers” means the suppliers under the Other Supply Agreements.
 
“Owners’ Engineer” means an independent engineer selected by the Management
Committee to provide assistance to any Party in connection with ON Line,
including the design, engineering, construction, commissioning and start-up of
ON Line.
 
“Ownership Interest” means an undivided ownership interest in ON Line.
 
“Ownership Percentage” means (a) with respect to Great Basin, seventy-five
percent (75%), (b) with respect to NPC, twenty-three and seventy-five hundredths
percent (23.75%) and (c) with respect to SPPC, one and twenty-five hundredths
percent (1.25%), in each
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
25

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


case, as such Ownership Percentage may be adjusted from time to time in
accordance with Sections 5.03(d), 5.04(c), 13.04, 14.04, and 16.02(f) and set
forth opposite each Party’s name on Annex A. For the avoidance of doubt, in the
event one Party (or the NVE Parties) acquires all of the Ownership Interests of
the other Party(ies) pursuant to this Agreement, then such Party’s (or the NVE
Parties’) aggregate Ownership Percentage shall be one hundred percent (100%).
 
“Partial Taking” has the meaning set forth in Section 14.02.
 
“Party” and “Parties” have the meaning set forth in the preface to this
Agreement.
 
“Permitted Liens” means (a) all matters filed of record, validly existing and
affecting a particular asset or property as of the Effective Date (together with
such other Liens as are (i) acceptable to the NVE Parties in their sole
discretion as of Acquisition Closing in the case of ON Line, and (ii) reasonably
acceptable to the NVE Parties as of GB Segment Financial Closing in the case of
the Great Basin Segments), (b) any Lien for Taxes not yet due or delinquent, (c)
any statutory Lien (including any Liens of carriers, warehousemen, mechanics and
materialmen arising in the ordinary course of business by operation of law) with
respect to a liability not yet due or delinquent, (d) zoning, entitlement,
conservation restriction and other land use and environmental regulations by any
Governmental Authority, (e) any minor imperfection of title or other Lien which,
individually or in the aggregate, would not be reasonably expected to be
material, and (f) the ON Line Security Interest and the GB Segment Security
Interest.
 
“Permitted Transfer” has the meaning set forth in Section 15.03.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, limited liability company, other business
organization, trust, union, association or Governmental Authority.
 
“Personal Taxes” has the meaning set forth in Section 10.01.
 
“Post-Closing Costs” means all ON Line Costs incurred by a Party after the
Acquisition Closing Date (a) in accordance with the ON Line Budget, (b) with the
consent of the Management Committee or (c) that are required during an emergency
to protect human life in connection with ON Line, protect against or mitigate
serious loss or damage to ON Line, comply with Applicable Law for ON Line and
prevent or mitigate damage to the environment or to the property of others
caused by ON Line.
 
“Pre-Closing Costs” means all ON Line Costs incurred by a Party from January 1,
2010 through the Acquisition Closing Date (a) in accordance with the ON Line
Budget, (b) with the consent of the Management Committee or (c) that are
required during an emergency to protect human life in connection with ON Line,
protect against or mitigate serious loss or damage to ON Line, comply with
Applicable Law for ON Line and prevent or mitigate damage to the environment or
to the property of others caused by ON Line.
 
“Price Index” means the ratio of the Gross Domestic Product – Implicit Price
Deflator published in the National Income and Product Account by the U.S.
Department of
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
26

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


Commerce on the date of determination relative to such Gross Domestic Product –
Implicit Price Deflator value on January 1, 2013.
 
“Project Account” means, as applicable, the ON Line Account, the Capital Repair
Account and any other accounts approved by the Management Committee.  For the
avoidance of doubt, any Wind-Up Reserve Account or account that is only holding
funds for Operating Costs shall not be a Project Account.
 
“Project Budget” means the ON Line Budget, each Capital Repair Budget, any Event
of Loss Budget and any Condemnation Action Budget.
 
“Project Company” has the meaning set forth in Section 8.03(a).
 
“Prudent Utility Practices” shall mean any of the acts, practices, methods,
equipment, materials, specifications and standards engaged in or approved in
connection with a significant portion of the electric utility industry which, as
applicable, in the exercise of professional judgment in light of the facts known
at the time a decision was made, could have been expected to accomplish the
desired result in a manner consistent with Applicable Laws, Electric Reliability
Organization requirements, reliability, safety, performance, dependability,
efficiency, environmental protection, economy and expedition.  Prudent Utility
Practices are not intended to be limited to the optimum practice or method to
the exclusion of other practices or methods, but rather to be a spectrum of
possible but reasonable practices and methods.
 
“PUCN” means the Public Utilities Commission of Nevada.
 
“PUCN Approval” means that the PUCN has issued an order on terms that are
acceptable to the NVE Parties in their sole discretion approving (a) in the case
of the initial PUCN approval, this Agreement and all transactions and payments
contemplated herein and (b) in the case of any PUCN approval associated with any
subsequent Transfer to or by the NVE Parties (or any one of them individually)
of Ownership Interests pursuant to the terms of this Agreement, the acquisition
of, and purchase price paid for, such Ownership Interests and the NVE Parties’,
as applicable, additional investment in ON Line.
 
“Receiving Party” has the meaning set forth in Section 20.08(a).
 
“Reconciliation Statement” has the meaning set forth in Section 2.02(d).
 
“Representative” has the meaning set forth in Section 8.01(a).
 
“Required Consents” means any consents required to assign to NPC an interest in
any ON Line Agreement, as contemplated hereby, which are set forth in the
Disclosure Schedules.
 
“Robinson Summit Location” means a proposed location for the construction of the
Robinson Summit Substation, which is generally described as Section 12, Township
17 North, Range 60 East, MDB&M, White Pine County, Nevada, it being understood
that such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
27

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
location will be more specifically described in BLM right-of-way grant and/or
serial number N-82076 when issued by BLM.
 
“Robinson Summit Substation” means a proposed substation to be located near Ely
in White Pine County, Nevada, which will be originally constructed as part of ON
Line and upgraded as part of the Great Basin Segments, as further described in
Schedule 1.
 
“ROFO Offer Deadline” has the meaning set forth in Section 15.02(b)(ii).
 
“ROFO Offer Notice” has the meaning set forth in Section 15.02(b)(i).
 
“ROFO Offered Interest” has the meaning set forth in Section 15.02(b)(i).
 
“ROFO Return Notice” has the meaning set forth in Section 15.02(b)(ii).
 
“ROFR Offer Deadline” has the meaning set forth in Section 15.02(a)(i).
 
“ROFR Offer Notice” has the meaning set forth in Section 15.02(a)(i).
 
“ROFR Offered Interest” has the meaning set forth in Section 15.02(a)(i).
 
“ROFR Return Notice” has the meaning set forth in Section 15.02(a)(ii).
 
“Rules” has the meaning set forth in Section 19.02(b)(i).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Security Documents” has the meaning set forth in Section 18.04(f).
 
“Shared Liability” has the meaning set forth in Section 12.02.
 
“SNIP” has the meaning set forth in the recitals to this Agreement.
 
“SNIP Agreement” has the meaning set forth in Section 6.05(b)(iv)(1).
 
“SNIP Option” has the meaning set forth in Section 6.05(a).
 
“SNIP Option Closing” means the Transfer by NPC and the purchase by Great Basin
of the Applicable Centennial Phase 3 Rights.
 
“SNIP Option Closing Date” means the date upon which the SNIP Option Closing
occurs.
 
“SNIP Option Right Transfer” has the meaning set forth in Section 6.05(d).
 
“SPPC” has the meaning set forth in the preface to this Agreement.
 
“SPPC Purchase Price” has the meaning set forth in Section 2.01(b).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
28

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Step-In Party” means either Great Basin or NPC, whichever is stepping-in to
take over the responsibilities of the non-performing Party at the applicable
time.
 
“Substation Construction Contract” means the agreement among NPC, Great Basin
and the Substation Construction Contractor pursuant to which the Substation
Construction Contractor will perform procurement and construction services for
the Robinson Summit Substation and pursuant to the Interconnection Agreement for
the Robinson Summit Substation.
 
“Substation Construction Contractor” means the contractor under the Substation
Construction Contract.
 
“SWIP-N” has the meaning set forth in the recitals to this Agreement.
 
“SWIP-S” has the meaning set forth in the recitals to this Agreement.
 
“Taxes” has the meaning set forth in Section 10.01.
 
“Term” has the meaning set forth in Section 11.01.
 
“Terminated Capacity” has the meaning set forth in Section 16.02(h).
 
“Termination Date” has the meaning set forth in Section 11.01.
 
“Termination Payment” has the meaning set forth in Section 16.02(h).
 
“Thirtymile Location” means a proposed location for the construction of the
Robinson Summit Substation described in BLM right-of-way grant number N-85210.
 
“Total Costs” means an amount equal to the sum of Net Actual Costs, Net Capital
Repair Costs, Net Event of Loss Costs and Net Condemnation Action Costs.
 
“Tower Suppliers” means the tower suppliers under the Tower Supply Agreements.
 
“Tower Supply Agreements” means the agreements among NPC, Great Basin and the
Tower Suppliers pursuant to which the Tower Suppliers will supply the towers for
ON Line.
 
“Transfer” means to offer, sell, transfer, assign or dispose of (by operation of
law or otherwise), or make any exchange, gift, assignment or pledge of, or grant
any Lien on, all or any part of (a) with respect to a Party, such Party’s
Ownership Interests or the Applicable Centennial Phase 3 Rights or any of such
Party’s rights or obligations under this Agreement or any ON Line Agreement and
(b) with respect to Great Basin, Great Basin’s ownership interests in the Great
Basin Segments; provided, however, that a Transfer shall not include any
transaction contemplated by Section 15.01(c).
 
“Transfer Taxes” has the meaning set forth in Section 10.05.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
29

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
“Transferring Party” means a Party making or contemplating making a Transfer in
accordance with this Agreement.
 
“Transmission Improvement” has the meaning set forth in Section 6.01.
 
“Transmission Line” means ON Line and the Great Basin Segments, collectively.
 
“Transmission Line Construction Contract” means the agreement among NPC, Great
Basin and the Transmission Line Construction Contractor pursuant to which the
Transmission Line Construction Contractor will provide all procurement and
construction services for ON Line (except to the extent that such services will
be provided by the Substation Construction Contractor, the Tower Suppliers or
the Other Suppliers).
 
“Transmission Line Construction Contractor” means the contractor under the
Transmission Line Construction Contract.
 
“Transmission Losses” has the meaning set forth in Section 7.06.
 
“Uniform System of Accounts” means the uniform system of accounts as adopted by
FERC for electric utilities.
 
“Unpaid Contribution” has the meaning set forth in Section 5.07(a).
 
“Up-Front GBT Costs” means third-Person costs, expenses and fees for lawyers,
other consultants, financing parties and agents reasonably incurred by Great
Basin in connection with closing the ON Line Financing that are actual,
verifiable costs paid to unaffiliated, third-Persons in respect of the ON Line
Financing (in each case, other than any costs (i) included in Development Costs
or (ii) incurred prior to January 1, 2010 in excess of one million Dollars
($1,000,000) in the aggregate) plus Great Basin’s cost of carrying such costs
from the date incurred through ON Line COD at a rate equal to eight and eight
hundredths percent (8.08%) per annum; provided, that such Up-Front GBT Costs
shall be no greater than the lesser of (a) the amount (if any) by which the
Anticipated Investment for ON Line is greater than the Net Actual Costs and (b)
seven million Dollars ($7,000,000).  For the avoidance of doubt, if the Net
Actual Costs are equal to or greater than the Anticipated Investment for ON
Line, then Up-Front GBT Costs shall equal zero.
 
“WECC” means Western Electricity Coordinating Council.
 
“Willful Misconduct/Gross Negligence” means any action taken or not taken by the
Managing Party, either NVE Party or Great Basin in its performance or
non-performance of its obligation as the Managing Party, as the Operator of the
Transmission Line or maintainer of ON Line or in connection with its obligations
under Sections 13.04 and 14.04 and as maintainer of the Great Basin Segments,
respectively, under this Agreement or any ON Line Agreement, which action:
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
30

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
(a)           (i) is knowingly or intentionally taken or not taken with
conscious indifference to the consequences thereof or with intent that injury or
damage would result or would probably result therefrom or (ii) constitutes gross
negligence; and
 
(b)           has been determined by final arbitration award or final judgment
or judicial decree to be a default under this Agreement or any ON Line Agreement
and which action occurs or continues beyond the time specified in such
arbitration award or judgment or judicial decree for curing such default.
 
For the avoidance of doubt, the phrase “Willful Misconduct/Gross Negligence”
does not include any act or failure to act which is merely involuntary,
accidental or negligent or which is caused by Force Majeure.
 
“Wind-Up Events” has the meaning set forth in Section 11.02(b).
 
“Wind-Up Reserve Account” has the meaning set forth in Section 11.02(c).
 
“Withdrawing Party” has the meaning set forth in Section 13.05(a).
 
“Work Product” means all the plans, drawings, designs, data, information,
studies, analyses, work product and reports (in any form) developed by any Party
or its Affiliates in connection with ON Line and developed under any ON Line
Agreement (subject to the terms thereof), other than studies, reports, analyses,
models, internal projections and other similar documentation licensed to Great
Basin pursuant to the IP License Agreement or that is solely for a Party’s
internal analysis, reporting or management purposes or that is prepared in
connection with the role of the NVE Parties as transmission providers or as
generation owners.
 
1.02 Interpretations
 
.  In this Agreement, unless a clearly contrary intention appears (a) the
singular number includes the plural number and vice versa; (b) reference to any
Person includes such Person’s successors and assigns but, if applicable, only if
such successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity; (c)
reference to any gender includes each other gender; (d) reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof; (e) reference to any Article, Section, Schedule, Annex or Exhibit means
such Article, Section, Schedule, Annex or Exhibit to this Agreement and
references in any Article, Section, Schedule, Annex, Exhibit or definition to
any clause means such clause of such Article, Section, Schedule, Annex, Exhibit
or definition; (f) “hereunder”, “hereof”, “hereto”, “herein”, “herefrom” and
words of similar import are reference to this Agreement as a whole and not to
any particular Article, Section, Schedule, Annex or Exhibit or other provision
hereof; (g) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; (h) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (i) reference to any Applicable Law means such Applicable Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, and includes any rules and regulations promulgated thereunder; and (j)
Total Costs, Net Actual Costs, Net
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
31

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
Capital Repair Costs, Net Event of Loss Costs and Net Condemnation Action Costs,
as applicable, paid or funded by a Party shall mean such costs as reduced by
Cost Reductions received by such Party (but without duplication, in the event
any such Cost Reductions have already been taken into account by virtue of the
definition thereof or any of the subcomponents thereof) and after giving effect
to the Closing Payments and any related adjustment received pursuant to Section
2.02(d).
 
ARTICLE II
 
ACQUISITION OF ON LINE
 
2.01 Acquisition; Purchase Price
 
(a) On the Acquisition Closing Date and on the terms and subject to the
conditions set forth in this Agreement, NPC shall purchase from Great Basin, and
Great Basin shall sell to NPC, an Ownership Interest in the amount of NPC’s
Ownership Percentage and SPPC shall purchase from Great Basin, and Great Basin
shall sell to SPPC, an Ownership Interest in the amount of SPPC’s Ownership
Percentage, in each case free and clear of all Liens (other than Permitted
Liens).
 
(b) The purchase price of the Ownership Interest acquired at Acquisition Closing
by (i) NPC shall be equal to the aggregate of all costs set forth on the Cost
Detail Statements (as adjusted by the Cost Detail Reconciliation Statements) of
the Parties multiplied by NPC’s Ownership Percentage (the “NPC Purchase Price”)
and (ii) SPPC shall be equal to the aggregate of all costs set forth on the Cost
Detail Statements (as adjusted by the Cost Detail Reconciliation Statements) of
the Parties multiplied by SPPC’s Ownership Percentage (the “SPPC Purchase
Price”).
 
2.02 Closing Payments; Closing Payment Adjustments
 
(a) Cost Detail Statements.  No less than twenty (20) Business Days before the
anticipated Acquisition Closing Date, each Party shall deliver to the other
Parties a detailed statement (each, a “Cost Detail Statement”) setting forth all
of such Party’s (i) Development Costs, (ii) Pre-Closing Costs incurred prior to
the date of such Cost Detail Statement (which shall be no more than five (5)
days prior to the date of delivery), (iii) good faith estimate of the
Pre-Closing Costs that will be incurred by such Party from the date of such Cost
Detail Statement through the Acquisition Closing Date and (iv) Carrying Costs
associated with all such Development Costs and Pre-Closing Costs through the
Acquisition Closing Date; provided, however, that the aggregate amount of such
costs set forth on the Cost Detail Statement shall be reduced by the amount of
any Cost Reductions received (or expected to be received) by a Party prior to
Acquisition Closing.  Each Party shall promptly provide the other Parties with
access to, and copies of, all reasonably requested documentation in support of
such Party’s Cost Detail Statement.  The Parties shall work in good faith to
promptly resolve any Dispute concerning any Cost Detail Statement, and shall
revise any disputed Cost Detail Statement to account for the resolution of the
applicable Dispute.
 
(b) Closing Statement.  No less than the later of (i) five (5) Business Days
before the anticipated Acquisition Closing Date and (ii) ten (10) Business Days
after
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
32

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


receipt of Great Basin’s Cost Detail Statement and resolution of any timely made
Disputes regarding any Cost Detail Statement, NPC shall deliver a statement (the
“Closing Statement”) to the Parties setting forth the aggregate of all costs and
Cost Reductions set forth on the Cost Detail Statements of the Parties and each
payment (each, a “Closing Payment”) to be made by a Party (if any) such that,
after the making of each such payment, each Party will have borne an amount
equal to the aggregate of all costs set forth on the Cost Detail Statements of
the Parties (after accounting for the effect of any Cost Reductions) multiplied
by such Party’s Ownership Percentage.
 
(c) Closing Payments.  At the Acquisition Closing, and in consideration for
consummating the Acquisition Closing, each Party shall make any Closing Payment
required by it on the Closing Statement (if any) to the Parties required by the
Closing Statement.
 
(d) Reconciliation.  No more than fifteen (15) Business Days following the
Acquisition Closing Date, each Party shall deliver to the other Parties a
detailed statement of the Pre-Closing Costs, Carrying Costs associated with such
Pre-Closing Costs and Cost Reductions that it incurred or received from the date
of such Party’s Cost Detail Statement through the Acquisition Closing Date
(each, a “Cost Detail Reconciliation Statement”).  Each Party shall promptly
provide the other Parties with access to, and copies of, all reasonably
requested documentation in support of such Party’s Cost Detail Reconciliation
Statement.  No more than fifteen (15) Business Days after the receipt of the
last Cost Detail Reconciliation Statement, NPC shall deliver a statement (the
“Reconciliation Statement”) to the Parties setting forth the amount that any
Party owes to any other Party so that each Party will have borne an amount equal
to the aggregate of all costs set forth on the Cost Detail Statements (after
accounting for the effect of any Cost Reductions) of the Parties (adjusted by
the difference in the amounts set forth in each Party’s Cost Detail
Reconciliation Statement and the corresponding amount set forth in such Party’s
Cost Detail Statement) multiplied by such Party’s Ownership Percentage.  The
Parties shall work in good faith to promptly resolve any Dispute concerning any
Cost Detail Reconciliation Statement or the Reconciliation Statement.  All
portions of the Reconciliation Statement (other than portions being disputed by
a Party in good faith) shall be paid within twenty (20) Business Days following
receipt of the Reconciliation Statement.  Any disputed portion of the
Reconciliation Statement that is later resolved shall be paid within five (5)
Business Days after the resolution of such Dispute or within twenty (20)
Business Days following receipt of the Reconciliation Statement, whichever
occurs later.
 
(e) Audit Rights.  Each Party shall keep reasonably detailed records of its
Pre-Closing Costs, the Carrying Costs associated with the Development Costs and
Pre-Closing Costs and any Cost Reductions and shall provide such records to the
other Parties upon request.  All such costs and reductions giving rise to any
amounts paid under this Section 2.02 shall be subject to audit by internal
auditors or an independent third-Person expert payable by the requesting Party
at reasonable times and upon reasonable prior written notice to the other
Parties at any time prior to the eighth (8th) anniversary of ON Line COD;
provided, however, that if the amount owed by the audited Party exceeds one
hundred thousand Dollars ($100,000), the audited Party shall pay all reasonable
audit costs.  If a Dispute arises in connection with any audit conducted
pursuant to this Section 2.02(e) and such Dispute remains outstanding for thirty
(30) days following the conclusion of such audit, such Dispute may be referred
to Ernst & Young
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
33

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
LLP, or, if Ernst & Young LLP is unable or unwilling to act or is providing
services to a Party and/or its Affiliates at such time or during the three (3)
years immediately preceding such time, such other independent auditing firm
agreeable by all Parties (in either case, the “Independent Auditor”) by any
Party and the Party requesting the Independent Auditor shall bear the costs of
the Independent Auditor; provided, however, that if the amount owed by the
audited Party exceeds one hundred thousand Dollars ($100,000), the audited Party
shall pay all costs of the Independent Auditor.  The Parties shall reasonably
cooperate with the Independent Auditor, and their agreement to submit Disputes
under this Section 2.02(e) to an Independent Auditor shall be enforceable as an
agreement to arbitrate.  The decision of the Independent Auditor shall be final,
binding and conclusive upon the Parties, shall not be subject to challenge or
appeal, and may be enforced in any court having jurisdiction in the same manner
as an arbitral award.  If it is determined at any time pursuant to such audit or
Independent Auditor that an amount previously paid by a Party under this Section
2.02 did not constitute a due and payable item, such Party may recover such
amount plus interest at the Agreed Rate from any other Party that received such
payment or deduct, or cause to be deducted, such amount from any payment that
may be due to such receiving Party, and the Parties shall revise the Cost Detail
Statements and the Cost Detail Reconciliation Statements to account for the
overpayment.  Each Party acknowledges and agrees that the making of any payment
under this Section 2.02 shall be without prejudice to the audit rights of each
Party under this Section 2.02(e).
 
2.03 Conditions Precedent to Acquisition Closing
 
.  At Acquisition Closing, Great Basin’s obligation to sell Ownership Interests
to the NVE Parties, and the NVE Parties’ obligation to purchase such Ownership
Interests from Great Basin, are each subject to satisfaction of the following
conditions, except to the extent waived in writing by the NVE Parties with
respect to the conditions set forth in Sections 2.03(a)-(n) and by Great Basin
with respect to the conditions set forth in Sections 2.03(a)-(g), (j)-(k) and
(m)-(n):
 
(a) The initial PUCN Approval has been duly obtained, made or given and shall be
in full force and effect.
 
(b) ON Line Financial Closing has occurred or shall occur simultaneously with
the Acquisition Closing.
 
(c) The FERC Approval has been duly obtained, made or given and shall be in full
force and effect.
 
(d) Each other Party shall have paid or executed and delivered, or caused to be
executed and delivered to the other Parties, as applicable, the items set forth
in Section 2.04.
 
(e) Each of the representations and warranties made by each other Party in this
Agreement shall be true and correct in all material respects on and as of the
Acquisition Closing Date as though made on and as of the Acquisition Closing
Date or, in the case of representations and warranties expressly made as of a
specified date, on and as of such date, except to the extent that such
representations and warranties contain a materiality qualifier, in which case
they shall be true and correct in all respects.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
34

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
(f) Each other Party shall have performed and complied in all material respects
with the agreements, covenants and obligations required by this Agreement to be
so performed or complied with by it at or before the Acquisition Closing.
 
(g) (i) Each agreement listed in Schedule 4 has been executed and delivered and
is in full force and effect, (ii) Great Basin has obtained all non-ministerial
Governmental Approvals required for the construction and operation of ON Line
(other than Governmental Approvals customarily obtained at a later point in time
in light of the then current stage of construction of ON Line and related to the
construction of the Robinson Summit Substation at the Robinson Summit Location)
and such Governmental Approvals are in full force and effect and shall not be
subject to any pending or threatened challenge and (iii) full notice to proceed
has been issued under each Material Construction Contract.
 
(h) (i) The ON Line Security Interest has been granted to the NVE Parties and is
valid, legal, perfected, in full force and effect and has the priority
contemplated by Section 18.04, each Security Document for the ON Line Security
Interest has been (A) properly executed and delivered by Great Basin and (B)
duly filed, registered and recorded and Uniform Commercial Code financing
statements have been duly filed, in each case, in each jurisdiction as required
by Applicable Law or as reasonably requested by the NVE Parties in order to
grant and maintain a valid, legal and perfected Lien that has the priority
contemplated by Section 18.04, contemplated hereby in respect of the ON Line
Security Interest, and each such Security Document is in full force and effect
and (ii) legal opinions addressing the matters set forth on Exhibit I and in
form and substance reasonably acceptable to the NVE Parties have been delivered
to the NVE Parties regarding the ON Line Security Interest and the associated
Security Documents.
 
(i) A Non-Disturbance Agreement has been executed and delivered by each ON Line
Lender and the NVE Parties.
 
(j) The ON Line Intercreditor Agreement has been executed and delivered by the
NVE Parties, Great Basin and each ON Line Lender (or an agent thereof).
 
(k) The Interconnection Agreements have been executed and delivered by the
Parties (in their capacities as owners of ON Line), NPC (in its capacity as the
interconnection provider) and SPPC (in its capacity as the interconnection
provider), as applicable.
 
(l) Great Basin has delivered to the NVE Parties fully executed releases for any
Liens on the Ownership Interests being transferred to NPC and SPPC that are not
Permitted Liens, in a form reasonably acceptable to the NVE Parties.
 
(m) The Parties have executed an amendment to this Agreement to incorporate a
form of consent to collateral assignment to be in favor of ON Line Lenders, GB
Segment Lenders and NVE Lenders (if required) and a form of SNIP Agreement.
 
(n) The Parties have agreed on a revised ON Line Budget reflecting all
anticipated ON Line Costs necessary to achieve ON Line COD.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
35

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
2.04 Acquisition Closing Deliverables
 
.  On the Acquisition Closing Date, the Parties shall take the following
actions:
 
(a) Each Party shall pay the Closing Payments required by Section 2.02(c).
 
(b) The Parties shall execute and deliver a bill of sale and assignment and
assumption agreement for NPC’s undivided ownership interest in ON Line in the
amount of NPC’s Ownership Percentage and SPPC’s undivided ownership interest in
ON Line in the amount of SPPC’s Ownership Percentage, in each case substantially
in the form of Exhibit E.
 
(c) Great Basin shall deliver to NPC the Required Consents substantially in the
form of Exhibit F or such other form as is reasonably acceptable to NPC.
 
(d) Great Basin shall cause the entity for which Great Basin is treated as a
disregarded entity separate from its owner pursuant to Treasury Regulations
Section 301.7701-3 to execute and deliver to each of the NVE Parties a
certificate under Section 1445(b)(2) of the Code, in form and substance
reasonably satisfactory to the NVE Parties, providing that such entity is not a
foreign Person.
 
(e) Great Basin shall execute and deliver to the NVE Parties (i) a State of
Nevada Declaration of Value in the form required by Nevada Revised Statutes
Section 375.060, (ii) a grant, bargain and sale deed substantially in the form
of Exhibit G, (iii) any other documentation necessary or appropriate to convey
and record title to the ON Line ROW and any other real property comprising ON
Line to the extent that Great Basin holds record title to interests in the ON
Line ROW or any such other real property and (iv) any documentation necessary or
appropriate to record any other real property interests in the ON Line ROW.
 
2.05 Timing and Location of Acquisition Closing.  The Acquisition Closing shall
take place on a date within ten (10) Business Days after satisfaction or waiver
of the conditions set forth in Section 2.03.  The Acquisition Closing shall take
place at NPC’s offices in Las Vegas, Nevada at a time mutually acceptable to the
Parties.  The Acquisition Closing shall be deemed effective as of 12:01 A.M. Las
Vegas time on the day after the Acquisition Closing Date.
 
2.06 Efforts to Close.  Between the Effective Date and the Acquisition Closing,
each Party shall use its reasonable efforts to take all actions and to do all
things necessary, proper or advisable to satisfy the conditions set forth in
Section 2.03 and consummate the Acquisition Closing.  Each Party shall promptly
notify the other Parties of any event arising after the Effective Date that
could reasonably be expected to result in the Acquisition Closing occurring
after December 31, 2010 (the “Acquisition Closing Deadline”).
 
       2.07 Disclosure Schedule Update.  From time to time prior to the
Acquisition Closing Date, any Party, as applicable, may amend or supplement the
Disclosure Schedules attached to this Agreement relating to any representation
or warranty contained in Article XVII, with respect to any fact, event or
circumstance occurring after the Effective Date that, if existing or occurring
at or prior to the Acquisition Closing Date, would have been required to be set
forth
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
36

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version

 
or described on such a Disclosure Schedule or that is necessary to complete or
correct any information in any representation or warranty contained in Article
XVII (a “Disclosure Schedule Update”); provided, that (a) the facts, events or
circumstances disclosed in such amendment or supplement could not reasonably be
expected to have a Material Adverse Effect and (b) if such facts, events or
circumstances result from a breach of this Agreement by the amending or
supplementing Party or its negligence, willful misconduct or fraud, such Party
shall indemnify the other Parties and their respective Indemnified Persons for
all Claims in connection with such facts, events or circumstances.  The Parties
acknowledge that no such indemnification obligation shall be deemed waived by
the consummation of the Acquisition Closing.  Each Disclosure Schedule Update
delivered to the Parties shall be deemed to modify the representations and
warranties herein for all purposes hereunder (except for purposes described in
clause (b) above), and as modified and updated shall constitute the applicable
Disclosure Schedule for purposes of Article XVII.
 
       2.08 Allocation of Purchase Price.  Within sixty (60) days after the
Acquisition Closing Date, NPC shall deliver to Great Basin for its review and
approval a draft allocation of the NPC Purchase Price and SPPC Purchase Price
(and all other capitalized costs) among the ON Line assets (based on the final
Cost Detail Statement and the Cost Detail Reconciliation Statement) and in
accordance with section 1060 of the Code (and treasury regulations thereunder)
and any similar provisions of Applicable Law.  Within twenty (20) Business Days
after its receipt of NPC’s draft allocation of the NPC Purchase Price and SPPC
Purchase Price, Great Basin shall propose to NPC any changes thereto or
otherwise NPC’s draft allocation shall be deemed to have agreed thereto.  If
Great Basin proposes changes to NPC’s proposed allocation of the NPC Purchase
Price or SPPC Purchase Price within such twenty (20) Business Day period
described above, NPC and Great Basin shall cooperate in good faith to mutually
agree upon a revised allocation as soon as practicable (such allocation of the
NPC Purchase Price and the SPPC Purchase Price, as finally agreed to by the
Parties, the “Allocation”).  If the Parties cannot agree upon the legal basis on
which NPC has made the Allocation within sixty (60) days after delivery of such
proposed changes (if any), NPC shall secure a legal opinion of a nationally
recognized tax counsel that the basis on which NPC made such proposed Allocation
is more likely than not correct.  If NPC secures such opinion, then the
Allocation shall be made on the legal basis proposed by NPC, and Great Basin
shall pay all reasonable costs associated with such legal opinion.  If NPC fails
to secure such opinion, then NPC shall be responsible for the costs of such
opinion, and Great Basin shall then secure a legal opinion of a nationally
recognized tax counsel that the basis on which Great Basin made such proposed
Allocation is more likely than not correct.  If Great Basin secures such
opinion, then the Allocation shall be made on the legal basis proposed by Great
Basin, and NPC shall pay all reasonable costs associated with such legal
opinion.  If Great Basin fails to secure such opinion, then Great Basin shall be
responsible for the costs of such opinion, and then the Parties shall work
together to secure a tax opinion that supports a proposed Allocation.  If the
Parties cannot agree upon the valuations in the Allocation within thirty (30)
days after delivery of such proposed changes (if any), the Parties shall
mutually select the Independent Auditor or another external auditor or
appraiser, as determined based on the nature of the valuation dispute, which
shall be instructed to resolve such disagreement within thirty (30) days after
such disagreement is submitted to it for resolution and shall notify Great Basin
and NPC in writing of its resolution.  Such auditor’s or appraiser’s resolution
of the disagreement shall be final and binding on the Parties.  Each Party
shall, and each Party shall
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
37

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


cause their Affiliates to, report, act, and file all Tax returns, forms or
reports in all respects and for all purposes consistent with the Allocation.  No
Party shall take any position (whether in audit, Tax returns, or otherwise or
with any Governmental Authority) that is inconsistent with the Allocation except
as may be adjusted by subsequent written agreement following an audit by the
Internal Revenue Service or by court decision.
 
ARTICLE III
 
OWNERSHIP AND CAPACITY RIGHTS; MONTHLY PAYMENT
 
3.01 Ownership Rights.
 
(a) ON Line Ownership; Waiver of Partition Rights.  After the Acquisition
Closing Date, the Parties shall own ON Line as tenants-in-common with each Party
owning an Ownership Interest in the amount of its Ownership Percentage.  The
Parties recognize that the physical partition of ON Line or any part thereof,
whether by partition in kind or sale and division of the proceeds thereof, would
be impossible and impractical and wholly inconsistent with the purposes for
which this Agreement is made.  As such, each Party agrees that it shall not take
any action at any time by judicial proceedings, arbitration or otherwise, to
partition ON Line or any part thereof, in any way, whether by partition in kind
or by sale and division of the proceeds thereof.  Each Party further irrevocably
waives the right of partition and the benefit of all statutory or common law
that may now or hereafter authorize such partition of ON Line or any part
thereof.  In the event any such right of partition shall hereafter accrue, each
Party shall from time to time upon the written request of any other Party
execute and deliver such further instruments as may be necessary to confirm the
foregoing waiver and release of its right to partition.  The Parties shall amend
this Agreement to update Annex A upon any change in Ownership Percentages
pursuant to the terms hereof such that, at any time, Annex A accurately reflects
each Party’s Ownership Percentage.
 
(b) After-Acquired ON Line Property and Rights.  Unless otherwise determined by
the Parties, any Party which acquires in its own name, or an Affiliate’s name,
an interest in any real or personal property (whether tangible or intangible),
contractual right or any other asset that is part of ON Line shall acquire and
hold the same subject in all respects to this Agreement and for the benefit of
the Parties in proportion to their respective Ownership Percentages, and subject
to Section 3.01(c), any such Party shall transfer and assign an ownership
interest therein to the other Parties equal to such other Parties’ respective
Ownership Percentages (a) within fifteen (15) days after such acquisition and
(b) at the Acquisition Closing, whichever occurs later, and do all things
necessary or appropriate to register or record on any appropriate register the
property in the names of the Parties.
 
(c) ON Line Agreements and Governmental Approvals.  Except as otherwise agreed
by the Management Committee, all ON Line Agreements entered into after the
Acquisition Closing Date shall be in the name of Great Basin and NPC and
Governmental Approvals for ON Line applied for after the Acquisition Closing
Date shall be in the name of the Parties and the Parties shall use their
commercially reasonable efforts to ensure that all ON Line Agreements shall
allow for assignment, without consent, to Persons holding an Ownership
Interest.  Unless otherwise agreed by the Parties, each ON Line Agreement shall
expressly provide that, after the Acquisition Closing Date, the obligations and
undertakings of the Parties
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
38

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


thereunder are several and not joint and that each Party is and shall be liable
and responsible only for its Ownership Percentage of such obligations and
undertakings; provided, however, that, with respect to any ON Line Agreement to
which SPPC is not a party and, as between NPC and SPPC, NPC shall be liable to
any counterparty (other than Great Basin) under any such ON Line Agreement for
SPPC’s Ownership Percentage of obligations and undertakings under any such ON
Line Agreement, and NPC shall provide SPPC with the benefit of five percent (5%)
of its rights under any such ON Line Agreement and SPPC shall promptly reimburse
NPC for five percent (5%) of any liability or obligation incurred by NPC under
any such ON Line Agreement.  If required by a counterparty (other than a Party)
under an ON Line Agreement, the Parties shall use commercially reasonable
efforts to provide credit support in a form acceptable to such counterparty,
such that the Parties’ obligations under such ON Line Agreement are several and
not joint.
 
(d) Great Basin Segment Ownership.  Great Basin shall (i) own one hundred
percent (100%) of the ownership interests in the Great Basin Segments and (ii)
be solely responsible for the development, construction, ownership, management
and maintenance of the Great Basin Segments and all costs and liabilities
related to development, construction, ownership, management, operation and
maintenance of the Great Basin Segments, including all Great Basin O&M Costs and
the costs of any Transmission Improvements as provided in Section 6.01;
provided, however, that, while the Parties, as of the Effective Date, expect
that the Great Basin Segments will be fully developed and constructed, nothing
contained in this Agreement (other than Great Basin’s obligation set forth in
Section 3.02(b)) shall be construed to obligate Great Basin or any of its
Affiliates to complete the development and/or construction of the Great Basin
Segments (or any portion thereof), such decision being in the sole discretion of
Great Basin and its Affiliates.
 
3.02 Electrical Capacity Rights.
 
(a) Prior to the Commercial Operation of Either Great Basin Segment.  During the
period commencing immediately after the Acquisition Closing Date to the date of
commercial operation of the first Great Basin Segment to achieve commercial
operation, the NVE Parties’ Capacity Entitlement shall be one hundred percent
(100%).  For the avoidance of doubt, Great Basin shall not be entitled to any
Electrical Capacity after the Acquisition Closing Date and prior to the date of
commercial operation of the first Great Basin Segment to achieve commercial
operation.
 
(b) Prior to GB Segment COD.  During the period commencing on the date of
commercial operation of the first Great Basin Segment to achieve commercial
operation to GB Segment COD, the NVE Parties’ Capacity Entitlement shall be as
follows (and Great Basin’s Capacity Entitlement shall be all remaining
Electrical Capacity):
 
                (i) If SWIP-N is the first Great Basin Segment to achieve
commercial operation, the NVE Parties’ Capacity Entitlement shall be forty-five
and two tenths percent (45.2%) of the electrical Capacity; and
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
39

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (ii) If SNIP is the first Great Basin Segment to achieve
commercial operation, the NVE Parties’ Capacity Entitlement shall be seventy and
four tenths percent (70.4%) of the Electrical Capacity.
 
If Great Basin achieves commercial operation of one of the Great Basin Segments
but is prevented from achieving GB Segment COD as a result of a Force Majeure
event that is reasonably expected to prevent continued progress on the Great
Basin Segment that has not achieved commercial operation for more than two
hundred forty (240) days and, as a result, Great Basin suspends performance
under all material construction contracts associated with such Great Basin
Segment pending resolution of the Force Majeure event, then for the period
extending from the commencement of the Force Majeure event to the third (3rd)
anniversary thereof, Great Basin shall use commercially reasonable efforts to
overcome the Force Majeure event and achieve GB Segment COD as expeditiously as
possible.  Notwithstanding Sections 3.02(b)(i) and (ii), during the period
extending from such two hundred fortieth (240th) day to GB Segment COD, Great
Basin’s Capacity Entitlement shall be determined in accordance with the
following formula (and the NVE Parties’ Capacity Entitlement shall be all
remaining Electrical Capacity):
 
Capacity Entitlement = (AI Comm + [AI Not Comm * % Comp] - DC) / AI Total
 
Where:
 
AI Comm = the Anticipated Investment of the Great Basin Segment that has
achieved commercial operation;
 
AI Not Comm = the Anticipated Investment of the Great Basin Segment that has not
achieved commercial operation;
 
% Comp = the aggregate percentage complete of the construction of the Great
Basin Segment that has not achieved commercial operation at the time of the
suspension of work, as reasonably determined by the Parties; and
 
AI Total = the sum of (i) the Anticipated Investment of the Great Basin Segment
that has achieved commercial operation, (ii) the Anticipated Investment for ON
Line and (iii) AI Not Comm * % Comp; and
 
DC = to the extent the Parties consummate the SNIP Option Closing, the amount
set forth in  Section 6.05(b)(iv)(2)(B).
 
(c) Following GB Segment COD.  From and after the GB Segment COD, the Parties
shall be entitled to Electrical Capacity as follows:
 
                (i) If the Electrical Capacity of the Transmission Line is equal
to or less than 2,000 MW, then the NVE Parties’ Capacity Entitlement shall be
thirty-eight percent (38%) of such Electrical Capacity and Great Basin’s
Capacity Entitlement shall be all Electrical Capacity other than the Electrical
Capacity to which the NVE Parties are entitled.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
40

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (ii) If the Electrical Capacity of the Transmission Line is
greater than 2,000 MW but equal to or less than 2,080 MW, then the NVE Parties’
Capacity Entitlement shall be thirty-eight percent (38%) of 2,000 MW of such
Electrical Capacity and one hundred percent (100%) of all Electrical Capacity in
excess of 2,000 MW, and Great Basin’s Capacity Entitlement shall be all
Electrical Capacity other than the Electrical Capacity to which the NVE Parties
are entitled.
 
                (iii) If the Electrical Capacity of the Transmission Line is
greater than 2,080 MW but equal to or less than 2,100 MW, then the NVE Parties’
Capacity Entitlement shall be thirty-eight percent (38%) of 2,000 MW of such
Electrical Capacity and one hundred percent (100%) of 80 MW of such Electrical
Capacity, and Great Basin’s Capacity Entitlement shall be all Electrical
Capacity other than the Electrical Capacity to which the NVE Parties are
entitled.
 
                (iv) If the Electrical Capacity of the Transmission Line is
greater than 2,100 MW, then the NVE Parties’ Capacity Entitlement shall be
thirty-eight percent (38%) of 2,000 MW of such Electrical Capacity, one hundred
percent (100%) of 80 MW of such Electrical Capacity and thirty-eight percent
(38%) of all Electrical Capacity in excess of 2,100 MW, and Great Basin’s
Capacity Entitlement shall be all Electrical Capacity other than the Electrical
Capacity to which the NVE Parties are entitled.
 
(d) Unavailability of Transmission Line.  Notwithstanding Sections 3.02(b) or
(c):
 
                (i) if after commercial operation of a Great Basin Segment but
prior to GB Segment COD, such Great Basin Segment becomes unavailable (A) for a
period in excess of one hundred twenty (120) consecutive days, due to Force
Majeure, an Event of Loss, Condemnation Action or any change in Applicable Law
commencing after such one hundred twentieth (120th) day, and (B) commencing
immediately, due to any negligent act or omission or any Willful
Misconduct/Gross Negligence of or breach of this Agreement by Great Basin, then
from such date to the date the unavailable Great Basin Segment again becomes
available, the NVE Parties’ Capacity Entitlement shall be one-hundred percent
(100%) of the Electrical Capacity.
 
                (ii) if after commercial operation of a Great Basin Segment, ON
Line becomes unavailable (A) for a period in excess of one hundred twenty (120)
consecutive days, due to Force Majeure, an Event of Loss, Condemnation Action or
any change in Applicable Law commencing after such one hundred twentieth (120th)
day, and (B) commencing immediately, due to any negligent act or omission or any
Willful Misconduct/Gross Negligence of or breach of this Agreement by the NVE
Parties, in each case unless such availability is caused by the withholding by
Great Basin (including any of Great Basin’s Authorized Representatives) of any
consent to any action proposed by NPC in good faith, consistent with Prudent
Utility Practices and not in violation of any Applicable Law and for which the
NVE Parties are obligated to fund all costs thereof under this Agreement
directly or through an adjustment to the Monthly Payment, then from such date to
the date ON Line again becomes available, Great
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
41

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
Basin’s Capacity Entitlement shall be one hundred percent (100%) of the
Electrical Capacity.
 
                (iii) if after GB Segment COD, SWIP-N or SNIP becomes
unavailable (A) for a period in excess of one hundred twenty (120) consecutive
days, due to Force Majeure, an Event of Loss, Condemnation Action or any change
in Applicable Law commencing after such one hundred twentieth (120th) day, and
(B) commencing immediately, due to any negligent act or omission or any Willful
Misconduct/Gross Negligence of or breach of this Agreement by Great Basin, then
from such date to the date the unavailable Great Basin Segment again becomes
available, the NVE Parties’ Capacity Entitlement shall be the following (and
Great Basin’s Capacity Entitlement shall be all remaining Electrical Capacity):
(A) forty-five and two tenths percent (45.2%) of the Electrical Capacity while
SWIP-N is available but SNIP is not, (B) seventy and four tenths percent (70.4%)
of the Electrical Capacity while SNIP is available but SWIP-N is not, and (C)
one hundred percent (100%) of the Electrical Capacity while both SNIP and SWIP-N
are unavailable.
 
(e) From and After the 41st Anniversary of the ON Line COD.  Notwithstanding
anything to the contrary in Sections 3.02(a) through (d), in the event the NVE
Parties do not (i) purchase all of Great Basin’s Ownership Interests or (ii)
renew their Capacity Entitlements pursuant to Section 3.09(b), from and after
the forty-first (41st) anniversary of the ON Line COD, the NVE Parties’ Capacity
Entitlement with respect to Electrical Capacity on ON Line shall be equal to the
NVE Parties’ Ownership Percentage, as adjusted pursuant to the terms of this
Agreement, and the NVE Parties shall not be entitled to any Electrical Capacity
on the Great Basin Segments.  In the event the NVE Parties renew their Capacity
Entitlements pursuant to Section 3.09(b), then during the period commencing on
the date of such renewal and ending upon the expiration of such renewal, the
Parties shall have the Capacity Entitlements set forth in Sections 3.02(a)
through (d), subject to Sections 16.02(f), (g) and (h).  Upon expiration of any
such renewal, the NVE Parties’ Capacity Entitlement with respect to Electrical
Capacity on ON Line shall be equal to the NVE Parties’ Ownership Percentage, and
the NVE Parties shall not be entitled to any Electrical Capacity on the Great
Basin Segments.
 
(f) From and After Exercise of Buyout of Ownership Interests.  Subject to
Section 11.03(b), the Parties shall have the Capacity Entitlements set forth in
Sections 3.02(a) through (d) in the event the NVE Parties purchase all of Great
Basin’s Ownership Interests; provided, however, that NVE Parties’ Capacity
Entitlement on ON Line shall be one hundred percent (100%) and the NVE Parties
shall have no Capacity Entitlement on the Great Basin Segments if such purchase
occurs prior to GB Segment Financial Closing or prior to the Capacity
Entitlement adjustment contemplated by Section 3.02(b).  In the event Great
Basin purchases all of the NVE Parties’ Ownership Interests and unless and until
the NVE Parties do not renew their Capacity Entitlements pursuant to Section
3.09(b), the Parties shall have the Capacity Entitlements on the Great Basin
Segments set forth in Sections 3.02(a) through (d), and notwithstanding Sections
3.02(a) through (d), the NVE Parties shall have a Capacity Entitlement on ON
Line equal to its ON Line Capacity Entitlement immediately prior to such buyout
minus its Ownership Percentage immediately prior to such buyout (and Great
Basin’s Capacity Entitlement with respect to ON Line shall be all remaining
Electrical Capacity).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
42

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
           3.03 Microwave and Fiber Optic Capacity Rights.  Commencing
immediately after the Acquisition Closing Date, the NVE Parties shall be
entitled to one hundred percent (100%) of the Microwave Capacity and Fiber Optic
Capacity on ON Line and Great Basin shall be entitled to one hundred percent
(100%) of the Microwave Capacity and Fiber Optic Capacity on the Great Basin
Segments; provided that (a) Great Basin shall provide the NVE Parties access to
the Microwave Capacity and Fiber Optic Capacity on the Great Basin Segments to
the extent necessary for the NVE Parties to operate the Great Basin Segments and
(b) in the event Great Basin exercises its step-in rights under Section
16.02(e)(iii), the NVE Parties shall provide Great Basin access to the Microwave
Capacity and Fiber Optic Capacity on ON Line to the extent necessary for Great
Basin to operate the Transmission Line.
 
           3.04 Revenue Rights.  The NVE Parties and Great Basin shall be
entitled to the revenue associated with (a) their respective Capacity
Entitlements, as provided under the provisions of each Parties’ respective
FERC-approved open access transmission tariff and (b) all of their respective
rights to Microwave Capacity and Fiber Optic Capacity as set forth in Section
3.03.
 
           3.05 Relationship of the Parties.  Except as otherwise expressly
provided herein, each Party shall bear only its Ownership Percentage of all
obligations and liabilities of ON Line arising after the Acquisition Closing
Date.  The covenants, obligations and liabilities of the Parties in connection
with this Agreement are several and not joint.  Neither the execution nor
delivery of this Agreement, nor the consummation of the transactions
contemplated hereunder, shall create or constitute a partnership, joint venture,
trust, limited liability company, corporate or any other form of business
organization or arrangement among the Parties.
 
3.06 Monthly Payment.
 
(a) Subject to Sections 3.06(b) and (c), commencing in the month in which the ON
Line COD occurs but terminating in the month during which the forty-first (41st)
anniversary of the ON Line COD occurs (the “Monthly Payment Period”), a monthly
amount in Dollars equal to the following (the “Monthly Payment”) shall be due
and payable to Great Basin; provided, however, that the first Monthly Payment
and the last Monthly Payment shall be adjusted on a pro rata basis based on the
number of days between ON Line COD and the end of the first month in the Monthly
Payment Period and the beginning of the last month in the Monthly Payment Period
through the forty-first (41st) anniversary of ON Line COD, respectively:
 
Monthly Payment = Capitalized Component + On-Going GBT Costs incurred in such
month + Incremental Cost Differential Component + Capital Repair Component +
Event of Loss Component + Condemnation Action Component + any Operating Costs
incurred by Great Basin in accordance with Section 7.01(a)
 
Where:
 
Capitalized Component = (Capitalized Costs funded by Great Basin + Up-Front GBT
Costs) * the factor set forth on Schedule 2 corresponding to the period of which
such month is a part;
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
43

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
Incremental Cost Differential Component = (the Incremental Cost Differential
funded by Great Basin / applicable Amortization Period) + interest accruing
during such month on any unamortized portion of the Incremental Cost
Differential at a rate equal to the NVE WACC as of ON Line COD with the return
on equity component discounted by seventy-five (75) basis points;
 
Capital Repair Component = the aggregate sum of the following calculated in
respect of each Capital Repair: (the applicable Net Capital Repair Cost funded
by Great Basin / applicable Amortization Period) + interest accruing during such
month on any unamortized portion of such Net Capital Repair Cost at a rate equal
to the NVE WACC as of the time of the relevant Capital Repair Cost was incurred
with the return on equity component discounted by fifty (50) basis points;
 
Event of Loss Component = the aggregate sum of the following calculated in
respect of each Event of Loss: (the applicable Net Event of Loss Cost funded by
Great Basin / applicable Amortization Period) + interest accruing during such
month on any unamortized portion of such Net Event of Loss Costs at a rate equal
to the NVE WACC as of the time of the relevant Event of Loss Cost was incurred
with the return on equity component discounted by fifty (50) basis points; and
 
Condemnation Action Component = the aggregate sum of the following calculated in
respect of each Condemnation Action: (the applicable Net Condemnation Action
Cost funded by Great Basin / applicable Amortization Period) + interest accruing
during such month on any unamortized portion of such Net Condemnation Action
Cost at a rate equal to the NVE WACC as of the time of the relevant Condemnation
Action Cost was incurred with the return on equity component discounted by fifty
(50) basis points.
 
Great Basin shall deliver an invoice by the tenth (10th) day of each month
during the Monthly Payment Period setting the Monthly Payment owed for such
month along with reasonable supporting documentation, and on the last Business
Day of each month (but extended by a day for each day that the invoice is late)
during the Monthly Payment Period, NPC shall pay ninety-five percent (95%) of
the undisputed portions of the Monthly Payment to Great Basin and SPPC shall pay
five percent (5%) of the undisputed portions of the Monthly Payment to Great
Basin.
 
(b) The Monthly Payment shall be proportionally reduced: (i) to the extent ON
Line becomes unavailable to one or both of the NVE Parties for a period in
excess of one hundred twenty (120) consecutive days due to Force Majeure, an
Event of Loss, Condemnation Action or any change in Applicable Law commencing
after such one hundred twentieth (120th) day, and (ii) commencing immediately,
to the extent that ON Line becomes unavailable to one or both of the NVE Parties
due to (A) any negligent act or omission or any Willful Misconduct/Gross
Negligence of, or breach of this Agreement by, Great Basin or (B) unless the
Management Committees agrees to alternative action, the withholding by Great
Basin (including any of Great Basin’s Authorized Representatives) of any consent
to any action proposed by NPC in good faith, consistent with Prudent Utility
Practices and not in violation of any Applicable Law and for which the NVE
Parties are obligated to fund all costs thereof under
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
44

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 


this Agreement directly or through an adjustment to the Monthly Payment.  In the
event, during any calendar month, ON Line has become unavailable to one or both
of the NVE Parties under the circumstances described in clauses (i) and (ii)
above, the Monthly Payment payable at the end of such month shall be adjusted to
reflect the number of hours during which ON Line was so unavailable to one or
both of the NVE Parties as compared to the number of hours in such month  (it
being understood that, if ON Line becomes unavailable to only one of the NVE
Parties, the other NVE Party shall continue to be obligated to pay its portion
of the Monthly Payment).  For the avoidance of doubt, for any given calendar
month, the Monthly Payment in respect of such month shall not be due and
payable, and shall be forever waived in its entirety, if ON Line is completely
unavailable for the entire month for any reason described in clauses (i) or (ii)
above.
 
(c) NPC’s and SPPC’s obligation to pay its portion of the Monthly Payment shall
cease upon (i) consummation of any purchase by the NVE Parties (or any one of
them individually) of all of Great Basin’s Ownership Interests or (ii) the
effectiveness of a notice terminating the Terminated Capacity as set forth in
Section 16.02(h).  The Monthly Payment shall not be subject to escalation or
other adjustment (including following GB Segment COD), except as expressly set
forth herein.
 
           3.07 Great Basin Segment Abandonment or Delay Buyout Right.
 
(a) If Great Basin (i) has not achieved GB Segment Financial Closing on or
before the GB Segment Financial Closing Deadline, (ii) ceases development or
construction of any Great Basin Segment for a period of ninety (90) consecutive
days at any time and expresses its intent in writing or makes a public
announcement of its intent not to complete development or construction of any
Great Basin Segment or (iii) has not achieved GB Segment COD before GB Segment
COD Deadline, and, as of the GB Segment COD Deadline, either of the following is
true:  Great Basin (A) does not have financing arrangements available to achieve
GB Segment COD and complete construction of the Great Basin Segments or (B) is
not actively constructing the Great Basin Segments, in each case, for reasons
other than a pending formal proceeding challenging the Great Basin Segments or
any Governmental Approvals for the Great Basin Segments, for any other event of
Force Majeure or as a result of an Event of Default by a NVE Party, then the NVE
Parties shall have the right to purchase all (but not less than all) of Great
Basin’s Ownership Interests for a price determined in accordance with Schedule
5; provided that written notice of their election to exercise such right is
provided to Great Basin by the fourteenth (14th) anniversary of the ON Line
COD.  If such purchase right arises and the NVE Parties timely elect to exercise
such right, then Great Basin shall Transfer all of its Ownership Interests to
the NVE Parties free and clear of any Liens other than Permitted Liens upon the
latest to occur of (i) the fifteenth (15th) anniversary of the ON Line COD,
(ii) fifteen (15) days after receipt of PUCN Approval and all required
Governmental Approvals on terms acceptable to the NVE Parties and (iii) the date
set forth in such notice (which shall not be more than one hundred eighty (180)
days after the fifteenth (15th) anniversary of the ON Line COD).  Great Basin
shall make Applicable Transfer Representations and Warranties to the NVE Parties
in connection with such Transfer.  At any time after the sixth (6th) anniversary
of GB Segment Financial Closing, upon Great Basin’s request, the NVE Parties
shall state in writing whether in their view the circumstances described in
Section 3.07(a)(iii) existed as of the GB Segment COD Deadline (such that, in
the NVE Parties’ view, the NVE Parties’ right to elect to so purchase all
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
45

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
of Great Basin’s Ownership Interests had been triggered) and Great Basin shall
be entitled to rely on such written statement (but shall not be bound by such
statement in the event of a Dispute among the Parties), it being understood that
such a written statement by the NVE Parties shall under no circumstances operate
as a notice of the NVE Parties’ election to exercise any purchase right that may
have been triggered (such election by the NVE Parties requiring a separate
written notice, timely delivered as provided in this Section 3.07(a)).
 
(b) The GB Segment Financial Closing Deadline and the GB Segment COD Deadline
shall be subject to extension for any event of Force Majeure to the extent that
such event causes a delay in an activity required for Great Basin to achieve GB
Segment Financial Closing or for GB Segment COD to occur which activity cannot,
despite the exercise of commercially reasonable efforts, be delayed without
extending the day on which GB Segment Financial Closing or GB Segment COD, as
applicable, will occur.
 
           3.08 30th Anniversary Buyout Right.  The NVE Parties shall have the
right to purchase all (but not less than all) of Great Basin’s Ownership
Interests for a price determined in accordance with Schedule 5; provided that
written notice of their election to exercise such right is provided to Great
Basin by the twenty-ninth (29th) anniversary of the ON Line COD (but not earlier
than the twenty-seventh (27th) anniversary of the ON Line COD).  If the NVE
Parties timely elect to exercise such right, then Great Basin shall Transfer all
of its Ownership Interests to the NVE Parties free and clear of any Liens other
than Permitted Liens upon the latest to occur of (a) the thirtieth (30th)
anniversary of the ON Line COD, (b) fifteen (15) days after receipt of PUCN
Approval and all required Governmental Approvals on terms acceptable to the NVE
Parties and (c) the date set forth in such notice (which shall not be after the
thirty-third (33rd) anniversary of the ON Line COD).  Great Basin shall make
Applicable Transfer Representations and Warranties to the NVE Parties in
connection with such Transfer.
 
           3.09 41st Anniversary Buyout Right or Renewal Term.
 
(a) The NVE Parties shall have the right to purchase all (but not less than all)
of Great Basin’s Ownership Interests for a price determined in accordance with
Schedule 5; provided, that written notice of their election to exercise such
right is provided to Great Basin by the fortieth (40th) anniversary of the ON
Line COD (but not earlier than the thirty-eighth (38th) anniversary of the ON
Line COD).  If the NVE Parties timely elect to exercise such right, subject to
obtaining PUCN Approval and all required Governmental Approvals on terms
acceptable to the NVE Parties (which approvals the NVE Parties will timely seek
prior to or upon their election to exercise such right), then Great Basin shall
Transfer all of its Ownership Interests to the NVE Parties free and clear of any
Liens other than Permitted Liens on the forty-first (41st) anniversary of the ON
Line COD.  If such PUCN Approval and Governmental Approvals are not received by
the date that is six (6) months prior to the forty-first (41st) anniversary of
the ON Line COD, then, unless the parties otherwise agree in writing, the NVE
Parties shall be deemed to have withdrawn their election to exercise such right;
provided, that on or prior to such date, the NVE Parties may elect (such
election being irrevocable) to renew their Capacity Entitlements pursuant to
Section 3.09(b); and, provided, further, that it is understood and agreed that
(i) neither Great Basin nor any of its Affiliates will intervene in any
regulatory proceeding of the NVE Parties relating to the PUCN Approval or any
Governmental
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
46

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Approvals (notwithstanding Section 4.05(a)) unless requested to do so by the NVE
Parties and if the NVE Parties so request, Great Basin or its Affiliate, as
applicable, will support the NVE Parties’ request to acquire Great Basin’s
Ownership Interests pursuant to this Section 3.09(a) in such proceeding and (ii)
in no event shall the Transfer of all of Great Basin’s Ownership Interests to
the NVE Parties occur after the forty-first (41st) anniversary of the ON Line
COD.  In the event the NVE Parties do not make such renewal election, then the
NVE Parties shall permanently revoke their election to acquire Great Basin’s
Ownership Interests and forever waive all of their rights under this Section
3.09.  Great Basin shall make Applicable Transfer Representations and Warranties
to the NVE Parties in connection with such Transfer.
 
(b) The NVE Parties shall have the right to renew all (but not less than all) of
each Party’s Capacity Entitlements for a period of one year or more commencing
as of the forty-first (41st) anniversary of ON Line COD for a fixed rental
payment calculated in accordance with Schedule 5; provided that (i) such renewal
period when added to the forty-one (41) year initial term commencing on the ON
Line COD does not extend for more than eighty percent (80%) of the then
re-estimated useful life of Great Basin’s Ownership Interest subject to such
renewal measured from the ON Line COD and (ii) Great Basin’s Ownership Interest
subject to such renewal will have a value at the termination of such renewal
equal to at least twenty percent (20%) of the initial value of such interests
measured as of the ON Line COD (without giving effect to inflation or
deflation), in each case determined at the time of such renewal.  If Great Basin
and the NVE Parties cannot agree as to the calculations of the estimated value
or useful life of Great Basin’s Ownership Interest subject to such renewal, then
the Parties shall mutually select the Independent Auditor or another external
auditor or appraiser, as determined based on the nature of the dispute, which
shall be instructed to resolve such disagreement within thirty (30) days after
such disagreement is submitted to it for resolution and shall notify Great Basin
and NPC in writing of its resolution.  Such auditor’s or appraiser’s resolution
of the disagreement shall be final and binding on the Parties.
 
(c) Notwithstanding anything herein to the contrary, in the event the NVE
Parties do not (i) purchase all of Great Basin’s Ownership Interests or (ii)
renew their Capacity Entitlements pursuant to Section 3.09(b), then from and
after the forty-first (41st) anniversary of ON Line COD, the Parties shall have
the Capacity Entitlements set forth in the first sentence of Section 3.02(e) and
all Operating Costs, Event of Loss Costs, Condemnation Action Costs and Capital
Repair Costs, in each case, in respect of ON Line shall be funded by the Parties
in accordance with their respective Ownership Percentages and Great Basin shall
have no right to recover Great Basin’s Ownership Percentage of any such costs
from the NVE Parties.
 
3.10 Force Majeure.  To the extent a Party is prevented or delayed by Force
Majeure from performing, in whole or in part, its obligations under this
Agreement and such Party (a “Claiming Party”) gives written notice and details
of such Force Majeure to the other Parties as soon as reasonably practicable
after such Party becomes aware of the occurrence of such Force Majeure, then the
Claiming Party shall be excused from the performance of its obligations under
this Agreement (other than Great Basin’s obligation to use commercially
reasonable efforts to achieve GB Segment COD as set forth in Sections 3.02(b)
and the obligation to make payments, except as otherwise provided in this
Agreement where such Force
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
47

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Majeure event causes ON Line to become unavailable to one or both of the NVE
Parties) during such Force Majeure but for no longer period and only to the
extent performance of such obligations are prevented or delayed by such Force
Majeure.  The Claiming Party shall exercise due diligence to remedy the Force
Majeure within a reasonable period.  Force Majeure shall not entitle any Party
to terminate this Agreement.
 
           3.11 Transmission Systems.  Nothing in this Agreement shall prevent a
Party from making any additions, modifications or changes to its respective
transmission system.  Each Party shall provide reasonable notice to the other
Parties, to the extent required by the PUCN, FERC, NERC, WECC, or their
successors in interest, of such additions, modifications or changes to its
transmission systems.
 
           3.12 Additional Uses.  Notwithstanding anything to the contrary in
this Agreement, (a) the NVE Parties shall have all of the rights associated with
any additional uses arising with respect to ON Line, and Great Basin shall have
all of the rights associated with any additional uses of the Great Basin
Segments, in each case, prior to the adjustment of Great Basin’s Capacity
Entitlement pursuant to Section 3.02(b) or 3.02(e) (and any rights arising prior
to such adjustment shall not be impacted thereby) and (b) the Parties shall
share all of the rights associated with any additional uses arising with respect
to the Transmission Line thereafter in proportion to their respective Capacity
Entitlements; provided, however, that the NVE Parties shall be entitled to the
exclusive rights associated with any additional uses of the Double Circuit
Towers regardless of whether arising before or after the adjustment of Great
Basin’s Capacity Entitlement pursuant to Section 3.02(b) or
3.02(e).  Notwithstanding anything herein to the contrary (other than as
provided hereunder in respect of the NVE Parties’ exclusive rights associated
with any additional uses of the Double Circuit Towers), in the event the NVE
Parties do not (i) purchase all of Great Basin’s Ownership Interests or (ii)
renew their Capacity Entitlements pursuant to Section 3.09(b), from and after
the forty-first (41st) anniversary of the ON Line COD, the Parties shall share
all of the rights associated with any additional uses with respect to ON Line in
proportion to their respective Ownership Percentages and Great Basin shall have
all of the rights associated with any additional uses arising with respect to
the Great Basin Segments; provided, however, that if, prior to the forty-first
(41st) anniversary of the ON Line COD, the NVE Parties shall have committed all
or any part of the rights associated with any additional uses to one or more
third parties in one or more transactions having a term that extends beyond such
anniversary, then (x) the rights of Great Basin with respect to such additional
uses shall be subject to the rights of such third parties and (y) from and after
such anniversary, any revenues payable to the NVE Parties under such
transactions shall be shared between the NVE Parties and Great Basin in
proportion to their respective Ownership Interests.
 
ARTICLE IV
 
DEVELOPMENT AND CONSTRUCTION OF ON LINE
 
           4.01 Pursuit and Management of ON Line.  Subject to the control and
oversight of the Management Committee and through the Acquisition Closing Date,
Great Basin shall have primary responsibility for the overall pursuit and
management of all aspects of ON Line, including the day-to-day management of ON
Line, the administration of all ON Line Agreements and the performance of all ON
Line Activities not set forth on Exhibit B or
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
48

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
specifically delegated to the NVE Parties by the Management Committee.  Subject
to the control and oversight of the Management Committee and after the
Acquisition Closing Date, NPC shall have primary responsibility for the overall
pursuit and management of all aspects of ON Line, including the day-to-day
management of ON Line, the administration of the ON Line Agreements and the
performance of all ON Line Activities not specifically delegated to Great Basin
or SPPC by the Management Committee.  Each of NPC and Great Basin shall
cooperate with each other in transitioning primary responsibility for the
overall pursuit and management of ON Line to NPC as contemplated by this Section
4.01.  It is the intent of the Parties to develop ON Line for the lowest
reasonable cost (taking into account safety, quality and schedule).
 
4.02 ON Line Managers.
 
(a) On the Effective Date, Great Basin shall appoint one of its (or its
Affiliates’) employees (the “Great Basin Manager”) to be responsible for the
day-to-day oversight and coordination of Great Basin’s responsibilities in
respect of ON Line, including managing and directing construction of ON Line
through the Acquisition Closing Date and issuing and receiving communications
regarding ON Line.  The Great Basin Manager must be approved by the Management
Committee.  Great Basin may remove the Great Basin Manager at any time, but
shall promptly appoint a replacement subject to Management Committee approval.
 
(b) On the Effective Date, NPC shall appoint an employee of NPC or SPPC (the
“NPC Manager”) to be responsible for the day-to-day oversight and coordination
of NPC’s responsibilities in respect of ON Line, including managing and
directing construction of ON Line after the Acquisition Closing Date, managing
and directing the operation and maintenance of ON Line, and issuing and
receiving communications regarding ON Line.  The NPC Manager must be approved by
the Management Committee.  NPC may remove the NPC Manager at any time, but shall
promptly appoint a replacement subject to Management Committee approval.
 
           4.03 Access to ON Line and ON Line ROW.
 
(a) Except with respect to Great Basin’s financial information, which is
addressed by Section 9.06, each Party and its representatives and consultants
shall have (i) physical access to ON Line (including the ON Line ROW) to the
extent that such access does not unreasonably interfere with ON Line, subject to
reasonable safety and security requirements of which such Party has been
provided advance written notice, (ii) the independent right to (A) monitor the
development, construction, management, operation, maintenance and use of ON Line
and (B) review and comment on draft copies of ON Line Agreements, applications
for Governmental Approvals for ON Line and material communications regarding ON
Line and (iii) if requested by a Party, copies of all Governmental Approvals for
ON Line (including applications therefor), ON Line Agreements (including drafts
thereof), material communications regarding ON Line and all information related
to land rights, expected development, construction, management, operation,
maintenance or use costs, constructability, creditworthiness, records, operating
data, accounts, organizational documents, copies of studies, reports and data
and any other information regarding ON Line, in each case as reasonably
requested by the requesting Party.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
49

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(b) No Party (or any of its agents, officers or employees) shall be an agent or
employee of any other Party, nor shall any Party (or any of its agents, officers
or employees) have any power to bind, assume or create any obligation on behalf
of any other Party, except as provided in the ON Line Agreements and in separate
agreements between the NVE Parties.
 
           4.04 Standard of Performance.  The Parties shall comply with all
Applicable Laws, all Governmental Approvals for ON Line and all ON Line
Agreements.  ON Line shall be developed, designed, constructed and managed to
comply with all Applicable Laws, all Governmental Approvals for ON Line and all
ON Line Agreements and in accordance with Prudent Utility Practices, and each
Party shall own and use ON Line in accordance with Prudent Utility Practices,
all Applicable Laws, all Governmental Approvals for ON Line and all ON Line
Agreements.
 
           4.05 Government Approvals; Cooperation.
 
(a) Great Basin shall provide such information and assistance in the preparation
of the application for any PUCN Approval as is reasonably requested by the NVE
Parties and is within the reasonable control of Great Basin or its
Affiliates.  The NVE Parties shall provide Great Basin with (i) notice as
promptly as practicable to allow Great Basin to request confidential treatment
from the PUCN for such information and (ii) such assistance as Great Basin may
reasonably request in connection with attaining confidential treatment from the
PUCN for such information.  Great Basin shall participate as reasonably
requested from time to time in connection with obtaining any PUCN
Approval.  Great Basin shall timely file a petition for leave to intervene in
the PUCN proceeding(s) related to obtaining any PUCN Approval, retain counsel to
represent Great Basin in such proceeding(s) in accordance with NAC 703.510, and
actively support the regulatory approval process.  No costs incurred by Great
Basin in connection with such filing, retaining and support shall be included in
the Pre-Closing Costs incurred by Great Basin.
 
(b) The Parties shall use commercially reasonable efforts to file for the FERC
Approval as soon as reasonably practicable after the Effective Date.  Each Party
shall participate as reasonably required from time to time in connection with
the FERC Approval, and actively support the regulatory approval process.
 
(c) Each Party shall coordinate and cooperate in good faith with the other
Parties on all material ON Line-related matters, in order to facilitate
development, construction, ownership, management, operation, maintenance and use
of ON Line in an effective and cost-efficient manner.  Not limiting the
generality of the foregoing sentence, the Parties shall cooperate with each
other by providing documents and information, participating in meetings and
hearings, and performing such other acts, in each case as may be reasonably
requested by any other Party in connection with any Governmental Approvals for
ON Line, including maximizing ON Line’s Electrical Capacity, Microwave Capacity
and Fiber Optic Capacity.
 
(d) To the extent practicable in the NVE Parties’ sole discretion and as
reasonably requested by Great Basin, the NVE Parties will coordinate and
cooperate in good
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
50

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
faith with Great Basin on Great Basin Segment-related matters; provided that
such cooperation and coordination shall be at Great Basin’s sole cost and
expense (and shall not in any event require either NVE Party to hire additional
staff) and could not be expected to burden or adversely impact the NVE Parties
or the operation of their businesses or transmission systems, in each case as
determined by the NVE Parties in their sole discretion.
 
(e) Subject to Sections 3.09(a) and 4.05(a), nothing in this Agreement shall
prohibit a Party from intervening in any regulatory proceeding, and taking any
position in such proceeding, that it deems appropriate in its sole discretion;
provided, however, that to the extent reasonably practicable, each Party will
provide the other Parties written notice of its intention to seek to intervene
in any proceeding initiated by a Party in connection with this Agreement no less
than five (5) days prior to filing its request to intervene.
 
(f) Each Party shall provide any other Party with information related to ON Line
and copies of any Work Product reasonably requested by any such other Party.
 
(g) Each Party agrees that, in carrying out its obligations under this
Agreement, it shall:
 
                (i) appoint qualified personnel (including a qualified person as
its ON Line Manager, who may or may not be an Authorized Representative of such
Party), as necessary, that have the time and requisite skills to devote to such
Party’s assigned responsibilities, in order to perform its responsibilities
hereunder;
 
                (ii) use commercially reasonable efforts to perform its
respective obligations in order to meet the ON Line Schedule, in accomplishing
its assigned tasks, and to provide updated information regarding its progress in
respect thereof upon request of the other Parties or as circumstances warrant;
and
 
                (iii) act as the interface with, and supervise, all third
Persons with which such Party has directly contracted to perform work related to
its assigned responsibilities.
 
           4.06 Interconnection and Construction.
 
(a) ON Line shall be interconnected to the electric transmission systems of the
NVE Parties pursuant to the Interconnection Agreements.  Each Interconnection
Agreement shall contain terms consistent with this Agreement.  The Parties shall
cooperate and work expeditiously to complete the Interconnection Agreements on a
schedule that supports the ON Line Schedule.
 
(b) Following the Effective Date, the Parties shall discuss and approve the
terms and conditions upon which each Material Construction Contract shall be
let, it being understood that, unless the Parties otherwise agree, each Material
Construction Contract shall, to the extent customary, (i) be lump sum, fixed
price contracts, (ii) contain provisions relating to guaranteed performance
levels, if applicable, and guaranteed completion dates and, in each case,
corresponding liquidated damages and (iii) require each Material Construction
Contractor to
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
51

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
provide credit support for its obligations under the applicable Material
Construction Contract in the form of a parent guarantee, bonds, letter of credit
or retainage.
 
           4.07 Consultants.  Each Project Budget will allow for NPC to engage
one or more engineering and other consultants to advise it in the review of all
matters relating to ON Line, acceptable to the Management
Committee.  Additionally, each Party shall have the right to engage one or more
Owners’ Engineers and other consultants to advise it with respect to any matters
in connection with ON Line, and the cost of such Owners’ Engineers and other
consultants shall be borne by such Party, except to the extent such costs are
expressly included in a Project Budget or consented to by the Management
Committee.
 
           4.08 Change of Name.  The Parties shall take such actions required to
rename SWIP-S as the “One Nevada Transmission Line” or “ON Line” effective as of
the Acquisition Closing Date, and following the Acquisition Closing Date through
the Term, the NVE Parties hereby grant a royalty free, irrevocable license in
such names to Great Basin only to be used in connection with ON Line; provided,
however, that if the NVE Parties do not own an Ownership Interest, then the NVE
Parties may revoke such license at no cost.
 
           4.09 Robinson Summit Substation.  The Parties shall use commercially
reasonable efforts to expeditiously obtain all necessary non-ministerial
Government Approvals on terms reasonably acceptable to the Parties to construct
the Robinson Summit Substation at the Robinson Summit Location rather than the
Thirtymile Location.  Upon receipt of all such non-ministerial Government
Approvals, the Parties agree not to construct the Robinson Summit Substation at
the Thirtymile Location and instead construct such substation at the Robinson
Summit Location and such change shall not require modification of, or otherwise
impact, any of the terms of this Agreement.  If such non-ministerial
Governmental Approvals have not been obtained by March 1, 2011, then, unless the
Management Committee determines otherwise, the Robinson Summit Substation shall
be constructed at the Thirtymile Location rather than the Robinson Summit
Location.
 
ARTICLE V                                
 
PROJECT BUDGET AND PAYMENT OF COSTS
           5.01 Project Budget.
 
(a) Submission of Proposed Project Budget.  The Managing Party or NPC, as
applicable, shall use reasonable efforts to prepare any new or revised Project
Budget on the basis of firm pricing obtained from vendors, suppliers and
contractors and shall submit such Project Budget to the Management Committee
from time to time for its prompt review.  If a Party so requests, the Managing
Party or NPC, as applicable, shall provide to the Management Committee copies of
the data, invoices, price sheets and other information utilized in the
preparation of any such Project Budget and shall make the personnel responsible
for preparing such Project Budget available to discuss the proposed Project
Budget with the Management Committee.
 
(b) Management Committee Review and Approval.  The Management Committee shall
promptly review any new or revised Project Budget proposed by the Managing
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
52

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Party or NPC, as applicable, and shall complete its review, taking into account
any comments and revisions as it may request of the Managing Party or NPC, as
applicable.  The Management Committee may approve a proposed Project Budget in
whole or in part.  Each Party acknowledges and agrees that the approval of any
new or revised Project Budget and the making of any payment hereunder shall be
without prejudice to the audit rights of each Party hereunder.  Prior to the
Operating Period, the Management Committee shall periodically, but no less
frequently than monthly, review (i) the status of the ON Line Activities against
the ON Line Budget and ON Line Schedule, (ii) the anticipated, committed and
incurred ON Line Costs from and after the Effective Date against the ON Line
Budget and (iii) the funding requirements for ON Line Costs forecast for the
following month.  During the Operating Period, the Management Committee shall
periodically, but no less frequently than quarterly, review (i) the status of
the Capital Repairs against the applicable Capital Repair Budget, (ii) the
anticipated, committed and incurred Capital Repair Costs against the applicable
Capital Repair Budget and (iii) the funding requirements for Capital Repair
Costs forecast for the following quarter.
 
(c) Failure to Approve a Proposed Project Budget.  If the Management Committee
fails to approve a proposed Project Budget or any part thereof, then until the
Management Committee approves the proposed Project Budget or disputed part
thereof, the unapproved Project Budget or part thereof proposed shall not be
implemented; provided that the Project Budget or part thereof most recently
approved by the Management Committee shall remain in full force and effect until
a new Project Budget or the applicable part thereof is approved, subject to
Section 8.01(h)(ii), and NPC shall be entitled to incur costs for Critical
Capital Repairs and the other Parties shall pay their Ownership Percentage share
thereof to the extent required by Section 5.04.
 
(d) Internal Labor Cost.  Each Project Budget may include amounts for the
reimbursement of direct internal labor costs incurred by any Party or its
Affiliates for employees directly engaged in the performance of ON Line
Activities or Capital Repairs, as applicable (other than any costs of either
Party with respect to its Authorized Representatives); provided, however, that
such internal labor costs shall: (i) not include any amounts attributable to
general administrative costs or overhead costs not associated with direct
internal labor for employees directly engaged in the performance of ON Line
Activities or Capital Repairs, as applicable, and (ii) only include internal
labor costs directly attributable to ON Line that would not have been incurred
if work was not being performed for ON Line Activities or Capital Repairs, as
applicable.  A Party seeking reimbursement for direct internal labor costs
incurred in accordance with the applicable Project Budget and this Section
5.01(d) shall keep reasonably detailed records of such costs and shall provide
such records to the other Parties upon request.
 
          5.02 Compliance with Project Budget; Amendments.  The Managing Party
and NPC, as applicable, shall use commercially reasonable efforts to manage, or
cause to be managed, the commitment of funds so that costs will not exceed funds
committed or to be committed by the Parties pursuant to the applicable Project
Budget.  If, in the reasonable judgment of the Managing Party or NPC, as
applicable, any Project Budget, or any material expense category or line item
therein, is determined to be materially greater or less than the actual costs of
performing the ON Line Activities or Capital Repairs, as applicable, or any
material expense category or line item therein, the Managing Party or NPC, as
applicable, shall
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
53

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
prepare an amended Project Budget for approval by the Management Committee at
the next regular meeting or at a special meeting called by a Party for such
purpose as soon as reasonably practicable following such determination.
 
           5.03 Funding ON Line Costs.
 
(a) Each Party shall be solely responsible for funding, and shall timely fund,
all of its own Development Costs and all of its own Pre-Closing Costs, in each
case subject to Section 2.02, and Great Basin shall be solely responsible for
funding, and shall timely fund, all other liabilities and obligations in respect
of ON Line arising through the Acquisition Closing Date.  Commencing after the
Acquisition Closing Date, each Party shall pay for its Ownership Percentage of
all Post-Closing Costs arising thereafter in accordance with this Agreement to
the extent that, when added to any Development Costs and Pre-Closing Costs
funded by such Party (as adjusted by any Closing Payments), such Party has
funded up to its respective Ownership Percentage of the ON Line Budget.  No
Party shall charge a fee to any other Party for performance of its
responsibilities as the Managing Party under this Agreement.  Subject to Section
16.02(e)(i) and (ii), respectively, (i) Great Basin, in its capacity as the
Managing Party, shall be responsible for reviewing invoices for Pre-Closing
Costs (other than costs incurred in respect of the NVE Project) and, from and
after the Effective Date, reconciling the payments for such costs to the ON Line
Budget on a monthly basis and (ii) NPC, in its capacity as the Managing Party,
shall be responsible for reviewing invoices for Post-Closing Costs (including
invoices for Direct Pay Amounts) and reconciling the payments for such costs to
the ON Line Budget on a monthly basis.  Great Basin shall be responsible for
timely paying amounts payable in respect of Pre-Closing Costs (other than costs
incurred in respect of the NVE Project).  NPC shall be responsible for timely
paying amounts payable by the Parties in respect of Post-Closing Costs (other
than Direct Pay Amounts) from the amounts on deposit in the ON Line Account.
 
(b) NPC shall establish (on or before the Acquisition Closing Date) and maintain
a depositary account (the “ON Line Account”) in its name at a financial
institution to be selected with the consent of the Management Committee, into
which each Party shall deposit its Ownership Percentage of the funds to pay for
all Post-Closing Costs (other than Direct Pay Amounts) in accordance with this
Agreement.  In any period during which Great Basin is exercising its remedy set
forth in Section 16.02(e)(i), NPC shall cause the payments to be made from the
ON Line Account as directed by Great Basin.
 
(c) After the Acquisition Closing Date:
 
                (i) Subject to Section 5.03(d), NPC and Great Basin shall pay
their respective Ownership Percentages (and, in the case of NPC, SPPC’s
Ownership Percentage) of all Direct Pay Amounts when due in accordance with the
ON Line Budget and the applicable Material Construction Contract and each Party
shall fund into the ON Line Account on a monthly basis its Ownership Percentage
of all Post-Closing Costs (other than Direct Pay Amounts) in accordance with
Section 5.03(c)(ii).
 
                (ii) On a monthly basis but in any event no later than the fifth
(5th) Business Day of each month, the Managing Party shall submit to the other
Parties (A) an invoice of funds that each Party is liable for under this
Agreement for the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
54

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
previous month and (B) a statement reconciling the prior invoice or invoices in
the event the actual amount(s) for which each Party was liable during such month
changed as a result of refunds, credits, change orders or other adjustments made
to such invoices by the counterparty to the underlying contract.  Each invoice
and reconciliation statement shall be accompanied by reasonable supporting
documentation showing the amounts properly due and payable, a breakdown of the
Post-Closing Costs (other than Direct Pay Amounts) represented in such invoice
or reconciliation statement, copies of the underlying invoices and supporting
materials, and such other supporting documentation as may be reasonably
requested by Great Basin in order to submit requisitions and obtain funds under
the ON Line Financing Agreements.  Any amounts due pursuant to an invoice or
reconciliation statement shall be due and payable two (2) Business Days prior to
the current month end, or on such later date as may be otherwise set forth in
the invoice or reconciliation statement.  If a reconciliation statement shows
that prior payments by a Party exceeded the actual amount for which such Party
was liable, such excess amount shall be credited against the amounts due by such
Party in the invoice accompanying such reconciliation statement, or in the event
that such excess amount exceeds such Party’s payment obligations under such
invoice, the difference between the excess amount determined by such
reconciliation statement and the payment obligations of such Party under such
invoice shall be paid to such Party no later than two (2) Business Days prior to
the current month end.
 
(d) The Managing Party shall provide the other Parties written notice of any
expected Initial Cost Differential or Incremental Cost Differential as soon as
reasonably practicable upon receiving notice of any such costs.  If, within ten
(10) days after receipt of such notice, Great Basin does not elect to fund any
such Initial Cost Differential or Incremental Cost Differential, Great Basin
shall have no right or obligation to fund its Ownership Percentage of any such
Initial Cost Differential or Incremental Cost Differential.  If Great Basin does
timely elect (such election being irrevocable) to fund its Ownership Percentage
(and, in the circumstances described in Section 5.03(e), the NVE Parties’
Ownership Percentage) of any such Initial Cost Differential or Incremental Cost
Differential, then Great Basin shall timely fund any such Initial Cost
Differential or Incremental Cost Differential, as applicable, and the amount of
any such Initial Cost Differential or Incremental Cost Differential funded by
Great Basin shall be reflected in the Monthly Payment as provided in Section
3.06.  To the extent that Great Basin does not timely fund its Ownership
Percentage of any Initial Cost Differential or Incremental Cost Differential,
the NVE Parties may fund any such portion, and upon (i) the earliest to occur of
(A) ON Line COD, (B) an Event of Default by Great Basin, (C) a Condemnation
Action or Event of Loss related to ON Line, (D) an election of a right to
purchase Ownership Interests under this Agreement and (E) any other material
event regarding ON Line as reasonably determined by the NVE Parties and (ii)
fifteen (15) days after such earliest date and receipt of PUCN Approval and all
required Governmental Approvals on terms acceptable to the NVE Parties, each
Party’s Ownership Percentage shall be adjusted such that, following the
adjustment, such Party’s Ownership Percentage shall equal a ratio (A) the
numerator of which is equal to the portion of the Total Costs paid by such Party
and (B) the denominator of which equals the aggregate amount of the Total Costs,
and Great Basin shall Transfer the portion of its Ownership Interest
corresponding to its excess above its revised Ownership Percentage to the NVE
Parties free and clear of any Liens other than Permitted Liens.  Great Basin
shall execute and record any
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
55

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
bills of sale, deeds, certificates, memorandum and other documentation as
reasonably requested by the NVE Parties to evidence the re-allocation of such
interests.  Great Basin shall make Applicable Transfer Representations and
Warranties in connection with such Transfer.
 
(e) Notwithstanding anything herein to the contrary, to the extent that the NVE
Parties do not timely fund their aggregate Ownership Percentage of any Initial
Cost Differential or Incremental Cost Differential, Great Basin shall have the
right, but not the obligation, to (A) fund the entire amount of such Initial
Cost Differential or Incremental Cost Differential and (B) take over primary
responsibility for managing and directing the completion of construction of ON
Line as provided in Section 16.02(e)(i).
 
           5.04 Funding of Capital Repair Costs.
 
(a) NPC shall establish (on or before the ON Line COD) and maintain a depositary
account (the “Capital Repair Account”) in its name at a financial institution to
be selected with the consent of the Management Committee, in to which each Party
shall deposit its Ownership Percentage of the funds to pay for all Capital
Repair Costs in accordance with the Capital Repair Budget and this Agreement.
 
(b) After ON Line COD:
 
                (i) Subject to Section 5.04(c), each Party shall fund into the
Capital Repair Account on a monthly basis its Ownership Percentage of all
Capital Repair Costs (other than Direct Pay Amounts) in accordance with Section
5.04(b)(ii).
 
                (ii) On a monthly basis but in any event no later than the fifth
(5th) Business Day of each month, NPC shall submit to the other Parties (A) an
invoice of funds that each Party is liable for under this Agreement for the
previous month and (B) a statement reconciling the prior invoice or invoices in
the event the actual amount(s) for which each Party was liable during such month
changed as a result of refunds, credits, change orders or other adjustments made
to such invoices by the counterparty to the underlying contract.  Each invoice
may also include any actual costs for which a Party is liable under this
Agreement arising prior to the time such invoice is issued in respect of prior
month(s).  Each invoice and reconciliation statement shall be accompanied by
reasonable supporting documentation showing the amounts properly due and
payable, a breakdown of the Capital Repair Costs represented in such invoice or
reconciliation statement, copies of the underlying invoices and supporting
materials, and such other supporting documentation as may be reasonably
requested by Great Basin in order to submit requisitions and obtain funds under
the ON Line Financing Agreements.  Any amounts due pursuant to an invoice or
reconciliation statement shall be due and payable two (2) Business Days prior to
the current month end, or on such later date as may be otherwise set forth in
the invoice or reconciliation statement.  If a reconciliation statement shows
that prior payments by a Party exceeded the actual amount for which such Party
was liable, such excess amount shall be credited against the amounts due by such
Party in the invoice accompanying such reconciliation statement, or in the event
that such excess amount exceeds such Party’s payment obligations under such
invoice, the difference between the excess amount determined by such
reconciliation statement
 
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
56

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
and the payment obligations of such Party under such invoice shall be paid to
such Party two (2) Business Days prior to the current month end.
 
                (iii) NPC shall be responsible for reviewing invoices for
Capital Repair Costs.  NPC shall be responsible for timely paying amounts
payable by the Parties in connection with any Capital Repairs from the amounts
on deposit in the Capital Repair Account.  NPC shall be responsible for
reconciling the payments for Capital Repair Costs to the applicable Capital
Repair Budget on a monthly basis.  In any period during which Great Basin is
exercising its remedy set forth in Section 16.02(e), NPC shall cause the
payments to be made from the Capital Repair Account as directed by Great Basin.
 
(c) NPC shall provide the other Parties written notice of any Capital Repair
Costs as soon as reasonably practicable upon receiving notice of any such
costs.  If, within ten (10) days after receipt of such notice, Great Basin does
not elect to fund any such Capital Repair Costs, Great Basin shall have no right
or obligation to fund its Ownership Percentage of any such Capital Repair
Costs.  If Great Basin does timely elect (such election being irrevocable) to
fund its Ownership Percentage of any such Capital Repair Costs, then Great Basin
shall timely fund its Ownership Percentage of any such Capital Repair Costs, and
the amount funded by Great Basin in respect of Capital Repair Costs be reflected
in the Monthly Payment as provided in Section 3.06.  To the extent that Great
Basin does not timely fund its Ownership Percentage of any Capital Repair Costs,
but subject to Section 5.04(d), the NVE Parties shall fund any such portion, and
upon (i) the earliest to occur of (A) any anniversary of the ON Line COD, (B) an
Event of Default by Great Basin, (C) a Condemnation Action or Event of Loss
related to ON Line, (D) an election of a right to purchase Ownership Interests
under this Agreement, and (E) any other material event regarding ON Line as
reasonably determined by the NVE Parties and (ii) fifteen (15) days after such
earliest date and receipt of PUCN Approval and all required Governmental
Approvals on terms acceptable to the NVE Parties, each Party’s Ownership
Percentage shall be adjusted such that, following the adjustment, such Party’s
Ownership Percentage shall equal a ratio (x) the numerator of which is equal to
the portion of the Total Costs paid by such Party and (y) the denominator equals
the Total Costs, and Great Basin shall Transfer the portion of its Ownership
Interest corresponding to its excess above its revised Ownership Percentage to
the NVE Parties free and clear of any Liens other than Permitted Liens.  Great
Basin shall execute and record any bills of sale, deeds, certificates,
memorandum and other documentation as reasonably requested by the NVE Parties to
evidence the re-allocation of such interests.  Great Basin shall make Applicable
Transfer Representations and Warranties in connection with such Transfer.
 
(d) Notwithstanding anything to the contrary in this Agreement, no Party shall
be required to pay for any Capital Repair Costs that are not in accordance with
the applicable Capital Repair Budget.
 
           5.05 Cost Reductions.  Except as set forth in Section 13.03 or
Section 14.03, all Cost Reductions shall be applied to the particular ON Line
Cost, Capital Repair Cost, Event of Loss Cost or Condemnation Action Cost that
gave rise to such Cost Reduction and shall be shared among the Parties in
proportion to the amounts funded by the Parties in respect of the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
57

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
costs giving rise to such Cost Reduction (it being understood for the avoidance
of doubt that such Cost Reductions shall be paid solely to, and for the account
of, the NVE Parties to the extent they were received in respect of Capital
Repairs, an Event of Loss in respect of ON Line or Condemnation Action in
respect of ON Line, in each case, not funded by Great Basin).
 
           5.06 Invoicing and Payment.
 
(a) All payments made by a Party under Sections 5.03(c)(ii) and 5.04(b)(ii)
shall be made in Dollars by electronic funds transfer or wire transfer in
immediately available funds for receipt by the due date to the applicable
Project Account or to such other Person(s) as the Management Committee may
determine.
 
(b) Each Party shall make all Contributions required hereunder as and when due,
without demand, counterclaim, setoff, deduction or defense, and each Party
waives, to the extent permitted by Applicable Law, all rights now or hereafter
conferred by statute or otherwise with respect to any such demand, counterclaim,
setoff, deduction or defense to the applicable account or accounts.
 
5.07 Defaulted Contributions.
 
(a) If a Party fails to pay the full amount of any payments when required to do
so pursuant to Sections 5.03(c) or 5.04(b) (each, a “Contribution” and such
Party, the “Non-Contributing Party”), then any Party that has paid its
Contribution (the “Contributing Party”) shall have the right, but not the
obligation, to make an advance (an “Advance”) on behalf of the Non-Contributing
Party in respect of the unpaid Contribution of the Non-Contributing Party (the
“Unpaid Contribution”).  Such Advance shall bear interest at a rate equal to the
Default Rate from the date such Advance was made until the date such Advance is
fully repaid in cash by the Non-Contributing Party.  Advances shall be repaid,
with interest at the Default Rate, by the Non-Contributing Party at any time
after the date the Advance is made upon written demand therefor by the
Contributing Party.  Each Advance shall be an obligation of the Non-Contributing
Party to the Contributing Party and the Contributing Party may enforce and
recover from the Non-Contributing Party the Advance in accordance with any of
its remedies hereunder or at equity or in law.  If either of the NVE Parties is
the Non-Contributing Party, then the other NVE Party, as applicable, shall have
the first right to be the Contributing Party, which right must be exercised
within five (5) Business Days after the date the Unpaid Contribution was
required to be made.  Each Advance for an Unpaid Obligation shall cure any Event
of Default therefor with respect to the Party that is not the Contributing Party
or the Non-Contributing Party.
 
(b) The election by a Party to make or not to make an Advance in respect of an
Unpaid Contribution shall not operate as waiver of the rights of such Party
under this Agreement or at law or in equity, including the right to claim
damages as a result of such Unpaid Contribution, and Advances made in respect of
an Unpaid Contribution shall not relieve the Non-Contributing Party of its
obligations hereunder.
 
           5.08 Payment on Non-Business Day.  If any Contribution under this
Agreement is required to be made on a day other than a Business Day, the due
date for such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
58

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Contribution shall be extended to the next Business Day, unless provided
otherwise in the Material Construction Contracts.
 
           5.09 Project Accounts.  All Project Accounts established pursuant to
this Agreement shall be in the name of NPC and used solely for the purposes set
forth in this Agreement.  Funds on deposit in each Project Account shall be kept
in or swept into interest-bearing accounts to the extent reasonably practicable
but in no event shall any such funds be commingled with any other funds of NPC
or its Affiliates.  All interest accrued on the amounts in each Project Account
shall accrue to the benefit of the NVE Parties; provided, that to the extent any
amounts funded by Great Basin are kept in any Project Account for more than
thirty (30) days, Great Basin shall be entitled to interest accrued on such
amounts from the date such amounts are deposited into the Project Account until
they are disbursed.
 
ARTICLE VI
 
DEVELOPMENT AND CONSTRUCTION OF GREAT BASIN SEGMENTS
 
           6.01 Transmission Improvements.  If any improvements on the
transmission systems of the NVE Parties are undertaken for any reason prior to
GB Segment Financial Closing (including as specified in Schedule 1) that would
otherwise be made as part of the construction of the Great Basin Segments (each,
a “Transmission Improvement”), then NPC or SPPC, as applicable, shall initially
bear the full cost of any such Transmission Improvement and Great Basin shall
pay to NPC or SPPC, as applicable, at GB Segment Financial Closing an amount for
any such Transmission Improvement equal to the lesser of (a) the actual cost
(adjusted for depreciation) incurred by NPC or SPPC, as applicable, for any such
Transmission Improvement and (b) any avoided cost to the Great Basin Segments by
reason of any such Transmission Improvement.  If Great Basin pays to NPC or
SPPC, as applicable, at GB Segment Financial Closing for any such Transmission
Improvement, then, NPC or SPPC, as applicable, shall transfer title to such
Transmission Improvement (to the extent owned by the NVE Parties) to Great Basin
at GB Segment Financial Closing pursuant to documentation reasonably
satisfactory to Great Basin, and NPC or SPPC, as applicable, shall make the
Applicable Transfer Representations and Warranties to Great Basin in connection
with such transfer.  Notwithstanding anything herein to the contrary, the NVE
Parties shall have the right to operate and maintain the Transmission
Improvements prior to GB Segment Financial Closing, which operation and
maintenance shall be in accordance with Prudent Utility Practices (including any
Electric Reliability Organization requirements), Governmental Approvals for the
Transmission Line (or applicable portion thereof) and Applicable Law; provided,
that Great Basin shall be solely responsible for, and shall pay, all costs and
expenses associated with capital repairs, replacements and maintenance of the
Transmission Improvements after GB Segment Financial Closing.  NPC or SPPC, as
applicable, shall provide Great Basin with such information and documentation as
may be within its reasonable control and as may be reasonably requested by Great
Basin in order for Great Basin to determine or verify the actual cost of any
such Transmission Improvement.
 
           6.02 Development and Construction.  Great Basin shall be solely
responsible for the development and construction of the Great Basin Segments and
any costs or liabilities in respect thereof; provided, however, that the
following shall be subject to the prior
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
59

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
review and written consent, not to be unreasonably withheld, conditioned or
delayed, of the NVE Parties: (a) the design of the Great Basin Segments, (b) the
design and construction activities related to the Great Basin Segments
interconnection upgrades insofar as such activities involve the Robinson Summit
Substation or the Harry Allen Substation and (c) the use or crossing of any of
the NVE Parties’ facilities or rights-of-way (other than as permitted in Section
6.05 and the SNIP Agreement); provided, further, that (i) with respect to clause
(a) above, no approval of the NVE Parties shall be required if the design of the
Great Basin Segments is consistent with the design of ON Line, with such
deviations as set forth in Schedule 7, and the requirements of the NVE Parties’
transmission systems, (ii) the NVE Parties shall have the right to review the
Great Basin Segment design to ensure consistency with the ON Line design and the
requirements of the NVE Parties’ transmission systems and (iii) nothing in this
Agreement shall limit the review of the Great Basin Segment design by any NVE
Party in connection with the negotiation or administration of the
Interconnection Agreements or in such Party’s role as Balancing Authority.
 Notwithstanding the foregoing, no review of, or comments about, any information
provided to the NVE Parties in respect of the Great Basin Segments, and no
failure by the NVE Parties to review or comment on any such information, shall
cause a transfer of responsibility for such information to the NVE Parties, nor
imply the NVE Parties’ agreement with any assumption upon which such information
is based or any matter underlying or contained therein.
 
           6.03 Compliance with Laws and Conduct.  Great Basin shall comply with
all Applicable Laws, all Governmental Approvals for the Great Basin Segments and
all agreements for the Great Basin Segments.  Great Basin shall cause the Great
Basin Segments to be developed, designed, constructed and managed to comply with
all Applicable Laws, all Governmental Approvals for the Great Basin Segments,
all agreements for the Great Basin Segments and in accordance with Prudent
Utility Practices.
 
           6.04 Quarterly Reports.  Great Basin shall provide the NVE Parties
with quarterly progress reports detailing all material issues relating to the
Great Basin Segments’ development, construction, management, operating and
maintenance activities and will promptly notify the NVE Parties of any Material
Event that occurs regarding the Great Basin Segments, subject in each case to
compliance by Great Basin with any applicable confidentiality restrictions and
Applicable Law; provided, that Great Basin shall use commercially reasonable
efforts to ensure that any agreements entered into by Great Basin in connection
with development, construction, management, operating and maintenance activities
in respect of the Great Basin Segments shall allow the disclosure of information
by Great Basin to the NVE Parties under this Section 6.04.
 
           6.05 SNIP Option.
 
(a) NPC hereby grants Great Basin the option (the “SNIP Option”) to acquire
certain rights with respect to the Applicable Centennial Phase 3 Facilities as
described in the SNIP Agreement (the “Applicable Centennial Phase 3 Rights”) for
a payment to NPC equal to thirty-eight million eight-hundred thousand Dollars
($38,800,000) (the “Option Exercise Price”), provided, that (i) Great Basin
shall provide NPC with at least ninety (90) days’ prior written notice of its
election to exercise the SNIP Option, and (ii) in exercising the Applicable
Centennial Phase 3 Rights (A) Great Basin shall not interfere with the operation
of any NPC
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
60

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
facilities (except as may be agreed to by NPC in writing in connection with the
construction of the SNIP) and (B) all material aspects of the design and
construction of any elements to be constructed on NPC’s facilities or in its
right-of-way shall be subject to NPC’s prior review and written approval,
including with respect to the impact on the operation or any potential expansion
(other than any potential expansion to the extent that it is mutually exclusive
with Great Basin’s construction of a portion of the SNIP on the Applicable
Centennial Phase 3 Facilities to the extent provided in the SNIP Agreement) or
modification of NPC’s facilities or use of its rights-of-way, not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing in
this Section 6.05(a), including the provision of such exercise notice, the SNIP
Option shall expire, and shall no longer be exercisable, if any of the following
occur: (1) the Environmental Assessment for the SNIP has not been issued for
public review on or before June 1, 2012, (2) the Decision Record/Finding of No
Significant Impact for the SNIP has not been issued on or before February 1,
2013 or (3) GB Segment Financial Closing has not occurred prior to the GB
Segment Financial Closing Deadline; provided, however, that (A) the foregoing
dates under clauses (1)-(3) above shall be extended to the extent that the
applicable events did not occur due to Force Majeure (but in no event shall the
date set forth in clause (3) above be extended beyond March 31, 2019) and (B)
the foregoing dates under clauses (1) and (2) above shall be extended so long as
Great Basin has previously provided NPC with a reasonably detailed cure plan
that demonstrates to NPC’s reasonable satisfaction that the GB Segment Financial
Closing will occur by the GB Segment Financial Closing Deadline and Great Basin
diligently pursues such cure plan.
 
(b) If the SNIP Option is exercised in accordance with Section 6.05(a), NPC and
Great Basin shall take the actions set forth in Section 6.05(b)(iv) on the SNIP
Option Closing Date.  NPC’s obligation to Transfer the Applicable Centennial
Phase 3 Rights to Great Basin, and the Great Basin’s obligation to purchase the
Applicable Centennial Phase 3 Rights from NPC, are each subject to satisfaction
of the following conditions, except to the extent waived in writing by NPC with
respect to the conditions set forth in Sections 6.05(b)(i)-(viii) and by Great
Basin with respect to the conditions set forth in Sections 6.05(b)(ii)-(v) and
(vii)-(viii):
 
                (i) Great Basin shall be in compliance with Sections
6.05(a)(i)-(ii) and each of the deadlines in Sections 6.05(a)(1)-(2) has been
satisfied.
 
                (ii) GB Segment Financial Closing has occurred or shall occur
simultaneously with the SNIP Option Closing.
 
                (iii) The FERC Approval and the BLM SNIP License Consent has
been duly obtained, made or given and shall be in full force and effect and no
change to the form of SNIP Agreement agreed by the Parties has been made as to
require further FERC approval of the SNIP Option Closing.
 
                (iv) The other Party shall have paid or executed and delivered,
or caused to be executed and delivered to it, as applicable, the items set forth
below:
 
                   (1) Great Basin and NPC shall execute the SNIP License and
Sale Agreement substantially in the form attached hereto pursuant to Section
2.03(m) (the “SNIP Agreement”).
 
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
61

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                   (2) Great Basin shall pay NPC an amount equal (A) to the
Option Exercise Price, minus (B) one-seventh (1/7) of up to fifteen million
Dollars ($15,000,000) of the GB Segment Development Costs incurred prior to GB
Segment Financial Closing;
 
                   (3) NPC and Great Basin shall execute and deliver any
documentation reasonably requested by the other that is necessary or appropriate
to record the SNIP Agreement.
 
                (v) Each of the representations and warranties made by the other
Party in the SNIP Agreement shall be true and correct in all material respects
on and as of the SNIP Option Closing Date as though made on and as of the SNIP
Option Closing Date except to the extent that such representations and
warranties contain a materiality qualifier, in which case they shall be true and
correct in all respects.
 
                (vi) There shall not be an Event of Default by Great Basin
continuing unless Great Basin has presented a plan for remedying such Event of
Default that is reasonably acceptable to NPC.
 
                (vii) No Governmental Authority has issued a final,
non-appealable order preventing the consummation of the SNIP Option Closing.
 
                (viii) The Parties have agreed upon the disclosure schedules to
be attached to the SNIP Agreement for purposes of Section 8 of the SNIP
Agreement.
 
(c) Great Basin shall keep reasonably detailed records of its GB Segment
Development Costs and shall promptly provide such records to NPC upon request.
 
(d) If (i) NPC Transfers the Applicable Centennial Phase 3 Rights to Great Basin
and (ii) prior to GB Segment COD, Great Basin seeks to Transfer any SNIP Option
Right or any right, interest or asset associated with SNIP construction on or in
the Applicable Centennial Phase 3 Facilities (such Transfer to be subject to
Article XV) (a “SNIP Option Right Transfer”), NPC shall have the right to
repurchase the Applicable Centennial Phase 3 Rights and the improvements on the
Applicable Centennial Phase 3 Facilities for an amount equal to (i) the sum of
(A) the Option Exercise Price and (B) the fair market value of any improvements
to the Applicable Centennial Phase 3 Facilities made by Great Basin, minus (ii)
the amount set forth in Section 6.05(b)(iv)(2)(B) (for the avoidance of doubt,
the Option Exercise Price and GB Segment Development Costs used to calculate the
amount to be paid by NPC under this Section 6.05(d) shall not be subject to
escalation or other adjustment notwithstanding the date on which it is paid);
provided, however, that the provisions of this Section 6.05(d) shall not apply
to any SNIP Option Right Transfer made in connection with a Transfer of all of
the assets of both Great Basin Segments pursuant to Article XV, any Transfer
pursuant to Section 15.03(f) or a one-time Transfer of an undivided interest in
all of the assets of both Great Basin Segments to the Western Area Power
Administration pursuant to Article XV.  Great Basin shall give NPC prior written
notice of such Transfer, and NPC shall have thirty (30) days after the receipt
of such notice to exercise such right, after which such right shall terminate;
provided, however, that such termination shall only apply with respect to the
proposed Transfer (and not subsequent
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
62

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Transfers) and if such Transfer is not consummated within ninety (90) days after
delivery of such notice, NPC’s purchase right shall be reinstated, and Great
Basin shall be required to again give NPC prior written notice of such
Transfer.  Subject to the approval of any GB Segment Lender then foreclosing on
Great Basin’s assets (including any deed-in-lieu of foreclosure) under the GB
Segment Financing Agreements with the Great Basin Lenders, Great Basin shall
Transfer all of the Applicable Centennial Phase 3 Rights to NPC free and clear
of any Liens other than Permitted Liens within fifteen (15) days after the later
of the receipt of such notice and receipt of PUCN Approval and all required
Governmental Approvals on terms acceptable to NPC, and Great Basin shall make
Applicable Transfer Representations and Warranties in connection with such
Transfer.
 
ARTICLE VII
 
OPERATION OF THE TRANSMISSION LINE
 
           7.01 Transmission Line Operation; ON Line Maintenance.
 
(a) One or both of the NVE Parties shall be the Operator of the Transmission
Line and have sole responsibility for the performance of all Operating
Activities and Capital Repairs, including all activities reasonably necessary or
advisable in connection with the management, operation and maintenance of ON
Line, the administration of the ON Line Agreements and the operation of the
Great Basin Segments.  Notwithstanding anything in this Agreement to the
contrary, the NVE Parties shall have sole discretion over the performance of the
Operating Activities, subject to (i) Prudent Utility Practices (including any
Electric Reliability Organization requirements), (ii) Governmental Approvals for
the Transmission Line (or applicable portion thereof) and (iii) Applicable
Law.  Subject to Sections 3.09(c) and 10.02, the NVE Parties are solely
responsible for Operating Costs, and the NVE Parties shall reimburse Great Basin
within thirty (30) days after receipt of an invoice from Great Basin for
Operating Costs that Great Basin incurs in the performance of Operating
Activities for ON Line undertaken in response to a request from NPC or the
Management Committee; provided, however, that Great Basin shall not be entitled
to be reimbursed for any of the following: (i) any lobbying costs, (ii) any
legal fees associated with Great Basin’s participation in regulatory proceedings
where such participation has not been approved in advance by the Management
Committee, (iii) any gift of items, money or entertainment in connection with ON
Line, including political or campaign contributions, (iv) third-Person costs,
expenses and fees for lawyers, other consultants, financing parties and agents
incurred by Great Basin in connection with the ON Line Financing (including
application and other fees and expenses in connection with any loan guarantee or
other program provided by the U.S. Department of Energy) and the costs
associated with Great Basin’s auditing and reporting requirements under this
Agreement and the ON Line Financing Agreements, (v) costs and expenses incurred
in the preparation, negotiation, execution or delivery of this Agreement, (vi)
any amounts attributable to general administrative costs or overhead costs not
associated with direct internal labor for employees directly engaged in the
performance of Operating Activities, (vii) any amounts incurred by Great Basin
in connection with the Great Basin Segments or (viii) any interest or costs
associated with carrying such costs and expenses.  Great Basin shall be solely
responsible for Great Basin O&M Costs, including any such costs incurred by any
NVE Party in its role as Operator of the Great Basin Segments, and Great Basin
shall reimburse the NVE Parties within thirty (30) days after receipt of an
invoice from the NVE
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
63

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Parties for any costs incurred by any NVE Party in performing its duties as
Operator of the Great Basin Segments.
 
(b) At least six (6) months prior to the anticipated ON Line COD, as set forth
in the ON Line Schedule, and thereafter at least ninety (90) days prior to each
anniversary of the ON Line COD, the NVE Parties shall prepare and submit an
annual Operating Plan and Capital Repair Budget for the Management Committee’s
review and discussion, but (only with respect to the Operating Plan) not
approval.  Within two (2) months after receipt of such proposed initial Capital
Repair Budget, and within thirty (30) days after receipt of each subsequent
Capital Repair Budget, the Management Committee shall adopt or reject such
Capital Repair Budget.  If the Management Committee rejects the proposed Capital
Repair Budget, then the Management Committee and the NVE Parties will work
together in good faith to seek to adopt an agreed Capital Repair Budget, as
applicable, within four (4) months after the original receipt of the initial
Capital Repair Budget, and within sixty (60) days after the original receipt of
each subsequent Capital Repair Budget.
 
(c) At least six (6) months prior to the anticipated GB Segment Financial
Closing, the NVE Parties shall submit to Great Basin an indicative estimate of
the annual costs and expenses to be incurred by the NVE Parties to operate the
Great Basin Segments.  At least six (6) months prior to the anticipated date of
commercial operation of each Great Basin Segment, and thereafter at least ninety
(90) days prior to each anniversary of the commercial operation date of each
Great Basin Segment, the NVE Parties shall prepare and submit an annual
Operating Plan for the Management Committee’s review and discussion, but not
approval.
 
           7.02 Great Basin Segment Maintenance.  Great Basin shall be solely
responsible for the maintenance of the Great Basin Segments and shall cause such
Great Basin Segments to be maintained and used in accordance with (a) Prudent
Utility Practices (including any Electric Reliability Organization
requirements), (b) Governmental Approvals for the Transmission Line (or
applicable portion thereof) and (c) Applicable Law, and Great Basin shall be
solely responsible for any Great Basin O&M Costs.  In order to enable the NVE
Parties to monitor and operate the Great Basin Segments, Great Basin shall
provide, at the request of the NVE Parties, its annual maintenance and proposed
outage schedules for its facilities; provided, that Great Basin’s provision of
such schedules shall not constitute acceptance or approval by the NVE Parties of
such schedules.
 
           7.03 Operational and Maintenance Standards.
 
(a)           The NVE Parties shall cause the Transmission Line to be operated,
and ON Line to be maintained, in accordance with (i) Prudent Utility Practices
(including any Electric Reliability Organization requirements), (ii)
Governmental Approvals for the Transmission Line (or applicable portion thereof)
and (iii) Applicable Law.
 
(b) The NVE Parties may, in accordance with the following provisions, direct the
other Parties to interrupt or reduce deliveries of electrical power on the
Transmission Line (i) when necessary in order to maintain, repair, replace,
remove, investigate, inspect or test any part of the Transmission Line or any
meters for the Transmission Line, (ii) if
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
64

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
the NVE Parties determine, in their sole discretion, that interruption or
reduction is necessary for safety or emergencies or reasonably conclude that the
energy delivered to or transmitting on the Transmission Line does not conform to
Prudent Utility Practices or this Agreement or jeopardizes the integrity or use
of the transmissions system or Transmission Line or (iii) if it is otherwise
required to do so in accordance with Electric Reliability Organization
requirements.  With respect to any interruption or reduction of deliveries of
electrical power pursuant to clauses (i)-(iii) of the preceding sentence, the
NVE Parties shall limit the length of any such interruption or reduction to that
time reasonably necessary to correct the problem or comply with the Electric
Reliability Organization requirements, as applicable.  In any of these events,
the curtailment shall be accomplished in proportion to each Party’s Capacity
Entitlement and/or use, as applicable, on the Transmission Line, except where
curtailing in such a manner is not consistent with Prudent Utility
Practices.  Each Party shall promptly effect such interruption in, or reduction
of, delivery as the NVE Parties shall direct pursuant to this Section 7.03(b)
upon notice from the NVE Parties.  In the event notice is impracticable or a
Party fails to promptly comply therewith, the NVE Parties may effect the same by
direct action.  If any NVE Party becomes aware that a Party is using the
Transmission Line in excess of its Capacity Entitlement or its rights to Fiber
Optic Capacity or Microwave Capacity as set forth in Section 3.03, then the NVE
Parties shall have the authority to cause the excess usage to be curtailed.
 
(c) Notwithstanding anything to the contrary in this Agreement, any Party may
subcontract any or all of its maintenance obligations under this Article VII to
an Independent Contractor pursuant to a Maintenance Agreement; provided,
however, that (i) no such agreement shall relieve such Party from its
obligations under any related provisions of this Agreement and (ii) such
Independent Contractor is reasonably acceptable to the other Parties.
 
           7.04 Balancing Authority; Balancing Authority Area.  Subject to
Section 16.02(e)(iii), the Transmission Line shall be within one or both of the
NVE Parties’ Balancing Authority Area and one or both of the NVE Parties shall
be the Balancing Authority for the Transmission Line.  Great Basin shall
negotiate balancing area agreements with the NVE Parties for the Great Basin
Segments on terms and conditions reasonably acceptable to the Parties.  Great
Basin shall reimburse the NVE Parties for any services provided pursuant to the
Balancing Authority Area Services Agreement in accordance with the requirements
of such agreement.
 
           7.05 Ancillary Services.  Neither of the NVE Parties shall be
required to provide any Ancillary Services to Great Basin, except to the extent
set forth in a separate agreement (including any Balancing Authority Area
Services Agreement) for the provision of such Ancillary Services (if any)
between NPC and Great Basin or SPPC and Great Basin, as applicable.
 
           7.06 Transmission Losses.  On and after the date of commercial
operation of the first Great Basin Segment to achieve commercial operation,
losses on the Transmission Line (“Transmission Losses”) shall be allocated as
follows: (a) Transmission Losses on ON Line associated with the NVE Parties’
Capacity Entitlement on ON Line shall be calculated first, as if the Great Basin
Segments had not been built (i.e., line loading will be at a minimum 600MW) and
such losses will be borne solely by the NVE Parties; and (b) all subsequent or
additional Transmission Losses associated with the remaining Electrical Capacity
over ON Line and over
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
65

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
each of the Great Basin Segments, calculated individually, shall be borne on a
pro rata basis by the Parties based on their usage.
 
           7.07 Dynamic Transfers.  The NVE Parties shall consider, on a
case-by-case basis and in good faith, the implementation of dynamic schedules
and pseudo-tie services that are reasonably requested by Great Basin on behalf
of generation interconnection customers directly interconnecting to the
Transmission Line that are utilizing some portion or all of Great Basin’s
Capacity Entitlement.
 
ARTICLE VIII
 
MANAGEMENT COMMITTEE; PROJECT COMPANY
 
           8.01 Management Committee.
 
(a) Composition.  The Parties hereby establish the Management Committee, which
is and shall be composed of one (1) representative from the NVE Parties and one
(1) representative from Great Basin (each, a “Representative”).  The Management
Committee will have general oversight over the development, construction,
ownership and management of ON Line.  Each Representative shall have the right
and authority to bind the Party or Parties it represents.  In addition, Great
Basin shall designate an alternate to its Representative and the NVE Parties
shall designate an alternate to their Representative (each, an “Alternate
Representative”) with the authority to serve in place of, and with the authority
of, such Representative if such Representative is absent from or not available
to attend a Management Committee meeting.  The NVE Parties and Great Basin shall
notify the other in writing of its Representative and Alternative Representative
within fifteen (15) days after the Effective Date.  Each of Great Basin and the
NVE Parties may remove and replace its or their Representative or Alternate
Representative (collectively, its “Authorized Representatives”) at any time,
with or without cause and without the approval of the other Parties, upon
written notice to the other Parties.  Each of Great Basin and the NVE Parties
shall promptly give written notice to the other Parties of any change in the
business address or business telephone of either of its or their Authorized
Representatives.  Each Authorized Representative shall be an agent of the Party
or Parties that designated such Authorized Representative.  Accordingly, (i)
each Authorized Representative shall have power to act (or refrain from acting)
solely in accordance with the wishes of the Party or Parties that designated
such Authorized Representative, (ii) the acts of an Authorized Representative in
respect of any matter shall be deemed to be the acts of the Party or Parties
that designated such Authorized Representative and (iii) no Authorized
Representative shall owe (or be deemed to owe) any duty (fiduciary or otherwise)
to any Party other than the Party or Parties that designated such Authorized
Representative.  Each of Great Basin and the NVE Parties shall be responsible
for the compensation and expenses of its or their Authorized
Representatives.  Notwithstanding the foregoing, no Authorized Representative,
in such capacity, shall have the authority to amend, waive, revise, modify or
terminate this Agreement or any portion thereof, serve any notice alleging
breach of this Agreement, enter into, settle or otherwise dismiss any
arbitration proceeding under Section 19.02 or claim or accept a claim of Force
Majeure as an excuse to performance under this Agreement.
 
(b) Attendance.  Each Party shall use reasonable efforts to cause its
Representative or Alternate Representative to attend each meeting of the
Management
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
66

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Committee, and no Party shall withhold the presence or participation of its
Representative or Alternate Representative to prevent, delay or forestall
decisions on matters under consideration by the Management Committee.  The
Parties shall cause their respective Authorized Representatives not to
unreasonably withhold, condition or delay any actions of the Management
Committee. A reasonable number of other employees or agents of the Parties may
attend meetings of the Management Committee.  Meetings may be conducted in
person, by telephone or video conference call, or by other means which permit an
Authorized Representative of each Party to be verified and to hear and be heard
by the other Authorized Representative and which are acceptable to both
Authorized Representatives.  Attendees who are not Representatives, or in the
case that a Representative is not in attendance, who are not the applicable
Alternate Representative, shall be identified at the commencement of such
meeting and shall have no power to vote on any matters, but may participate in
discussions in accordance with the Management Committee’s rules of order, which
may limit the amount of time that the employees or other agents may participate.
 
(c) Meeting; Notice.  Unless the Parties agree otherwise, the Management
Committee shall meet as necessary or appropriate (i) but no less frequently than
monthly from the Effective Date until the commencement of the Operating Period
and quarterly thereafter and (ii) at special meetings called by any Party
following five (5) Business Days’ prior written notice of such a special meeting
to the other Party’s Representative and so long as such meeting is reasonable
under the circumstances.  The Chair of the Management Committee shall provide
written notice to the other Authorized Representatives stating the place (or
means if by telephone conference or other means), date and hour of each meeting
of the Management Committee, together with a detailed agenda for the meeting,
not less than five (5) days before the date of the meeting (unless such notice
is waived by an Authorized Representative of each Party either at the meeting or
by written consent before or after the meeting).  Any Party may submit an item
for inclusion on the agenda of any Management Committee meeting.  Attendance of
an Authorized Representative of a Party at a meeting of the Management Committee
shall constitute a waiver of notification of the meeting by such Party.
 
(d) Rules.  The Management Committee may adopt such rules of order, policy
statements and directives as it considers necessary or appropriate for the
conduct of its business and the exercise of its powers, none of which shall
conflict with this Agreement or any ON Line Agreement.
 
(e) Chair.  The Representative of the NVE Parties shall serve as the initial
chairperson of the Management Committee (the “Chair”).  Unless the Management
Committee decides otherwise, commencing on the first day of each calendar year
following the Effective Date, the Chair of the Management Committee shall rotate
between (i) the Representative for the NVE Parties and (ii) the Representative
for Great Basin.  The Chair shall be responsible for the maintenance of minutes
of each Management Committee meeting and the recordation of the results of each
vote taken and shall promptly provide a copy of such minutes and voting records
to the other Authorized Representatives.  The Chair shall have no powers or
duties other than those specifically conferred by this Agreement, and shall have
no voting or veto power in addition to the right to vote as a
Representative.  In the absence of the Chair at any
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
67

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Management Committee meeting, the applicable Alternative Representative shall be
the Chair for such meeting.
 
(f) Quorum and Voting.  Except as provided in Section 16.02(c), meetings of the
Management Committee shall require a quorum consisting of (i) an Authorized
Representative of the NVE Parties and (ii) an Authorized Representative of Great
Basin.  If a quorum is not present at the commencement of any meeting, the Chair
will reschedule the meeting to take place within the following ten (10) days and
will give notice of such rescheduled meeting to the Representatives and
Alternate Representatives.  If at two successive meetings following the
originally scheduled meeting a quorum is not present due to the same Party’s
Authorized Representative not being present at such meetings, then, if such
Party’s Authorized Representative is not present for the last such meeting, the
attendance of the other Party’s Authorized Representative at such meeting shall
constitute a quorum.  Subject to Sections 8.01(f) and 16.02(c), all decisions of
the Management Committee shall require the affirmative vote of (i) an Authorized
Representative of the NVE Parties and (ii) an Authorized Representative of Great
Basin.
 
(g) Action by Written Consent.  Any action which may be taken by the Management
Committee under this Agreement may be taken without a meeting if each
Representative and Alternate Representative is given prior notice in writing or
by telephone or facsimile transmission and a copy of the proposed consent, and a
consent setting forth the action taken is executed by (i) an Authorized
Representative of the NVE Parties and (ii) an Authorized Representative of Great
Basin.
 
(h) Deadlocks.  If the Authorized Representatives participating in a meeting of
the Management Committee are unable to reach agreement on a matter put to vote
(a “Deadlock”), the Parties shall attempt to resolve such Deadlock through
negotiations of the Authorized Representatives.  If such Deadlock is not
resolved within seven (7) days, the Deadlock shall be referred to a panel
consisting of a senior executive (President or Vice President) of each Party
with the authority to resolve the matter causing such Deadlock.  Such panel
shall convene within seven (7) days after the expiration of the aforementioned
seven (7)- day period and the members of such panel shall attempt in good faith
to promptly resolve such Deadlock.  Notwithstanding a Deadlock regarding the use
of contingency in the ON Line Budget, the Managing Party may utilize contingency
in the ON Line Budget to fund any Critical Change Order.
 
                (i) If a Deadlock occurs prior to ON Line Financial Closing and
the Parties are unable to achieve a resolution of such Deadlock within
seventy-five (75) days after the panel of senior executives has convened or
ninety (90) days after the Deadlock occurred, whichever occurs sooner, then any
Party may elect to terminate this Agreement pursuant to Section 11.03(a)(v).
 
                (ii) If a Deadlock arises regarding the approval of any amount
in a Capital Repair Budget or any Capital Repair, the remainder of the Capital
Repair Budget approved shall take effect.  Notwithstanding such Deadlock, the
NPC may carry out Critical Capital Repairs.
 
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
68

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
           8.02 Non-Delegable Actions.  Notwithstanding the delegation of
authority granted to the Parties in this Agreement, but subject to Sections
7.01(a) and 8.01(h)(ii), the following actions shall be performed by, and shall
require the affirmative approval of, the Management Committee in accordance with
the requirements of Section 8.01:
 
(a) The adoption of, and modifications to, any Project Budget, including the
establishment of any reserve accounts;
 
(b) The submission of any initial application for any non-ministerial
Governmental Approval for ON Line, the application for renewal or material
modification of any such Governmental Approval or the acceptance of any such
Governmental Approval or material modification thereof;
 
(c) The selection of any Material Construction Contractor and any other major
contractor or vendor or any subcontractor to any major contractor or vendor (to
the extent the right to approve subcontractors of any such major contractor or
vendor is granted to any Party in the relevant ON Line Agreement);
 
(d) Finalization of the detailed design for ON Line, material modifications to
such design, modifications to such design that could be reasonably expected to
adversely affect the Electrical Capacity, Microwave Capacity or Fiber Optic
Capacity or WECC rating of the Transmission Line;
 
(e) The approval of, or modifications to, the ON Line Schedule;
 
(f) The execution, termination of, material amendment to, issuing a material
change order under, or waiver of a material provision of any ON Line Agreement
or the exercise of remedies under any ON Line Agreement;
 
(g) The initiation of litigation, arbitration or other dispute resolution
mechanism relating to ON Line under any ON Line Agreement or otherwise;
 
(h) The settlement of any litigation, arbitration or other dispute relating to
ON Line under any ON Line Agreement or otherwise or any insurance or warranty
claims relating to ON Line;
 
(i) The disposition of any ON Line assets (other than dispositions in the
ordinary course of business to Persons not Affiliated with the Parties of
surplus or obsolete assets having a value of less than one hundred thousand
Dollars ($100,000));
 
(j) The approval of any public announcements relating to ON Line, except as set
forth in Section 20.08(d);
 
(k) The adoption and implementation of the Insurance Plan and any modifications
thereto;
 
(l) The approval of the appointment of any ON Line Manager and any replacement
thereof;
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
69

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(m) The determination to commence Wind-Up Events;
 
(n) The issuance of a notice to proceed or any completion or similar certificate
or the acceptance of any performance tests under any Material Construction
Contract;
 
(o) The decision to form or dissolve a Project Company and all decisions with
respect to the ownership and governance of such Project Company, except to the
extent governance is otherwise provided for in such Project Company’s
organizational documents; and
 
(p) The approval of community outreach and government relations programs for ON
Line.
 
           8.03 Project Company.
 
(a) Organization.  The Management Committee may cause the formation of one or
more limited liability companies (each, a “Project Company”) in connection with
the development, construction or maintenance of ON Line.  The organizational
documents of any Project Company shall be approved by the Management
Committee.  Any Project Company shall be owned by the Parties in proportion to
their respective Ownership Percentages.
 
(b) Duties.  If so determined by the Management Committee, a Project Company
may, as agent for and on behalf of the Parties, (i) apply for or accept one or
more Governmental Approvals for ON Line, (ii) enter into one or more ON Line
Agreements, (iii) open and maintain Project Accounts and (iv) conduct such other
activities as agent for, and on behalf of, the Parties, as the Management
Committee may determine.
 
(c) Disposition.  Any disposition or acquisition of a Party’s Ownership
Interests shall proportionally include such Party’s interests in each Project
Company.
 
           8.04 Time is of the Essence.  Time is of the essence with respect to
all actions to be taken by the Management Committee hereunder.
 
ARTICLE IX
 
REPORTING; RECORDKEEPING
 
           9.01 Monthly/Quarterly Report.  Once a month prior to the
commencement of the Operating Period and quarterly thereafter, on a schedule to
be determined by the Management Committee, the Managing Party prior to the
Operating Period and NPC during the Operating Period shall provide the
Management Committee with a report (the “Monthly/Quarterly Report”).  Each
Monthly/Quarterly Report shall contain updates and all material issues with
respect to ON Line, except that the Managing Party or NPC, as applicable, shall
not be required to include in any Monthly/Quarterly report any information (i)
the disclosure of which is prohibited by any contractual agreement or legal or
ethical obligation or company policy, (ii) about the finances or business plans
of any Party, that is publicly available, or that is proprietary or (iii) that
is not obtained by the Authorized Representatives of the relevant Parties in the
performance of the ON Line Activities or Operating Activities.  Subject to the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
70

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
immediately preceding sentence, each Monthly/Quarterly Report shall contain (a)
prior to the Operating Period, updates and all material issues with respect to
the ON Line Activities, the status of the ON Line Schedule, ON Line Costs
compared to the ON Line Budget and any anticipated changes to or cost overruns
with respect to the ON Line Budget, and the progress of all ON Line Activities
(including the negotiation of ON Line Agreements, land rights acquisition,
permitting, design, engineering and procurement, and all other material issues
related to the ON Line Activities), (b) during the Operating Period, updates and
all material issues with respect to the Operating Activities, the status of the
Operating Plan and the operating status of ON Line (including Electrical
Capacity, availability, forced outages, safety statistics and outage status for
planned outages) and (c) at any time, such other information reasonably
requested by any Party.
 
           9.02 Notification of ON Line Events  Each Party shall promptly notify
the Management Committee and the other Parties of any Material Events that occur
regarding ON Line of which such Party has knowledge acquired by such Party in
the performance of the ON Line Activities or Operating Activities assigned to
such Party under this Agreement (including any event that could reasonably be
expected to result in a milestone set forth in the ON Line Schedule not being
met); provided, however, that (a) such notification obligation shall not apply
to information (i) disclosure of which is prohibited by any contractual
agreement or legal or ethical obligation or company policy or (ii) about the
finances or business plans of any Party, that is publicly available, or that is
proprietary and (b) for purposes of this Section 9.02, knowledge means the
actual knowledge of any of the Authorized Representatives of the relevant
Parties obtained in the performance of the ON Line Activities or Operating
Activities.
 
9.03 Recordkeeping.
 
(a) Each Party shall keep and maintain proper books, records, accounts, ledgers,
estimates, invoices, schedules, correspondence and other documents (whether in
physical or electronic form) related to ON Line (collectively, the “Books and
Records”), including reasonably detailed records of ON Line Costs, each in
conformity with any Applicable Laws and GAAP.  Each Party shall ensure that a
Person with appropriate accounting experience is responsible for maintaining its
Books and Records.  Each Party shall maintain its Books and Records for at least
seven (7) years, or such longer period required by Applicable Law, following the
creation thereof.
 
(b) Great Basin shall provide, and the ON Line Agreements shall require, that ON
Line contractors provide NPC with cost and accounting information in accordance
with GAAP with detail sufficient to allow the NVE Parties to comply with the
Uniform System of Accounts.
 
           9.04 Inspection and Audit Rights.  Each Party and its consultants
shall have the right, from time to time during the Term, to inspect and audit
any other Party’s Books and Records, insofar as such Books and Records pertain
to ON Line Costs.  Each Party may undertake such inspection or audit directly or
through independent certified public accountants of its choice.  Any audit or
inspection conducted by a Party shall be subject to reasonable notice, and shall
be conducted at reasonable times during the normal business hours of the
applicable other Party and unless otherwise agreed, at the offices of the
applicable other Party.  The costs of
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
71

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
any such audit shall be borne by the Party conducting the audit.  Each Party
acknowledges and agrees that the making of any payment hereunder, including
payments by a Party in respect of the Closing Payment and the Monthly Payment,
shall be without prejudice to the audit rights of each Party hereunder.
 
           9.05 Information.  Upon request from a Party, the other Parties, as
applicable, shall furnish information, data, records, certificates or documents
related to the Transmission Line as are required in order to comply with the
requirements of any Governmental Authority.
 
           9.06 Access to Financial Information.  The Parties agree that GAAP
and the rules of the SEC require the NVE Parties to evaluate if they must
consolidate Great Basin’s financial information.  The NVE Parties shall have the
right to request, access and copy Great Basin’s financial records and to access
Great Basin’s personnel, in each case, upon reasonable advance notice and during
regular business hours, in order to determine if consolidated financial
reporting is required.  If the NVE Parties and their independent auditor
reasonably determine that such consolidation is required (as confirmed in a
letter provided to Great Basin by the NVE Parties), the NVE Parties may require
that Great Basin deliver within a reasonable period of time the following during
each applicable fiscal quarter for the Term: (a) either (i) unaudited financial
statements of Great Basin on an interim quarterly basis and  audited financial
statements of Great Basin on an annual basis, including notes with respect to
annual audited financial statements or (ii) unaudited financial statements of
Great Basin on an interim quarterly basis and annually if annual audited
financial statements are not otherwise available, (b) financial schedules
underlying the financial statements needed to comply with GAAP disclosure
requirements and (c) a certificate, duly executed by an authorized officer of
Great Basin, stating that the financial statements provided hereunder are
materially true and correct representations of Great Basin for the relevant
period and have been prepared in accordance with GAAP, as applicable to Great
Basin. It is understood that Great Basin shall not under any circumstances,
solely as a result of this Agreement, be required by the NVE Parties to comply
with SEC rules or the Sarbanes Oxley Act of 2002 or any successor legislation,
in each case, beyond the express obligations of Great Basin set forth in this
Agreement.
 
ARTICLE X
 
TAXES AND ASSESSMENTS
 
           10.01 Management of Tax Matters.  Except for any payments of Personal
Taxes or payments in lieu thereof which are directly billed to a Party by any
taxing authority and which a Party shall pay directly, and subject to the
oversight of the Management Committee, the Managing Party prior to the Operating
Period and NPC during the Operating Period shall have the authority and
responsibility for administering, coordinating, filing returns, making property
tax declarations, paying, seeking official tax rulings or determinations, and
other related functions pertaining to all taxes, payments in lieu of taxes,
assessments, impositions, charges, and related costs of every kind and nature,
ordinary, or extraordinary, general or special, foreseen or unforeseen, settled
or pending settlement connected with or arising out of the development,
construction, ownership, operation, maintenance, alteration, repair, rebuilding,
use or retirement of ON Line or any part thereof, including sales taxes and
excise taxes (collectively “Taxes”)
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
72

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
which are or may be imposed by any Governmental Authority; provided, however,
that unless specifically authorized in writing by the Parties, such authority
shall not extend to any act or action affecting any exemption from Taxes or
special tax treatment arising out of ON Line to which one Party may be entitled
on a basis that is different from the other Parties.  As used herein, the term
“Taxes” shall not include any taxes associated with the Great Basin Segments or
net income taxes or franchise taxes relating to ON Line that are assessed or
imposed against any Party (collectively, “Personal Taxes”), the payment of which
is and shall remain the responsibility of any such Party so assessed or on whom
imposed.  Each Party may contest the validity or amount of any Personal Taxes,
in each case provided that the contested Personal Taxes shall not remain unpaid
for such length of time as shall permit any part or all of ON Line to be sold or
foreclosed or any interest of any Party therein to be subject to a Lien for the
nonpayment of the same.
 
           10.02 Sharing of Taxes and Related Payments.  All Taxes whether
Pre-Closing Costs, Post-Closing Costs or Operating Costs, as applicable, after
the Acquisition Closing Date, shall be shared and borne by the Parties in
proportion to their respective Ownership Percentages; provided, however, that to
the extent that the aggregate amount of the Taxes are reduced because a Party is
entitled to specific tax benefits resulting from its status apart from ON Line,
such Party shall be entitled to the entire benefit, to the extent of actual
realization, of any exemptions from and reductions of Taxes connected with or
arising out of the ownership, operation, maintenance, alteration, repair,
rebuilding, use or retirement of ON Line or any part thereof.  Unless agreed
upon by the Parties, in no event shall a Party entitled to any exemption or
reduction in Taxes be liable, directly or indirectly, for any payment in lieu of
taxes that any other Party has agreed to make.  Further, it is the express
intention of the Parties that, for Federal income tax purposes, (a) Great Basin
be treated as the owner of an undivided ownership interest in ON Line equal to
its Ownership Percentage, (b) NPC be treated as the owner of an undivided
ownership interest in ON Line equal to its Ownership Percentage and (c) SPPC be
treated as the owner of an undivided ownership interest in ON Line equal to its
Ownership Percentage, with each Party entitled to the respective tax benefits
attributable thereto.
 
           10.03 Payment of Taxes.  Subject to Section 10.02, the Managing Party
prior to the Operating Period and NPC during the Operating Period shall be
responsible for paying and discharging all Taxes imposed by any Governmental
Authority before the same become delinquent, except (a) those that are directly
billed to a Party by any taxing authority and which such Party is responsible to
pay directly and (b) those subject to a good faith contest and for which
appropriate reserves have been established in accordance with GAAP.
 
           10.04 Non-Creation of Taxable Entity.  Notwithstanding any other
provision of this Agreement, the Parties do not intend to create hereby at law
any joint venture, partnership, association taxable as a corporation, trust,
limited liability company or other entity for the conduct of any business for
profit.  The Parties agree to timely elect under Section 761(a) of the Code to
exclude the transactions created by this Agreement from the application of
Subchapter K, Chapter 1 of the Code, and the Parties agree to revise the terms
of this Agreement to the extent and in a manner necessary to permit such
election.  If it is ultimately determined by an appropriate taxing authority
that this Agreement is not eligible for an election out of Subchapter K, Chapter
1 of the Code, then the Management Committee shall make all Federal
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
73

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
and state income Tax elections.  Each Party agrees to report on such Party’s
separate return in a manner consistent with such exclusion election any items of
revenue and expenditure attributable to such Party’s share of any revenue
received and any expenditures made under this Agreement. Nothing in this
Agreement will be construed as an undertaking by any Party to jointly sell any
electrical transmission or other services or property.  Each Party agrees to
execute and deliver such additional documentation, including the statement
required by Treasury Regulation 1.761-2(b)(2), as may be required from time to
time to effect such exclusion to the extent permitted by law.
 
           10.05 Transfer Taxes.  Each Party shall be responsible for the timely
payment of, and shall indemnify and hold harmless each other Party from and
against, its respective Ownership Percentage (as existing immediately prior to
such Transfer) of all transfer taxes (excluding taxes measured in whole or in
part by net income), including sales, use, excise, stock, stamp, documentary,
filing, recording, permit, license, authorization and similar taxes, fees,
duties, levies, customs, tariffs, imposts, assessments, obligations and charges
(collectively, “Transfer Taxes”) (if any) arising out of or in connection with
the transactions contemplated by this Agreement related to ON Line; provided,
however, that in connection with a Transfer (a) pursuant to Section 16.02(d) or
(f), then the defaulting Party shall be responsible for one hundred percent
(100%) of any Transfer Taxes resulting therefrom, (b) pursuant to Section
15.02(a), then each Party shall be responsible for Transfer Taxes in accordance
with the terms of the ROFR Offer Notice, (c) to a third Person, such Transfer
Taxes shall be borne one hundred percent (100%) by the Transferring Party, (d)
pursuant to Sections 15.03(e) or (f), such Transfer Taxes shall be borne one
hundred percent (100%) by Great Basin, (e) pursuant to Section 15.03(g) between
Great Basin and its Affiliates or among the Affiliates of Great Basin, such
Transfer Taxes shall be borne one hundred percent (100%) by Great Basin, (f)
pursuant to Sections 15.03(a) or (d), such Transfer Taxes shall be borne one
hundred percent (100%) by the NVE Parties and (g) pursuant to Section 15.03(g)
(but only with respect to a Transfer to the NVE Parties), such Transfer Taxes
shall be shared equally by Great Basin, on the one hand, and the NVE Parties, on
the other hand.  Each Party shall prepare and file all necessary documentation
and tax returns with respect to such Transfer Taxes, and each Party shall
cooperate with each other Party and take any action reasonably requested by each
other Party, which does not cause the non-requesting Party to incur any cost or
inconvenience, in order to minimize such Transfer Taxes.  For the avoidance of
doubt, any Taxes (including Transfer Taxes) payable in connection with the
procurement of assets from third parties in connection with the construction,
maintenance, repair and/or replacement of ON Line (or any portion thereof) shall
be treated as Development Costs, Pre-Closing Costs, Post-Closing Costs and/or
Capital Repair Costs, as applicable, and shall not be subject to this Section
10.05.
 
           10.06 Duties Regarding Assessments.  With respect to property Taxes,
the Parties will use their reasonable best efforts to have any taxing or other
Governmental Authority levying any such Taxes or payments in lieu thereof, or
making any valuations of ON Line (or any portion thereof) for the purpose of
levying any such Taxes or payments in lieu thereof or any beneficial interest or
rights therein, assess and levy such Taxes or payments in lieu thereof directly
against the Ownership Interest of each Party.  All such Taxes or payments in
lieu thereof levied against each Party’s Ownership Interest, excepting those
Taxes or payments in lieu thereof levied against an individual Party on behalf
of any other Party, will be the sole responsibility of
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
74

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
the Party upon whose Ownership Interest such Taxes or payments in lieu thereof
are levied.  If any property Taxes or payments in lieu thereof, are levied or
assessed in a manner other than as specified in this Section 10.06, or if an
individual Party is levied or assessed on behalf of ON Line or any other Party,
the Management Committee will establish equitable practices and procedures for
the apportionment among the Parties of such Taxes or payments in lieu thereof.
 
           10.07 Periodic Payments.  The Parties shall account for Monthly
Payments for Federal income tax purposes in accordance with the allocation of
such payments in Section 3.06.
 
ARTICLE XI
 
TERM AND TERMINATION
 
           11.01 Term.  Unless the Parties agree otherwise, the term of this
Agreement (the “Term”) shall commence on the Effective Date and, unless earlier
terminated in accordance with the provisions of this Agreement, continue until
the retirement from service of the Transmission Line and the Wind-Up Events have
been completed, including the payment of all costs associated with the Wind-Up
Events and the distribution of any proceeds of the sale of ON Line’s assets in
accordance herewith (the date of such retirement and completion or earlier
termination being referred to herein as the “Termination Date”).  Except as may
be agreed to by the Parties in writing, upon the occurrence of the Termination
Date, any funds in Project Accounts on the Termination Date, after payment of
all amounts owing from Project Accounts in accordance herewith, shall be assets
of ON Line, which assets shall be distributed to Parties in accordance with
Section 11.02(b)(vi).
 
           11.02 Winding-Up.  On the retirement of ON Line from service, the
Parties shall promptly wind-up ON Line in accordance with this Section 11.02 and
termination of this Agreement shall not be effective until the provisions of
this Section 11.02 have been satisfied.
 
(a) All costs and payments (less salvage credits, if any) associated with the
retirement of ON Line (including the Wind-Up Events) shall be shared by the
Parties in proportion to their respective Ownership Percentages.
 
(b) In connection with winding-up ON Line, the Parties shall perform the
following actions (the “Wind-Up Events”):
 
                (i) Dismantling, demolishing and removing ON Line equipment,
facilities and structures (including the cost of transportation and handling
incidental thereto);
 
                (ii) Terminating any ON Line Agreement in accordance with the
terms thereof;
 
                (iii) Securing, maintaining and disposing of debris with respect
to ON Line;
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
75

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
                (iv) Performing any activities necessary to comply with
Applicable Law and Prudent Utility Practices and that are otherwise prudent to
retire ON Line and protect the Parties from liability;
 
                (v) Remedying and restoring the ON Line ROW; and
 
                (vi) Directly or through agents, brokers or other Persons
selected by the Management Committee (A) timely disposing of any remaining
assets of ON Line by sale, auction, partition or otherwise, (B) depositing any
proceeds of the disposition of assets of ON Line in a new bank account, and (C)
undertaking other necessary steps for the winding-up of ON Line, including
disbursing of any balance remaining in (1) the account referenced in clause (B)
above, to the Parties in proportion to their respective Ownership Percentages
and (2) any Project Account, to Great Basin to the extent any amount paid into
such Project Account by Great Basin has not been disbursed, and otherwise, to
the NVE Parties.
 
(c) Commencing thirty-five (35) years after the Effective Date, each Party shall
establish and maintain a depositary account on terms reasonably acceptable to
the other Parties (each, a “Wind-Up Reserve Account”); provided, that if, on the
thirty-fifth (35th) anniversary of the Effective Date, the remaining useful life
of ON Line is reasonably estimated to be in excess of seventeen (17) years, the
Parties shall delay the establishment of the Wind-Up Reserve Account until a
date that is reasonably estimated to be seventeen (17) years prior to the
expiration of the useful life of ON Line.  Simultaneously with the establishment
of each Wind-Up Reserve Account, and each subsequent year thereafter, the Party
establishing such account shall deposit an amount in its Wind-Up Reserve Account
equal to (i) (A) such Party’s Ownership Percentage of the current estimated
costs to implement the Wind-Up Events, as determined by the Management Committee
(on an annual basis) less (B) the amount on deposit in the Wind-Up Reserve
Account; divided by (ii) the estimated number of years, as determined by the
Management Committee (on an annual basis), until commencement of the Wind-Up
Events.  Each Party may draw on the amounts deposited in its Wind-Up Reserve
Account to fund its Ownership Percentage of the costs to implement the Wind-Up
Events.  Each Party may draw on the amounts deposited in the Wind-Up Reserve
Accounts set up by any other Party to fund any such other Party’s share of costs
incurred in respect of the Wind-Up Events to the extent such costs are not paid
by any such other Party.  After completion of the Wind-Up Events, any amounts
remaining in a Wind-Up Reserve Account shall be paid to the Party establishing
such account.  If a Party does not have an Investment Grade Credit Rating on or
at anytime after the later of (x) the thirty-fifth (35th) anniversary of the
Effective Date, and (y) the date that is seventeen (17) years prior to the
expiration of the useful life of ON Line, such Party shall grant a security
interest to the other Parties in all of the right, title and interest in, to and
under such Party’s Wind-Up Reserve Account, in form and substance acceptable to
the other Parties, which security interest shall be maintained in full force and
effect at all times thereafter until such Party obtains an Investment Grade
Credit Rating; provided, however, that (1) any such security requirements
impacting Great Basin shall be subject to the rights of the GB Segment Lenders
and (2) in the case of Great Basin’s Wind-Up Reserve Account, such security
interest may only be subordinated to (i) any ON Line Lender and (ii) Excluded
Liens arising by operation of law after such security interest is granted and
required by Applicable Law to be senior to such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
76

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
security interest and, in the case of the Wind-Up Reserve Accounts of the NVE
Parties, such security interest may only be subordinated to (A) any NVE Lender
and (B) Excluded Liens arising by operation of law after such security interest
is granted and required by Applicable Law to be senior to such security
interest.
 
           11.03 Termination.
 
(a) Prior to the Acquisition Closing, this Agreement may only be terminated by
(i) mutual written agreement of the Parties, (ii) any Party, if Acquisition
Closing has not occurred by or on the Acquisition Closing Deadline; provided,
however, that a Party may not terminate this Agreement pursuant to this Section
11.03(a)(ii) if such Party has failed to comply with its obligations hereunder
and such failure resulted in the Acquisition Closing not occurring on or by the
Acquisition Closing Deadline, (iii) any Party, if any Governmental Authority
shall have issued a final, non-appealable order preventing the consummation of
Acquisition Closing, (iv) any non-defaulting Party, in the event of an Event of
Default under Section 16.01(f) or, if such termination occurs prior to ON Line
Financial Closing, any other Event of Default, in each case, if such Event of
Default is continuing at the time notice to terminate is provided to the
defaulting Party, (v) any Party, upon the occurrence of the event described in
Section 8.01(h)(i) if such termination occurs prior to ON Line Financial
Closing, (vi) any Party, upon the occurrence of an event that could reasonably
be expected to have a Material Adverse Effect if such termination occurs prior
to ON Line Financial Closing, and (vii) Great Basin, if it has not received
acceptable terms for the ON Line Financial Closing by the Acquisition Closing
Deadline.  If this Agreement is terminated pursuant to this Section 11.03(a),
without prejudice to any other rights or remedies any Party may have under this
Agreement or Applicable Law or in equity as a result of such termination or the
underlying facts thereof and subject to Section 20.10, (1) neither of the NVE
Parties shall have any further interest in the Transmission Line, (2) this
Agreement shall forthwith become of no further force or effect and become void
and (3) there shall be no liability or obligation hereunder on the part of any
Party or any of their respective Affiliates.
 
(b) After the Acquisition Closing, no Party may terminate this Agreement, except
that upon consummation of an acquisition by one Party (or by the NVE Parties
together) of all of the Ownership Interests prior to GB Segment Financial
Closing or the consummation of an acquisition prior to the Capacity Entitlement
adjustment contemplated by Section 3.02(b) by the NVE Parties of all of Great
Basin’s Ownership Interests under Section 3.07(a) as a result of Great Basin not
achieving GB Segment COD before the GB Segment COD Deadline, without prejudice
to any other rights or remedies any Party may have under this Agreement or
Applicable Law or in equity as a result of such termination or the underlying
facts thereof and subject to Section 20.10, this Agreement may be terminated by
any Party and upon such termination this Agreement shall forthwith become of no
further force or effect and become void, and there shall be no liability or
obligation hereunder on the part of any Party or any of their respective
Affiliates.
 
(c) Except as provided in Section 11.03(b), if:
 
                (i) the NVE Parties purchase all of Great Basin’s Ownership
Interests, then, unless agreed otherwise by the Parties, upon consummation of
such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
77

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
purchase (A) the following provisions shall cease to be of further force or
effect: (1) Sections 3.01(c), 3.06, 3.07, 3.08, 3.09, 11.02, 16.02(c),
16.02(e)(i) and 16.02(f) and (2) except as provided in clause (B) below,
Articles II, IV, V, VIII, IX (other than Section 9.05), XIII and XIV and (B)
Sections 6.04, 7.02, 13.06 and 14.06 shall be hereby amended such that the NVE
Parties have reciprocal obligations regarding ON Line as Great Basin has with
respect to the Great Basin Segments (it being understood that any notice under
such Sections will be given to the Parties and not the Management Committee).
 
                (ii) Great Basin purchases all of the NVE Parties’ Ownership
Interests, then, unless agreed otherwise by the Parties, upon consummation of
such purchase (A) the following provisions shall cease to be of further force or
effect: (1) Sections 3.01(c), 3.07, 3.08, 3.09, 11.02, 16.02(c), 16.02(e)(i) and
16.02(f) and (2) except as provided in clause (B) below, Articles II, IV, V,
VIII, IX (other than Section 9.05), XIII and XIV, (B) Sections 6.04, 7.02, 13.06
and 14.06 shall be hereby amended such that Great Basin has the same obligations
with respect to ON Line as it has with respect to the Great Basin Segments in
such sections (it being understood that any notice under such Sections will be
given to the Parties and not the Management Committee) and (C) Great Basin shall
be responsible for all Operating Costs and Capital Repair Costs arising after
the consummation of such purchase.
 
(d) Nothing in this Section 11.03 shall (i) relieve or release any Party of any
liability or damages arising out of such Party’s breach of any provision of this
Agreement prior to the effectiveness of the termination or (ii) impair the right
of any Party to compel specific performance by another Party or the other
Parties, as the case may be, of such Party’s obligations under this Agreement to
the extent that such obligations have not become void and of no further force or
effect as a result of the termination.
 
ARTICLE XII
 
INDEMNIFICATION; LIMITATION OF LIABILITY
 
           12.01 Indemnification.
 
(a) Agreements to Indemnify. Subject to Sections 12.03 and 12.04, each Party, to
the maximum extent permitted by Applicable Law, shall defend, protect, indemnify
and hold each other Party, its Affiliates and their respective officers,
directors, employees and agents (“Indemnified Persons”) harmless from and
against any and all Claims resulting from, arising out of or in connection with
(i) the gross negligence, intentional misconduct or fraudulent acts of such
Party, its Affiliates or its or their respective officers, directors, employees
or agents, arising in connection with this Agreement or the Transmission Line,
(ii) such Party’s breach of any provision of this Agreement, (iii) the Personal
Taxes of such Party and (iv) subject to Section 18.01(a), Liens in respect of an
obligation of such Party that are placed on the Ownership Interests or other
property of an Indemnified Person.  Each Party shall use reasonable efforts to
include in its Open Access Transmission Tariff an indemnity from such Party’s
customers for the benefit of the Parties that is consistent with the indemnity
provided by such Party’s customer to such Party; provided, however, that to the
extent that such an indemnity has not been included or is ineffective (and
except for Claims resulting from Willful
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
78

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Misconduct/Gross Negligence of a Party), NPC and Great Basin shall, to the
maximum extent permitted by Applicable Law, defend, protect, indemnify and hold,
in the case of NPC, Great Basin and, in the case of Great Basin, the NVE Parties
and, in each case their respective Indemnified Persons harmless from and against
any Claims by such non-indemnifying Party’s electric, transmission and other
customers resulting from, arising out of or in connection with the delivery of,
interruption to or curtailment of electric, transmission or other service caused
by the failure of the indemnifying Party to properly, in the case of NPC,
operate the Transmission Line and maintain ON Line and, in the case of Great
Basin, maintain the Great Basin Segments; provided, further, however, that in no
event shall the liability of Great Basin, or the liability of the NVE Parties
collectively, pursuant to this sentence exceed ten million Dollars ($10,000,000)
in the aggregate for any Claims arising in any three-year period.
 
(b) Conduct of Claims.  Each Indemnified Person shall, promptly after the
receipt of notice of any Claim against such Indemnified Person in respect of
which indemnification may be sought pursuant to this Section 12.01, notify any
other Party from whom it seeks indemnity (“Indemnifying Party”) of any such
Claim.  No Indemnifying Party shall be obligated to indemnify such Indemnified
Person with respect to any such Claim if such Indemnified Person fails to notify
the Indemnifying Party thereof in accordance with the provisions of this Section
12.01(b) in sufficient time to permit the Indemnifying Party to defend against
any such Claim and to make a timely response thereto, including any responsive
motion or answer to a complaint, petition, notice or other legal, equitable or
administrative process relating to any such Claim, but only insofar as such
failure to notify the Indemnifying Party has actually resulted in material
prejudice or damage to the Indemnifying Party.  In case any Claim shall be made
or brought against an Indemnified Person, the Indemnifying Party may, or if so
requested by such Indemnified Person shall, assume the defense thereof with
competent counsel of its selection to defend such Indemnified Person.  In such
circumstances, such Indemnified Person shall (i) at no cost or expense to such
Indemnified Person, cooperate with the Indemnifying Party and provide the
Indemnifying Party with such information and assistance as the Indemnifying
Party shall reasonably request in connection with any such Claim and (ii) at its
own cost and expense (unless a conflict would exist if the same counsel
represented both the Indemnifying Party and the Indemnified Party or the
Indemnified Party is or may be reasonably expected to be exposed to criminal
liability, in which case the Indemnifying Party shall pay the cost and expense
of separate counsel for the Indemnified Party), have the right to participate
and be represented by counsel of its own choice with respect to any such Claim.
 
(c) Defense of Claims.  If the Indemnifying Party assumes the defense of the
relevant Claim, (i) the Indemnifying Party shall not be liable for any
settlement thereof that is made without its written consent and (ii) the
Indemnifying Party shall control the settlement of such Claim; provided,
however, that the Indemnifying Party shall not conclude any settlement that
requires any action or forbearance from action or payment or admission by the
Indemnified Person or any of its Affiliates without the prior written approval
of the Indemnified Person.  The obligations of an Indemnifying Party shall not
extend to any loss, damage or expense of whatever kind and nature (including all
related costs and expenses) to the extent the same results from, after the
receipt of notice of a Claim against an Indemnified Person, the taking by the
Indemnified Person of any action (unless required by Applicable Law or
applicable legal process) which prejudices the successful defense of such Claim,
without, in any such case, the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
79

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
prior written consent of the Indemnifying Party (such consent not to be required
in a case where the Indemnifying Party has not assumed the defense of such
Claim).  The Indemnified Person shall afford the Indemnifying Party and its
counsel the opportunity to be present at, and to participate in, conferences
with all Persons, including Governmental Authorities, asserting any Claim
against the Indemnified Person covered by the indemnities contained in this
Section 12.01 or conferences with representatives of, or counsel for, such
Indemnified Person held in connection with such indemnities.
 
(d) Any Claim indemnified against pursuant to this Section 12.01 shall be net
of, but not limited to, any tax benefit actually recognized by an Indemnified
Person and any Insurance Proceeds.
 
           12.02 Contribution of Parties.  Except as otherwise expressly set
forth herein, if, after the Acquisition Closing Date, a Party bears more than
its Ownership Percentage of any liability or obligation arising in connection
with ON Line (other than any liability or obligation arising (a) under an
Excluded Agreement, (b) from a Party’s business activities that are independent
of ON Line and not attributable to ON Line or (c) that is to be borne in a
manner other than in accordance with Ownership Percentages by the express terms
of this Agreement) and such Party would not be required to indemnify any other
Party under this Agreement for any Claim related to such liability or obligation
(a “Shared Liability”), the other Parties (proportionally based on their
respective Ownership Percentages) shall reimburse the Party that incurred the
Shared Liability within ten (10) Business Days after written demand therefor, to
the extent of such excess so that the Parties bear that liability or obligation
in proportion to their respective Ownership Percentages.  No Party shall have
the right to settle or compromise any Claim with respect to a Shared Liability
without the written approval of each other Party.  For the avoidance of doubt,
this Section 12.02 shall not require the NVE Parties to make payments for costs
or expenses attributable to the Great Basin Segments.
 
           12.03 Waiver of Damages.
 
(a) EXCEPT FOR DAMAGES PAID TO THIRD PERSONS TO WHICH AN INDEMNITY OR
CONTRIBUTION OBLIGATION UNDER SECTIONS 12.01 OR 12.02 APPLIES, IN NO EVENT,
WHETHER BASED ON CONTRACT, INDEMNITY, WARRANTY, STATUTE, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL ANY PARTY BE LIABLE FOR
SPECIAL, INCIDENTAL, EXEMPLARY, INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES,
INCLUDING LOSS OF PROFITS OR REVENUE, LOSS OF USE OF THE TRANSMISSION LINE OR
ANY ASSOCIATED EQUIPMENT, COST OF CAPITAL, COSTS IN EXCESS OF ESTIMATES, COST OF
PURCHASED POWER OR TRANSMISSION, COST OF SUBSTITUTE EQUIPMENT, FACILITIES OR
SERVICES, DOWNTIME COSTS OR CLAIMS OF CUSTOMERS OR LENDERS.  THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES SHALL BE WITHOUT REGARD TO
THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY.  FOR
THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 12.03(a) SHALL IN ANY MANNER
LIMIT OR OTHERWISE RESTRICT (i) THE OBLIGATION OF THE NVE
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
80

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
PARTIES TO PAY THE MONTHLY PAYMENT IN ACCORDANCE WITH SECTION 3.06 OR (ii) A
PARTY FROM COLLECTING ANY AMOUNT VALIDLY OWING UNDER AND CALCULATED IN
ACCORDANCE WITH SECTIONS 2.02(e), 5.07, 16.02(d), (e), (g) AND (h), AND 16.04.
 
(b) IN NO EVENT SHALL THE MANAGING PARTY (IN RESPECT OF ON LINE), EITHER NVE
PARTY (IN RESPECT OF THE TRANSMISSION LINE) OR GREAT BASIN (IN RESPECT OF THE
GREAT BASIN SEGMENTS) BE LIABLE UNDER THIS AGREEMENT FOR ANY LOSS OR DAMAGE
WHATSOEVER ARISING FROM THE FAILURE TO DISCOVER DEFECTS INHERENT IN THE DESIGN
OF ON LINE OR THE EQUIPMENT COMPRISING ON LINE (IN THE CASE OF THE MANAGING
PARTY OR EITHER NVE PARTY) OR THE GREAT BASIN SEGMENTS OR THE EQUIPMENT
COMPRISING THE GREAT BASIN SEGMENTS (IN THE CASE OF GREAT BASIN OR EITHER NVE
PARTY).
 
(c) EXCEPT FOR ANY JUDGMENT DEBT FOR DAMAGE RESULTING FROM WILLFUL
MISCONDUCT/GROSS NEGLIGENCE OR EXCEPT TO THE EXTENT ANY JUDGMENT DEBT IS
COLLECTIBLE FROM INSURANCE PROCEEDS, NONE OF THE MANAGING PARTY (IN ITS CAPACITY
AS SUCH), EITHER NVE PARTY (IN ITS CAPACITY AS OPERATOR OF THE TRANSMISSION
LINE, MAINTAINER OF ON LINE OR IN CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS
13.04 AND 14.04) AND GREAT BASIN (IN ITS CAPACITY AS MAINTAINER OF THE GREAT
BASIN SEGMENTS OR IN CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS 13.06 AND
14.06) SHALL BE LIABLE FOR ANY CLAIMS WHETHER OR NOT RESULTING FROM SUCH
PERSON’S NEGLIGENCE, OR THE NEGLIGENCE OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS, OR ANY PERSON OR ENTITY WHOSE NEGLIGENCE WOULD BE IMPUTED TO SUCH
PERSON, ARISING IN CONNECTION WITH THE PERFORMANCE OR NON-PERFORMANCE OF ANY OF
ITS OBLIGATIONS AS THE MANAGING PARTY, AS THE OPERATOR OF THE TRANSMISSION LINE
OR AS MAINTAINER OF ON LINE OR UNDER SECTIONS 13.04 OR 14.04, OR AS THE
MAINTAINER OF THE GREAT BASIN SEGMENTS OR UNDER SECTIONS 13.06 OR 14.06 (AS
APPLICABLE) UNDER THIS AGREEMENT OR ANY ON LINE AGREEMENT OR ANY MAINTENANCE
AGREEMENT IN RESPECT OF THE GREAT BASIN SEGMENTS, EXCEPT THE OBLIGATION TO
PROVIDE EACH PARTY WITH ITS CAPACITY ENTITLEMENT (SUBJECT TO THE TERMS OF THIS
AGREEMENT) FOLLOWING THE RESOLUTION OF ANY DISPUTE UNDER SECTION 19.02 REGARDING
SUCH OBLIGATION.
 
(d) A CLAIM BASED ON WILLFUL MISCONDUCT/GROSS NEGLIGENCE MUST BE PERFECTED BY
SUBMITTING A NOTICE UNDER SECTION 19.02(a) WITHIN TWO (2) YEARS AFTER THE LATER
OF (A) THE DATE ON WHICH THE WILLFUL MISCONDUCT/GROSS NEGLIGENCE OCCURS, AND (B)
THE DATE ON WHICH THE CLAIMING PARTY FIRST DISCOVERS OR OUGHT REASONABLY TO HAVE
FIRST DISCOVERED THE OCCURRENCE OF THE WILLFUL MISCONDUCT/GROSS NEGLIGENCE.  ALL
CLAIMS MADE AFTER
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
81

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
SUCH TIME RELATING TO THE SAME WILLFUL MISCONDUCT/GROSS NEGLIGENCE WILL BE
BARRED BY THIS SECTION 12.03(d).  IF A JUDGMENT DEBT AGAINST THE MANAGING PARTY
(IN ITS CAPACITY AS SUCH), EITHER NVE PARTY (IN ITS CAPACITY AS OPERATOR OF THE
TRANSMISSION LINE, MAINTAINER OF ON LINE OR IN CONNECTION WITH ITS OBLIGATIONS
UNDER SECTIONS 13.04 AND 14.04) OR GREAT BASIN (IN ITS CAPACITY AS MAINTAINER OF
THE GREAT BASIN SEGMENTS OR IN CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS
13.06 AND 14.06) IS OBTAINED BY A PARTY AND IS COLLECTIBLE FROM INSURANCE
PROCEEDS, SUCH PARTY SHALL NOT EXECUTE, LEVY OR OTHERWISE ENFORCE THE JUDGMENT
(INCLUDING RECORDING OR EFFECTING A JUDGMENT LIEN) AGAINST SUCH PERSON (IN SUCH
CAPACITY) OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS AGAINST WHOM THE
JUDGMENT WAS OBTAINED TO THE EXTENT OF SUCH COLLECTABILITY.
 
(e) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL ANY NVE
PARTY BE LIABLE OR IN DEFAULT UNDER THIS AGREEMENT FOR ANY ACT OR OMISSION
UNDERTAKEN IN ITS CAPACITY AS A TRANSMISSION OR INTERCONNECTION PROVIDER OR A
GENERATION OWNER.
 
(f) NONE OF THE MANAGING PARTY (IN ITS CAPACITY AS SUCH), EITHER NVE PARTY (IN
ITS CAPACITY AS OPERATOR OF THE TRANSMISSION LINE, MAINTAINER OF ON LINE OR IN
CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS 13.04 AND 14.04) AND GREAT BASIN
(IN ITS CAPACITY AS MAINTAINER OF THE GREAT BASIN SEGMENTS OR IN CONNECTION WITH
ITS OBLIGATIONS UNDER SECTIONS 13.06 AND 14.06) SHALL BE IN BREACH OF THIS
AGREEMENT TO THE EXTENT IT RESULTS FROM ANOTHER PARTY’S BREACH OF THIS
AGREEMENT.
 
(g) NO IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER WARRANTY SHALL APPLY IN CONNECTION WITH THE MANAGING
PARTY’S (IN ITS CAPACITY AS SUCH), EITHER NVE PARTY’S (IN ITS CAPACITY AS
OPERATOR OF THE TRANSMISSION LINE, MAINTAINER OF ON LINE OR IN CONNECTION WITH
ITS OBLIGATIONS UNDER SECTIONS 13.04 AND 14.04) OR GREAT BASIN’S (IN ITS
CAPACITY AS MAINTAINER OF THE GREAT BASIN SEGMENTS OR IN CONNECTION WITH ITS
OBLIGATIONS UNDER SECTIONS 13.06 AND 14.06) PERFORMANCE OR NON-PERFORMANCE OF
ITS OBLIGATIONS AS MANAGING PARTY, AS OPERATOR OF THE TRANSMISSION LINE OR AS
MAINTAINER OF ON LINE OR UNDER SECTIONS 13.04 OR 14.04, OR AS MAINTAINER OF THE
GREAT BASIN SEGMENTS OR UNDER SECTIONS 13.06 OR 14.06, RESPECTIVELY, UNDER THIS
AGREEMENT OR ANY ON LINE AGREEMENT OR ANY MAINTENANCE AGREEMENT IN RESPECT OF
THE GREAT BASIN SEGMENTS AND ARE EXPRESSLY WAIVED BY THE OTHER PARTIES.  IT IS
UNDERSTOOD AND AGREED THAT NONE OF THE MANAGING PARTY (IN ITS CAPACITY AS
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
82

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
SUCH), EITHER NVE PARTY (IN ITS CAPACITY AS OPERATOR OF THE TRANSMISSION LINE,
MAINTAINER OF ON LINE OR IN CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS 13.04
AND 14.04) AND GREAT BASIN (IN ITS CAPACITY AS MAINTAINER OF THE GREAT BASIN
SEGMENTS OR IN CONNECTION WITH ITS OBLIGATIONS UNDER SECTIONS 13.06 AND 14.06)
IS GUARANTEEING OR UNDERTAKING TO PROCURE ANY FINANCIAL OR OTHER OUTCOME WITH
RESPECT TO ON LINE OR THE GREAT BASIN SEGMENTS.
 
 
           12.04 Survival of Representations and Warranties.
 
             (a) Except as otherwise set forth in the Security Documents, the
SNIP Agreement, the Intercreditor Agreements and any consent to assignment
executed pursuant to Section 18.02(b), the respective representations and
warranties of the Parties contained in this Agreement or in any schedule,
exhibit or certificate attached hereto or delivered pursuant to Section 2.04
shall survive the Acquisition Closing as follows:  (a) the representations and
warranties in Sections 17.01(a)-(g) and 17.02(a) shall survive forever, (b) the
representations and warranties in Section 17.02(d)(vi) shall survive for five
(5) years after the Acquisition Closing, and (c) all other representations and
warranties shall survive for three (3) years after the Acquisition Closing.  No
Party shall have any liability whatsoever with respect to any representation and
warranty unless a claim is made hereunder prior to the expiration of the
applicable survival period for such representation and warranty, in which case
such representation and warranty shall survive as to such claim until such claim
has been finally resolved.
         
             (b) Notwithstanding anything to the contrary contained in this
Agreement, Great Basin’s maximum aggregate liability for Claims which may be
recovered for breaches of representations or warranties contained in Sections
17.02(b)-(d) pursuant to Section 12.01(a)(ii) shall be an amount equal to the
net amount set forth on the Closing Statement; provided, however, that there
shall be no maximum aggregate liability in connection with Claims for gross
negligence, willful misconduct or fraud.
 
ARTICLE XIII
 
INSURANCE AND EVENTS OF LOSS
 
           13.01 Insurance.  Each Party shall maintain or cause to be maintained
insurance of the types, in the amounts and with the deductibles specified in the
Insurance Plan, as it may be amended by the Management Committee from time to
time.
 
           13.02 Damage or Destruction.  The Parties shall, promptly after any
Event of Loss, determine whether the Event of Loss exceeds the applicable Loss
Threshold.  If the Parties reasonably determine that the estimated cost or cost
and time, as applicable, to repair or replace the Transmission Line (or the
applicable portion thereof) following an Event of Loss will exceed any
applicable Loss Threshold, then, with respect to an Event of Loss affecting ON
Line, the Parties shall initiate the Wind-Up Events unless the Parties decide to
repair or replace ON Line (or the applicable portion thereof).
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
83

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
           13.03 Distribution of Insurance Proceeds.  If the Parties reasonably
determine that the estimated cost or cost and time to repair or replace ON Line
(or any portion thereof) following an Event of Loss will not exceed any
applicable Loss Threshold, or if the Parties reasonably determine that the
estimated cost or cost and time to repair or replace ON Line (or the applicable
portion thereof) following an Event of Loss will exceed an applicable Loss
Threshold but the Parties agree to repair or replace ON Line (or the applicable
portion thereof), then any Insurance Proceeds received by a Party in respect of
such Event of Loss with respect to ON Line, to the extent there are any, shall
be used to repair or replace ON Line (or the applicable portion thereof);
provided that in the event the Insurance Proceeds exceed the actual repair and
replacement costs (the “Excess Insurance Proceeds”), such Excess Insurance
Proceeds shall be distributed to the NVE Parties.  If (a) the Parties initiate
the Wind-Up Events under Section 13.02 or (b) one Party purchases the Ownership
Interests of any other Party under Section 13.05(a), any Insurance Proceeds
shall be distributed to each Party in proportion to the aggregate percentage of
Total Costs paid by such Party as of the time such Insurance Proceeds are
received (prior to giving effect to any Transfer contemplated by Section
13.05(a)) to the extent (if applicable) any such Insurance Proceeds are not
needed to pay any costs incurred in connection with the retirement of ON
Line.  If any Insurance Proceeds related to ON Line are received by a Party
after termination of this Agreement, then any such Insurance Proceeds shall be
promptly paid to the other Parties to the extent contemplated by this Section
13.03; provided, however, that (a) if this Agreement is terminated following
consummation of a transaction whereby the NVE Parties have purchased Great
Basin’s Ownership Interests for a price determined in accordance with Section
16.02(d) or Schedule 5, Great Basin shall promptly pay any Insurance Proceeds it
receives following such termination to the NVE Parties, and (b) if this
Agreement is terminated following consummation of any other transaction
involving the purchase by Great Basin of all of the NVE Parties’ Ownership
Interests or the purchase by one or both of the NVE Parties of all of Great
Basin’s Ownership Interests, and the Insurance Proceeds in question are
reflected in the purchase price, then the selling Party or Parties shall
promptly pay any such Insurance Proceeds received following such termination to
the acquiring Party or Parties.
 
           13.04 Payment of Restoration Costs.  If the Parties reasonably
determine that the estimated cost or cost and time, as applicable, to repair or
replace ON Line (or any portion thereof) following an Event of Loss will not
exceed any applicable Loss Threshold, or if the Parties reasonably determine
that the estimated cost or cost and time, as applicable, to repair or replace ON
Line (or the applicable portion thereof) following an Event of Loss will exceed
an applicable Loss Threshold but the Parties agree to repair or replace ON Line
(or the applicable portion thereof), then (a) NPC shall promptly create a new
budget for the reconstruction of ON Line consistent with the determination by
the Parties of the estimated cost or time to repair or replace ON Line (or any
portion thereof), subject to the approval of the Management Committee (the
“Event of Loss Budget”), (b) NPC shall proceed under the Management Committee’s
supervision to cause the repair and replacement of ON Line (or the applicable
portion thereof) and (c) the NVE Parties shall pay for any repair and
replacement costs not otherwise paid for by Insurance Proceeds (“Event of Loss
Costs”) in accordance with the Event of Loss Budget.  Great Basin shall elect or
not elect to fund the Event of Loss Costs at or before Management Committee
approval of the Event of Loss Budget.  If Great Basin does not timely elect to
fund any such Event of Loss Costs, Great Basin shall have no right or obligation
to fund its Ownership Percentage of any such Event of Loss Costs.  If Great
Basin does timely elect (such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
84

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
election being irrevocable) to fund its Ownership Percentage of any such Event
of Loss Costs, then Great Basin shall timely fund its Ownership Percentage of
any such Event of Loss Costs, and the amount funded by Great Basin in respect of
Event of Loss Costs shall be reflected in the Monthly Payment, as provided in
Section 3.06.  To the extent that Great Basin does not timely fund its Ownership
Percentage of any Event of Loss Costs, the NVE Parties may fund any such
portion, and, within fifteen (15) days after receipt of PUCN Approval and all
required Governmental Approvals on terms acceptable to the NVE Parties, each
Party’s Ownership Percentage shall be adjusted such that, following the
adjustment, such Party’s Ownership Percentage shall equal a ratio (x) the
numerator of which is equal to the portion of the Total Costs paid by such Party
and (y) the denominator of which equals the Total Costs, and Great Basin shall
Transfer the portion of its Ownership Interest corresponding to its excess above
its revised Ownership Percentage to the NVE Parties free and clear of any Liens
other than Permitted Liens.  Great Basin shall execute and record any bills of
sale, deeds, certificates, memorandum and other documentation as reasonably
requested by the NVE Parties to evidence the re-allocation of such
interests.  Great Basin shall make Applicable Transfer Representations and
Warranties in connection with such Transfer.  Notwithstanding anything to the
contrary in this Agreement, neither NPC nor SPPC shall be required to pay for
any Event of Loss Costs that are not in accordance with the applicable Event of
Loss Budget.
 
           13.05 Rebuild or Repair by a Single Party; Fair Market Value.
 
(a) If, following an Event of Loss with respect to ON Line that the Parties
reasonably determine will exceed any applicable Loss Threshold, any Party (a
“Withdrawing Party”) desires to retire ON Line (or the applicable portion
thereof) and any other Party desires to rebuild, repair or replace ON Line (or
the applicable portion thereof), then any Party desiring to rebuild, repair or
replace ON Line (or the applicable portion thereof) shall have the right to
purchase any Withdrawing Party’s Ownership Interests by delivery to the Parties
of written notice within thirty (30) days after such determination.  Upon
receiving such written notice from a Party, each Withdrawing Party shall
Transfer its Ownership Interests to such continuing Party free and clear of any
Liens other than Permitted Liens on a date no later than fifteen (15) days from
receipt of such written notice and receipt of PUCN Approval and all required
Governmental Approvals on terms acceptable to the NVE Parties, and such
continuing Party shall pay to each Withdrawing Party an amount equal to the Fair
Market Value of such Withdrawing Party’s Ownership Interest.  Each Withdrawing
Party shall make Applicable Transfer Representations and Warranties to each
continuing Party in connection with such Transfer.
 
(b) For the purposes of this Agreement, “Fair Market Value” means the cash price
at which a willing seller would sell and a willing buyer would buy the
applicable Ownership Interests, each being apprised of all relevant facts, as
determined pursuant to the provisions of this Section 13.05(b).  In order to
determine the Fair Market Value, the NVE Parties and Great Basin shall each,
within fifteen (15) Business Days after the transferring Party’s receipt of the
notice of the acquisition, designate a qualified appraiser.  A qualified
appraiser shall be an appraiser with at least five (5) years of experience in
the appraisal of properties similar to ON Line.  If the NVE Parties or Great
Basin fails to select an appraiser within such fifteen (15)-Business Day period,
then the selected appraiser shall, within fifteen
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
85

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(15) days thereafter, appoint a second appraiser with similar qualifications
(who shall not have performed any work for the Party having selected the
selected appraiser or its Affiliates within the five (5)-year period immediately
prior to his or her appointment) who shall be deemed to have been appointed by
the Party that failed to select an appraiser.  Each of the two (2) appraisers
shall be directed to determine the Fair Market Value of the transferring Party’s
Ownership Interests within thirty (30) days of the appointment of the second
appraiser and to notify each Party of his or her determination.  If the lower of
the two (2) determinations is not less than ninety-five percent (95%) of the
higher of the two (2) determinations, then the Fair Market Value shall be the
average of the two (2) determinations and such amount shall be binding upon the
Parties.  If the lower of the two (2) determinations is less than ninety-five
percent (95%) of the higher of the two (2) determinations, then the two (2)
appraisers shall, within fifteen (15) days thereafter, appoint a third appraiser
with similar qualifications (who shall not have performed any work for any Party
or its Affiliates within the five (5)-year period immediately prior to his or
her appointment) and shall each furnish to such third appraiser a written report
of his or her respective determination.  Within thirty (30) days of his or her
appointment, the third appraiser shall select the Fair Market Value of one or
the other of the original appraisers and shall notify each Party of his or her
determination, which shall be binding upon the Parties.  The third appraiser
must select one (1) of the two (2) appraisals and shall not have the right to
establish a different Fair Market Value determination.  The NVE Parties and
Great Basin shall bear the cost of the appraiser appointed by each such Party
(or deemed appointed by each such Party), and the NVE Parties and Great Basin
shall each bear fifty percent (50%) of the cost of the third appraiser (if
any).  Notwithstanding anything to the contrary herein, the NVE Parties or Great
Basin may request a new determination for Fair Market Value if the Transfer of
Ownership Interest occurs nine (9) months or more after the completion of any
appraisal previously used by the Parties to determine Fair Market Value.
 
           13.06 Great Basin Segment Event of Loss.  Great Basin shall promptly
after any Event of Loss affecting all or any portion of the Great Basin Segments
notify the Management Committee of such Event of Loss.  If such Event of Loss
does not exceed a Loss Threshold for the Great Basin Segments, then Great Basin
shall promptly repair and replace the Great Basin Segments (or the applicable
portion thereof) at its own cost.  If such Event of Loss does exceed a Loss
Threshold for the Great Basin Segments, as reasonably determined by the Parties,
then Great Basin may rebuild and replace the Great Basin Segments (or any
applicable portion thereof) at its own expense.  Any Insurance Proceeds paid in
respect of the Great Basin Segments shall be paid to Great Basin.
 
           13.07 Event of Loss Threshold Deadlock.  If a Loss Threshold Deadlock
arises regarding any Event of Loss, such Loss Threshold Deadlock shall be
referred to a panel consisting of a senior executive (President or Vice
President) of each Party with the authority to resolve the Loss Threshold
Deadlock.  If such Loss Threshold Deadlock is not resolved for any reason within
fifteen (15) days after the panel of senior executives has convened or within
thirty (30) days after the Loss Threshold Deadlock occurred, whichever occurs
sooner, then resolution of such Loss Threshold Deadlock shall be determined
using the procedures in this Section 13.07.  The Loss Threshold Deadlock shall
be determined by a qualified independent engineer selected by the Parties.  If
the Parties are unable to select a qualified independent engineer within fifteen
(15) days after any Party has proposed a qualified independent engineer, any
Party may submit
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
86

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
the selection of such qualified independent engineer to the AAA.  The qualified
independent engineer shall have significant experience regarding the Loss
Threshold Deadlock matter and shall not have worked for any Party or an
Affiliate thereof within five (5) years preceding appointment thereof and shall
make the determination within thirty (30) days after appointment, or as soon
thereafter as is practicable.  The Parties shall reasonably cooperate with the
qualified independent engineer, and their agreement to submit Loss Threshold
Deadlocks under this Section 13.07 to the qualified independent engineer shall
be enforceable as an agreement to arbitrate.  The decision of the qualified
independent engineer shall be final, binding and conclusive upon the Parties,
shall not be subject to challenge or appeal, and may be enforced in any court
having jurisdiction in the same manner as an arbitral award.
 
ARTICLE XIV
 
CONDEMNATION
 
           14.01 Participation in Condemnation Action.  Each Party shall have
the right, at its own cost and expense, to appear in any Condemnation Action and
to participate in any and all hearings, trials and appeals therein.  No Party
shall accept or agree to any conveyance in lieu of any Condemnation Action
unless agreed upon by the Parties.
 
           14.02 Taking.  If title to all or any part of the Transmission Line
shall be taken in any Condemnation Action, other than for a temporary use or
occupancy, the Parties shall, promptly after such Condemnation Action, determine
whether the Condemnation Action exceeds the applicable Loss Threshold.  If the
Parties reasonably determine that the estimated cost or cost and time, as
applicable, to replace the Transmission Line (or any portion thereof) following
a Condemnation Action will exceed any applicable Loss Threshold (a “Complete
Taking”), then, with respect to a Condemnation Action affecting ON Line, the
Parties shall initiate the Wind-Up Events unless the Parties decide to replace
the affected ON Line assets.  ON Line shall not be wound-up as a result of a
Condemnation Action that does not give rise to a Complete Taking (a “Partial
Taking”).
 
           14.03 Distribution of Condemnation Awards.  Upon the occurrence of a
Partial Taking or upon the occurrence of a Complete Taking and the agreement of
the Parties to continue ON Line activities, then any Condemnation Awards
received by a Party in respect of such Partial Taking or Complete Taking, as
applicable, shall be used to replace ON Line (or the applicable portion
thereof); provided that in the event the Condemnation Award exceeds the actual
restoration cost (the “Excess Condemnation Award”), such Excess Condemnation
Award shall be distributed to the NVE Parties.  If (a) the Parties initiate the
Wind-Up Events under Section 14.02 or (b) one Party elects to purchase the
Ownership Interests of any other Party under Section 14.05, any Condemnation
Award shall be distributed to each Party in proportion to the aggregate
percentage of Total Costs paid by such Party as of the time such Condemnation
Award is received (prior to giving effect to any Transfer contemplated by
Section 14.05) to the extent (if applicable) any such Condemnation Award is not
needed to pay any costs incurred in connection with the retirement of ON
Line.  If any Condemnation Award with respect to ON Line is received by a Party
after termination of this Agreement, then any such Condemnation Award shall be
promptly paid to the other Parties to the extent contemplated by this Section
14.03; provided, however, that (a) if this Agreement is terminated following
consummation of a
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
87

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
transaction whereby the NVE Parties have purchased Great Basin’s Ownership
Interests for a price determined in accordance with Section 16.02(d) or Schedule
5, Great Basin shall promptly pay any Condemnation Award it receives following
such termination to the NVE Parties, and (b) if this Agreement is terminated
following consummation of any other transaction involving the purchase by Great
Basin of all of the NVE Parties’ Ownership Interests or the purchase by one or
both of the NVE Parties of all of Great Basin’s Ownership Interests, and the
Condemnation Award in question is reflected in the purchase price, then the
selling Party or Parties shall promptly pay any such Condemnation Award received
following such termination to the acquiring Party or Parties.
 
           14.04 Payment of Restoration Costs.  Upon the occurrence of a Partial
Taking or upon the occurrence of a Complete Taking and the agreement of the
Parties to continue ON Line activities, then (a) NPC shall promptly create a new
budget for the reconstruction of ON Line consistent with the determination by
the Parties of the estimated cost or cost and time to replace ON Line (or any
portion thereof), subject to the approval of the Management Committee (the
“Condemnation Action Budget”), (b) NPC shall proceed under the Management
Committee’s supervision to cause the replacement of the affected portion of ON
Line and (c) the NVE Parties shall pay for any replacement costs not otherwise
paid for by Condemnation Award (“Condemnation Action Costs”) in accordance with
the Condemnation Action Budget.  Great Basin shall elect or not elect to fund
the Condemnation Action Costs at or before Management Committee approval of the
Condemnation Action Budget.  If Great Basin does not timely elect to fund any
such Condemnation Action Costs, Great Basin shall have no right or obligation to
fund its Ownership Percentage of any such Condemnation Action Costs.  If Great
Basin does timely elect (such election being irrevocable) to fund its Ownership
Percentage of any such Condemnation Action Costs, then Great Basin shall timely
fund its Ownership Percentage of any such Condemnation Action Costs, and the
amount funded by Great Basin in respect of Condemnation Action Costs shall be
reflected in the Monthly Payment, as provided in Section 3.06.  To the extent
that Great Basin does not timely fund its Ownership Percentage of any
Condemnation Action Costs, the NVE Parties may fund any such portion,
and, within fifteen (15) days after receipt of PUCN Approval and all required
Governmental Approvals on terms acceptable to the NVE Parties, each Party’s
Ownership Percentage shall be adjusted such that, following the adjustment, such
Party’s Ownership Percentage shall equal a ratio (x) the numerator of which is
equal to the portion of the Total Costs paid by such Party and (y) the
denominator of which equals the Total Costs, and Great Basin shall Transfer the
portion of its Ownership Interest corresponding to its excess above its revised
Ownership Percentage to the NVE Parties free and clear of any Liens other than
Permitted Liens.  Great Basin shall execute and record any bills of sale, deeds,
certificates, memorandum and other documentation as reasonably requested by the
NVE Parties to evidence the re-allocation of such interests.  Great Basin shall
make Applicable Transfer Representations and Warranties in connection with such
Transfer.  Notwithstanding anything to the contrary in this Agreement, neither
NPC nor SPPC shall be required to pay for any Condemnation Action Costs that are
not in accordance with the applicable Condemnation Action Budget.
 
           14.05 Rebuild or Repair by a Single Party.  If, following a Complete
Taking as reasonably determined by the Parties, any Party desires to retire ON
Line and any other Party desires to rebuild or replace the condemned portion of
ON Line, then the Party
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
88

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
desiring to rebuild or replace the condemned portion of ON Line shall have the
right to purchase any Withdrawing Party’s Ownership Interests by delivery to the
other Parties of written notice within thirty (30) days after such Management
Committee determination.  Upon receiving written notice from any Party desiring
to rebuild or replace the condemned portion of ON Line exercising such right,
each Withdrawing Party shall Transfer its Ownership Interests to such continuing
Party free and clear of any Liens other than Permitted Liens on a date no later
than fifteen (15) days from receipt of such written notice and receipt of PUCN
Approval and all required Governmental Approvals on terms acceptable to the NVE
Parties, and such continuing Party shall pay to each Withdrawing Party an amount
equal to the Fair Market Value of such Withdrawing Party’s Ownership
Interest.  Each Withdrawing Party shall make Applicable Transfer Representations
and Warranties to each continuing Party in connection with such Transfer.
 
           14.06 Great Basin Segment Condemnation.  Great Basin shall promptly
after any Condemnation Action affecting all or any portion of the Great Basin
Segments notify the Management Committee of such Condemnation Action.  If such
Condemnation Action does not exceed a Loss Threshold for the Great Basin
Segments, then Great Basin shall promptly rebuild and replace the Great Basin
Segments (or the applicable portion thereof) at its own cost.  If such
Condemnation Action does exceed a Loss Threshold for the Great Basin Segments,
as reasonably determined by the Parties, then Great Basin may rebuild and
replace the Great Basin Segments (or any applicable portion thereof) at its own
expense.  Any Condemnation Awards paid in respect of the Great Basin Segments
shall be paid to Great Basin.
 
           14.07 Condemnation Action Threshold Deadlock.  If a Loss Threshold
Deadlock arises regarding any Condemnation Action, such Loss Threshold Deadlock
shall be referred to a panel consisting of a senior executive (President or Vice
President) of each Party with the authority to resolve the Loss Threshold
Deadlock.  If such Loss Threshold Deadlock is not resolved for any reason within
fifteen (15) days after the panel of senior executives has convened or within
thirty (30) days after the Loss Threshold Deadlock occurred, whichever occurs
sooner, then resolution of such Loss Threshold Deadlock shall be determined
using the procedures in this Section 14.07.  The Loss Threshold Deadlock shall
be determined by a qualified independent engineer selected by the Parties.  If
the Parties are unable to select a qualified independent engineer within fifteen
(15) days after any Party has proposed a qualified independent engineer, any
Party may submit the selection of such qualified independent engineer to the
AAA.  The qualified independent engineer shall have significant experience
regarding the Loss Threshold Deadlock matter and shall not have worked for any
Party or an Affiliate thereof within five (5) years preceding appointment
thereof and shall make the determination within thirty (30) days after
appointment, or as soon thereafter as is practicable.  The Parties shall
reasonably cooperate with the qualified independent engineer, and their
agreement to submit Loss Threshold Deadlocks under this Section 14.07 to the
qualified independent engineer shall be enforceable as an agreement to
arbitrate.  The decision of the qualified independent engineer shall be final,
binding and conclusive upon the Parties, shall not be subject to challenge or
appeal, and may be enforced in any court having jurisdiction in the same manner
as an arbitral award.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
89

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
ARTICLE XV
 
TRANSFERS AND CHANGES OF CONTROL
 
           15.01 Transfers.
 
(a) Except for Permitted Transfers, no Party may Transfer all or any portion of
its Ownership Interests or its rights or obligations under this Agreement
without the prior written approval of the other Parties, which approval shall
not be unreasonably withheld, conditioned or delayed.  Except for Permitted
Transfers, Great Basin shall not Transfer any ownership interest in the Great
Basin Segments without the prior written approval of the other Parties, which
approval shall not be unreasonably withheld, conditioned or delayed.  For
purposes of this Section 15.01, any grounds that are reasonably likely to have a
material adverse effect on a non-Transferring Party, any proposed Transfer of
less than all of a Party’s Ownership Interests and any proposed Transfer of less
than all of Great Basin’s ownership interests in the Great Basin Segments, in
each case shall constitute reasonable grounds for withholding or conditioning
approval and shall be described to the Transferring Party in reasonable detail
if such approval is withheld or conditioned.
 
(b) No Transfer of Ownership Interests or any rights or obligations under this
Agreement shall be permitted, or shall become effective, unless such Transfer
includes a corresponding and equivalent Transfer of all associated rights and
obligations of the Transferring Party in its Ownership Interests and this
Agreement.  No Transfer of ownership interests in the Great Basin Segments or
any rights or obligations under this Agreement with respect thereto shall be
permitted, or shall become effective, unless such Transfer includes a
corresponding and equivalent Transfer of all associated rights and obligations
of Great Basin in its ownership interests in the Great Basin Segments and this
Agreement.
 
(c) Any Party may allow any of its transmission or other customers to transmit
electricity on or otherwise utilize its Electrical Capacity, Fiber Optic
Capacity or Microwave Capacity pursuant to ordinary course transactions entered
into in accordance with such Party’s Open Access Transmission Tariff without the
prior written consent of the other Parties; provided, that such customers
utilize such capacity in accordance with the terms of this Agreement.  Any
exercise by a Party of its rights under this Section 15.01(c) shall not relieve
such Party of its obligations under this Agreement.
 
(d) Any Transfer that is made in violation of this Agreement shall be void ab
initio.
 
15.02 Right of First Refusal and Right of First Offer.
 
(a) ROFR.
 
                (i)  If any Party receives an unsolicited offer (other than an
offer that, if consummated, would constitute a Permitted Transfer pursuant to
Sections 15.03(a)-(g)) from a non-Affiliated third-Person to Transfer all or
part of its Ownership Interests, the Transferring Party may make such Transfer
only if it has complied with the provisions of this Section 15.02 and such
Transfer is made in accordance with the other
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
90

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
requirements of this Article XV.  Prior to making such Transfer, the
Transferring Party shall give to the other Parties written notice (except a
Party that, at the time, is in default under Sections 16.01(a), (f) or (g)) of
the proposed transaction (the “ROFR Offer Notice”), which notice shall fully
disclose (A) the terms of the proposed transaction, (B) the Ownership Interests
subject to the ROFR Offer Notice (the “ROFR Offered Interest”), (C) the identity
of the proposed transferee and (D) the date on which the offer shall expire if
not accepted, which shall be at least thirty (30) days after each other Party
has received the ROFR Offer Notice (the “ROFR Offer Deadline”).
 
                (ii)  Upon receipt of a ROFR Offer Notice, any Party receiving
such notice shall have a right to acquire all (but not less than all) of the
ROFR Offered Interest, upon the same terms and conditions that are set forth in
the ROFR Offer Notice, by giving written notice to the Transferring Party on or
prior to the ROFR Offer Deadline stating that it elects to acquire the ROFR
Offered Interest (the “ROFR Return Notice”), which election may be subject to
receipt of PUCN Approval and any required Governmental Approvals on terms
acceptable to the NVE Parties.  A failure to give the ROFR Return Notice by the
ROFR Offer Deadline shall be deemed to be an election not to acquire the ROFR
Offered Interest and, if both other Parties elect not to acquire the ROFR
Offered Interest, subject to the Transferring Party’s compliance with the
provisions of Section 15.01, Sections 15.02(a) and (d) and Section 15.04, the
ROFR Offered Interest may be thereafter Transferred to the non-Affiliated
third-Person as long as the terms of such Transfer are the same as, or more
favorable to the Transferring Party than, those described in the ROFR Offer
Notice.
 
(b) ROFO.
 
                (i)  Except with respect to any Transfer that, if consummated,
would constitute a Permitted Transfer pursuant to Sections 15.03(a)-(g) and any
Transfer subject to Section 15.02(a), a Transferring Party may make a Transfer
of any Ownership Interests only if it has complied with the requirements of this
Section 15.02 and such Transfer is made in accordance with the other
requirements of this Article XV.  Prior to initiating any auction or sales
process, the Transferring Party shall give to the other Parties written notice
(except a Party that, at the time, is in default under Sections 16.01(a), (f) or
(g)) of the proposed transaction (the “ROFO Offer Notice”) setting forth the
Ownership Interests the Transferring Party proposes to Transfer (the “ROFO
Offered Interest”).
 
                (ii)  Upon receipt of an ROFO Offer Notice, any Party receiving
such notice shall have a right to negotiate with the Transferring Party for the
purchase of the ROFO Offered Interests by giving written notice to the
Transferring Party within thirty (30) days after receipt of the ROFO Offer
Notice (the “ROFO Offer Deadline”) stating that it elects to negotiate to
acquire the ROFO Offered Interest (the “ROFO Return Notice”).  Upon any timely
delivery of a ROFO Return Notice by any Party, such Party and the Transferring
Party shall negotiate exclusively and in good faith for forty-five (45) days,
unless otherwise agreed by those Parties, the terms of the Transfer of the ROFO
Offered Interests.  A failure to give the ROFO Return Notice by the ROFO
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
91

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Offer Deadline shall be deemed to be an election not to negotiate to acquire the
ROFO Offered Interest and, if both other Parties elect not to negotiate to
acquire the ROFO Offered Interest or the applicable Parties do not agree on the
Transfer of the ROFO Offered Interests within such forty-five (45) day period,
subject to the Transferring Party’s compliance with the provisions of Section
15.01, Sections 15.02(b) and (d) and Section 15.04, the ROFO Offered Interest
may be thereafter Transferred.
 
(c) Acquisition.  If a Party elects to exercise its right to acquire any ROFR
Offered Interest or the Transferring Party and any other Party agree to a
Transfer of any ROFO Offered Interest to any such other Party, then the
acquiring Party (the “Acquiring Party”) and the Transferring Party shall execute
such instruments as may be necessary and appropriate to effectuate the Transfer
of the applicable Offered Interests as soon as practicable to the Acquiring
Party, free and clear of all Liens (i) in the case of ROFR Offered Interests,
which are not by the terms of the ROFR Offer Notice specifically identified as
surviving the Transfer of the ROFR Offered Interest and (ii) in the case of ROFO
Offered Interest, other than Permitted Liens.  The Acquiring Party shall close
on the acquisition of the applicable Offered Interests within fifteen (15) days
after (i) in the case of ROFR Offered Interests, the Transferring Party has
satisfied all conditions precedent contained in the ROFR Offer Notice and (ii)
the Acquiring Party has received PUCN Approval and all required Governmental
Approvals on terms acceptable to the NVE Parties.  The Transferring Party shall
make the following representations and warranties to the Acquiring Party in
connection with such Transfer: (i) in the case of ROFR Offered Interests, the
representations and warranties set forth in the applicable ROFR Offer Notice,
and (ii) in the case of ROFO Offered Interests, Applicable Transfer
Representations and Warranties.  Failure to close on the acquisition of the
applicable Offered Interests within such time period shall be deemed to be a
rejection of the ROFR Offer Notice or ROFO Offer Notice, as applicable, if such
failure is solely attributable to the Acquiring Party.
 
(d) Reattachment of Transfer Restrictions.  The right of the Transferring Party
to Transfer Offered Interests shall once again be subject to the requirements of
this Section 15.02 as if the Transferring Party had never offered the Offered
Interests to any non-Transferring Party if the Transferring Party (i) fails to
consummate the Transfer of the Offered Interests to a third Person within (A)
one hundred eighty (180) days after the date of the applicable Offer Notice or
(B) if both Parties elect not to acquire the applicable Offered Interest, ninety
(90) days after the later of such election or (ii) in the case of the ROFR
Offered Interests, undertakes to, without the written consent of each other
Party, Transfer such ROFR Offered Interests to Persons other than those Persons
whose identity was disclosed in the ROFR Offer Notice, which consent will not be
unreasonably withheld, conditioned or delayed, or upon terms and conditions less
favorable to the Transferring Party than the terms and conditions than were
contained in the ROFR Offer Notice.
 
           15.03 Permitted Transfers.  Although the following shall constitute a
Transfer under this Agreement, no consent of any other Party shall be required
for any of the following Transfers or corresponding and equivalent Transfers of
this Agreement (each, a “Permitted Transfer”):
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
92

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(a) A Transfer by SPPC to NPC of all or part of its Ownership Interests, or any
Transfer by SPPC or NPC by way of a merger or consolidation with each other, an
Affiliate or any other Person;
 
(b) Subject to Article XVIII, (i) a Party’s collateral assignment, mortgage,
hypothecation, pledge or other encumbrance of its Ownership Interests in favor
of the ON Line Lenders or NVE Lenders, as applicable and (ii) any such
lender(s)’ foreclosure on such Ownership Interests, or assignment of such
Ownership Interests to any subsequent assignee in connection with the sale,
transfer or exchange of its rights, in connection with the exercise of its
rights and enforcement of its remedies under the applicable financing and
security instruments;
 
(c) Subject to Article XVIII, (i) Great Basin’s collateral assignment, mortgage,
hypothecation, pledge or other encumbrance of its ownership interests in the
Great Basin Segments in favor of the GB Segment Lenders and (ii) any such
lender(s)’ foreclosure on such ownership interests, or assignment of such
ownership interests to any subsequent assignee in connection with the sale,
transfer or exchange of its rights, in connection with the exercise of its
rights and enforcement of its remedies under the applicable financing and
security instruments;
 
(d) A Transfer (other than by operation of law) by NPC or SPPC of its Ownership
Interests to any successor to NPC or SPPC if such successor is a public utility
holding a certificate of public convenience and necessity granted by the PUCN
pursuant to Chapter 704 of the Nevada Revised Statutes;
 
(e) A one-time Transfer by Great Basin of either all of its Ownership Interests
or all of its ownership interests in the Great Basin Segments to one Affiliate
which is controlled by or under Common Control with Great Basin (the “Affiliated
Assignee”) prior to or concurrently with GB Segment Financial Closing; provided,
that, except with the NVE Parties’ prior written consent: (i) such Transfer has
no effect on the NVE Parties’ rights nor increases the NVE Parties’ obligations
under this Agreement, the Security Documents, any other agreement in connection
herewith or otherwise and (ii) Great Basin and any such Affiliated Assignee
remain jointly and severally liable for all of their obligations under this
Agreement, the Security Documents and any other agreement in connection
herewith;
 
(f) One-time, simultaneous Transfers (or capacity right exchanges) between Great
Basin and the Affiliated Assignee at the achievement of GB Segment COD such
that, upon consummation of such Transfers, (or capacity right exchanges) either:
 
                (i) Great Basin or the Affiliated Assignee will own sixty-two
percent (62%) of all Ownership Interests and an undivided sixty-two percent
(62%) ownership interest in the Great Basin Segments and the other party will
own thirteen percent (13%) of all Ownership Interests and an undivided
thirty-eight percent (38%) ownership interest in the Great Basin Segments;
provided that such percentages may be subject to adjustment as determined by
Great Basin in proportion to any adjustment of a Party’s Capacity Entitlement
pursuant to Section 16.02(f) or Ownership Percentages pursuant to this Agreement
so long as the ON Line Security Interest and GB Segment Security Interest are
not affected by such adjustment; or
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
93

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (ii) Great Basin or the Affiliated Assignee will own
seventy-five percent (75%) of all Ownership Interests (subject to the capacity
rights in favor of the other party and adjusted in connection with any
adjustment of Ownership Percentages pursuant to this Agreement) and the other
party will own one hundred percent (100%) of the Great Basin Segments (subject
to capacity rights in favor of the first party);
 
provided, that (x) such Transfers have no effect on the NVE Parties’ rights or
increase the NVE Parties’ obligations under this Agreement, the Security
Documents, any other agreement in connection herewith or otherwise and (y) Great
Basin and the Affiliated Assignee remain jointly and severally liable for all of
their obligations under this Agreement, the Security Documents and any other
agreement in connection herewith; and
 
(g) Transfers of Great Basin’s Ownership Interests to its Affiliates and the NVE
Parties solely for the purpose of satisfying Great Basin’s obligation to the NVE
Parties in connection with the NVE Parties’ exercise of a purchase option
pursuant to this Agreement; and
 
(h) A Transfer by Great Basin of all of its Ownership Interests and/or all of
its ownership interests in the Great Basin Segments to an Eligible Assignee.
 
           15.04 Other Transfer Restrictions.  Notwithstanding anything to the
contrary, no Transfer (except Transfers under Sections 15.03(b)(i) or
15.03(c)(i)) shall be valid unless:
 
(a) The Transferring Party has notified the other Parties of the name, address,
phone number, tax identification number and contact person of the transferee;
 
(b) The proposed transferee has assumed responsibility for performance of all of
the liabilities and obligations of the Transferring Party under this Agreement,
each ON Line Agreement, each Security Document, the Balancing Authority Area
Services Agreement and otherwise relating to the Ownership Interests that the
transferee acquires arising on and after the date of the Transfer pursuant to a
written instrument of assignment and assumption in a form approved by the other
Parties acting reasonably, which approval shall be limited to the question of
whether such instrument, when duly executed, will accomplish the purposes
intended under this Agreement (an “Assignment and Assumption Agreement”).  Each
Assignment and Assumption Agreement shall (i) provide that the other Parties are
each a third-Person beneficiary thereof, (ii) require that the transferee
becomes a party to this Agreement, each ON Line Agreement (with respect to a
Transfer of Ownership Interests) and each Security Document and agrees to be
bound by the terms hereof and, if applicable, thereof, (iii) reflect, among
other things, that the transferee’s Ownership Interests or ownership interests
in the Great Basin Segments, as applicable, are subject to the terms and
provisions of this Agreement, each ON Line Agreement (with respect to a Transfer
of Ownership Interests ) and each Security Document and that such transferee has
no greater rights in ON Line or the Great Basin Segments, as applicable, than
the Transferring Party prior to the Transfer and (iv) contain representations
and warranties from the transferee substantially similar to those set forth in
Section 17.01.  The Transferring Party’s obligations under this Agreement, each
ON Line
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
94

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Agreement (with respect to a Transfer of Ownership Interests) and each Security
Document shall be valid and binding obligations of the transferee enforceable in
accordance with the terms hereof and, if applicable, thereof;
 
(c) Except as otherwise agreed in the consent to collateral assignment between
the NVE Parties and the ON Line Lenders, all amounts due and owing by the
Transferring Party under this Agreement shall have been paid in full;
 
(d) Such Transfer shall not result in (i) a breach or event of default under any
ON Line Agreement or any Security Document or an Event of Default or breach of
this Agreement, or (ii) this Agreement, any ON Line Agreement or any Security
Document not being in full force and effect;
 
(e) After such Transfer, the GB Segment Security Interest and the ON Line
Security Interest shall be valid, legal, perfected, in full force and effect and
have the priority contemplated by Section 18.04;
 
(f) Such Transfer shall not cause ON Line or a Party to be subject to any
Applicable Law to which it was not previously subject and which constitutes a
Material Adverse Effect;
 
(g) Such Transfer complies with all Applicable Laws, the transferee has all
necessary Governmental Approvals to comply with its obligations under this
Agreement and such Transfer complies with Section 15.01(b);
 
(h) Such Transfer will not cause any portion of a non-Transferring Party’s
Ownership Interests or ownership interests in the Great Basin Segments to be
“tax-exempt use property” as defined in Section 168(h) of the Code (without
giving effect to paragraphs (1)(c) and (3) thereof) based on an opinion from
nationally-recognized tax counsel selected by the Transferring Party and
reasonably acceptable to the non-Transferring Parties, delivered to each of the
Parties on or prior to such Transfer, stating that such Transfer will, more
likely than not, not cause the Ownership Interest of a non-Transferring Party in
any portion of ON Line or the ownership interest of any non-Transferring Party
in any of the Great Basin Segments to be “tax-exempt use property” as defined in
Section 168(h) of the Code (without giving effect to paragraphs (1)(c) and (3)
thereof);
 
(i) If the Transferee relied on its parent to satisfy the creditworthiness
requirements (as set forth in the definition of Eligible Assignee), then the
Transferee’s parent shall, as a condition to the effectiveness of the Transfer,
deliver a guaranty in favor of the non-Transferring Parties guaranteeing all of
the Transferee’s obligations under this Agreement on terms reasonably acceptable
to the NVE Parties; and
 
(j) If the Transferee relied on its Affiliate to satisfy the requirement to have
sufficient experience (as set forth in the definitions of Eligible Assignee and
Experienced Operator) and/or to be regulated by FERC (as set forth in the
definition of Eligible Assignee), then, as a condition to the effectiveness of
the Transfer, the Transferee and its applicable Affiliate shall agree in
writing, in a form reasonably acceptable to the NVE Parties, to remain
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
95

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
under common Control for a period of no less than four (4) years following the
date of such Transfer.
 
           15.05 Change of Control.  Prior to undertaking any transaction or
series of transactions that will result in a direct or indirect change of
Control of Great Basin (other than (i) a change in Control of any parent of
Great Basin which has material assets other than its direct or indirect
ownership interest in the Transmission Line, (ii) a change in the direct or
indirect ownership of Great Basin that does not result in the change in the
Person that ultimately Controls Great Basin, or (iii) any transaction or series
of transactions that results in an Eligible Control Party assuming Control of
Great Basin), Great Basin shall promptly provide the NVE Parties with
information about such transaction or transactions and the parties thereto
(subject to the NVE Parties executing a confidentiality agreement with respect
thereto containing customary terms) and shall cause its applicable parent
company to obtain the written consent of the NVE Parties prior to consummating
such transaction or transactions, not to be unreasonably withheld, conditioned
or delayed; provided, however, that the consent of the NVE Parties is not
required under this Section 15.05 with respect to the exercise of remedies by
the ON Line Lenders under the ON Line Financing Agreements or the GB Segment
Lenders under the GB Segment Financing Agreements.  As a condition to the
effectiveness of any transaction or series of transactions that results in an
Eligible Control Party assuming Control of Great Basin, if the Eligible Control
Party relied on its parent to satisfy the creditworthiness requirements (as set
forth in the definition of Eligible Assignee), then the Eligible Control Party’s
parent shall, as a condition to the effectiveness of the change of Control,
deliver a guaranty in favor of the NVE Parties guaranteeing all of the Eligible
Control Party’s obligations under this Agreement on terms reasonably acceptable
to the NVE Parties, and if the Eligible Control Party relied on its Affiliate to
satisfy the requirement to have sufficient experience (as set forth in the
definitions of Eligible Assignee and Experienced Operator) and/or to be
regulated by FERC (as set forth in the definition of Eligible Assignee), then,
as a condition to the effectiveness of the change of Control, the Eligible
Control Party and its applicable Affiliate shall agree in writing, in a form
reasonably acceptable to the NVE Parties, to remain under common Control for a
period of no less than four (4) years following the date of such change of
Control.
 
ARTICLE XVI 
 
DEFAULT AND REMEDIES
 
           16.01 Events of Default.  Each of the following events shall be an
“Event of Default” under this Agreement:
 
(a) Failure to Make Payment.  Failure by a Party to make any Contribution or
payment required under this Agreement that is not being disputed in good faith
within the later of (i) thirty (30) days after the date on which such
Contribution or payment becomes due (or for disputed payments, the date on which
it is determined that the amount is owing) and (ii) three (3) Business Days
after receipt of written notice of the failure to pay is provided to such Party.
 
(b) Failure to Perform.  Failure by a Party to perform, in any material respect
not otherwise identified as an Event of Default, any material obligation, duty
or responsibility in accordance with the provisions of this Agreement where such
failure is not
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
96

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
remedied within thirty (30) days after written notice thereof is provided to
such Party or such longer period if the failure to perform is not susceptible to
cure within such thirty (30)-day period and such Party diligently pursues the
cure of such default to completion within such additional period as may be
reasonably required to cure such failure to perform; provided, however, that
such default, if not cured within ninety (90) days after such written notice is
provided to such Party, shall constitute an Event of Default.
 
(c) Breach of a Representation and Warranty.  A Party breaches a representation
or warranty it has made hereunder in any material respect and such breach is not
remedied within thirty (30) days after written notice thereof is provided to
such Party.
 
(d) Insurance.  A Party fails to obtain and maintain the insurance required by
the Insurance Plan and such failure is not remedied within thirty (30) days
after written notice thereof is provided to such Party.
 
(e) Great Basin Change in Control.  A breach by Great Basin of Section 15.05.
 
(f) Bankruptcy Event.  The occurrence of a Bankruptcy Event with respect to a
Party.
 
(g) Failure of Security Interests, Security Documents and Non-Disturbance
Agreements.  (i) Failure of the ON Line Security Interest or GB Segment Security
Interest to (A) be valid, legal, perfected, in full force and effect or (B) have
the priority contemplated by Section 18.04 for fifteen (15) days, (ii) failure
of any associated Security Document to be in full force and effect, (iii) any
breach of Section 18.03 or (iv) any breach by Great Basin under any Security
Document (accounting for any notice requirement and/or cure period provided in
the applicable Security Document).  Each such event shall constitute an Event of
Default by Great Basin.
 
           16.02 Remedies.
 
(a) Remedies Not Exclusive.  Except as provided in Section 11.03(b) or any other
provision of this Agreement that expressly provides for a specific remedy in the
event of a breach of such provision, upon the occurrence of an Event of Default
by a Party, the non-defaulting Parties shall have available all remedies
hereunder, as well as all legal and equitable remedies, including those
available in order to enforce payment of any amounts or performance of any
obligations, and no remedy conferred upon or reserved by a Party is intended to
be exclusive of any other remedy or remedies available hereunder or that now or
hereafter exists at law or in equity, each and every such remedy shall be
cumulative and shall be in addition to every other such remedy.
 
(b) Injunctive Relief and Specific Performance.  Each Party acknowledges and
agrees that the failure to perform any of its respective obligations under this
Agreement would cause irreparable harm to the other Parties and that the remedy
at law for any violation or threatened violation thereof would be inadequate,
and further agrees that the other Parties shall be entitled to a temporary or
permanent injunction, specific performance or other
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
97

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
equitable relief specifically to enforce such obligations without the necessity
of proving the inadequacy of its legal remedies.  No Party shall be required to
post any guaranty, letter of credit, bond or other security to obtain an order
or decree of specific performance.
 
(c) Loss of Voting Rights. If an Event of Default by a Party has occurred under
Section 16.01(a), Section 16.01(g) due to the failure of the ON Line Security
Interest or GB Segment Security Interest to be valid, legal, perfected and in
full force and effect, or Section 16.01(b) with respect to the failure to
provide the other Parties with their respective Capacity Entitlements, without
limiting any other rights that the non-defaulting Parties might have, for so
long as such Event of Default remains outstanding (i) the defaulting Party’s
Authorized Representatives shall not have any right to decide, approve,
authorize or vote on any matters before the Management Committee and (ii) the
other Party’s Authorized Representatives shall be entitled to represent the
defaulting Party with respect to all matters before the Management Committee and
the quorum requirements under Section 8.01(f) shall be deemed satisfied.
 
(d) Purchase Right Upon Default.  If (i) an Event of Default by a Party has
occurred under Section 16.01(a) and the aggregate amount that remains unpaid by
such Party exceeds five million Dollars ($5,000,000), (ii) an Event of Default
has occurred by a Party under Section 16.01(b) with respect to the failure to
provide the other Parties’ their respective Capacity Entitlements, (iii) an
Event of Default has occurred under Section 16.01(g) due to the failure of the
ON Line Security Interest or GB Segment Security Interest to be valid, legal,
perfected and in full force and effect, in either case, and such event has
occurred after the Acquisition Closing Date and is continuing, then, without
limiting any other rights that the non-defaulting Parties might have, a
non-defaulting Party may, upon written notice to the defaulting Party (the
“Default Purchase Notice”) delivered while such Event of Default remains
outstanding, purchase all of the Ownership Interests of the defaulting
Party.  Upon a non-defaulting Party providing the defaulting Party with the
Default Purchase Notice, and, as the case may be, subject to the consent of the
NVE Lenders to the extent required under the NVE Lenders’ financing and security
agreements or the consent of the ON Line Lenders if the proceeds of the Transfer
are less than the obligations owed by Great Basin to the ON Line Lenders, then
the defaulting Party shall Transfer its Ownership Interest to such
non-defaulting Party free and clear of any Liens other than Permitted Liens
within fifteen (15) days after receipt of such notice and receipt of PUCN
Approval and all required Governmental Approvals on terms acceptable to the NVE
Parties.  At the time such Transfer occurs, such non-defaulting Party shall pay
to the defaulting Party an amount equal to the lower of (A) book value of the
defaulting Party’s Ownership Interest on the date of the Default Purchase Notice
and (B) the Fair Market Value of the defaulting Party’s Ownership Interest on
the date of the Default Purchase Notice.  The defaulting Party shall make
Applicable Transfer Representations and Warranties in connection with such
Transfer.
 
(e) Step-In Rights.
 
                (i) Construction Step-In.  If an action by the Managing Party
undertaken in connection with its management responsibilities results in an
Event of Default or, upon the occurrence of the circumstances described in
Section 5.03(e), then, without limiting any other rights that the Step-In Party
might otherwise have, the Step-In
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
98

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Party may, upon written notice to the Managing Party delivered at any time prior
to the Managing Party having cured such default or, in the case of Section
5.03(e), at any time prior to the NVE Parties committing to fund their Ownership
Percentage of such Initial Cost Differential or Incremental Cost Differential,
assume the management of all ON Line Activities.  If the Step-In Party exercises
its rights provided in this Section 16.02(e)(i), the Step-In Party shall appoint
its ON Line Manager in charge of the Managing Party’s responsibilities
hereunder, and may retain such managerial responsibilities until ON Line COD or
relinquish all or any part thereof from time to time to the Managing Party;
provided, however, that the Managing Party may elect to reacquire management of
the ON Line Activities, to the extent such management was the Managing Party’s
responsibility prior to the exercise of the Step-In Party’s rights under this
Section 16.02(e)(i), once the Managing Party has no Events of Default
outstanding or commits to fund its Ownership Percentage of the Initial Cost
Differential or Incremental Cost Differential, as applicable.  Notwithstanding
anything herein to the contrary, (A) any reasonable costs and expenses related
to the Step-In Party’s exercise of its rights provided in this Section
16.02(e)(i) and (B) any reasonable incremental costs and expenses related to the
Step-In Party’s assumption of the Managing Party’s responsibilities hereunder,
shall be borne by the Managing Party.
 
                (ii) Maintenance Step-In.  If (A) after ON Line COD, ON Line (or
a portion thereof) or (B) after the commercial operation of a Great Basin
Segment, any Great Basin Segment (or a portion thereof), in either case, is
materially impaired due to an Event of Default under Section 16.01(b)
constituting Willful Misconduct/Gross Negligence by NPC or Great Basin in its
role as maintainer of ON Line or the Great Basin Segments, as applicable, then,
without limiting any other rights that the Step-In Party might otherwise have,
the Step-In Party may, upon written notice to the defaulting Party delivered at
any time prior to the defaulting Party having cured such Event of Default,
assume management of the maintenance responsibilities on any portion of the
Transmission Line for which the defaulting Party has maintenance responsibility
and all responsibilities set forth in this Agreement related thereto.  If the
Step-In Party exercises its rights provided in this Section 16.02(e)(ii), the
Step-In Party may retain such managerial responsibilities throughout the Term or
relinquish all or any part thereof from time to time to the defaulting Party;
provided, however, that the defaulting Party may elect to reacquire such
management responsibility, to the extent such management was the defaulting
Party’s responsibility prior to the exercise of the Step-In Party’s rights under
this Section 16.02(e)(ii), once the defaulting Party has corrected the material
impairment.  Notwithstanding anything herein to the contrary, (X) any reasonable
costs and expenses related to the Step-In Party’s exercise of its rights
provided in this Section 16.02(e)(ii) and (Y) any reasonable incremental costs
and expenses related to the Step-In Party’s assumption of the defaulting Party’s
responsibilities hereunder, shall be borne by the defaulting Party; provided,
that, in the event the Step-In Party retains an Independent Contractor or other
third party to assume management of the maintenance responsibilities on any
portion of the Transmission Line for which the defaulting Party has maintenance
responsibility, such Independent Contractor or other third party shall be
reasonably acceptable to the defaulting Party (such acceptance being without
prejudice to the defaulting Party’s right to dispute the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
99

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
amounts charged by such Independent Contractor or other third party).  If a
Step-In Party takes over the management of maintenance obligations from the
defaulting Party pursuant to this Section 16.02(e)(ii), the Step-In Party shall
indemnify the defaulting Party and its Affiliates for any fines, penalties or
other charges levied against the defaulting Party and its Affiliates as a result
of a failure to properly maintain the portion of the Transmission Line for which
the Step-In Party assumed maintenance responsibility pursuant to this Section
16.02(e)(ii) during the period the Step-In Party has taken over the management
of such maintenance (except to the extent such fines, penalties or other charges
arise as a result of the Willful Misconduct/Gross Negligence of the defaulting
Party and/or any of its Affiliates).
 
                (iii) Operations Step-In.  If, at any time after ON Line COD,
the NVE Parties no longer qualify as public utilities under Nevada law and ON
Line is materially impaired due to an Event of Default under Section 16.01(b)
constituting Willful Misconduct/Gross Negligence by NPC, then, without limiting
any other rights that Great Basin might otherwise have, Great Basin may, upon
written notice to the NVE Parties delivered at any time prior to the defaulting
Party having cured such Event of Default, assume management of the operation of
the Transmission Line, including all Operating Activities, and all
responsibilities set forth in this Agreement related thereto.  If Great Basin
exercises its rights provided in this Section 16.02(e)(iii), Great Basin may
retain such managerial responsibilities throughout the Term or relinquish all or
any part thereof from time to time to the NVE Parties.  Notwithstanding anything
herein to the contrary, (X) any reasonable costs and expenses related to Great
Basin’s exercise of its rights provided in this Section 16.02(e)(ii) and (Y) any
reasonable incremental costs and expenses related to the Great Basin’s
assumption of the NVE Party’s responsibilities hereunder, shall be borne by the
NVE Party; provided, that, in the event Great Basin retains a third party to
assume management of the operation of the Transmission Line, such third party
shall be reasonably acceptable to the defaulting Party (such acceptance being
without prejudice to the defaulting Party’s right to dispute the amounts charged
by such third party).
 
(f) Ownership Adjustment.  If an Event of Default has occurred under Section
16.01(a), then, without limiting any other rights that the non-defaulting
Parties might have, to the extent such Event of Default has not otherwise been
satisfied in full upon the exercise by the non-defaulting Party of its rights
under Section 16.02(g), a non-defaulting Party may, after the Acquisition
Closing, upon written notice to the Parties delivered while such Event of
Default remains outstanding, cause a reduction in the defaulting Party’s
Ownership Percentage within fifteen (15) days after receipt of such notice and
receipt of PUCN Approval and all required Governmental Approvals on terms
acceptable to the NVE Parties, such that the defaulting Party’s Ownership
Percentage equals a ratio (i) the numerator of which is equal to the portion of
the Total Costs paid by the defaulting Party and (ii) the denominator of which
equals the Total Costs, and the defaulting Party shall Transfer the portion of
its Ownership Interest corresponding to its excess above its revised Ownership
Percentage to each non-defaulting Party free and clear of any Liens other than
Permitted Liens.  Thereafter, each Party’s Capacity Entitlement shall
automatically and proportionately increase or decrease, as applicable, with such
Party’s increase or decrease of Ownership Interest.  The defaulting Party shall
execute and
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
100

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
record any bills of sale, deeds, certificates or other documentation as
reasonably requested by any non-defaulting Party to evidence the re-allocation
of such interests.  The defaulting Party shall make Applicable Transfer
Representations and Warranties in connection with such Transfer.
 
(g) Loss of Right to Revenue or Electrical Capacity.  If an Event of Default has
occurred under Section 16.01(a), then, without limiting any other rights that
the non-defaulting Parties might have, to the extent such Event of Default has
not otherwise been satisfied in full upon the exercise by the non-defaulting
Party of its rights under Section 16.02(f), a non-defaulting Party may, upon
fifteen (15) days’ prior written notice to the defaulting Party delivered while
such Event of Default remains outstanding, recover the defaulted payments by
temporarily receiving all or any part of the defaulting Party’s Capacity
Entitlement.  Receipt of the defaulting Party’s Capacity Entitlement shall
continue until such time as the non-defaulting Party has received an amount
equal to the payment default plus interest at the Default Rate, determined based
on amounts that would otherwise be payable for such Capacity Entitlement under
the applicable open access transmission tariff of the non-defaulting
Party.  Once such non-defaulting Party has received such additional amount, the
defaulting Party shall immediately, and without further action by the Parties,
be entitled to fully receive its Capacity Entitlement.  In the event receipt of
the defaulting Party’s Capacity Entitlement is not practicable due to regulatory
requirements or the rights of third Persons, the defaulting Party shall pay over
to the non-defaulting Party all proceeds, promptly upon the defaulting Party’s
receipt of such proceeds, of the defaulting Party’s Capacity Entitlement until
such time as the non-defaulting Party has received an amount equal to the
payment default plus interest at the Default Rate.
 
(h) If an Event of Default of NPC has occurred under Section 16.01(a) in respect
of one or more Contributions or payments and has continued for a period of one
hundred twenty (120) days and the aggregate amount due and payable from NPC to
Great Basin in respect of such Contributions or payments exceeds (x) from ON
Line COD to the thirtieth (30th) anniversary of such date, five million Dollars
($5,000,000) and (y) from the thirtieth (30th) anniversary of ON Line COD to the
forty-first (41st) anniversary of ON Line COD, one million Dollars ($1,000,000)
(an “Extended Payment Default”), Great Basin shall possess the right to
terminate the NVE Parties’ Capacity Entitlement other than the portion of their
Capacity Entitlement on ON Line corresponding to their aggregate Ownership
Interest (the “Terminated Capacity”) by sending written notice (by facsimile or
other reasonable means) to NPC, which notice of termination shall become
effective thirty (30) days after receipt if the NVE Parties fail to cure the
Extended Payment Default prior to such thirtieth (30th) day.  If Great Basin
fails to exercise this right of termination within thirty (30) days following
the time when the Extended Payment Default first accrues (or more than thirty
(30) days if the Parties agree to an extension), then such right of termination
shall no longer be available to Great Basin as a remedy for the defaulted
Contributions and payments constituting such Extended Payment Default, but shall
be available for subsequent defaulted Contributions and payments to the extent
they satisfy the requirements for an Extended Payment Default.  The termination
of the Terminated Capacity and payment of the Termination Payment (if any) shall
be the sole and exclusive remedy for Great Basin for the Extended Payment
Default for the time period beginning at the time notice of termination under
this Section 16.02(h) is transmitted; provided, however, that Great Basin may
exercise any remedies available to it under this Section 16.02 prior to its
transmittal of such
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
101

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
notice of termination.  Great Basin shall calculate the payment associated with
termination (“Termination Payment”) as follows:
 
                (i) Any Loss shall be determined by comparing the value of the
Terminated Capacity had it not been terminated plus Costs to the equivalent
quantities and relevant market prices for the remaining term of the Monthly
Payment Period either quoted by a bona fide third-party offer or which are
reasonably expected to be available in the market under a replacement contract
or contracts for such Terminated Capacity.  To ascertain the market prices of a
replacement contracts, Great Basin may consider, among other valuations,
quotations from dealers in transmission capacity and other bona fide third party
offers, all adjusted for the length of the remaining term.  It is expressly
agreed that Great Basin shall not be required to enter into replacement
transactions in order to determine the Termination Payment.
 
                (ii) Any Loss calculated under clause (i) shall be discounted to
present value using the Present Value Rate as of the time of termination (to
take account to the period between the time the termination was effective and
when such amount would have otherwise been due pursuant to this Agreement).  The
“Present Value Rate” shall mean the sum of 0.50% plus the yield reported on page
“USD” of the Bloomberg Financial Markets Services Screen (or, if not available,
any other nationally recognized trading screen reporting on-line intraday
trading in United States government securities) at 11:00 a.m. (New York City,
New York time) for the United States government securities having a maturity
that matches the average remaining term of the Monthly Payment Period; and
 
                (iii) Great Basin shall aggregate any Loss with Outstanding
Payments and notify NPC of such amount and the NVE Parties shall, within three
(3) Business Days of receipt of such notice, pay to Great Basin an amount equal
to the aggregate sum of the Loss (if any) and Outstanding Payments as the
Termination Payment.  The Termination Payment shall bear interest at the Present
Value Rate from the time notice of termination was received until paid.
 
                (iv) For purposes of this Section 16.02(h):
 
                   (A) “Loss” means the economic loss (inclusive of Costs), if
any, resulting from the termination of the Terminated Capacity, determined in a
commercially reasonable manner as calculated in accordance with this Section
16.02(h);
 
                   (B) “Costs” means brokerage fees, commissions and other
similar transaction costs and expenses reasonably incurred in terminating any
specifically related arrangements which replace the Terminated Capacity and
reasonable attorneys’ fees, if any, incurred in connection with Great Basin
enforcing its rights under this Section 16.02(h).  Great Basin shall use
reasonable efforts to mitigate or eliminate these Costs.
 
                   (C) “Outstanding Payments” means the aggregate
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
102

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
amount of payments due and owing under this Agreement (and not otherwise paid)
by the NVE Parties to Great Basin as of the date on which the termination of the
Terminated Capacity becomes effective (it being understood that payment of the
Outstanding Payments to Great Basin shall be in satisfaction of the NVE Parties’
obligation to make such payments under this Agreement);
 
                   (D) In no event, however, shall a Party’s Loss, Costs or
Outstanding Payments include any penalties or similar charges imposed by Great
Basin.
   
                (v) Notwithstanding anything in this Agreement to the contrary,
upon the effectiveness of the notice terminating the Terminated Capacity (A) the
NVE Parties’ Capacity Entitlement with respect to Electrical Capacity on ON Line
shall be equal to the NVE Parties’ Ownership Percentage and the NVE Parties
shall not be entitled to any Electrical Capacity on the Great Basin Segments,
(B) all Operating Costs, Event of Loss Costs, Condemnation Action Costs and
Capital Repair Costs shall be funded by the Parties in accordance with their
respective Ownership Percentages and Great Basin shall have no right to recover
Great Basin’s Ownership Percentage of any such costs from the NVE Parties and
(C) the NVE Parties’ obligation to pay the Monthly Payment shall cease as
provided in Section 3.06(c).  Payment of the Termination Payment pursuant to
this Section 16.02(h) shall cure any Event of Default and Extended Payment
Default giving rise to Great Basin’s rights under this Section 16.02(h).
 
(i) Other Remedies.  Prior to the Acquisition Closing Date and in the event the
Acquisition Closing does not occur, breaches of representations and warranties
and covenants shall be exclusively governed by Section 11.03.  After the
Acquisition Closing Date, breaches of representations and warranties shall be
exclusively governed by Article XII, subject to the limitations set forth
therein.
 
           16.03 Additional Obligations.  With respect to a Party as to which an
Event of Default has occurred, such Party shall take any and all such further
actions and shall execute and file where appropriate any and all such further
legal documents and papers as may be reasonable under the circumstances
resulting from such Event of Default in order to facilitate the carrying out of
this Agreement or otherwise effectuate its purpose, including action to seek any
required Governmental Approval and to obtain any other required consent,
release, amendment or other similar document.
 
           16.04 Interest on Overdue Payments and Contributions; Setoff.  If any
sum due hereunder is not paid or contributed by the due date thereof, the Party
owing such obligation shall pay to the other Parties or to a Project Account, as
applicable, interest thereon at the Default Rate concurrently with the payment
of the amount, such interest to begin to accrue as of the due date of such
payment or Contribution.  Further, each non-defaulting Party shall have the
right to setoff any amount owed to it by a defaulting Party hereunder against
any amounts owed by it to such defaulting Party hereunder.
 
           16.05 Mitigation.  Each Party shall use commercially reasonable
efforts to mitigate all of its damages and losses resulting from an Event of
Default by any other Party.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
103

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
ARTICLE XVII
 
REPRESENTATIONS AND WARRANTIES
 
           17.01 Representations and Warranties.  Each Party represents and
warrants to each other Party, as of the Effective Date and again as of the
Acquisition Closing Date (as though made on and as of such date), except as set
forth in the disclosure schedules delivered among the Parties prior to the
Effective Date (the “Disclosure Schedules”) and the Disclosure Schedule Update:
 
(a) Due Organization.  Such Party is a duly organized, validly existing entity
of the type described in the preface to this Agreement and is in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business and in good standing as a foreign entity in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).
 
(b) Power and Authority.  Such Party has the full corporate or limited liability
company, as applicable, legal right, power and authority to enter into this
Agreement and perform its obligations under this Agreement.
 
(c) Due Authorization.  Such Party has taken all appropriate and necessary
corporate or limited liability company, as applicable, action to authorize its
execution, delivery and performance of this Agreement and the transactions
contemplated hereunder.
 
(d) Consents.  Except for, in the case of Great Basin, the Required Consents,
such Party has obtained all consents, approvals, permits and other
authorizations in connection with the execution, delivery and performance of
this Agreement required to be obtained by it; provided, however, that no Party
makes any representation or warranty under this Section 17.01(d) with respect to
any consents, approvals, permits or other authorizations necessary for the
development, construction, operation or maintenance of the Transmission Line or,
except with respect to the Acquisition Closing, any consents, approvals, permits
or other authorizations necessary in connection with the acquisition by one
Party of any other Party’s Ownership Interests pursuant to the terms of this
Agreement.
 
(e) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other Applicable Laws now or hereafter in
effect relating to creditors’ rights generally and general principles of
equity).
 
(f) No Violation.  The execution, delivery and performance by such Party of this
Agreement, the compliance with the terms and provisions hereof and the carrying
out of the transactions contemplated hereby, (i) do not conflict with and will
not result in a breach or violation of any of the terms or provisions of the
organizational documents of such Party, (ii) do not conflict with and will not
result in a material breach or violation of any of the terms or provisions of
any existing Applicable Law to which such Party is subject or by which it or any
of its material property is bound, or any material agreement or instrument to
which such Party is a party or by which it or any of its material property is
bound, or constitutes or will
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
104

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
constitute a default thereunder or (iii) in the case of Great Basin, will not
result in the imposition of any Lien (other than under any financing or security
agreements with the NVE Lenders or a Permitted Lien) upon any of the Ownership
Interests being Transferred to NPC and SPPC at the Acquisition Closing.
 
(g) Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by each Party directly with each other
Party without the intervention of any Person on behalf of such Party in such
manner as to give rise to any valid claim by any Person against each other Party
for a finder’s fee, brokerage commission or similar payment.
 
(h) No Litigation and Compliance with Law.  There is no litigation pending or,
to such Party’s knowledge, threatened to which such Party or any of its
Affiliates is a party that could reasonably be expected to have a Material
Adverse Effect.  Such Party is not in violation of any Applicable Law where the
effect of which to such Party, individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect.
 
           17.02 Special Representations and Warranties of Great Basin.  On and
as of the Acquisition Closing Date (as though made on and as of such date),
Great Basin represents and warrants to each of the NVE Parties as follows,
except as set forth in the Disclosure Schedules attached to this Agreement and
the Disclosure Schedule Update:
 
(a) Title to ON Line.  Great Basin possesses good, valid and marketable title to
all of the personal property comprising ON Line (tangible and intangible assets)
and good, valid, marketable and indefeasible title to the rights granted to
Great Basin pursuant to the ON Line ROW (subject to the BLM restrictions in the
ON Line ROW) and Land Contracts, in each case, free and clear of all Liens
except Excluded Liens, and, effective upon the Acquisition Closing, (i) upon
payment of the NVE Parties’ Closing Payment (if any), NPC and SPPC shall own and
hold good, valid and marketable title to an undivided ownership interest equal
to their respective Ownership Percentages in all of ON Line constituting
personal property (tangible and intangible assets) and (ii) NPC and SPPC shall
own and hold good, valid, marketable and indefeasible title to an undivided
ownership interest equal to their respective Ownership Percentages in the real
property comprising ON Line (including the ON Line ROW and Land Contracts) or a
good, valid and marketable leasehold interest in the real property comprising ON
Line (including the ON Line ROW and Land Contracts) equal to their respective
Ownership Percentages, in each case, free and clear of all Liens except
Permitted Liens.
 
(b) Agreements.  Great Basin is a party to all ON Line Agreements and it has
delivered true, correct and complete copies of each ON Line Agreement (including
any amendment thereto) to the NVE Parties as of the Acquisition Closing Date and
any other agreement to which ON Line may be subject.  Each ON Line Agreement is
in full force and effect against Great Basin and, to Great Basin’s knowledge,
the other parties thereto and (i) Great Basin is not in material breach of its
obligations under any such agreement, (ii) to Great Basin’s knowledge, no
counterparty to any such agreement is in material default of its obligations
under any such agreement and (iii) each such agreement is an enforceable and
binding obligation of Great Basin and, to Great Basin’s knowledge, the other
parties thereto (subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
105

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
conveyance or other Applicable Laws now or hereafter in effect relating to
creditors’ rights generally and general principles of equity).
 
(c) Real Property.
 
                (i) Neither the whole nor any portion of the real property
comprising ON Line (including the ON Line ROW and Land Contracts) is subject to
any governmental decree or order to be sold or is being condemned, expropriated
or otherwise taken by any public authority with or without payment of
compensation therefor, nor, to Great Basin’s knowledge, has any such
condemnation, expropriation or taking been proposed.
 
                (ii)  Great Basin has not received any written notice of, or has
any knowledge of, any action, proceeding or litigation pending or threatened to
modify the zoning of, or other governmental rules or restrictions applicable to,
the real property comprising ON Line (including the ON Line ROW and Land
Contracts) or the use or development thereof.
 
                (iii)  There are no agreements with any Governmental Authority
affecting the use or ownership of the real property comprising ON Line
(including the ON Line ROW and Land Contracts), true, correct and complete
copies of which (including any amendment thereto) have not been provided to the
NVE Parties.
 
(d) Governmental Approvals; Compliance with Laws; Hazardous Substances.
 
                (i)  Great Basin has obtained all Governmental Approvals that
are necessary or customarily obtained for the current stage of ON Line and
necessary or customarily obtained for Great Basin to perform its obligations
under this Agreement and each ON Line Agreement as of Acquisition Closing Date
(other than any Governmental Approvals related to the construction of the
Robinson Summit Substation at the Robinson Summit Location).
 
                (ii)  Great Basin has provided true, correct and complete copies
of each Governmental Approval for ON Line that has been obtained by Great Basin,
and all applications for any pending Governmental Approval, to the NVE Parties
and the status of each Governmental Approval for ON Line is set forth in
Schedule 6 (it being understood that Schedule 6: (A) includes some Governmental
Approvals that would not be customarily obtained as of the Acquisition Closing
Date in light of the then-current stage of construction of ON Line (which are
identified on Schedule 6 with an asterisk) and therefore will not necessarily be
obtained by the Acquisition Closing Date and (B) is true and correct only as of
the Effective Date, but will be modified via the Disclosure Schedule Update to
set forth the status of each Governmental Approval listed on Schedule 6 as of
the Acquisition Closing Date).
 
                (iii)  No application submitted by or on behalf of Great Basin
or any of its Affiliates in connection with any Governmental Approval for ON
Line
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
106

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
contains any intentional misrepresentation.  Great Basin is in compliance with
each Governmental Approval for ON Line in all material respects and each
Governmental Approval for ON Line (A) is in full force and effect, (B) is not
subject to any legal proceeding or to any unsatisfied condition that is not
reasonably expected to be satisfied or could reasonably be expected to allow
material modification or revocation thereof and (C) is final and all applicable
appeal periods have expired or terminated.
 
                (iv)  Except for modifications to Governmental Approvals for ON
Line that have already been made, no modification to a Governmental Approval is
required for the conveyance or acquisition of the undivided ownership interests
in ON Line to NPC and SPPC equal to their respective Ownership Percentages.  No
further action is required for each Governmental Approval for ON Line to be
properly in the name of the Parties.
 
                (v)  Great Basin is in compliance with all Applicable Laws in
all material respects with respect to ON Line.
 
                (vi)  Great Basin is in compliance with all Environmental Laws
in all material respects with respect to ON Line.  To the knowledge of Great
Basin, Hazardous Substances have not been released, spilled, leaked or disposed
of on, at, or under the ON Line ROW, or on, at, or under any property adjacent
to the ON Line ROW, in any amount or concentration that is likely to require
investigation or remediation pursuant to applicable Environmental Laws or in
connection with the development, construction or operation of ON Line.
 
                (vii) Great Basin has obtained the Required Consents.
 
           17.03 MOU.  Great Basin represents and warrants as of the Effective
Date that it has not, prior to the Effective Date, to the extent inconsistent
with the MOU: (a) sold, assigned, encumbered, transferred, allowed a Lien to
exist upon or otherwise disposed of any interest in or rights to ON Line, (b)
directly or indirectly negotiated, discussed in any material respect, or entered
into any agreement or participated in any inquiries or proposals in any material
respect regarding the purchase of any interest in or rights to ON Line (other
than the right to use Great Basin’s Capacity Entitlement with respect to ON Line
from and after GB Segment COD), (c) made any public announcement regarding this
Agreement or the transactions contemplated hereby without prior consultation
with the NVE Parties, (d) assigned the MOU without the prior written consent of
the NVE Parties, or (e) done any of the following without the written consent of
the NVE Parties: submitted an application for or accepted any required
Governmental Approval in respect of ON Line, selected a material contractor or
vendor for ON Line, made any material modification to ON Line’s conceptual
design, executed, terminated or amended any ON Line Agreement or waived any of
the material terms thereof or exercised any remedies thereunder, initiated or
settled any material litigation, arbitration or other dispute regarding ON Line
or any ON Line Agreement, or adopted any material community outreach or
government relations programs for ON Line.  Great Basin further represents and
warrants as of the Effective Date that it has, prior to the Effective Date,
promptly (x) provided the NVE Parties with all Governmental Approvals (including
applications therefor), ON Line Agreements (including drafts thereof), and
material communications regarding ON Line, and all material
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
107

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
information regarding land rights, expected development, construction and
operation costs, constructability, copies of studies, reports, and data, and any
other information regarding ON Line and Great Basin and its Affiliates providing
services under any ON Line Agreement,  in each case to the extent reasonably
requested by the NVE Parties and (y) notified the NVE Parties of all material
events in connection with ON Line of which Great Basin has knowledge, including
any dispute under an ON Line Agreement and any litigation or arbitration in
connection with ON Line.
 
           17.04 Non-Severable Improvements.  Each NVE Party represents and
warrants to Great Basin, that as of the Effective Date, the NVE Parties do not
currently have any plan to make any material, non-severable (a) improvement, (b)
modification or (c) addition to ON Line that will be paid for by the NVE Parties
after the ON Line COD, other than any such non-severable improvements described
in Section 3.04(3) of Internal Revenue Service Revenue Procedure 2001-28, 2001-1
C.B. 1156; provided, however, that the Parties recognize that the NVE Parties
are public utilities regulated by the PUCN and FERC and may be required at any
time to accommodate transmission service requests and interconnection requests
that may require modifications to ON Line or its interconnected transmission
system(s).
 
           17.05 Knowledge.  When used in this Article XVII, the term
“knowledge”, when used in reference to Great Basin shall mean the actual
knowledge of any of Jason Hochberg, Paul Thessen, Joseph Esteves, Richard
Roloff, Mark Milburn and Andrew Dera, and when used in reference to the NVE
Parties shall mean the actual knowledge of any of Roberto Denis, Mario Villar,
Ryan Smith and John Berdrow.
 
           17.06 Exclusivity of Representations.  The representations and
warranties made by each Party in this Article XVII are the exclusive
representations and warranties made by such Party with respect to itself and the
Transmission Line and the transactions contemplated in this Agreement.  Each
Party hereby disclaims any other express or implied representations or
warranties with respect to itself or the Transmission Line.  Except as expressly
set forth in this Agreement, the condition of the assets of the Parties shall be
“as is” and “where is” and each Party makes no warranty of merchantability,
suitability, fitness for a particular purpose or quality with respect to any of
the tangible assets of such Party (including the Transmission Line or any
portion thereof) or as to the condition or workmanship thereof or the absence of
any defects therein, whether latent or patent.
 
ARTICLE XVIII
 
LIENS; FINANCING MATTERS
 
           18.01 Liens.
 
(a) Without the prior written consent of the Parties, (i) no Party may create or
permit to exist a Lien (other than an Excluded Lien) on its Ownership Interests
(from and after the Effective Date), (ii) Great Basin may not create or permit
to exist a Lien (other than an Excluded Lien) on the Great Basin Segments (from
and after the Effective Date), provided that this clause (ii) and clause (i)
above shall not apply to the excluded assets referred to in the first proviso
set forth in Section 18.04(a), (iii) no Party may take any action that would
either cause or permit a Lien to exist on the Ownership Interests of any other
Party and (iv) neither
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
108

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
NVE Party may take any action that would either cause or permit a Lien to exist
on Great Basin’s ownership interests in the Great Basin Segments; provided,
however, that without the consent of any Party, in the course of performing ON
Line Activities or Operating Activities, the Managing Party or NPC, as
applicable, may, to the extent approved by the Parties (unless NPC is solely
responsible, whether directly or through the payment of the Monthly Payment, for
the payment of any amount referred to in clause (i) or (ii) below), create or
permit to exist on the Ownership Interests: (i) any Lien for Taxes being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP and (ii) any statutory Lien
(including any Liens of carriers, warehousemen, mechanics and materialmen
arising in the ordinary course of business by operation of law) with respect to
a liability which is being contested in good faith, in each case in (i) and (ii)
above, only so long as such Liens shall not involve any reasonable likelihood of
the sale, forfeiture or loss of any material interest in the Transmission Line
and shall not interfere in any material respect with the use or disposition of
any material part of the Transmission Line, the GB Segment Security Interest or
the ON Line Security Interest.  Great Basin shall directly acquire and continue
to directly own all of the Transmission Line, except with respect to the NVE
Parties’ Ownership Interests and the Transfer of ownership interests in the
Transmission Line permitted by this Agreement.  Each Party shall promptly notify
the other Parties of the attachment or imposition of any Lien not permitted by
this Agreement.  Great Basin may not take any action to either create or permit
to exist a Lien on any Applicable Centennial Phase 3 Facilities without NPC’s
prior written consent; provided, however, that nothing contained herein shall
prevent Great Basin from creating or permitting to exist an Excluded Lien on the
Applicable Centennial Phase 3 Rights during the effectiveness of the SNIP
Agreement.  Notwithstanding anything in this Section 18.01(a) to the contrary,
any Party may obtain a judgment Lien against any other Party based on any such
other Party’s breach under this Agreement, any Security Document, the SNIP
Agreement or any other agreement, and the NVE Parties may create or permit to
exist the ON Line Security Interest and GB Segment Security Interest.
 
(b) If (i) any Lien (other than an Excluded Lien) is filed against the
Transmission Line by reason of any services or materials supplied or claimed to
have been supplied on or to all or part of the Transmission Line and (ii) such
Lien has not been satisfied or discharged of record, or its enforcement
precluded, to the reasonable satisfaction of the Management Committee, by
injunction, payment, deposit, bond, order of court or otherwise as soon as is
reasonably practicable and, in any event, no later than the earlier of (i)
ninety (90) days after the creation of such Lien and (ii) ninety (90) days prior
to the first date on which foreclosure of such Lien is permitted under
Applicable Laws, then a Party shall have the right, but not the obligation, to
satisfy, bond or discharge such Lien and the amount incurred by such Party shall
be promptly reimbursed by the other Parties in proportion to their respective
Ownership Percentages; provided, however, that (A) in the event such Lien has
been imposed as a consequence of an unauthorized act or omission, negligence,
gross negligence or willful misconduct of a Party, such Party shall pay all
costs in connection with satisfying, bonding and discharging such Lien and (B)
except as provided in clause (A) above, in the event such Lien has been imposed
on the Great Basin Segments, Great Basin shall pay all costs in connection with
satisfying, bonding and discharging such Lien.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
109

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(c) If (i) at any time there exists a Lien to which the NVE Parties are not
senior (except as permitted by Section 18.04(e)) and (ii) such Lien has not been
satisfied or discharged of record, or its enforcement precluded, to the
reasonable satisfaction of the NVE Parties, by injunction, payment, deposit,
bond, order of court or otherwise as soon as is reasonably practicable and, in
any event, no later than fifteen (15) days after the NVE Parties first failed to
have seniority with respect to such Lien (except as permitted by Section
18.04(e)), then the NVE Parties shall have the right, but not the obligation, to
satisfy, bond or discharge such Lien and any costs incurred by any such NVE
Party in connection therewith shall be promptly paid to such Party or Parties by
Great Basin.
 
           18.02 Financing.
 
(a) Great Basin acknowledges that the NVE Parties intend to enter into
discussions with certain U.S. governmental entities regarding providing
financing for their share of the ON Line Costs, and each of the NVE Parties
acknowledges that Great Basin intends to enter into discussions with certain
U.S. governmental entities regarding such Persons providing financing for its
share of the ON Line Costs.  At the requesting Party’s cost, each Party agrees
to cooperate with the other Parties in their efforts to obtain financing from
the NVE Lenders, ON Line Lenders and GB Segment Lenders, as applicable, and
provide such other support as may be reasonably required in connection
therewith.
 
(b) At the requesting Party’s cost, each other Party agrees to execute and
deliver to and in favor of the ON Line Lenders, GB Segment Lenders or NVE
Lenders, as applicable, a consent to assignment and such other documents
customary for finance transactions of the types contemplated hereby (including
customary legal opinions of the NVE Parties’ outside counsel) and reasonably
requested by the ON Line Lenders, GB Segment Lenders or NVE Lenders,
respectively, and reasonably acceptable to the NVE Parties or Great Basin,
respectively.
 
           18.03 Non-Disturbance Agreement.
 
(a) As a condition to (i) granting any Lien over any part of the Transmission
Line to an ON Line Lender or a GB Segment Lender or (ii) granting any Lien over
any part of the Transmission Line as contemplated under Section (g)(i)(B),
(g)(ii)(B) or (l) of the definition of Excluded Lien (in the case of this clause
(ii), only to the extent a Non-Disturbance Agreement is required under Section
(g)(i)(B), (g)(ii)(B) or (l) of the definition of Excluded Lien to constitute an
Excluded Lien), Great Basin shall cause such ON Line Lender (or its agent), GB
Segment Lender (or its agent) or other Person (any such ON Line Lender, GB
Segment Lender, agent or other Person, a “Designated Secured Party”) to enter
into and maintain in full force and effect a non-disturbance agreement
containing the principles set forth below (except as the parties thereto
otherwise agree in such non-disturbance agreement in their respective sole
discretion) and otherwise in form and substance reasonably satisfactory to the
NVE Parties  (a “Non-Disturbance Agreement”):
 
                (i) except in connection with the exercise of remedies for (A)
the NVE Parties’ default under this Agreement to the extent such remedy is
exercised in accordance with this Agreement or (B) default by the NVE Parties’
or other
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
110

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
counterparty’s default under any other ON Line Agreement assigned to such
Designated Secured Party (collectively with this Agreement, the “Assigned
Agreements”) to the extent such remedy is exercised in accordance with such
other ON Line Agreement, none of either of the NVE Parties or any other
counterparty’s rights under such Assigned Agreement shall be disturbed in
connection with the exercise of any right of such Designated Secured Party under
any loan or security agreement or otherwise, and such Designated Secured Party
shall agree not to take any action or request any relief or remedy that would
terminate such Assigned Agreement or otherwise impair the NVE Parties or such
counterparty’s rights under such Assigned Agreement or in connection with the
Transmission Line;
 
                (ii) without prejudice to any remedies against the NVE Parties
for their default under this Agreement or any other Assigned Agreement, if such
Designated Secured Party (or its designee) forecloses on, takes title to, sells
or otherwise assigns (such purchaser or assignee, a “Transferee”) any interest
in the Transmission Line (whether by judicial or non-judicial foreclosure sale,
any conveyance in lieu of foreclosure or otherwise), then (A) such Designated
Secured Party (or such designee) shall simultaneously foreclose on or take title
to or sell or otherwise assign to such Transferee all of the interests of Great
Basin in the Transmission Line, (B) the Transmission Line shall remain subject
to the terms of each Assigned Agreement and (C) such Designated Secured Party
(or its designee) or Transferee (as the case may be) shall assume and be bound
by all obligations of Great Basin under each Assigned Agreement arising after
such foreclosure, taking title to, sale or other assignment (as the case may be)
and each Assigned Agreement shall continue in full force and effect against such
Designated Secured Party (or its designee) or Transferee; and
 
                (iii) without prejudice to any remedies against the NVE Parties
for their default under this Agreement or any other Assigned Agreement, if (A)
such Designated Secured Party (or its designee) forecloses on, takes title to,
sells or otherwise assigns any interest in the Transmission Line (whether by
judicial or non-judicial foreclosure sale, any conveyance in lieu of foreclosure
or otherwise) and (B) any Assigned Agreement is rejected or terminated as a
result of any bankruptcy or similar proceeding affecting Great Basin, then, at
the NVE Parties request received within sixty (60) days after the occurrence of
such an event, such Designated Secured Party (or its designee) or Transferee, as
the case may be, shall execute and deliver a new agreement having identical
terms as such Assigned Agreement (subject to any conforming changes necessitated
by the substitution of parties); provided, that the term under the new agreement
shall be no longer than the remaining balance of the term specified in such
Assigned Agreement.
 
(b) Section 18.03(a) shall not apply to any Lien permitted under clause (1) of
the definition of Excluded Lien to the extent such Lien secures vendor financing
provided by an equipment vendor and such Lien is solely on the equipment
provided by such vendor.
 
(c) No Party is responsible for the payment of principal and interest on
indebtedness solely encumbering the ownership interests of any other Party.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
111

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
           18.04 Security Interest.
 
(a) Pre-GB Segment COD Security Interests.  To secure Great Basin’s obligations
under this Agreement, the SNIP Agreement and all other agreements executed and
delivered herewith (but only if and to the extent any such other agreements
provide that they are to be so secured), unless the Parties agree in writing
otherwise in their respective sole discretion, (i) at the Acquisition Closing,
Great Basin shall grant to the NVE Parties a security interest in (A) all of
Great Basin’s right, title and interest in, to and under ON Line (which shall
initially constitute a seventy-five percent (75%) interest) and (B) all of its
rights under this Agreement to the Monthly Payment and any rights related to ON
Line (collectively, the “ON Line Security Interest”) and (ii) at GB Segment
Financial Closing, Great Basin shall grant to the NVE Parties either (A) a
security interest in all right, title and interest in, to and under the Great
Basin Segments, provided that the amount that may be realized with respect to
such security interest shall not exceed thirty-eight percent (38%) of the
Anticipated Investments in the Great Basin Segments (the “GB Segment Security
Interest Cap”) or (B) if Great Basin has made the Transfer contemplated by
Section 15.03(f)(i), or such security interest can be granted under Applicable
Law without such transfer and the NVE Parties consent in writing, a security
interest in thirty-eight (38%) of all right, title and interest, in, to and
under the Great Basin Segments and (C) a security interest in Great Basin’s
rights under this Agreement related to the Great Basin Segments that corresponds
to the security interest granted in clauses (A) and (B) above (collectively, the
“GB Segment Security Interest”), in each case pursuant to the Security
Documents; provided, however, that, for the avoidance of doubt, neither the ON
Line Security Interest nor the GB Segment Security Interest shall include a Lien
on any of Great Basin’s cash, accounts, securities, books and records (other
than in respect of ON Line Agreements, corresponding agreements required for the
construction and operation of the Great Basin Segments and Governmental
Approvals), as more specifically described and agreed in such Security
Documents; provided, further that prior to GB Segment COD, the GB Segment
Security Interest shall only secure the obligations of Great Basin under this
Agreement, the SNIP Agreement and all agreements executed and delivered
herewith, in each case that relate to the Great Basin Segments (but only if and
to the extent any such other agreements provide that they are to be so secured),
all as more specifically described and agreed in such Security Documents.
 
(b) Post-GB Segment COD GB Segment Security Interest.  Upon GB Segment COD and
if the Final NVE Capacity Entitlement (expressed as a percentage) is greater
than thirty-eight percent (38%), unless the Parties agree in writing otherwise
in their respective sole discretion, Great Basin shall either (i) increase the
GB Segment Security Interest Cap to equal the product of (A) the Final NVE
Capacity Entitlement (expressed as a percentage) and (B) the Anticipated
Investments for the Great Basin Segments or (ii) if Great Basin has made the
Transfer contemplated by Section 15.03(f)(i) or such security interest can be
granted under Applicable Law without such transfer and the NVE Parties consent
in writing, grant the NVE Parties an increase in the GB Segment Security
Interest so that the GB Segment Security Interest shall provide the NVE Parties
with a security interest in a percentage of all right, title and interest in, to
and under the Great Basin Segments equal to the Final NVE Capacity Entitlement
(expressed as a percentage); provided, that if Great Basin has granted the NVE
Parties the security interest contemplated by Section 18.04(a)(ii)(A) and
subsequently Great Basin has made (or is making as of GB Segment COD) the
Transfer contemplated by Section 15.03(f)(i) or the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
112

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
security interest referred to below can be granted under Applicable Law without
such transfer and the NVE Parties consent in writing, then Great Basin may (or,
in the case of the Transfer contemplated by Section 15.03(f)(i), shall) grant
the NVE Parties the security interest contemplated by this Section 18.04(b)(ii)
and, in such event, the NVE Parties shall release the residual security interest
granted by Great Basin under Section 18.04(a)(ii)(A) pursuant to release
documentation reasonably satisfactory to the NVE Parties, Great Basin and the GB
Segment Lenders.  The NVE Parties’ security interest in Great Basin’s rights in
this Agreement related to the Great Basin Segments shall be adjusted to the
extent necessary to be consistent with the adjustments contemplated by this
Section 18.04(b).
 
(c) Post-GB Segment COD ON Line Security Interest.  Upon GB Segment COD and if
the GB Segment Security Interest is then valid, legal, perfected, in full force
and effect and has the priority contemplated by Section 18.04, and upon the
written request of Great Basin, unless the Parties agree in writing otherwise in
their respective sole discretion, the NVE Parties shall release a portion of the
ON Line Security Interest pursuant to release documentation reasonably
satisfactory to the NVE Parties, Great Basin and the ON Line Lenders so that the
ON Line Security Interest shall provide the NVE Parties with (i) either (A) a
security interest in all of Great Basin’s right, title and interest in, to and
under ON Line, provided that the amount that may be realized with respect to
such security interest shall not exceed an amount equal to the product of (1)
the positive difference of (x) the Final NVE Capacity Entitlement (expressed as
a percentage) minus (y) the NVE Parties’ aggregate Ownership Percentages and (2)
the Anticipated Investments in ON Line or (B) if Great Basin has made the
Transfer contemplated by Section 15.03(f)(i) or such security interest can be
granted under Applicable Law without such transfer and the NVE Parties consent
in writing, a security interest in a percentage of all right, title and interest
in, to and under ON Line equal to (1) the positive difference of (x) the Final
NVE Capacity Entitlement (expressed as a percentage) minus (y) the NVE Parties’
aggregate Ownership Percentages and (ii) all right, title and interest of Great
Basin in, to and under the Fiber Optic Capacity and Microwave Capacity for ON
Line.  The NVE Parties’ security interest in Great Basin’s rights in this
Agreement related to ON Line shall be adjusted to the extent necessary to be
consistent with the adjustments contemplated by this Section 18.04(c).
 
(d) Ownership Adjustment.  In the event that the NVE Parties’ Ownership
Percentages increase or decrease in accordance with this Agreement, then, after
GB Segment COD and upon the written request of a Party, unless the Parties agree
in writing otherwise in their respective sole discretion, the NVE Parties shall
release a portion of the ON Line Security Interest pursuant to documentation
reasonably satisfactory to Great Basin and the ON Line Lenders, or Great Basin
shall grant the NVE Parties an increase in the ON Line Security Interest, in
either case, so that the ON Line Security Interest shall provide the NVE Parties
with (i) either (A) a security interest in all of Great Basin’s right, title and
interest in, to and under ON Line, provided that the amount that may be realized
with respect to such security interest shall not exceed an amount equal to the
product of (1) the positive difference between (x) the Final NVE Capacity
Entitlement (expressed as a percentage) minus (y) the NVE Parties’ aggregate
Ownership Percentages and (2) the Anticipated Investment in ON Line or (B) if
Great Basin has made the Transfer contemplated by Section 15.03(f)(i) or such
security interest can be granted under Applicable Law without such transfer and
the NVE Parties consent in writing, a
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
113

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
security interest in a percentage of all right, title and interest in, to and
under ON Line equal to (1) the positive difference between (x) the Final NVE
Capacity Entitlement (expressed as a percentage) minus (y) the NVE Parties’
aggregate Ownership Percentages and (ii) all right, title and interest of Great
Basin in, to and under the Fiber Optic Capacity and Microwave Capacity for ON
Line (which shall initially constitute a seventy-five percent (75%) interest).
 
(e) Priority of Security Interests.  The ON Line Security Interest and the GB
Segment Security Interest shall at all times be senior to all Liens; provided,
however, that the ON Line Security Interest and the GB Segment Security Interest
shall be subordinated only to the following:
 
                (i) Liens described in clause (a) of the definition of Permitted
Liens;
 
                (ii) Excluded Liens arising by operation of law that are
required by Applicable Law to be senior to the ON Line Security Interest or the
GB Segment Security Interest, as applicable;
 
                (iii) Liens described in clause (j) of the definition of
Excluded Liens;
 
                (iv) Pre-GB Segment COD, GB Segment Security Interest over Great
Basin Segments Capped at 38% and ON Line Security Interest over ON Line.  Prior
to GB Segment COD, unless the Parties agree in writing otherwise in their
respective sole discretion, Liens described in clauses (b) and (c) of the
definition of Excluded Liens in favor of the ON Line Lenders and the GB Segment
Lenders, respectively, for (A) with respect to the ON Line Security Interest,
the sum of (1) three hundred thirty-four million Dollars ($334,000,000) plus
eighty percent (80%) of the portion of any Initial Cost Differential and
Incremental Cost Differential paid by Great Basin plus all fees, interest and
other amounts (other than principal repayments) payable to the ON Line Lenders
under the ON Line Financing Agreements, plus (2) eighty percent (80%) of the
portion of the Net Capital Repair Costs paid by Great Basin in respect of ON
Line plus (3) in each case, without duplication, indebtedness associated with
interest rate protection agreements permitted by the ON Line Lenders related to
such indebtedness, entered into in accordance with Prudent Utility Practices and
not for speculative purposes and (B) with respect to the GB Segment Security
Interest if the NVE Parties have been granted the security interest contemplated
by Section 18.04(a)(ii)(A), the sum of (1) eighty percent (80%) of the cost of
developing, constructing, completing and starting-up the Great Basin Segments,
plus all fees, interest and other amounts (other than principal repayments)
payable to the GB Segment Lenders under the GB Segment Financing Agreements,
plus (2) eighty percent (80%) of the portion of the capital repair costs paid by
Great Basin in respect of the Great Basin Segments, plus (3) in each case,
without duplication, indebtedness associated with interest rate protection
agreements permitted by the GB Segment Lenders related to such indebtedness,
entered into in accordance with Prudent Utility Practices and not for
speculative purposes;
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
114

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (v) Pre-GB Segment COD, GB Segment Security Interest over 38% of
Great Basin Segments and ON Line Security Interest over ON Line.  Prior to GB
Segment COD, unless the Parties agree in writing otherwise in their respective
sole discretion, Liens described in clauses (b) and (c) of the definition of
Excluded Liens in favor of the ON Line Lenders and the GB Segment Lenders,
respectively, for (A) with respect to the ON Line Security Interest, the sum of
(1) three hundred thirty-four million Dollars ($334,000,000) plus eighty percent
(80%) of the portion of any Initial Cost Differential and Incremental Cost
Differential paid by Great Basin plus all fees, interest and other amounts
(other than principal repayments) payable to the ON Line Lenders under the ON
Line Financing Agreements, plus (2) eighty percent (80%) of the portion of the
Net Capital Repair Costs paid by Great Basin in respect of ON Line plus (3) in
each case, without duplication, indebtedness associated with interest rate
protection agreements permitted by the ON Line Lenders related to such
indebtedness, entered into in accordance with Prudent Utility Practices and not
for speculative purposes and (B) with respect to the GB Segment Security
Interest if the NVE Parties have been granted the security interest contemplated
by Section 18.04(a)(ii)(B), thirty-eight percent (38%) of the sum of (1) eighty
percent (80%) of the cost of developing, constructing, completing and
starting-up the Great Basin Segments, plus all fees, interest and other amounts
(other than principal repayments) payable to the GB Segment Lenders under the GB
Segment Financing Agreements, plus (2) eighty percent (80%) of the portion of
the capital repair costs paid by Great Basin in respect of the Great Basin
Segments, plus (3) in each case, without duplication, indebtedness associated
with interest rate protection agreements permitted by the GB Segment Lenders
related to such indebtedness, entered into in accordance with Prudent Utility
Practices and not for speculative purposes;
 
                (vi) Post-GB Segment COD, GB Segment Security Interest over
Great Basin Segments Capped at Final NVE Capacity Entitlement and ON Line
Security Interest  over ON Line Capped at Final NVE Capacity Entitlement less
NVE Ownership Percentage.  On and after GB Segment COD, unless the Parties agree
in writing otherwise in their respective sole discretion, if the NVE Parties
have been granted the security interests contemplated by Sections
18.04(a)(ii)(A) and 18.04(c)(i)(A), Liens described in clauses (b) and (c) of
the definition of Excluded Liens in favor of the ON Line Lenders and the GB
Segment Lenders, respectively, for the sum of (A) three hundred thirty-four
million Dollars ($334,000,000) plus eighty percent (80%) of the portion of any
Initial Cost Differential and Incremental Cost Differential paid by Great Basin
plus (B) eighty percent (80%) of the cost of developing, constructing,
completing and starting-up the Great Basin Segments, plus (C) all fees, interest
and other amounts (other than principal repayments) payable to the GB Segment
Lenders under the GB Segment Financing plus (D) all fees, interest and other
amounts (other than principal repayments) payable to the ON Line Lenders under
the ON Line Financing Agreements, plus (E) eighty percent (80%) of the portion
of the Net Capital Repair Costs paid by Great Basin in respect of ON Line, plus
(F) eighty percent (80%) of the portion of the capital repair costs paid by
Great Basin in respect of the Great Basin Segments plus (G) in each case,
without duplication, indebtedness associated with interest rate protection
agreements permitted by the ON Line Lenders or the GB Segment Lenders related to
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
115

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
such indebtedness, entered into in accordance with Prudent Utility Practices and
not for speculative purposes;
 
                (vii) Post-GB Segment COD, GB Segment Security Interest over
Final NVE Capacity Entitlement of Great Basin Segments and ON Line Security
Interest over Final NVE Capacity Entitlement less NVE Ownership Percentage.  On
and after GB Segment COD, unless the Parties agree in writing otherwise in their
respective sole discretion, if the NVE Parties have been granted the security
interests contemplated by Section 18.04(a)(ii)(B) or Section 18.04(b)(ii) and
Section 18.04(c)(i)(B), Liens described in clauses (b) and (c) of the definition
of Excluded Liens in favor of the ON Line Lenders and the GB Segment Lenders,
respectively, for the sum of (A) three hundred thirty-four million Dollars
($334,000,000) plus eighty percent (80%) of the portion of any Initial Cost
Differential and Incremental Cost Differential paid by Great Basin, plus (B) all
fees, interest and other amounts (other than principal repayments) payable to
the ON Line Lenders under the ON Line Financing Agreements, plus (C) eighty
percent (80%) of portion of the Net Capital Repair Costs paid by Great Basin in
respect of ON Line plus (D) in each case, without duplication, indebtedness
associated with interest rate protection agreements permitted by the ON Line
Lenders related to such indebtedness, entered into in accordance with Prudent
Utility Practices and not for speculative purposes; and
 
                (viii) as otherwise may be provided in the Intercreditor
Agreements.
 
(f) Security Documents.  Great Basin shall authorize, execute and deliver
separate security agreements, mortgages and other agreements, documents, fixture
filings, financing statements and instruments, as reasonably requested by the
NVE Parties, to grant to the NVE Parties and maintain the ON Line Security
Interest and the GB Segment Security Interest (the “Security Documents”) and,
simultaneously with the execution of the applicable Security Documents, the NVE
Parties shall execute and deliver the applicable Intercreditor Agreements.  The
NVE Parties may file and record such Security Documents as may be appropriate or
required under Applicable Law to perfect the ON Line Security Interest and the
GB Segment Security Interest, as applicable, and (i) Great Basin shall take such
further actions and execute such further documents and instruments, all as
reasonably required by the NVE Parties, to confirm and continue the validity,
priority, and perfection of any such security interest in accordance with this
Agreement and (ii) the NVE Parties shall take such further actions and execute
such further documents and instruments, all as reasonably required by Great
Basin, to confirm the subordination provisions set forth in this Agreement.  The
granting of the ON Line Security Interest and the GB Segment Security Interest
shall not limit any further Claims or other rights accruing to the NVE Parties
under this Agreement or otherwise.  The NVE Parties may exercise any right
provided in this Agreement or in any Security Document to recover any amount
owing to the NVE Parties.  The NVE Parties may exercise their rights to all or
any part of the ON Line Security Interest and the GB Segment Security Interest
or in any Security Document in such amount, form and sequence as the NVE Parties
may elect in their sole discretion.  Any failure to exercise any right provided
to the NVE Parties under this Section
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
116

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
18.04 or in any Security Document shall not prejudice the NVE Parties’ rights to
recover damages or amounts in any manner.
 
(g) Transfer.  If Great Basin makes a Transfer contemplated by Section 15.03(e)
or (f), references to Great Basin shall be deemed to be references to either
Great Basin or the Affiliated Assignee, or to both Great Basin and the
Affiliated Assignee, as the context may require.
 
ARTICLE XIX
 
GOVERNING LAW; DISPUTE RESOLUTION
 
           19.01 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAW OF
THE STATE OF NEVADA WITHOUT REFERENCE TO ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREOF THAT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
           19.02 Dispute Resolution; Binding Arbitration.
 
(a) Negotiation.  Any dispute or claim arising under or relating to this
Agreement, or the breach, termination or validity hereof (a “Dispute”), which
cannot be resolved by the Parties through negotiation by the Parties’ Authorized
Representatives within ten (10) days after receipt by a Party of written
referral thereto by any other Party (a “Notice”) shall be referred to a panel
consisting of a senior executive (President or a Vice President) of each Party,
with authority to decide or resolve the Dispute, for review and
resolution.  Such senior executives shall meet and attempt in good faith to
resolve the Dispute within twenty-five (25) days after receipt of a Notice.  If,
for any reason, a Dispute has not been resolved within forty-five (45) days
after receipt of the Notice, then any Party may refer such Dispute to
arbitration for final resolution in accordance with Section 19.02(b).
 
(b) Arbitration.
 
                (i) At the request of any Party following the expiration of the
period for senior executives to seek to resolve a Dispute set forth in Section
19.02(a), upon written notice to that effect to the other Parties (a “Demand”),
the Dispute shall be finally settled by binding arbitration before a panel of
three (3) arbitrators in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in effect (the “Rules”), except as
modified herein and unless the Parties agree otherwise in writing; provided,
however, that any Dispute regarding Contributions or other payments required
hereunder shall be resolved on an expedited basis (regardless of the amount in
Dispute) by a single arbitrator (but such single arbitrator is still referred to
in this Section 19.02(b) as the “arbitral panel”) in accordance with the
expedited procedures provided for by the Rules.  The Demand must include
statements of the facts and circumstances surrounding the Dispute, the legal
obligation breached, the amount in controversy and the requested relief
accompanied by documents supporting the Demand.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
117

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (ii) The arbitration shall be held and the award shall be issued
in Las Vegas, Nevada.  The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1 et seq.
 
                (iii) If there is a single arbitrator, the Parties shall have
fifteen (15) days from receipt by a Party of a Demand to agree on the single
arbitrator.  If there are three (3) arbitrators, the NVE Parties collectively
shall select one (1) arbitrator and Great Basin shall select one (1) arbitrator,
in each case within fifteen (15) days after the receipt of the Demand.  Within
fifteen (15) days after the selection of the second arbitrator, the two (2)
arbitrators thus appointed shall select the third arbitrator, who shall act as
the chairman of the panel.  If any arbitrator is not timely appointed, the AAA
shall make such appointment in accordance with the listing, ranking and striking
procedures in the Rules, with each of the NVE Parties and Great Basin having a
limited number of strikes (to be agreed by the Parties or, failing such
agreement, determined by the AAA) except for cause.
 
                (iv) The award shall be in writing (stating the award and the
reasons, findings of fact and conclusions of law on which it is based), shall be
final and binding upon the Parties and shall be the sole and exclusive remedy
among the Parties regarding any Disputes, counterclaims, or accountings
presented to the arbitral panel.  The arbitral panel shall be authorized in its
discretion to grant pre-award and post-award interest at commercial rates,
except to the extent that applicable interest rates are otherwise provided
herein.  Judgment upon any award may be entered in any court having
jurisdiction.
 
                (v) For purposes of a pre-arbitral injunction, pre-arbitral
attachment or other order in aid of arbitration proceedings, the Parties hereby
agree to submit to the exclusive jurisdiction of the federal courts of the
United States located in Las Vegas, Nevada, and the courts of the State of
Nevada located in Las Vegas, Nevada (collectively, the “Las Vegas Courts”) and
to the non-exclusive jurisdiction of the Las Vegas Courts for the enforcement of
any arbitral award rendered hereunder.  Each of the Parties irrevocably waives,
to the fullest extent permitted by Applicable Law, any objection it may now or
hereafter have to the jurisdiction of such courts or the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient
forum.  Each of the Parties hereby consents to service of process by registered
mail or receipted courier at its address set forth in Section 20.01 and agrees
that its submission to jurisdiction and its consent to service of process by
mail are made for the express benefit of the other Parties.
 
                (vi) This Agreement and the rights and obligations of the
Parties hereunder shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.
   
                (vii) Each Party shall bear its own costs and fees, including
attorneys’ fees and expenses.  The Parties expressly agree that the arbitrators
shall have no power to consider or award any form of damages barred by Section
12.03.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
118

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
                (viii) The Parties, to the fullest extent permitted by
Applicable Law, hereby irrevocably waive and exclude any recourse to the court
system other than to enforce the agreement to arbitrate pursuant to this Section
19.02, for pre-arbitral injunction or pre-arbitral attachment or other order in
aid of arbitration proceedings or to prevent irreparable harm prior to the
appointment of the arbitral tribunal or enforce the award of the arbitral panel.
 
                (ix) If two or more Disputes arise in connection with this
Agreement, then any or all such Disputes may be brought in a single
arbitration.  If one or more arbitrations are already pending in connection with
this Agreement, then any Party to a new Dispute in connection with this
Agreement or any subsequently filed arbitration brought in connection with this
Agreement may request that such new Dispute or any subsequently filed
arbitration be consolidated into any prior pending arbitration.  The new Dispute
or subsequently filed arbitration shall be so consolidated, provided that the
arbitral panel for the arbitration so selected determines that: (A) the new
Dispute or subsequently filed arbitration presents significant issues of law or
fact common with those in the prior pending arbitration, (B) no Party to the new
Dispute or prior pending arbitration would be unduly prejudiced and (C)
consolidation under these circumstances would not result in undue delay for the
prior pending arbitration.  Any such order of consolidation issued by the
arbitral tribunal shall be final and binding upon the Parties to the new
Dispute, and the prior pending and subsequently filed arbitrations.  The Parties
waive any right they have to appeal or to seek interpretation, revision or
annulment of such order of consolidation under the Rules or in any court.  The
arbitral tribunal for the prior pending arbitration into which a new Dispute or
subsequently filed arbitration is consolidated shall serve as the arbitral
tribunal for the consolidated arbitration.  The Parties agree that, upon such an
order of consolidation, they will promptly discontinue any arbitration brought
in connection with this Agreement, the subject of which has been consolidated
into another arbitral proceeding in connection with this Agreement.
 
                (x) This Section 19.02(b) shall not apply to the resolution of
any Deadlock, audit or allocation Disputes to be resolved by the Independent
Auditor or other external auditor or appraiser under Sections 2.02(e) or 2.08,
any appraisal to be made under Section 13.05(b), or any Loss Threshold Deadlock
to be resolved under Section 13.07 or Section 14.07; provided, however, that
Sections 19.02(b)(v) and (viii) shall apply to audit and allocation Disputes to
be resolved by the Independent Auditor or other external auditor or appraiser
under Sections 2.02(e) and 2.08, any appraisal to be made under Section
13.05(b), and any Loss Threshold Deadlock to be resolved under Section 13.07 or
Section 14.07.  For the avoidance of doubt, the limitation set forth in this
Section 19.02(b)(x) shall not preclude the use of the provisions set forth in
Section 19.02(b) for determining a breach of, or interpreting, this Agreement.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
119

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
ARTICLE XX
 
MISCELLANEOUS
 
           20.01 Notices.  Unless this Agreement specifically requires
otherwise, any notice, demand or request provided for in this Agreement, or
served, given or made in connection with it, shall be in writing and shall be
deemed properly served, given or made if delivered by (a) hand delivery or (b)
nationally recognized overnight courier to the applicable Party at the address
set forth below with a copy of such correspondence delivered by e-mail, in each
case, which shall be effective upon the physical receipt thereof:
 
To Great Basin:                     LS Power Development, LLC
1700 Broadway, 35th Floor
New York, NY 10019
Attention:  Jason Hochberg
E-Mail:  JHochberg@LSPower.com

 
With copy to:
LS Power Development, LLC
400 Chesterfield Center, Suite 110
St. Louis, MO 63017
Attention:  Paul Thessen
E-Mail:  PThessen@LSPower.com


LS Power Development, LLC
1700 Broadway, 35th Floor
New York, NY 10019
Attention:  Ron Fischer
E-Mail:  RFischer@LSPower.com


To NPC:                                NV Energy
6100 Neil Road
Reno, NV 89511
Attention:  Mario Villar
E-Mail:  MVillar@NVEnergy.com


With copy to:
Renee Lequerica, Deputy General Counsel
NV Energy
6100 Neil Road
Reno, NV 89511
E-Mail:  RLequerica@NVEnergy.com


To SPPC:                                NV Energy
6100 Neil Road
Reno, NV 89511
Attention:  Mario Villar
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
120

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
 
E-Mail:  MVillar@NVEnergy.com


With copy to:
Renee Lequerica, Deputy General Counsel
NV Energy
6100 Neil Road
Reno, NV 89511
E-Mail:  RLequerica@NVEnergy.com
 
           20.02 Waivers.  No provision of this Agreement may be waived except
in writing.  No failure by a Party to exercise, and no delay in exercising,
short of the statutory period, any right, power or remedy under this Agreement
shall operate as a waiver thereof.  Any waiver at any time by a Party of any
right with respect to an Event of Default under this Agreement, or with respect
to any other matter arising in connection therewith, shall not be deemed a
waiver with respect to any subsequent Event of Default or any other matter.
 
           20.03 No Third-Person Beneficiaries.  Except as expressly provided
otherwise herein, none of the promises, rights or obligations contained in this
Agreement shall inure to the benefit of any Person that is not a Party, and no
action may be commenced or prosecuted against any Party by any third Person
claiming to be a third-Person beneficiary of this Agreement or the transactions
contemplated hereby.
 
           20.04 Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Applicable Law,
and if the rights or obligations of any Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
 
           20.05 Independent Counsel  The Parties acknowledge that they have
been represented by independent counsel in connection with this Agreement, they
fully understand the terms of this Agreement and they voluntarily agree to such
terms for the purposes of making a full compromise and settlement of the subject
matter of this Agreement.
 
           20.06 Further Assurances.  Each Party shall promptly and with all due
diligence take all necessary action in aid of obtaining all Governmental
Approvals necessary to carry out its obligations under this Agreement.  Each
Party hereby agrees that it will, at any time and from time to time, and without
further consideration, take all such further actions, and execute and deliver
all such further instruments or documents, as may be reasonably requested by any
other Party to effectuate the purposes of this Agreement.
 
           20.07 No Fiduciary Relationship.  IN THEIR RELATIONS WITH EACH OTHER
UNDER THIS AGREEMENT, NO PARTY (WHETHER AS AN OWNER
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
121

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
OR IN ANY OTHER CAPACITY IN CONNECTION WITH THIS AGREEMENT) SHALL HAVE ANY
FIDUCIARY DUTY TO ANY OTHER PARTY, BUT RATHER SHALL BE FREE TO ACT ON AN
ARM’S-LENGTH BASIS IN ACCORDANCE WITH THEIR OWN RESPECTIVE SELF-INTERESTS,
SUBJECT, HOWEVER, TO THE OBLIGATIONS OF THE PARTIES TO ACT IN GOOD FAITH IN
THEIR DEALINGS WITH EACH OTHER WITH RESPECT TO ACTIVITIES HEREUNDER.
 
           20.08 Confidential Information.
 
(a) Confidential Information.  “Confidential Information” means information
provided by one Party (the “Disclosing Party”) to any other Party (the
“Receiving Party”) regarding the Disclosing Party that is clearly labeled or
designated as “confidential” or “proprietary” or with words of like meaning or,
if disclosed orally, clearly identified as confidential with the status
confirmed promptly thereafter in writing, excluding the information described in
Section 20.08(c).  Notwithstanding the foregoing sentence, the Books and Records
of any Party, any information provided pursuant to Section 9.06 and the terms of
this Agreement shall be Confidential Information.
 
(b) Treatment of Confidential Information.  The Receiving Party shall treat any
Confidential Information with at least the same degree of care regarding its
secrecy and confidentiality as the Receiving Party’s similar information is
treated within the Receiving Party’s organization.  The Receiving Party shall
keep confidential and not disclose the Confidential Information of the
Disclosing Party to third Persons, nor use it for any purpose, without the
express prior written consent of the Disclosing Party, except the Receiving
Party is permitted to disclose Confidential Information without consent as
follows:
 
                (i)  Disclosure shall be restricted solely to (A) its agents,
consultants and representatives as may be necessary to perform its obligations
under this Agreement, (B) its Affiliates, shareholders, directors, officers,
employees, advisors, NVE Lenders, ON Line Lenders and GB Segment Lenders (as the
case may be), rating agencies, and representatives as necessary, (C) any
Governmental Authority in connection with seeking any PUCN Approval, FERC
Approval or any other required Governmental Approval, (D) as required by
Applicable Law or any stock exchange rules or, with respect to any information
provided under Section 9.06, financial statements of the NVE Parties if any such
information is aggregated with information of other Persons and (E) potential
transferees of this Agreement, any Ownership Interests or any ownership
interests in the Great Basin Segments (together with their agents, advisors and
representatives), as may be necessary in connection with any Transfer (which
Transfer shall be in compliance with Article XV) or in furtherance of the
resolution of any Dispute pursuant to Article XIX, in each case after advising
those Persons of their obligations under this Section 20.08.
 
                (ii)  In the event that the Receiving Party is requested or
required by Applicable Law to disclose any Confidential Information, the
Receiving Party shall provide the Disclosing Party with prompt notice of such
request or requirement in order to enable the Disclosing Party to seek an
appropriate protective order or other remedy and to consult with the Disclosing
Party with respect to the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
122

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
Disclosing Party taking steps to resist or narrow the scope of such request or
legal process.  This Section 20.08(b)(ii) shall not apply to the disclosure of
this Agreement in connection with any disclosure pursuant to Section
20.08(b)(i)(C) or to comply with any stock exchange rules.
 
(c) Excluded Information.  Confidential Information shall not include the
following:
 
                (i)  Information which is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party in breach
of this Section 20.08;
 
                (ii)  Information which was available to the Receiving Party on
a non-confidential basis prior to its disclosure by the Disclosing Party;
 
                (iii)  Information which becomes available to the Receiving
Party on a non-confidential basis from a Person other than the Disclosing Party
or its representative who is not otherwise bound by a confidentiality agreement
with the Disclosing Party or its representative or is otherwise not under any
obligation to the Disclosing Party or its representative not to disclose the
information to the Receiving Party; and
 
                (iv)  Information that is independently developed by the
Receiving Party.
 
(d) Public Statements.  The Parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
this Agreement, ON Line or the transactions contemplated hereby and no Party
shall issue any such public announcement, statement or other disclosure without
having first received Management Committee approval, except as may be required
by Applicable Law.  Notwithstanding the foregoing, each Party acknowledges and
agrees that the other Parties may, without consent, advertise, issue brochures
and make other announcements, statements and disclosures regarding the
Transmission Line for educational, promotional or informational purposes.  It
shall not be deemed a violation of this Section 20.08(d) to file, without
consent, this Agreement with the PUCN, FERC or any other Governmental Authority
for approval as required by Applicable Law.
 
(e) Specific Performance.  Each Party acknowledges and agrees that the failure
to perform any of its respective obligations under this Section 20.08 would
cause irreparable harm to the other Parties and that the remedy at law for any
violation or threatened violation thereof would be inadequate, and further
agrees that the other Parties shall be entitled to a temporary or permanent
injunction, specific performance or other equitable relief specifically to
enforce such obligations without the necessity of proving the inadequacy of its
legal remedies.  No Party shall be required to post any guaranty, letter of
credit, bond or other security to obtain an order or decree of specific
performance.
 
           20.09 Other Transmission Lines and Exclusivity.
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
123

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
(a) None of the Parties shall have any obligation to refrain from (i) owning,
operating, maintaining, modifying, expanding, using or developing transmission
lines that compete, directly or indirectly, with the Transmission Line,
including the NVE Project or any similar project, (ii) investing or owning any
interest publicly or privately in, or developing a business relationship with,
any Person engaged in owning, operating, maintaining, modifying, expanding,
using or developing transmission lines that compete, directly or indirectly,
with the Transmission Line, including the NVE Project or any similar project or
(iii) doing business with any client or customer of the Transmission Line, and
no Party shall have any right by virtue of this Agreement in or to any income or
profits derived therefrom.
 
(b) During the period commencing on the Effective Date and expiring at the
Acquisition Closing, except to the extent that this Agreement is otherwise
terminated earlier in accordance with the terms herein, Great Basin may not, and
shall cause its Affiliates not to, directly or indirectly, including through any
agent, employee or other representative, negotiate, discuss in any material
respect, or enter into any agreement or participate in any inquiries or
proposals in any material respect regarding the purchase of any interest in or
rights to the Ownership Interests contemplated by this Agreement to be
Transferred to NPC and SPPC at the Acquisition Closing.  Great Basin
acknowledges that the NVE Parties and their respective Affiliates are incurring
substantial costs in reliance on their rights under this Agreement and that this
exclusivity is essential for the integrity and viability of the Transmission
Line.
 
           20.10 Survival of Obligations.  The following shall survive the
termination or expiration of this Agreement:
 
(a) All obligations under this Agreement owed to a Party arising prior to or
resulting from the termination or expiration of, or on account of the breach of,
this Agreement;
 
(b) Sections 12.01 and 12.02, which shall survive to the full extent of the
statute of limitations period applicable to any third-Person claim;
 
(c) For a period of one (1) year after the termination or expiration date of
this Agreement, the right to submit a payment Dispute;
 
(d) The resolution of any Dispute submitted pursuant to this Agreement prior to,
or resulting from, the termination or expiration of this Agreement;
 
(e) Sections 9.05, 12.03, 13.03, 14.03 and 16.02 and Article XIX; and
 
(f) This Article XX, except that (i) the provisions of Section 20.08 shall only
survive for one (1) year after the expiration or termination of this Agreement
and (ii) the provisions of Sections 20.17, 20.18 and 20.19 shall not survive the
expiration or termination of this Agreement.
 
           20.11 Construction.  The Parties acknowledge that this Agreement has
been jointly prepared by each Party and shall not be strictly construed against
any Party.  No presumption will apply in favor of any Party in the
interpretation of this Agreement or in the
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
124

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
resolution of any ambiguity of any provision hereof based on the preparation,
substitution, submission or other event of negotiation, drafting or execution
hereof.
 
           20.12 Amendment.  This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
Party.
 
           20.13 Entire Agreement.  This Agreement, including all schedules,
attachments and exhibits hereto, constitutes the complete and entire expression
of agreement among the Parties and supersedes all prior and contemporaneous
offers, promises, representations, negotiations, discussions and communications,
whether written or oral, which may have been made in connection with the subject
matter of this Agreement, including the MOU.  Any such representations or claims
are hereby disclaimed.  Great Basin shall, and the NVE Parties shall cause NVE
Parent to, execute documentation terminating the CA as of the Effective Date.
 
           20.14 Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns.
 
           20.15 Headings. Headings are solely for the Parties’ convenience, are
not a part of this Agreement and shall not be used to interpret this Agreement.
 
           20.16 Counterparts .  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
 
           20.17 Running with the Land; Memorandums of this Agreement .  To the
extent permitted under Applicable Law, the obligations of each Party under this
Agreement shall constitute covenants running with the Ownership Interest of such
Party (insofar as such Ownership Interest constitutes an interest in real
property) it being understood, for the avoidance of doubt, that such covenants
shall be subject to all of the terms and conditions of this Agreement.  Upon
request of any Party from time to time, the Parties shall execute and deliver
one or more memorandums of this Agreement sufficient to set forth this Agreement
as a matter of record; provided, however, that such memorandum(s) shall be
acceptable to the Parties and in the event of any conflict between such
memorandum(s) and this Agreement (or any other document filed in connection
herewith), the terms of this Agreement (or other document filed in connection
herewith) shall control.  Any Party may, at its sole cost and expense, record
any such memorandum in any county in which the Transmission Line is located.
 
           20.18 Dedication.  No Party dedicates, and nothing in this Agreement
shall be construed as constituting a dedication by any Party, of any of its
properties or facilities to any other Party, to any customer of any Party or to
the public.
 
           20.19 Integrity Clause; Gratuity.
 
(a) Great Basin shall comply with the Counterparty Code of Conduct (but, for the
avoidance of doubt, the Parties’ Affiliates shall not have any obligations under
the Counterparty Code of Conduct unless and until any such Affiliate becomes
bound by the terms
 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
125

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version
 
hereof).  Great Basin represents and warrants that it is, and Great Basin shall
remain throughout the Term, familiar with its own business practices and the
business practices of any third Person subcontractor and its agents and will
ensure Great Basin and its third Person subcontractors and its agents operate
within the guidelines of the Counterparty Code of Conduct.
 
(b) If Great Basin does not already have a copy, Great Basin may obtain a free
copy of the Counterparty Code of Conduct by contacting the Ethics and Compliance
Office of the NVE Parties at ethics-compliance@nvenergy.com or accessing the
information at www.nvenergy.com.  The Counterparty Code of Conduct is hereby
incorporated into this Agreement by this reference; provided, however, that
where such Counterparty Code of Conduct and the requirements of this Agreement
conflict the terms of this Agreement shall govern.
 
(c) Great Basin must notify the NVE Parties’ Representative immediately of any
illegal or unethical activities or violations of the Counterparty Code of
Conduct.  Great Basin should direct any questions or concerns about compliance
or ethics issues while working for and/or on behalf of the NVE Parties to the
NVE Parties’ Representative.  Great Basin may also call the NVE Parties’
toll-free Integrity Line at 1-888-256-5819 with any questions or concerns or to
report illegal or unethical activities or any violation of the Counterparty Code
of Conduct.  The Integrity Line is available 24 hours a day, 7 days a week.
 
(d) Great Basin shall not give or accept a Gratuity in connection with this
Agreement or the subject matter hereof.
 
           20.20 Expiration of Options.  The options in Sections 3.07(a), 3.08,
3.09 and 6.05 shall expire immediately prior to three hundred sixty-five (365)
years after the Effective Date, subject to the requirements of those Sections.
 
           20.21 Mobile Sierra.  The Parties agree that all rates, terms and
conditions as specified in this Agreement shall remain in effect in accordance
with their terms and shall not be subject to change through application to FERC
pursuant to the provisions of Section 205 or Section 206 of the Federal Power
Act of 1935, as amended, 16 U.S.C. §§ 792 et seq.  Absent agreement of the
Parties to a proposed change, the standard of review for changes to any section
of this Agreement by a Party, a non-Party or FERC acting sue sponte, shall be
the “public interest” standard of review set forth in United Gas Pipe Line Co.
v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956), or will be the most stringent
standard permissible under then-Applicable Law.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 


 
 
 
 
Transmission Use and Capacity Exchange Agreement
 
126

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the Effective Date.
 


 
NEVADA POWER COMPANY
(d/b/a NV Energy)

 
By:
/s/ Michael W. Yackira
Name:
Michael W. Yackira
Title:
President and CEO


SIERRA PACIFIC POWER COMPANY
(d/b/a NV Energy)
 
 
By:
/s/ Michael W. Yackira
Name:
Michael W. Yackira
Title:
CEO


GREAT BASIN TRANSMISSION, LLC


 
By:
/s/ Paul G. Thessen
Name:
Paul G. Thessen
Title:
President




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page - Transmission Use and Capacity Exchange Agreement


 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version





 
Exhibit A
 
 
ON LINE BUDGET
 
 


 
 
 

Exhibit A-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 

--------------------------------------------------------------------------------



SWIP South Construction Costs
   
Exhibit A
   
All amounts are in USD 000s unless otherwise indicated
          Construction Costs    
Transmission Line Construction
   
Engineering
[$]
1,300
     
Owner Furnished Material
   
Tubular Structures
[$]
46,234
Lattice Structures
[$]
2,142
Conductor (incl ACSR shield wire)
[$]
29,942
OPGW (incl hardware)
[$]
2,992
Subtotal OFM
[$]
81,310
     
Construction contract
[$]
118,706
     
Contractor Furnished Material
   
Shield wire (non ACSR)
[$]
incl above
Conductor spacer - dampers / compression fittings
[$]
incl above
Conductor insulator & hardware
[$]
incl above
Shield wire hardware
[$]
incl above
Structure grounding material
[$]
incl above
Bird flight deterrent
[$]
incl above
Signs
[$]
incl above
Guy wire
[$]
incl above
Anchors
[$]
incl above
Foundation material
[$]
incl above
     
Construction
   
Foundation
[$]
incl above
Line
[$]
incl above
Roads
[$]
incl above
Lincoln County Construction Bids
[$]
incl above
     
Environmental (including reclamation and dust control
[$]
incl above
     
Subtotal construction contract
[$]
118,706
     
Compliance Inspection Contractor
[$]
1,600
Environmental monitor
[$]
13,700
Line construction QA/QC
[$]
8,170
Cultural Resource Mitigation
[$]
1,600
Fiber optic misc. + Regen Sites
[$]
3,107
Road closure
[$]
2,000
Line Spares
[$]
500
NVE Proj/Const Management
[$]
4,000
GBT Proj Management
[$]
3,000
Environmental
[$]
3,131
BLM Bond
[$]
1,100
BLM Cost Recovery
[$]
300
Land Acquisition
[$]
191
Subtotal other scopes/contractors
[$]
42,399
     
Transmission Line Subtotal
[$]
243,715
     
Robinson Summit Substation
   
Engineering
[$]
1,122
     
Owner Funished Material
   
345kV Series Capacitors
[$]
14,545
Transformers
[$]
6,700
Shunt reactor
[$]
2,920
Neutral reactor
[$]
600
Breakers
[$]
3,980
Disconnects
[$]
979
Support structures
[$]
4,500
Subtotal OFM
[$]
34,224
     
Construction contract (incl balance of equipment/material)
[$]
38,329
     
NVE Construction Scope at Robinson Summit
[$]
7,175
     
Substation Spares
[$]
400
     
Robinson Total
[$]
81,250
     
Owner Insurance
[$]
2,500
     
NVE Equipment Scope
   
Falcon Substation Expansion
[$]
22,285
Harry Allen Substation Interconnection
[$]
14,879
Gonder, Falcon, Valmy, Coyote, Tracy Relay Upgrades
[$]
4,102
Microwave communications
[$]
24,261
Subtotal
[$]
65,527
      Taxes    
Sales and Use Tax
[$]
16,111
Property Taxes
[$]
4,855
Total Taxes
[$]
20,965
      Pre-Closing Costs    
NVE Pre-Closing Costs Through October 2010
[$]
6,722
GB Pre-Closing Costs Through October 2010
[$]
4,565
Total Pre-Closing Costs (excluding carry)
[$]
11,287
      Development Costs    
NVE Development Costs Through December 2009
[$]
11,747
GB Development Costs Through December 2009
[$]
15,000
Total Development Costs (excluding carry)
[$]
26,747
      Contingency    
Contingency Percentage
[%]
10.00%
      Exhibit A    
Sub-Total
[$]
451,992
Contingency Amount
[$]
45,199
TOTAL w/ Contingency
[$]
497,191

 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
 
DELEGATED RESPONSIBILITIES
 
 
Secure permits required for the microwave communications system for ON Line
 
 
Secure permits required for the Falcon substation upgrades for ON Line
 
 
Secure permits required for the construction of the Robinson Summit Substation
at the Robinson Summit Location
 




Exhibit B-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
Exhibit C
 
 
ON LINE SCHEDULE
 
 
The ON Line Schedule will be attached upon approval of the Management Committee,
which the Management Committee will endeavor to finalize within five (5)
Business Days of the Effective Date.
 
 
The ON Line Schedule attached hereto was approved by the Management Committee on
August 27, 2010 and is hereby deemed incorporated as of the Effective Date.
 
 


Exhibit C-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version




--------------------------------------------------------------------------------

 
Exhibit C - ON Line Schedule
   
Line No.
 
Activity ID
 
Activity Name
 
OD
 
Start
 
Finish
 
Comment
                 
ExC.PRJ PROJECT MILESTONES
 
1015
 
12-30-09 A
 
2-28-13
   
1
 
AB0005
 
Project Initiation
 
0
 
12-30-09 A
       
2
 
AB0015
 
Acquisition / Financial Closing
 
25
 
11-29-10
 
12-31-10
   
3
 
AB0030
 
ON Line COD
 
0
     
11-16-12*
   
4
 
AB0080
 
Project Complete
 
0
     
2-28-13*
   
ExC.ENV ENVIRONMENTAL APPROVALS
 
238
 
7-20-10 A
 
1-14-11
   
5
 
ABENV10
 
BLM Revised COM Plan Approval
 
0
 
8-18-10 A
 
8-18-10 A
   
6
 
ABENV20
 
BLM Final Approval of HPTP
 
0
 
7-20-10 A
 
7-20-10 A
   
7
 
ABENV30
 
BLM Notice to Proceed
 
0
 
8-19-10 A
 
8-19-10 A
   
8
 
ABENV40
 
PUCN Permit to Construct - SWIP South
 
0
 
8-31-10*
 
8-31-10
   
9
 
ABENV50
 
Robinson Summit Sub Site B UEPA EIS
 
0
     
10-15-10
   
10
 
ABENV60
 
Robinson Summit Sub Site B UEPA Permit Review
 
62
 
10-18-10
 
1-14-11
   
11
 
ABENV70
 
Robinson Summit Sub Site B PUCN Permit to Constr
 
0
     
1-14-11
   
ExC.AGR MAJOR AGREEMENTS AND APPROVAL
 
210
 
2-2-10 A
 
11-29-10
   
ExC.AGR.1 Public Utilities Commission
 
129
 
2-2-10 A
 
7-28-10 A
   
12
 
ABAGR100
 
NPC IRP Filing Review
 
129
 
2-2-10 A
 
7-28-10 A
   
13
 
ABAGR110
 
SPPC IRP Amendment Filing Review
 
99
 
3-16-10 A
 
7-28-10 A
   
14
 
ABAGR120
 
PUCN Hearings IRP's
 
10
 
6-1-10 A
 
6-11-10 A
   
15
 
ABAGR130
 
PUCN Order IRP's
 
30
 
7-28-10 A
 
7-28-10 A
   
ExC.AGR.2 Transmission Use Agreement
 
204
 
2-10-10 A
 
11-29-10
   
16
 
ABAGR200
 
TUA Negotiations
 
5
 
2-10-10 A
 
8-19-10
   
17
 
ABAGR210
 
Execution of TUA
 
0
 
8-20-10
 
8-20-10
   
18
 
ABAGR220
 
PUCN - Prepare Filing of TUA
 
11
 
8-23-10
 
9-7-10
   
19
 
ABAGR230
 
PUCN - TUA Review and Approval
 
28
 
9-8-10
 
10-15-10
 
Footnote 1
20
 
ABAGR240
 
FERC - Prepare draft filing of TUA
 
13
 
8-27-10
 
9-15-10
   
21
 
ABAGR245
 
FERC - Staff review/comment
 
5
 
9-16-10
 
9-22-10
   
22
 
ABAGR247
 
FERC - Prepare filling
 
6
 
9-22-10
 
9-29-10
   
23
 
ABAGR250
 
FERC - Review and Approval of TUA
 
40
 
9-30-10
 
11-29-10
 
Footnote 1
ExC.AGR.3 Interconnection Agreement / SNIP Agreement
 
64
 
8-26-10
 
11-29-10
   
24
 
ABAGR300
 
IA/SNIP Negotiations
 
20
 
8-26-10*
 
9-23-10
   
25
 
ABAGR310
 
Execution of IA/SNIP
 
0
 
9-24-10
 
9-24-10
   
26
 
ABAGR320
 
FERC Prepare Filing of IA/SNIP
 
6
 
9-22-10
 
9-29-10
   
27
 
ABAGR330
 
FERC IA/SNIP Review and Approval
 
40
 
9-30-10
 
11-29-10
 
Footnote 1
ExC.DSN PLANNING AND DESIGN
 
1275
 
1-1-07 A
 
6-30-11
   
28
 
ABDSN10
 
Transmission Line Design
 
768
 
1-1-07 A
 
12-31-10
   
29
 
ABDSN20
 
Robinson Summit Substation Design
 
253
 
1-2-09 A
 
3-30-11
   
30
 
ABDSN30
 
Harry Allen Substation Design
 
485
 
2-1-08 A
 
11-30-10
   
31
 
ABDSN40
 
Falcon Substation Design
 
100
 
2-10-11
 
6-30-11
   
32
 
ABDSN50
 
Microwave and Mobile Radio Design
 
507
 
1-2-08 A
 
11-19-10
   
ExC.TRN TRANSMISSION MATERIAL CONTRACTS
 
572
 
1-4-10 A
 
4-2-12
   
ExC.TRN Tubular V Towers
 
434
 
1-4-10 A
 
9-15-11
   
33
 
ABTRN100
 
Tubular V Towers - Design and Test
 
85
 
1-4-10 A 5
 
5-19-10 A
   
34
 
ABTRN110
 
Tubular V Towers - Contract
     
6-14-10 A
 
9-30-10
   

 
Footnote 1 - The parties acknowledge that the dates provided for these approvals
are estimates and the ability to meet these dates is solely within the control
of the respective regulatory agencies.


Footnote 2 - The Notice to Proceed and successor dates are dependent upon the
actual Acquistion/Financial Closing date.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C - ON Line Schedule
   
Line No.
 
Activity ID
 
Activity Name
 
OD
 
Start
 
Finish
 
Comment
                         
35
 
ABTRN120
 
Tubular V Towers - Fabricate and Deliver
 
156
 
2-7-11
 
9-15-11
   
ExC.TRN.2 Tubular H-Fram/3-Pole
 
408
 
6-14-10 A
 
9-15-11
   
36
 
ABTRN200
 
Contract
 
5
 
6-14-10 A
 
9-30-10
   
37
 
ABTRN210
 
Fabricate and Deliveries
 
151
 
2-14-11
 
9-15-11
   
ExC.TRN.3 Lattice Towers
 
288
 
7-1-10 A
 
6-17-11
   
38
 
ABTRN300
 
Contract
 
170
 
7-1-10 A
 
9-30-10
   
39
 
ABTRN310
 
Fabricate and Deliveries
 
94
 
2-7-11
 
6-17-11
   
ExC.TRN.4 Conductor
 
546
 
6-1-10 A
 
4-2-12
   
40
 
ABTRN400
 
Contract
 
161
 
6-1-10 A
 
9-30-10
   
41
 
ABTRN410
 
Fabricate and Deliveries
 
254
 
4-4-11
 
4-2-12
   
ExC.TRN.5 OPGW & Hardware
 
546
 
6-1-10 A
 
4-2-12
   
42
 
ABTRN500
 
Contract
 
161
 
6-1-10 A
 
9-30-10
   
43
 
ABTRN510
 
Fabricate and Deliveries
 
254
 
4-4-11
 
4-2-12
   
ExC.SUB SUBSTATION MATERIAL CONTRACTS
 
672
 
6-1-10 A
 
9-28-12
   
ExC.SUB.1 Autotransformers
 
589
 
6-1-10 A
 
6-4-12
   
44
 
ABSUB100
 
Contract
 
5
 
6-1-10 A
 
9-30-10
   
45
 
ABSUB110
 
Delivery Complete
 
0
 
6-4-12
 
6-4-12
   
ExC.SUB.2 500kV Shunt Reactors
 
594
 
6-1-10 A
 
6-11-12
   
46
 
ABSUB200
 
Contract
 
5
 
6-1-10 A
 
9-30-10
   
47
 
ABSUB210
 
Delivery Complete
 
0
 
6-11-12
 
6-11-12
   
ExC.SUB.3 345kV Falcon-Robinson Series Caps (NVE)
 
507
 
10-1-10
 
9-28-12
   
48
 
ABSUB300
 
Contract
 
83
 
10-1-10*
 
1-31-11
   
49
 
ABSUB310
 
Design, Manufacture, Install
 
424
 
2-1-11
 
9-28-12
   
ExC.SUB.4 Circuit Breakers
 
570
 
6-1-10 A
 
5-7-12
   
50
 
ABSUB400
 
Contract
 
5
 
6-1-10 A
 
9-30-10
   
51
 
ABSUB410
 
Delivery Complete
 
0
 
5-7-12
 
5-7-12
   
ExC.SUB.5 Disconnect Switches
 
414
 
6-1-10 A
 
9-23-11
   
52
 
ABSUB500
 
Contract
 
5
 
6-1-10 A
 
9-30-10
   
53
 
ABSUB510
 
Delivery Complete
 
1
 
9-23-11*
 
9-23-11
   
ExC.SUB.7 Support Steel
 
408
 
6-1-10 A
 
9-15-11
   
54
 
ABSUB700
 
Contract
 
5
 
6-1-10 A
 
9-30-10
   
55
 
ABSUB705
 
Delivery - Anchor Bolts
 
11
 
6-1-11*
 
6-15-11
   
56
 
ABSUB710
 
Delivery - Structures
 
33
 
8-1-11*
 
9-15-11
   
ExC.SRV CONSTRUCTION AND SERVICE CONTRACTS
 
459
 
1-1-10 A
 
12-1-11
   
ExC.SRV.1 Transmission Line Construction
 
203
 
5-3-10 A
 
11-29-10
   
57
 
ABSRV100
 
Bid Process/Contract Negotiation
 
86
 
5-3-10 A
 
9-30-10
   
58
 
ABSRV120
 
Notice to Proceed
 
0
 
11-29-10
 
11-29-10
 
Footnote 2
ExC.SRV.2 Robinson Summit Substation Construction
 
146
 
5-3-10 A
 
3-1-11
   
59
 
ABSRV200
 
Bid Process/Contract Negotiation
 
5
 
5-3-10 A
 
9-30-10
   
60
 
ABSRV220
 
Notice to Proceed
 
0
 
3-1-11*
 
3-1-11
   
ExC.SRV.3 Harry Allen Substation Construction (NVE)
 
40
 
10-3-11
 
12-1-11
   
61
 
ABSRV300
 
Bid Process/Contract Negotiation
 
40
 
10-3-11*
 
11-30-11
   
62
 
ABSRV310
 
Notice to Proceed
 
0
 
12-1-11
 
12-1-11
   
ExC.SRV.4 Compliance Inspection Contractor
 
31
 
1-1-10 A
 
9-15-10
   
63
 
ABSRV400
 
Bid Process/Contract Negotiation
     
5 1-1-10 A
 
6-15-10 A
   

 
Footnote 1 - The parties acknowledge that the dates provided for these approvals
are estimates and the ability to meet these dates is solely within the control
of the respective regulatory agencies.


Footnote 2 - The Notice to Proceed and successor dates are dependent upon the
actual Acquistion/Financial Closing date.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit C - ON Line Schedule
Line No.
 
Activity ID
 
Activity Name
 
OD
 
Start
 
Finish
 
Comment
                         
64
 
ABSRV410
 
Notice to Proceed
 
0
 
9-15-10*
 
9-15-10
   
ExC.SRV.5 Environmental Monitoring Services
 
81
 
6-1-10 A
 
11-29-10
   
65
 
ABSRV500
 
Bid Process/Contract Negotiation
 
5
 
6-1-10 A
 
9-30-10
   
66
 
ABSRV510
 
Notice to Proceed
 
0
 
11-29-10
 
11-29-10
 
Footnote 2
ExC.SRV.6 Quality Assurance Services
 
81
 
7-1-10 A
 
11-29-10
   
67
 
ABSRV600
 
Bid Process/Contract Negotiation
 
5
 
7-1-10 A
 
9-30-10
   
68
 
ABSRV610
 
Notice to Proceed
 
0
 
11-29-10
 
11-29-10
 
Footnote 2
ExC.SRV.7 Archaeological Data Recovery Services
 
187
 
1-1-10 A
 
4-26-11
   
69
 
ABSRV700
 
Bid Process/Contract Negotiation
 
5
 
1-1-10 A
 
9-30-10
   
70
 
ABSRV710
 
Notice to Proceed
 
0
 
11-29-10
 
11-29-10
 
Footnote 2
71
 
ABSRV720
 
Fieldwork - Data Collection
 
84
 
12-29-10
 
4-26-11
   
ExC.CNST CONSTRUCTION
 
573
 
11-29-10
 
2-28-13
   
ExC.CNST.1 TRANSMISSION LINE CONSTRUCTION
 
573
 
11-29-10
 
2-28-13
   
72
 
ABCNST100
 
Mobilization
 
18
 
11-29-10
 
12-22-10
   
73
 
ABCNST110
 
Pre-Construction Material Receipt
 
18
 
11-29-10
 
12-22-10
   
74
 
ABCNST120
 
Access Roads and Below Grade
 
449
 
12-27-10*
 
9-28-12
   
75
 
ABCNST130
 
Tower Assembly and Erection
 
398
 
2-14-11
 
9-5-12
   
76
 
ABCNST140
 
Wire Stringing
 
394
 
5-2-11
 
11-15-12
   
77
 
ABCNST150
 
Commercial Operation Date
 
1
 
11-16-12
 
11-16-12
   
78
 
ABCNST160
 
Reclamation and Close Out
 
129
 
8-24-12
 
2-28-13
   
ExC.CNST.2 ROBINSON SUMMIT SUBSTATION
 
508
 
3-1-11
 
2-28-13
   
79
 
ABCNST200
 
Site Work - Grading and Fencing
 
100
 
3-1-11
 
7-20-11
   
80
 
ABCNST210
 
Civil and Electrical Construction
 
280
 
7-28-11
 
8-31-12
   
81
 
ABCNST220
 
Equipment Installation and Commissioning
 
213
 
1-19-12
 
11-15-12
   
82
 
ABCNST230
 
Commercial Operation Date
 
1
 
11-16-12
 
11-16-12
   
83
 
ABCNST240
 
Demobilization and Close Out
 
89
 
10-22-12
 
2-28-13
   
ExC.CNST.3 HARRY ALLEN SUBSTATION
 
277
 
1-27-12
 
2-28-13
   
84
 
ABCNST300
 
Civil and Electrical Construction
 
129
 
1-27-12
 
7-27-12
   
85
 
ABCNST310
 
Equipment Installation and Commissioning
 
147
 
4-20-12
 
11-15-12
   
86
 
ABCNST320
 
Commercial Operation Date
 
1
 
11-16-12
 
11-16-12
   
87
 
ABCNST330
 
Demobilization and Close Out
 
89
 
10-22-12
 
2-28-13
   
ExC.CNST.4 FALCON SUBSTATION
 
381
 
8-29-11
 
2-28-13
   
88
 
ABCNST400
 
Site Work - Grading and Fencing
 
70
 
8-29-11
 
12-8-11
   
89
 
ABCNST410
 
Civil and Electrical Construction
 
163
 
2-13-12
 
10-1-12
   
90
 
ABCNST420
 
Equipment Installation and Commissioning
 
116
 
6-5-12
 
11-15-12
   
91
 
ABCNST430
 
Commercial Operation Date
 
1
 
11-16-12
 
11-16-12
   
92
 
ABCNST440
 
Demobilization and Close Out
 
89
 
10-22-12
 
2-28-13
   
ExC.CNST.5 COMMUNICATIONS
 
374
 
6-1-11
 
11-16-12
   
93
 
ABCNST500
 
Site Work, Civil, and Electrical Construction
 
191
 
6-1-11*
 
3-1-12
   
94
 
ABCNST510
 
Equipment Installation and Commissioning
 
299
 
7-28-11
 
9-28-12
   
95
 
ABCNST520
 
Commercial Operation Date
 
1
 
11-16-12*
 
11-16-12
   

 
Footnote 1 - The parties acknowledge that the dates provided for these approvals
are estimates and the ability to meet these dates is solely within the control
of the respective regulatory agencies.


Footnote 2 - The Notice to Proceed and successor dates are dependent upon the
actual Acquistion/Financial Closing date.
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
 
INSURANCE PLAN
 
I.
Coverage specific to ON Line and the Great Basin Segments

 
 
A.
Property Insurance covering ON Line:  From ON Line Financial Closing to the
earlier of (a) ON Line COD and (b) the date that operational insurance becomes
effective, the Managing Party shall require each contractor and subcontractor
performing work on the ON Line ROW, as part of its price, to procure and
maintain the following coverages from the date of the notice to proceed under
the applicable contract to the final completion thereof:

 
 
1.
All coverages described in Part II below (as modified by Part II(E))

 
 
2.
Delay in Start-up insurance with coverage of $110,000 per day of delay

 
 
3.
Builders All Risk insurance with limits no less than the full replacement cost,
or an acceptable loss limit, of ON Line

 
 
4.
Marine and Air Cargo insurance, to the extent that any major equipment requires
overseas transport, with limits sufficient to cover the property at risk, and
Marine and Air Cargo Delay in Start-up insurance with limit and indemnity period
equal to the amounts for the Delay in Start-up insurance

 
 
B.
Property Insurance covering Robinson Summit Substation: From ON Line COD, and
thereafter throughout the Term, the NVE Parties shall provide the following
Property Insurance coverage on the Robinson Summit Substation:

 
 
1.
All risk physical loss or damage coverage equivalent to the replacement value of
the substation, subject to coverage limits and exclusions

 
 
C.
Property Insurance covering the Great Basin Segments:

 
 
1.
In the period between GB Segment Financial Closing and commercial operation of
each Great Basin Segment, Great Basin shall procure, or require each contractor
and subcontractor performing work on the right-of-way for the Great Basin
Segments to procure, and maintain the following coverages from the date of the
notice to proceed under the applicable contract to the final completion thereof:

 
 
(a)
All coverages described in Part II below (as modified by Part II(E))

 
 
(b)
Builders All Risk insurance

 
 
2.
From the commercial operation of each Great Basin Segment, and thereafter
throughout the Term, Great Basin shall provide the following Property Insurance
coverages on the Great Basin Segments:

 
 
 


Exhibit D-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
(a)
To the extent that the GB Segments include the ownership of any substation, all
risk physical loss or damage coverage equivalent to the replacement value of the
substation, subject to coverage limits and exclusions

 
II.
Coverage specific to the Parties

 
Commencing on the Effective Date the Parties shall obtain and maintain the
following insurance policies:
 
 
A.
Automobile Liability:

 
 
Coverage:
Bodily injury and property damage for all owned, hired and non-owned
automobiles, trucks and trailers, including coverage for contractual
liability.  Coverage shall be provided not less than that of an ISO Business
Auto Policy CA 00 01 or similar:

 
 
$1,000,000
Combined Single Limit Each Occurrence for Bodily Injury & Property Damage.

 
 
B.
Workers' Compensation and Employers' Liability:

 
 
Coverage:
Statutory limits required by the Workers' Compensation laws of the applicable
jurisdiction, including United States Longshoreman’s and Harbor Workers’ Act
(USL&HW and Maritime Employers Liability), if applicable, with Employer's
Liability.

 
 
Part One:
Workers' Compensation:
Statutory Limits

 
 
Part Two:
Employer's Liability:
Required Annual Limits:

USL&HW & MEL                                $1,000,000 policy limit
Bodily Injury by Accident:                 $1,000,000 each accident
Bodily Injury by Disease:                    $1,000,000 each employee
Bodily Injury by Disease:                    $1,000,000 policy limit
 
 
C.
General Liability Insurance:

 
 
Coverage:
Third party personal injury, bodily injury and property damage liability written
on an occurrence form (including products liability for any product
manufactured, assembled or otherwise worked upon away from the project site)
including coverage for contractual liability, actions over and wildfire.

 
Minimum
Requirements:                                                                Annual
Limits of Liability:
General
Aggregate                                                                          $
2,000,000
Products/Completed Operations Aggregate                         $ 1,000,000
Personal/Advertising Injury Aggregate                                      $
1,000,000
Each Occurrence
Limit                                                                    $
2,000,000
 
 


Exhibit D-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
Fire Damage Legal Liability (any one
fire)                                   $    100,000
Medical
Expense                                                                              $        5,000
 
 
D.
Excess/Umbrella Liability Insurance:

 
 
Coverage:
Occurrence form written on a following form basis over the primary
policies/coverages required above.

 

 
Minimum Limits of Liability:
All Insureds Combined:
 
Combined Single Limit
$25,000,000 each occurrence
 
General Aggregate
$25,000,000

 
 
E.
Aircraft/Aviation Liability (If required by Contract or if applicable):

 
Should aircraft of any kind be used by anyone on behalf of the Parties, such
party using the aircraft shall maintain or cause the operator of the aircraft to
maintain aviation liability insurance with the following requirements:
 
Combined Single Limit:
(Bodily Injury and Property Damage)                $10,000,000       each
occurrence (as required)
 
Notes:
(a)  
Waiver of hull damage shall be provided in favor of the Parties

 
(b)  
If any lifts are preformed, a slung cargo endorsement shall be attached to the
policy to cover the full replacement value of any equipment or material being
lifted

 
 
F.
Railroad Protective Liability: (if required by contract)

 
Should the work involve any activities in the vicinity of a railroad, Railroad
Protective Insurance as may be required by the affected railroad, written for
not less than the limits required by such railroad.
 
III.
Requirements Applicable to all Insurance Policies

 
 
A.
All policies, binders or interim insurance contracts with respect to insurance
maintained by the Parties, contractors, subcontractors or sub-subcontractors
pursuant to this Exhibit D shall:

 
 
1.
be placed with responsible and reputable insurance companies which are licensed
or authorized to do business in the State of Nevada and are rated by A.M. Best’s
Key Rating Guide as “A-”, Financial Size “VIII”, or better;

 
 
2.
state that Great Basin, the NVE Parties, ON Line Lenders and GB Segment Lenders
(as applicable) are named as additional insureds, with the exception of Workers
Compensation/Employers Liability;

 


Exhibit D-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
3.
state that it is primary, or in excess only with respect to the specific primary
policy provided by the same party for such coverage, and not excess or
contributing as with respect to any other insurance (or self-insurance)
available to the Parties, ON Line Lenders, GB Segment Lenders (as applicable) or
the additional insureds and that all provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured under each such policy;

 
 
4.
provide that there will be no recourse against any additional insured for the
payment of premiums or commissions (if such policies provide for the payment
thereof), additional premiums or assessments, it being understood that such are
obligations of the named insured providing such insurance pursuant to this
Agreement;

 
 
5.
with respect to the insurance described in Section II waive any right of
subrogation of the insurers thereunder against the Parties, ON Line Lenders, GB
Segment Lenders (as applicable) and the officers, directors and employees of
each of them, and any right of the insurers to any set-off or counterclaim or
any other deduction, whether by attachment or otherwise, with respect to any
liability of any such person insured under such policy;

 
 
6.
with respect to the interests of the additional insured, provide that such
insurance shall not be invalidated by any action or inaction of the additional
named insured and shall insure the additional named insured regardless of any
breach or violation of any warranty, declaration or condition contained in such
insurance by the primary named insured;

 
 
7.
provide that it may not be canceled or materially changed without giving the
Parties sixty (60) days prior written notification thereof, except for ten (10)
days for non-payment of premium.

 
 
8.
Such policies shall include a separation of insured clause.

 
 
9.
Operator and any subcontractor shall be responsible for any loss of or damage to
their own property, including tools, equipment and vehicles or other property
which does not form part of the project.

 
 
B.
Within thirty (30) days after the Acquisition Closing Date, and from time to
time thereafter as reasonably requested by a Party, each Party shall provide the
other Parties with certificates of insurance evidencing the placement of the
coverages required (i) under this Exhibit D and (ii) by the GB Segment Lenders,
together with information regarding any reserves required to be established by
the GB Segment Lenders in respect of such coverages.  Each Party shall deliver
replacement certificates evidencing replaced or renewed coverage to the other
Parties on or before the expiration date of the expiring policies.

 


Exhibit D-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
C.
Great Basin, the NVE Parties, the ON Line Lenders and the GB Segment Lenders
shall be named as insured parties and loss payees, as their interests appear,
for all insurance policies contemplated herein.  Notwithstanding the above, all
insurance proceeds received by the Parties shall be shared as set forth in this
Agreement.

 
 
 
 


Exhibit D-5
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Exhibit E
FORM OF BILL OF SALE
AND
ASSIGNMENT AND ASSUMPTION AGREEMENT


 
THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is
entered into as of _____________, 2010 by and among Great Basin Transmission,
LLC, a Delaware limited liability company (“Great Basin”), Nevada Power Company,
a Nevada corporation, d/b/a NV Energy (“NPC”) and Sierra Pacific Power Company,
a Nevada corporation, d/b/a NV Energy (“SPPC”).  Great Basin, NPC and SPPC may
sometimes be referred to herein individually as a “Party” and collectively as
the “Parties”.
 
RECITALS
 
WHEREAS, reference is made to the Transmission Use and Capacity Exchange
Agreement (the “Transmission Use Agreement”), dated as of August 20, 2010, by
and among the Parties.  All capitalized terms used but not otherwise defined
herein shall have the same meaning as set forth in the Transmission Use
Agreement.
 
WHEREAS, each Party desires to carry out, in part, the intent and purpose of the
Transmission Use Agreement by such Party’s execution and delivery of this
Assignment evidencing the vesting in NPC of an undivided twenty-three and
seventy-five hundredths percent (23.75%) ownership interest in all right, title
and interest in ON Line and SPPC of an undivided one and twenty-five hundredths
percent (1.25%) ownership interest in all right, title and interest in ON Line.
 
WHEREAS, “ON Line” means any and all assets, interests and property rights (real
and personal and tangible and intangible) comprising SWIP-S (to be renamed the
“One Nevada Transmission Line” pursuant to Section 4.08 of the Transmission Use
Agreement), including any fiber optic line comprising SWIP-S, any microwave
communication system comprising SWIP-S  and any and all leasehold or other
possessory interest in the ON Line ROW, ON Line Agreements, Governmental
Approvals for ON Line, Books and Records, Work Product and depreciation and
other tax benefits, as further described in Schedule 1.  For the avoidance of
doubt, ON Line does not include the NVE Project, Excluded Agreements or any
information licensed to Great Basin under the License Agreement.
 
WHEREAS, NPC will receive certain rights, and assume certain obligations, from
Great Basin under the ON Line Agreements of which it will provide the benefit of
those rights, and the burdens of the obligations, to SPPC pursuant to Section
3.01(c) of the Transmission Use Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:
 
 


Exhibit E-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
Section 1. Bill of Sale.
 
(a) Great Basin hereby assigns, transfers, conveys and delivers to NPC an
undivided twenty-three and seventy-five hundredths percent (23.75%) ownership
interest in all right, title and interest in ON Line and to SPPC an undivided
one and twenty-five hundredths percent (1.25%) ownership interest in all right,
title and interest in ON Line.
 
(b) Great Basin hereby recognizes the receipt of the NPC Purchase Price, in
part, for the assignment and transfer of an undivided twenty-three and
seventy-five hundredths percent (23.75%) ownership interest in ON Line to NPC
and the SPPC Purchase Price, in part, for the assignment and transfer of an
undivided one and twenty-five hundredths percent (1.25%) ownership interest in
ON Line to SPPC.
 
Section 2. Assignment and Assumption of ON Line Agreements.  Great Basin hereby
assigns to NPC an undivided twenty-five percent (25%) ownership interest in all
right, title and interest in and to each ON Line Agreement.  NPC hereby assumes
and agrees to perform twenty-five percent (25%) of Great Basin’s obligations
arising after the Acquisition Closing Date under each ON Line Agreement.  For
the avoidance of doubt, with respect to indemnity obligations under any ON Line
Agreement, NPC shall assume no liability for events that occurred through the
Acquisition Closing Date and shall only assume twenty-five percent (25%) of
liability for events that occur after the Acquisition Closing Date with respect
to each ON Line Agreement.  SPPC assumes no obligations under this Agreement
with respect to any ON Line Agreement.
 
Section 3. Successors and Assigns.  This Assignment shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
Section 4. Governing Law.  THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT REQUIRE THE APPLICATION OF ANOTHER JURISDICTION’S
 
Section 5. Severability. If any provision of this Assignment shall be held
invalid or unenforceable, the validity or enforceability of the remaining
provisions shall not in any way be impaired thereby.
 


Exhibit E-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
Section 6. Construction. Headings are solely for the Parties’ convenience, are
not a part of this Assignment and shall not be used to interpret this
Assignment.  The Parties acknowledge that this Assignment has been jointly
prepared by each Party and shall not be strictly construed against any
Party.  No presumption will apply in favor of any Party in the interpretation of
this Assignment or in the resolution of any ambiguity of any provision hereof
based on the preparation, substitution, submission or other event of
negotiation, drafting or execution hereof.  In the event of a conflict between
the terms of this Assignment and the terms of the Transmission Use Agreement,
the terms of the Transmission Use Agreement shall prevail.  The Parties hereby
acknowledge and agree that the only remedies of the Parties and their respective
Affiliates, successors and assigns with respect to the consummation of the
transactions contemplated by this Assignment shall be those remedies
specifically provided for in the Transmission Use Agreement.
 
Section 7. Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.
 
Section 8. Amendment. This Assignment may be amended, supplemented, or modified
only by a written instrument duly executed by or on behalf of each Party.
 
Section 9. Further Assurances.  Each Party hereby agrees that it will, at any
time and from time to time, and without further consideration, take all such
further actions and execute and deliver all such further instruments or
documents, as may be reasonably requested by any other Party to effectuate the
purposes of this Assignment.
 
Section 10. Exclusivity of Representations.  THE REPRESENTATIONS AND WARRANTIES
MADE IN ARTICLE XVII OF THE TRANSMISSION USE AGREEMENT ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER WITH RESPECT TO ITSELF AND ON LINE
AND THE TRANSACTIONS CONTEMPLATED IN THIS ASSIGNMENT.  SELLER HEREBY DISCLAIMS
ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
ITSELF OR ON LINE.  EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE XII OF THE
TRANSMISSION USE AGREEMENT, THE CONDITION OF ON LINE AND ANY PORTION THEREOF
SHALL BE “AS IS” AND “WHERE IS” AND SELLER MAKES NO WARRANTY OF MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR QUALITY WITH RESPECT TO ANY OF
THE TANGIBLE ASSETS OF SELLER (INCLUDING ON LINE OR ANY PORTION THEREOF) OR AS
TO THE CONDITION OR WORKMANSHIP THEREOF OR THE ABSENCE OF ANY DEFECTS THEREIN,
WHETHER LATENT OR PATENT.
 
Section 11. Several Liability. The covenants, obligations and liabilities of the
Parties in connection with this Assignment are several and not joint.
 


Exhibit E-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
Section 12. Security Interest.  Great Basin shall cause the GB Segment Security
Interest and ON Line Security Interest to secure the performance of Great
Basin’s obligations under this Assignment and shall execute and deliver to NPC
and SPPC the appropriate Security Documents.  NPC and SPPC may file and record
such Security Documents as may be appropriate or required under Applicable Law
to perfect the ON Line Security Interest and the GB Segment Security Interest,
as applicable, and Great Basin shall take such further actions and execute such
further documents and instruments, all as reasonably required by NPC or SPPC, to
confirm and continue the validity, priority, and perfection of any such security
interest in accordance with the Transmission Use Agreement.  The granting of the
ON Line Security Interest and the GB Segment Security Interest shall not limit
any further Claims or other rights accruing to NPC or SPPC under this Assignment
or otherwise.  NPC and SPPC may exercise any right provided in this Assignment
or in any Security Document to recover any amount owing to NPC or SPPC, as
applicable.  NPC and SPPC may exercise its rights to all or any part of the ON
Line Security Interest and the GB Segment Security Interest or in any Security
Document in such amount, form and sequence as NPC or SPPC, as applicable, may
elect in its sole discretion.  Any failure to exercise any right provided to NPC
or SPPC under this Section 11 or in any Security Document shall not prejudice
NPC’s or SPPC’s rights to recover damages or amounts in any manner.
 
[SIGNATURE PAGE FOLLOWS]
 
 


Exhibit E-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed by
their duly authorized representative as of the date first written above.
 


NEVADA POWER COMPANY
(d/b/a NV Energy)








By:  ________________________
Name:
Title:




SIERRA PACIFIC POWER COMPANY
(d/b/a NV Energy)








By:  ________________________
Name:
Title:




GREAT BASIN TRANSMISSION, LLC








By:  _________________________
Name:
Title:



Exhibit E-5
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version





State of
 
}
   
} ss:
County of
 
}



This instrument was acknowledged before me on  ___________________________ by
______________________________ as ______________________________________ of
________________________________________________.                                                                                                                      
 
 


              NOTARY PUBLIC


              My Commission Expires:




Exhibit E-6
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version





State of
 
}
   
} ss:
County of
 
}



This instrument was acknowledged before me on  ___________________________ by
______________________________ as ______________________________________ of
________________________________________________.                                                                                                                      
 
 


              NOTARY PUBLIC


              My Commission Expires:






Exhibit E-7
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version





State of
 
}
   
} ss:
County of
 
}



This instrument was acknowledged before me on  ___________________________ by
______________________________ as ______________________________________ of
________________________________________________.                                                                                                                      
 
 


              NOTARY PUBLIC


              My Commission Expires:







Exhibit E-8
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
SCHEDULE 1
 
 
ON LINE
 



Exhibit E-9
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
Exhibit F
FORM OF ASSIGNMENT AND CONSENT AGREEMENT
 
 
This ASSIGNMENT AND CONSENT AGREEMENT (this “Agreement”) is entered into as of
[_____________], 2010, by and among Nevada Power Company, a Nevada corporation,
d/b/a/ NV Energy (“Purchaser”), Great Basin Transmission, LLC, a Delaware
limited liability company (“Seller”), and [_____], a [_____]
(“Company”).  Purchaser, Seller and Company may be referred to individually
herein as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Seller and Company have entered into that certain [_______], dated as
of [____] (the “Assigned Agreement”);
 
WHEREAS, Purchaser, Sierra Pacific Power Company, d/b/a NV Energy, and Seller
have entered into that certain Transmission Use and Capacity Exchange Agreement,
dated as of August 20, 2010 (the “Transmission Use Agreement”), pursuant to
which Seller has agreed to assign an undivided twenty-five percent (25%)
ownership interest in its rights, title and interest under the Assigned
Agreement to Purchaser, and Purchaser has agreed to assume twenty-five percent
(25%) of Seller’s obligations arising under the Assigned Agreement after the
closing date of the acquisition under the Transmission Use Agreement (the
“Transaction Closing Date”); and
 
WHEREAS, Seller requests consent from Company to transfer an undivided
twenty-five percent (25%) ownership interest in Seller’s rights, title, interest
and obligations under the Assigned Agreement to Purchaser in accordance
herewith.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:
 
1. Consent and Agreement.  Company hereby consents to (a) the assignment of an
undivided twenty-five percent (25%) ownership interest in Seller’s rights, title
and interest in the Assigned Agreement to Purchaser and (b) the assumption by
Purchaser of twenty-five percent (25%) of Seller’s obligations arising under the
Assigned Agreement, in each case, effective immediately after the Acquisition
Closing Date, except with respect to indemnity obligations under the Assigned
Agreement for which Purchaser shall assume no liability for events that occurred
through the Transaction Closing Date and shall only assume twenty-five percent
(25%) of the liability for events that occur after the Transaction Closing Date,
in each case, effective immediately after the Transaction Closing Date.  Company
further hereby consents to (a) the
 


Exhibit F-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
assignment of additional undivided ownership interests in the Assigned Agreement
between Seller and Purchaser from time to time effective as of the date set
forth in a notice from Seller and Purchaser to the Company and (b) the
corresponding assumption by Purchaser or Seller, as the case may be, of such
assigned interest.
 
2. Novation of Assigned Agreement and Acknowledgment.  Effective immediately
after the Transaction Closing Date, Company hereby fully and unconditionally
releases Seller and its affiliates of all obligations under the Assigned
Agreement assumed by Purchaser under Paragraph 1.  Company acknowledges and
agrees that the obligations of Purchaser and Seller under the Assigned Agreement
are several and not joint.
 
3. Representations.
 
Company represents and warrants to NPC that: (a) the Assigned Agreement is in
full force and effect and constitutes the legal, valid and binding obligation of
Company, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights or by equitable
principles, (b) neither Company nor, to Company’s knowledge, Seller is in
default of any obligation under the Assigned Agreement and neither has any
existing counterclaims, offsets or defenses against the other, (c) to Company’s
knowledge, no event or condition exists which would either immediately or with
the passage of any applicable grace period or the giving of notice, or both,
enable Company or Seller to terminate or suspend its obligations under the
Assigned Agreement, (d) to Company’s knowledge, no event or condition exists or
has occurred which would give rise to any obligation of Seller to indemnify
Company pursuant to the Assigned Agreement, (e) Seller has no payment amount
under the Assigned Agreement outstanding or overdue and there are no pending
claims for any payment amount related to the Assigned Agreement, (f) the
Assigned Agreement has not been amended or otherwise modified, (g) Company is a
[____] duly formed and validly existing under the laws of the State of [____],
(h) Company has power and authority to execute and deliver this Agreement and
the execution and delivery of which by Company has been duly and validly
authorized and (i) this Agreement constitutes the legal, valid and binding
obligation of Company, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights or
by equitable principles.  NPC represents and warrants to Company that: (a) NPC
is a corporation duly formed and validly existing under the laws of the State of
Nevada, (b) NPC has power and authority to execute and deliver this Agreement
and the execution and delivery of which by NPC has been duly and validly
authorized and (c) this Agreement constitutes the legal, valid and binding
obligation of NPC, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights or
by equitable principles.
 
4. Miscellaneous.
 
(i) This Agreement shall be binding upon the Parties and their respective
successors and assigns, and may be executed in one or more counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same instrument.
 


Exhibit F-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
(ii) If any provision of this Agreement shall be invalid or unenforceable, the
validity or enforceability of the remaining provisions shall not in any way be
impaired thereby.  In the event of a conflict between this Agreement and the
Assigned Agreement, the terms of this Agreement shall control.
 
(iii) THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF [INSERT “THE
STATE OF NEVADA” UNLESS OTHERWISE AGREED BY PURCHASER AND SELLER] (WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT REQUIRE THE
APPLICATION OF ANOTHER JURISDICTION’S LAWS).
 
(iv) This Agreement embodies the complete agreement among the Parties with
respect to the subject matter hereof and supersedes all other oral or written
understandings or agreements.
 
(v) Company agrees to execute and deliver such instruments and take such further
actions as may be reasonably necessary to effectuate the purposes of this
Agreement.
 
(vi) This Agreement may be amended, supplemented, or modified only by a written
instrument duly executed by or on behalf of each Party.
 
[Signature Page Follows]
 
 



Exhibit F-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Agreement as of the date first above written.
 


[COMPANY]








By:  ________________________
Name:
Title:




GREAT BASIN TRANSMISSION, LLC








By:  ________________________
Name:
Title:




NEVADA POWER COMPANY
(d/b/a NV Energy)








By:  ________________________
Name:
Title:



Exhibit F-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 

 
Exhibit G
 
 
FORM OF GRANT, BARGAIN AND SALE DEED
 
A.P.N.:
 
 
 
                            RECORDING REQURED BY,
                            WHEN RECORDED MAIL TO, AND
                            MAIL TAX STATEMENTS TO:
 


The undersigned hereby affirm(s) that this document, including any exhibits,
submitted for recording does
not contain the social security number of any person or persons.  (Per NRS
239B.030)
 
 
 
NV Energy
P.O. Box 98910
Las Vegas, NV  89151-0001
   
Attn: [                               ]


 
GRANT, BARGAIN, AND SALE DEED
 
 
THIS DEED (“Deed”) WITNESSETH, that Great Basin Transmission, LLC, a Delaware
limited liability company (“Grantor”), for a valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, does hereby grant, bargain,
and sell to [Nevada Power Company]/[Sierra Pacific Power Company], a Nevada
corporation, d/b/a NV Energy (“Grantee”) (whose address is
___________________________ __________________), its successors and assigns
forever, an undivided [twenty-three and seventy-five hundredths percent
(23.75%)]/[one and twenty-five hundredths percent (1.25%)] ownership interest in
all right, title and interest in that real property and real property rights
situated in the County of [_____], State of Nevada, bounded and described as
follows (the “Property”):
 
 
SEE LEGAL DESCRIPTION ATTACHED HERETO
 
 
AND MADE A PART HEREOF AS ANNEX “A”.
 
 
TOGETHER WITH an undivided [twenty-three and seventy-five hundredths percent
(23.75%)]/[one and twenty-five hundredths percent (1.25%)] ownership interest in
all right, title and interest in all the following additional land rights:
 


 
SEE ADDITIONAL LAND RIGHTS ATTACHED HERETO
 
 
AND MADE A PART HEREOF AS ANNEX “B”.
 
 
AND TOGETHER WITH an undivided [twenty-three and seventy-five hundredths percent
(23.75%)]/[one and twenty-five hundredths percent (1.25%)]  ownership interest
in all right, title
 


Exhibit G-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
and interest in all improvements situated thereon and all and singular the
tenements, hereditaments and appurtenances thereunto belonging or in anywise
appertaining to the Property, and the reversion and reversions, remainder and
remainders, rents, issues and profits of the Property.
 
SUBJECT TO:
 
(1)
Those matters more particularly described in Annex “C” attached to this Deed;

 
 
(2)
All restrictions, conditions, reservations, prior reservations (if any), rights,
rights of way and easements now of record or otherwise apparent from a visual
inspection of the Property; and

 
 
(3)
Any applicable zoning or land use regulations or restrictions.

 
Grantor warrants that it shall execute, acknowledge, deliver, or cause to be
executed, acknowledged, or delivered, all documents or instruments granting
security interests to the Grantee in order to secure the performance of
Grantor’s obligations under this Deed.  Grantee may file and record all
documents or instruments as may be appropriate or required to perfect such
security interests, and Grantor shall take such further actions and execute such
further documents and instruments, all as reasonably required by Grantee, to
confirm and continue the validity, priority, and perfection of any such security
interests.  Grantee may exercise any and all rights provided in this Deed or in
any security agreement related to the foregoing security interest to recover any
amount owning to Grantee, in such amount, form and sequence as Grantee may elect
in its sole discretion.  Any failure to exercise any right provided to Grantee
under this paragraph shall not prejudice Grantee’s rights to recover damages or
amounts in any manner.
 
[Signature Page Follows]
 
Exhibit G-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
 
IN WITNESS WHEREOF, this instrument has been executed this ________ day of
__________, 2010, to be effective as of the _______ day of _________, 2010.
 
GREAT BASIN TRANSMISSION, LLC, a Delaware limited liability company








By:  ______________________________                                                              
Print Name: ________________________      
Title: _____________________________




State of
 
}
   
} ss:
County of
 
}



This instrument was acknowledged before me on  ___________________________ by
______________________________ as ______________________________________ of
________________________________________________.                                                                                                                      
 
                                          
 
                                     NOTARY PUBLIC


             My Commission Expires:


 
 
 
 
Exhibit G-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
ANNEX “A”
 
 
LEGAL DESCRIPTION
 


[Legal Description to come when finalized]


 
Exhibit G-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
ANNEX “B”
 
 
ADDITIONAL LAND RIGHTS
 


[Additional Land Rights to come when finalized]
 


 
Exhibit G-5
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
ANNEX “C”
 
 
PERMITTED EXCEPTIONS
 


[Permitted Exceptions to come when finalized]


 
Exhibit G-6
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
Exhibit H
APPLICABLE TRANSFER REPRESENTATIONS
AND WARRANTIES
 
 
Bracketed capitalized terms below shall have customary meanings set forth in the
agreement for the applicable Transfer, including that references in this Exhibit
H to “[this Agreement]” shall mean the agreement regarding the applicable
Transfer.
 
 
1.  
With respect to a Transfer under Section 3.07(a), 3.08, 3.09(a), 5.03(d),
5.04(c), 13.04, 13.05(a), 14.04, 14.05, 15.02(b), 16.02(d) or 16.02(f), the
Transferring Party shall make the following representations and warranties to
[Great Basin]/[the NVE Parties] as of the date of the Transfer substantially in
the form set forth below:

 
 
(a)  
Due Organization.  The Transferring Party is a duly organized, validly existing
entity of the type described in the preface to [this Agreement] and is in good
standing under the laws of the jurisdiction of its formation and is duly
qualified to do business and in good standing as a foreign entity in the
jurisdiction of its principal place of business (if not formed in that
jurisdiction).

 
 
(b)  
Power and Authority.  The Transferring Party has the full [corporate]/[limited
liability company] legal right, power and authority to enter into [this
Agreement] and perform its obligations under [this Agreement].

 
 
(c)  
Due Authorization.  The Transferring Party has taken all appropriate and
necessary [corporate]/[limited liability company] action to authorize its
execution, delivery and performance of [this Agreement] and the transactions
contemplated hereunder.

 
 
(d)  
Consents.  The Transferring Party has obtained all consents, approvals, permits
and other authorizations in connection with the execution, delivery and
performance of [this Agreement] required to be obtained by it; provided,
however, that the Transferring Party makes no representation or warranty under
this Section (d) with respect to any consents, approvals, permits or other
authorizations necessary for the development, construction, operation or
maintenance of the Transmission Line.

 
 
(e)  
Binding Obligation.  [This Agreement] constitutes a legal, valid and binding
obligation of the Transferring Party, enforceable against the Transferring Party
in accordance with its terms (subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other Applicable Laws now

 
 
Exhibit H-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
or hereafter in effect relating to creditors’ rights generally and general
principles of equity).

 
 
(f)  
No Violation.  The execution, delivery and performance by the Transferring Party
of [this Agreement], the compliance with the terms and provisions of [this
Agreement] and the carrying out of the transactions contemplated by [this
Agreement], (i) do not conflict with and will not result in a breach or
violation of any of the terms or provisions of the organizational documents of
the Transferring Party, (ii) do not conflict with and will not result in a
material breach or violation of any of the terms or provisions of any existing
Applicable Law to which the Transferring Party is subject or by which it or any
of its material property is bound, or any material agreement or instrument to
which the Transferring Party is a party or by which it or any of its material
property is bound, or constitutes or will constitute a default thereunder or
(iii) will not result in the imposition of any Lien upon any of the Ownership
Interests being Transferred to [Great Basin]/[the NVE Parties].

 
 
(g)  
Brokers.  All negotiations relative to [this Agreement] and the transactions
contemplated by [this Agreement] have been carried out by the Transferring Party
directly with [Great Basin]/[the NVE Parties] without the intervention of any
Person on behalf of the Transferring Party in such manner as to give rise to any
valid claim by any Person against [Great Basin]/[the NVE Parties] for a finder’s
fee, brokerage commission or similar payment.

 
 
(h)  
No Litigation and Compliance with Law.  There is no litigation pending or, to
the Transferring Party’s knowledge, threatened to which the Transferring Party
or any of its Affiliates is a party that could reasonably be expected to have a
[Material Adverse Effect] on the resulting transfer.  The Transferring Party is
not in violation of any Applicable Law where the effect of which to the
Transferring Party, individually or in the aggregate, could be reasonably
expected to have a [Material Adverse Effect].

 
 
(i)  
Title to ON Line.  The Transferring Party possesses good, valid and marketable
title to a [__]% Ownership Interest free and clear of all Liens except Excluded
Liens, and, effective upon the Transfer and the payment of the
Applicable Purchase Price by the non-Transferring Party(ies), (i) [Great Basin]
shall Transfer to [NPC and SPPC] a [__]% Ownership Interest and a [__]%
Ownership Interest, respectively, in each case, free and clear of all Liens
except Permitted Liens.

 
 
(j)  
Agreements and Governmental Approvals.  The Transferring Party has delivered
true, correct and complete copies of each agreement (other than an ON Line
Agreement to which [Great Basin]/[the NVE Parties] is a party) (including any
amendment thereto) to [Great Basin]/[the NVE Parties] as of the date of the

 
 
Exhibit H-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
Transfer to which the Ownership Interests being Transferred may be
subject.  [NPC]/[Great Basin] is not in material breach of its obligations under
any ON Line Agreement, to [NPC]/[Great Basin]’s knowledge, no counterparty
(other than [Great Basin]/[the NVE Parties]) to any such agreement is in
material default of its obligations under any such agreement and each such
agreement is an enforceable and binding obligation of it, and to its knowledge,
the other parties (other than [Great Basin/[the NVE Parties]) thereto (subject
to the effects of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other Applicable Laws now or hereafter in effect relating to
creditors’ rights generally and general principles of equity).  The Transferring
Party is in compliance with each Governmental Approval for ON Line in all
material respects.

 
When used in Sections (a)-(j) above, the term “knowledge” shall be limited to
the actual knowledge of specified persons as reasonably agreed by the
Parties.  The representations and warranties of the Transferring Party described
in Sections (a)-(j) above shall survive the date of the Transfer as follows: (a)
the representations and warranties in Sections (a)-(g) and (i) shall survive
forever, and (b) all other representations and warranties shall survive for
three (3) years after the date of the Transfer.  The Transferring Party’s
maximum aggregate liability for Claims which may be recovered for breaches of
representations or warranties contained in Section (j) shall be an amount equal
to the purchase price for the applicable Transfer (or other amount being paid in
respect of the applicable transfer, as applicable) in accordance with this
Agreement (the “Applicable Purchase Price”); provided, however, that (a) there
shall be no maximum aggregate liability in connection with Claims for gross
negligence, willful misconduct or fraud and (b) the Applicable Purchase Price
(but only for purposes of determining the maximum aggregate liability in this
sentence) for a Transfer under (i) Sections 5.03(d), 5.04(c), 13.04 and 14.04
shall equal the costs not funded by Great Basin that give rise to such Transfer
and (ii) Section 16.02(f) shall equal the amount of the applicable Event(s) of
Default.
 
 
2.  
With respect to the Transfer contemplated by Section 6.01, [NPC]/[SPPC] shall
make the following representations and warranties to Great Basin as of the date
of the Transfer substantially in the form set forth below:

 
 
(a)  
Due Organization.  [NPC]/[SPPC] is a duly organized, validly existing entity of
the type described in the preface to [this Agreement] and is in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business and in good standing as a foreign entity in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).

 
 
(b)  
Power and Authority.  [NPC]/[SPPC] has the full corporate legal right, power and
authority to enter into [this Agreement] and perform its obligations under [this
Agreement].

 
 
Exhibit H-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
(c)  
Due Authorization.  [NPC]/[SPPC] has taken all appropriate and necessary
corporate action to authorize its execution, delivery and performance of [this
Agreement] and the transactions contemplated hereunder.

 
 
(d)  
Consents.  [NPC]/[SPPC] has obtained all consents, approvals, permits and other
authorizations in connection with the execution, delivery and performance of
[this Agreement] required to be obtained by it; provided, however, that
[NPC]/[SPPC] makes no representation or warranty under this Section (d) with
respect to any consents, approvals, permits or other authorizations necessary
for the development, construction, operation or maintenance of the Transmission
Line.

 
 
(e)  
Binding Obligation.  [This Agreement] constitutes a legal, valid and binding
obligation of [NPC]/[SPPC], enforceable against [NPC]/[SPPC] in accordance with
its terms (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other Applicable Laws now or hereafter in
effect relating to creditors’ rights generally and general principles of
equity).

 
 
(f)  
No Violation.  The execution, delivery and performance by [NPC]/[SPPC] of [this
Agreement], the compliance with the terms and provisions of [this Agreement] and
the carrying out of the transactions contemplated by [this Agreement], (i) do
not conflict with and will not result in a material breach or violation of any
of the terms or provisions of the organizational documents of [NPC]/[SPPC], (ii)
do not conflict with and will not result in a breach or violation of any of the
terms or provisions of any existing Applicable Law to which [NPC]/[SPPC] is
subject or by which it or any of its material property is bound, or any material
agreement or instrument to which [NPC]/[SPPC] is a party or by which it or any
of its material property is bound, or constitutes or will constitute a default
thereunder and (iii) will not result in the imposition of any Lien (other under
any GB Segment Financing Agreement or a [Permitted Lien]) upon the Transmission
Improvements being Transferred to Great Basin.

 
 
(g)  
Brokers.  All negotiations relative to [this Agreement] and the transactions
contemplated by [this Agreement] have been carried out by [NPC]/[SPPC] directly
with Great Basin without the intervention of any Person on behalf of
[NPC]/[SPPC] in such manner as to give rise to any valid claim by any Person
against Great Basin for a finder’s fee, brokerage commission or similar payment.

 
 
(h)  
No Litigation and Compliance with Law.  There is no litigation pending or, to
[NPC]/[SPPC]’s knowledge, threatened to which [NPC]/[SPPC] or any of its
Affiliates is a party that could reasonably be expected to have a [Material
Adverse Effect] on the resulting transfer.  [NPC]/[SPPC] is not in violation of
any Applicable Law where the effect of which to [NPC]/[SPPC], individually or in
the aggregate, could be reasonably expected to have a [Material Adverse Effect].

 
 
Exhibit H-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
(i)  
Title.  [NPC]/[SPPC] possesses good, valid and marketable title to all of the
personal property comprising the Transmission Improvements and good, valid,
marketable and indefeasible fee title to all of the real property comprising the
Transmission Improvements or good, valid and marketable leasehold interests in
the real property comprising the Transmission Improvements, and, effective upon
the Transfer and the payment of the Transmission Improvement Purchase Price by
Great Basin, (i) Great Basin shall own and hold good, valid and marketable title
to the Transmission Improvements constituting personal property (tangible and
intangible assets) and (ii) Great Basin shall own and hold good, valid,
marketable and indefeasible title to the real property comprising the
Transmission Improvements or a good, valid and marketable leasehold interest in
the real property comprising the Transmission Improvements, in each case, free
and clear of all Liens except [Permitted Liens].

 
 
(j)  
Governmental Approvals; Compliance with Laws; Hazardous Substances.

 
 
(i)  
[NPC]/[SPPC] has provided true, correct and complete copies of each Governmental
Approval for the Transmission Improvements, and all applications for any pending
Governmental Approval for the Transmission Improvements, to Great Basin and the
status of each Governmental Approval for Transmission Improvements is set forth
in Schedule [___].

 
 
(ii)  
No application submitted by or on behalf of [NPC]/[SPPC] or any of its
Affiliates in connection with any Governmental Approval for the Transmission
Improvements contains any intentional misrepresentation.  [NPC]/[SPPC] is in
compliance with each Governmental Approval for the Transmission Improvements in
all material respects and each Governmental Approval for the Transmission
Improvements (A) is in full force and effect, (B) is not subject to any legal
proceeding or to any unsatisfied condition that is not reasonably expected to be
satisfied or could reasonably be expected to allow material modification or
revocation thereof and (C) is final and all applicable appeal periods have
expired or terminated.

 
 
(iii)  
Except for modifications to Governmental Approvals for the Transmission
Improvements that have already been made, no modification to a Governmental
Approval is required for the conveyance or acquisition of the Transmission
Improvements.  No further action is required for each Governmental Approval for
the Transmission Improvements to be properly in the name of Great Basin.

 
 
(iv)  
[NPC]/[SPPC] is in compliance with all Applicable Laws in all material respects
with respect to the Transmission Improvements.

 
 
Exhibit H-5
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
(v)  
[NPC]/[SPPC] is in compliance with all Environmental Laws in all material
respects with respect to the Transmission Improvements.  To the knowledge of
[NPC]/[SPPC], Hazardous Substances have not been released, spilled, leaked or
disposed of on, at, or under the real property comprising the Transmission
Improvements, or on, at, or under any property adjacent to the real property
comprising the Transmission Improvements, resulting from the construction,
operation or maintenance of the Transmission Improvements in any amount or
concentration that is likely to require investigation or remediation pursuant to
applicable Environmental Laws or in connection with the operation or maintenance
of the Transmission Improvements.

 
 
When used in Sections (a)-(j) above, the term “knowledge” shall be limited to
the actual knowledge of specified persons as reasonably agreed by [NPC]/[SPPC]
and Great Basin.  The representations and warranties of [NPC]/[SPPC] in Sections
(a)-(j) above shall survive the date of the Transfer as follows: (a) the
representations and warranties in Sections (a)-(g) and (i) shall survive
forever, (b) all representations and warranties in Section (j)(v) shall survive
for five (5) years after the date of the Transfer and (c) all other
representations and warranties shall survive for three (3) years after the date
of the Transfer.  [NPC]/[SPPC]’s maximum aggregate liability for Claims which
may be recovered for breaches of representations or warranties contained in
Section (j) shall be the amount paid by Great Basin for the Transmission
Improvements in accordance with Section 6.01 (the “Transmission Improvement
Purchase Price”); provided, however, that there shall be no maximum aggregate
liability in connection with Claims for gross negligence, willful misconduct or
fraud.
 
 
3.  
With respect to the Transfer contemplated by Section 6.05(d), Great Basin shall
make the following representations and warranties to NPC as of the date of the
Transfer substantially in the form set forth below:

 
 
(a)  
Due Organization.  Great Basin is a duly organized, validly existing entity of
the type described in the preface to [this Agreement] and is in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business and in good standing as a foreign entity in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).

 
 
(b)  
Power and Authority.  Great Basin has the full limited liability company legal
right, power and authority to enter into [this Agreement] and perform its
obligations under [this Agreement].

 
 
(c)  
Due Authorization.  Great Basin has taken all appropriate and necessary limited
liability company action to authorize its execution, delivery and performance of
[this Agreement] and the transactions contemplated hereunder.

 
 
Exhibit H-6
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
(d)  
Consents.  Great Basin has obtained all consents, approvals, permits and other
authorizations in connection with the execution, delivery and performance of
[this Agreement] required to be obtained by it; provided, however, that Great
Basin makes no representation or warranty under this Section (d) with respect to
any consents, approvals, permits or other authorizations necessary for the
development, construction, operation or maintenance of the Transmission Line.

 
 
(e)  
Binding Obligation.  [This Agreement] constitutes a legal, valid and binding
obligation of Great Basin, enforceable against Great Basin in accordance with
its terms (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other Applicable Laws now or hereafter in
effect relating to creditors’ rights generally and general principles of
equity).

 
 
(f)  
No Violation.  The execution, delivery and performance by Great Basin of [this
Agreement], the compliance with the terms and provisions of [this Agreement] and
the carrying out of the transactions contemplated by [this Agreement], (i) do
not conflict with and will not result in a breach or violation of any of the
terms or provisions of the organizational documents of Great Basin, (ii) do not
conflict with and will not result in a material breach or violation of any of
the terms or provisions of any existing Applicable Law to which Great Basin is
subject or by which it or any of its material property is bound, or any material
agreement or instrument to which Great Basin is a party or by which it or any of
its material property is bound, or constitutes or will constitute a default
thereunder and (iii) will not result in the imposition of any Lien (other than
under any financing or security agreements with the NVE Lenders or a [Permitted
Lien]).upon any of [the Transferred Assets] being Transferred to NPC.

 
 
(g)  
Brokers.  All negotiations relative to [this Agreement] and the transactions
contemplated by [this Agreement] have been carried out by Great Basin directly
with NPC without the intervention of any Person on behalf of Great Basin in such
manner as to give rise to any valid claim by any Person against NPC for a
finder’s fee, brokerage commission or similar payment.

 
 
(h)  
No Litigation and Compliance with Law.  There is no litigation pending or, to
Great Basin’s knowledge, threatened to which Great Basin or any of its
Affiliates is a party that could reasonably be expected to have a [Material
Adverse Effect] on the resulting transfer.  Great Basin is not in violation of
any Applicable Law where the effect of which to Great Basin, individually or in
the aggregate, could be reasonably expected to have a [Material Adverse Effect].

 
 
(i)  
Title and no Liens.  [___________________]  At the Transfer, Great Basin has not
created or permitted to exist any Liens on any of the Applicable Centennial
Phase 3 Facilities or any other NPC asset.

 
 
Exhibit H-7
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
(j)  
Governmental Approvals; Compliance with Laws; Hazardous Substances.

 
 
(i)  
Great Basin has provided true, correct and complete copies of each Governmental
Approval obtained by Great Basin for the Applicable Centennial Phase 3
Facilities (to which NPC is not a Party) and [the Transferred Assets], and all
applications for any pending Governmental Approval for the Applicable Centennial
Phase 3 Facilities (to which NPC is not a Party) and [the Transferred Assets],
to NPC and the status of each Governmental Approval for the Applicable
Centennial Phase 3 Facilities (to which NPC is not a Party) and [the Transferred
Assets] is set forth in Schedule [___].

 
 
(ii)  
No application submitted by or on behalf of Great Basin or any of its Affiliates
in connection with any Governmental Approval for the Applicable Centennial Phase
3 Facilities and [Transferred Assets] contains any intentional
misrepresentation.  Great Basin is in compliance with each Governmental Approval
for the Applicable Centennial Phase 3 Facilities and [Transferred Assets] in all
material respects and each Governmental Approval for Applicable Centennial Phase
3 Facilities (to which NPC is not a party) and [Transferred Assets] (A) is in
full force and effect, (B) is not subject to any legal proceeding or to any
unsatisfied condition that is not reasonably expected to be satisfied or could
reasonably be expected to allow material modification or revocation thereof and
(C) is final and all applicable appeal periods have expired or terminated.

 
 
(iii)  
Except for modifications to Governmental Approvals for [the Transferred Assets]
that have already been made, no modification to a Governmental Approval is
required for the conveyance or acquisition of [the Transferred Assets].  No
further action is required for each Governmental Approval for the Applicable
Centennial Phase 3 Facilities (to which NPC is not a Party) or [the Transferred
Asset] to be properly in the name of NPC.

 
 
(iv)  
Great Basin is in compliance with all Applicable Laws in all material respects
with respect to the Applicable Centennial Phase 3 Facilities and [the
Transferred Assets].

 
 
(v)  
Great Basin is in compliance with all Environmental Laws in all material
respects with respect to the Applicable Centennial Phase 3 Facilities and [the
Transferred Assets].  To the knowledge of Great Basin, Hazardous Substances have
not been released, spilled, leaked or disposed of on, at, or under the
Applicable Centennial Phase 3 Facilities or [the Transferred Assets], or on, at,
or under any property adjacent to the Applicable Centennial Phase 3 Facilities
or [the Transferred Assets], resulting from

 
 
Exhibit H-8
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
the installation, construction, operation or maintenance of the Applicable
Centennial Phase 3 Facilities or the [the Transferred Assets] in any amount or
concentration that is likely to require investigation or remediation pursuant to
applicable Environmental Laws or in connection with the installation,
construction or maintenance of the Applicable Centennial Phase 3 Facilities or
[the Transferred Assets].

 
 
When used in Sections (a)-(j) above, the term “knowledge” shall be limited to
the actual knowledge of specified persons as reasonably agreed by NPC and Great
Basin.  The representations and warranties of Great Basin in Sections (a)-(j)
above shall survive the date of the Transfer as follows: (a) the representations
and warranties in Sections (a)-(g) and (i) shall survive forever, (b) all
representations and warranties in Section (j)(v) shall survive for five (5)
years after the date of the Transfer and (c) all other representations and
warranties shall survive for three (3) years after the date of the
Transfer.  Great Basin’s maximum aggregate liability for Claims which may be
recovered for breaches of representations or warranties contained in Section (j)
shall be an amount equal to the sum of (A) the Option Exercise Price and (B) the
fair market value of any improvements to the Applicable Centennial Phase 3
Facilities made by Great Basin, minus (ii) the amount set forth in Section
6.05(b)(iv)(2)(B); provided, however, that there shall be no maximum aggregate
liability in connection with Claims for gross negligence, willful misconduct or
fraud.
 


 
Exhibit H-9
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 


 
Exhibit I
 
 
FORM OF LEGAL OPINION
 
The legal opinions required by this Agreement shall contain the following
opinions subject to customary assumptions and qualifications.  For purposes of
this Exhibit I, the following terms have the meanings set forth below.  To the
extent not defined below, bracketed terms below shall have customary meanings
set forth in the applicable legal opinions.
 
“Applicable Laws” shall mean those laws, rules and regulations which in the
experience of the counsel rendering such opinion are normally applicable to
transactions of the type contemplated by the Security Documents, without having
made any special investigation as to the applicability of any specific law, rule
or regulation, and which are not the subject of a specific opinion referring
expressly to a particular law or laws.
 
“Applicable Orders” means those orders or decrees of governmental authorities
identified on Schedule[__] to the Certificate.
 
“Certificate” means the certificate of Great Basin, dated the date of the
applicable legal opinion, a copy of which is attached to such legal option.
 
“Delaware Filing Office” means the Secretary of State of the State of Delaware.
 
“Delaware UCC” means the Uniform Commercial Code as in effect on the date of the
applicable legal opinion in the State of Delaware (without regard to laws
referenced in Section 9-201 thereof and without regard to any case law or any
administrative rulings thereunder).
 
“Financing Statement” means an unfiled copy of a financing statement bearing
file date [__] and file number [__] identifying “Great Basin Transmission, LLC”
as debtor and “Nevada Power Company” and “Sierra Pacific Power Company” as
secured parties, which was filed in the Delaware Filing Office, [Nevada Filing
Office] or [Idaho Filing Office], as applicable.
 
“Governmental Approval” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any governmental
authority pursuant to the Applicable Laws of the State of Delaware, Idaho,
Nevada or New York or United States of America.
 
“Idaho UCC” means the Uniform Commercial Code as in effect on the date of the
applicable legal opinion in the State of Idaho (without regard to laws
referenced in Section 9-201 thereof).
 
“Letter of Credit Rights” has the meaning set forth in the [[identify state of
issuer’s jurisdiction within the meaning of the New York UCC] UCC] with respect
to the [identify letter(s) of credit provided pursuant to any Material
Construction Contract].
 
 
Exhibit I-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
“Nevada UCC” means the Uniform Commercial Code as in effect on the date of the
applicable legal opinion in the State of Nevada (without regard to laws
referenced in Section 9-201 thereof).
 
“New York UCC” means the Uniform Commercial Code as in effect on the date of the
applicable legal opinion in the State of New York (without regard to laws
referenced in Section 9-201 thereof).
 
“Obligations” has the meaning set forth in the [Security Agreement].
 
“UCC” means the New York UCC, the Delaware UCC, the Nevada UCC and the Idaho
UCC, as applicable.
 
1. Great Basin is validly existing and in good standing under the Applicable
Laws of the State of Delaware.
 
2. Great Basin is qualified to do business and in good standing as a foreign
limited liability company under the Applicable Laws of the States of Nevada and
Idaho.
 
3. Great Basin has the limited liability company power and authority to execute,
deliver and perform all of its obligations under each Security Document to which
it is a party under the Applicable Laws of the State of Delaware.  The execution
and delivery of each of the Security Documents and the consummation by Great
Basin of the transactions contemplated thereby have been duly authorized by all
requisite limited liability company action on the part of Great Basin under the
Applicable Laws of the State of Delaware.  Each of the Security Documents has
been duly executed and delivered by Great Basin under the Applicable Laws of the
State of Delaware.
 
4. Each of the Security Documents constitutes the valid and binding obligation
of Great Basin enforceable against Great Basin in accordance with its terms
under the Applicable Laws of the States of New York, Nevada and Idaho.
 
5. The execution and delivery by Great Basin of each of the Security Documents
and the performance by Great Basin of its obligations under each of the Security
Documents, each in accordance with its terms, do not (i) conflict with the
[Certificate of Formation] or [Limited Liability Company Operating Agreement] of
Great Basin, (ii) constitute a violation of, or a default under, any agreement
to which Great Basin is a party or its assets are subject or (iii) cause the
creation of any security interest or lien upon any of the property of Great
Basin pursuant to any agreement to which Great Basin is a party or its assets
are subject (other than the security interests and liens created in favor of the
NVE Parties under the Security Documents or a Permitted Lien).
 
6. Neither the execution, delivery or performance by Great Basin of the Security
Documents nor the compliance by Great Basin with the terms and provisions
thereof will contravene any provision of any Applicable Law of the States of New
York, Nevada or Idaho or any Applicable Law of the United States of America
which in the experience of
 
 
Exhibit I-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
the counsel rendering such opinion is normally applicable to transactions of the
type contemplated by such Security Documents.
 
7. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Security Documents by Great Basin
or the enforceability of any of the Security Documents against Great Basin.
 
8. Neither the execution, delivery or performance by Great Basin of its
obligations under the Security Documents nor compliance by Great Basin with the
terms thereof will contravene any Applicable Order.
 
9. The provisions of [the Security Agreement] are effective to create a valid
security interest in favor of the NVE Parties in Great Basin’s rights in the
Collateral (as defined in [the Security Agreement]) in which a security interest
may be created under Article 9 of the New York UCC (the “Article 9 Collateral”)
to secure the Obligations.
 
10. Under the Delaware UCC, pursuant to the provisions of the [Security
Agreement], Great Basin has authorized the filing of the Financing Statement for
purposes of Section 9-509 of the Delaware UCC.  Under the Nevada UCC, pursuant
to the provisions of the [Security Agreement], Great Basin has authorized the
filing of the Financing Statement for purposes of Section 9-509 of the Nevada
UCC.  Under the Idaho UCC, pursuant to the provisions of the [Security
Agreement], Great Basin has authorized the filing of the Financing Statement for
purposes of Section 9-509 of the Idaho UCC.
 
11. Under the New York UCC, the location of Great Basin, for purposes of Section
9-307(e) of the New York UCC, is Delaware.  Each Delaware Financing Statement is
in appropriate form for filing in the Delaware Filing Office.  Upon the proper
filing of the Delaware Financing Statements in the Delaware Filing Office, the
security interest of the NVE Parties in the Article 9 Collateral will be
perfected to the extent that a security interest in such Article 9 Collateral
can be perfected by the filing of a financing statement under the Delaware UCC.
 
12. The [Mortgage/Deed of Trust] is in appropriate form for filing in the
[Official Public Records of Real Property] of [_________] County,
[Nevada]/[Idaho] and creates a valid lien upon, and security interest in, Great
Basin’s rights in the [Mortgaged Property] as defined in the [Mortgage/Deed of
Trust] (“Mortgaged Property”) that constitutes real property, or fixtures
attached thereto, located in [Nevada]/[Idaho].
 
13. Except for the filing of the [Mortgage/Deed of Trust] in the [Official
Public Records of Real Property] of [_________] County, [Nevada]/[Idaho], and
with respect to fixtures, subject to the terms of paragraph 14 below, no
documents or instruments need be recorded, registered or filed in any public
office in the State of [Nevada]/[Idaho] to perfect the liens and security
interests in the real property and fixtures of Great Basin located in [______]
County, [Nevada]/[Idaho] which constitute part of the Mortgaged Property.
 
 
Exhibit I-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
14. The [Fixture Financing Statement] is in appropriate form for filing in the
UCC records of the [Nevada]/[Idaho] Secretary of State.  If Great Basin is
deemed not to be a [Transmitting Utility], then the proper recordation of the
[Mortgage/Deed of Trust] in the [Official Public Records of Real Property] of
[______] County, [Nevada]/[Idaho] will perfect the security interest created
under the [Mortgage/Deed of Trust] in the fixtures of Great Basin located in
[______] County, [Nevada]/[Idaho] constituting part of the Mortgaged
Property.  If, however, Great Basin is deemed to be a [Transmitting Utility],
the proper filing of the [Fixture Financing Statement] in the UCC records of the
[Nevada]/[Idaho] Secretary of State will perfect such security interest in the
fixtures of Great Basin located in [_______] County, [Nevada]/[Idaho]
constituting part of the Mortgaged Property described in the [Fixture Financing
Statement], and so long as the [Fixture Financing Statement] continues to
identify Great Basin as a [Transmitting Utility], it will remain effective until
a termination statement is filed pursuant to Section [9.515(f)] of the [Nevada
UCC]/[Idaho UCC].
 
15. Upon the proper recordation of the [Mortgage/Deed of Trust] in the [Official
Public Records of Real Property] of [_________] County, [Nevada]/[Idaho], the
liens and security interests created by the [Mortgage/Deed of Trust] in Great
Basin’s rights in the real property and, subject to paragraph 14 above, fixtures
described therein located in [________] County, [Nevada]/[Idaho] will be
perfected.
 
16. Under the [[identify state of issuer’s jurisdiction within the meaning of
the New York UCC] UCC], the provisions of the [Letter of Credit Consent(s)] are
effective to perfect the security interest of the NVE Parties in Great Basin’s
rights in the Letter of Credit Rights.
 




 
Exhibit I-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Schedule 1
DESCRIPTION OF TRANSMISSION LINE
 
 
The Transmission Line is an above-ground 500 kV AC transmission project in
Nevada and Southern Idaho consisting of three segments.  The northernmost and
central segments of the Transmission Line are collectively known as the
Southwest Intertie Project.  The northernmost segment extends approximately 275
miles from the Midpoint Substation near Jerome, Idaho to a new substation near
Ely, Nevada to be known as the Robinson Summit Substation and includes BLM
right-of-way grants N-85211, N-49781, and I-26446 (“SWIP-N”).  The central
segment extends approximately 235 miles from the new Robinson Summit Substation
to the Harry Allen Substation just north of Las Vegas in Clark County, Nevada,
and includes BLM right-of-way grant N-85210 (“SWIP-S” or “ON Line”).  The
southernmost segment of the Transmission Line, which is known as the Southern
Nevada Intertie Project, extends approximately 58 miles from the Harry Allen
Substation to the Eldorado Substation located southwest of Boulder City, Nevada
(“SNIP”).
 
 
The Transmission Line project will be executed in two phases.  Phase 1 will
extend from Robinson Summit to Harry Allen and will consist of the SWIP-S
project assets, and the following assets provided by NVE:  microwave
communications system, Falcon substation expansion,  permits to locate the
Robinson Summit Substation at the Robinson Summit Location, and NVE relay
replacements.  The Phase 1 assets shall be renamed the “One Nevada Transmission
Line” (abbreviated as “ON Line”) pursuant to Section 4.08 of this Agreement.
 
 
Phase 2 is comprised of two segments:  (i) SWIP-N, extending from Midpoint to
Robinson Summit and (ii) SNIP, extending from Harry Allen to Eldorado.  Phase 2
will include a number of equipment additions to the Phase 1 assets including the
following (each of which if undertaken prior to GB Segment Financial Closing
shall be considered a “Transmission Improvement” for purposes of Section 6.01 of
this Agreement):
 
·  
2 – 345 kV phase shifting transformers at the Robinson Summit Substation

·  
Static Var compensator(s) at the Robinson Summit Substation on the 500 kV and/or
345 kV side of the substation

·  
500 kV terminal equipment at Midpoint and Robinson Summit Substations with line
reactors for the SWIP-N facilities

·  
500 kV series compensation for Phase 1

·  
500 kV series compensation for SWIP-N

·  
500 kV series compensation for SNIP

·  
500 kV terminal equipment at Harry Allen and Eldorado Substations for the SNIP
facilities

·  
500 kV and 230 kV breaker upgrades at various Eldorado Valley substations as
required to accommodate fault duty as a result of the addition of the Phase 2
facilities (such breakers to be more fully described in the interconnection
studies associated with Phase 2based on the existing transmission system
configuration as of December 31, 2009 and





 
 
Schedule 1-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 



 
ignoring other transmission or interconnection requests ahead of Great Basin or
its affiliates received after such date.)
  ·  
Fiber communications equipment for the SWIP-N
  ·  
Fiber communications equipment for the SNIP facilities

 
For purposes of this Agreement, the term “ON Line” shall be deemed to include
(a) a single circuit, above-ground 500 kV AC transmission line that extends
approximately 235 miles from the new Robinson Summit Substation located
northwest of Ely, Nevada in White Pine County, Nevada to the existing Harry
Allen Substation located northeast of Las Vegas in Clark County, Nevada, (b) the
new Robinson Summit Substation, (c) interconnection facilities required at the
existing Harry Allen Substation, (d) expansion of the existing Falcon
Substation, (e) communication facilities and (f) system relay upgrades.  Each of
these components is further described below.
 
·  
ON Line (SWIP-S) 500 kV Transmission Line - The transmission line will be
constructed within BLM right-of-way grant N-85210 in a 200 foot wide
right-of-way extending from Robinson Summit Substation to the Harry Allen
Substation.  The transmission line is configured with three bundles of three
ACSR “Lapwing” conductors and is protected from lightning with two overhead
shield wires, one of which will be an optical ground wire containing twenty four
fiber optic wires.  The primary structure will be a horizontal configuration,
tubular guyed-v with a weathering steel finish.

 
·  
Robinson Summit Substation – Robinson Summit Substation for Phase 1 will
initially be configured as a four terminal 345 kV ring bus and a three (3)
terminal 500 kV ring bus.  The 500/345 kV substation will serve as the northern
terminus of the ON Line and the southern terminus of the SWIP-N.  The substation
will also interconnect to the existing NVE 345 kV Falcon-to-Gonder transmission
line.  Two potential sites are being considered for the construction of the
Robinson Summit Substation (i) the Thirtymile Location that is approximately 18
miles northwest of Ely, Nevada, at the northern terminus of BLM right-of-way
grant N-85210 and (ii) the Robinson Summit Location that is approximately four
miles south of the Thirtymile Location (as will be described in BLM right-of-way
grant N-82076).  The Robinson Summit Substation will initially contain two (2)
500/345 kV auto transformers, two (2) 500 kV shunt reactors, ten (10) 500 kV
circuit breakers (five (5) to be operated at 345 kV), three (3) 500 kV metering
voltage transformers, three (3) 500 kV metering current transformers, one (1)
345 kV shunt reactor, one (1) 345 kV fixed and/or TCSC (Thyristor Controlled)
series capacitor bank or other facilities as required for SSR mitigation, and
all necessary disconnect switches, Capacitive Coupled Voltage Transformers
(“CCVT”), arresters and other appurtenant facilities (e.g., meter house,
trenches, control cables, and other equipment).

 
·  
Harry Allen substation interconnection – Harry Allen is an existing NVE-owned
breaker and a half configured 500 kV switchyard located approximately 21 miles
northeast of Las Vegas, Nevada.  The new interconnection facilities for ON Line
will be contained within the existing Harry Allen fenceline and will include the
addition of a new breaker and a half bay, two (2) 500 kV shunt reactors, four
(4) 500 kV circuit breakers, and all necessary  disconnect switches, CCVT’s,
arresters, and other appurtenant facilities (e.g., meter house, trenches,
control cables, and other equipment).

 
 
Schedule 1-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
·  
Falcon substation expansion – Falcon Substation is an existing NVE-owned 345 kV
switchyard located in Boulder Valley approximately 40 miles northeast of Battle
Mountain, Nevada.  The expansion would require approximately seven (7) acres of
additional land outside the existing fenced boundary (four acres on NV Energy
property and three acres to be obtained from the adjacent private
landowner).  The new equipment would consist of 345 kV fixed and/or TCSC
(Thyristor Controlled) series capacitor bank or other facilities as required for
SSR mitigation, along with associated disconnect switches, CCVTs, arrestors, and
any other appurtenant facilities required for control and protection of the
newly installed equipment.

 
·  
Communication facilities - Communication facilities include a twenty-four (24)
fiber optical ground wire (OPGW) installed on the 500kV transmission line, two
regeneration sites for the OPGW, and a microwave and mobile radio communications
system including sixteen (16) new microwave sites, the expansion of and
additions to three (3) existing sites located in eastern Nevada, and some fiber
connectivity additions within NVE’s existing network.



·  
System relay upgrades – Various relays and associated communications equipment
will need to be upgraded at five (5) NVE-owned switchyards including Gonder,
Falcon, Valmy, Coyote, and Tracy.

 
For purposes of this Agreement, the term “Great Basin Segments” shall be deemed
to include (a) SWIP-N, a single circuit, above-ground 500 kV AC transmission
line that extends from the new Robinson Summit Substation to the existing Idaho
Power Midpoint Substation near Jerome, Idaho, (b) expansion of the Robinson
Summit Substation, (c) Midpoint Substation interconnection and (d) SNIP, a
single or double circuit above-ground 500 kV AC transmission line that extends
from the Harry Allen Substation to the Eldorado Substation.  Each of these
components is further described below.
 
·  
SWIP-N 500 kV Transmission Line – SWIP-N is an approximately 275 mile 500 kV
transmission line to be constructed within a 200-foot right-of-way grant defined
by BLM serial numbers N-85211, N-49781, and I-26446.  The transmission line will
extend north from the Robinson Summit Substation to Idaho Power’s existing
Midpoint Substation near Jerome, Idaho.  Numerous private and state owned lands
will also be crossed.  The transmission line is configured with three bundles of
three ACSR “Lapwing” conductors and is protected from lightning with two
overhead shield wires one of which will be an optical ground wire.  The primary
structure will be a horizontal configuration, tubular guyed-v with a weathering
steel finish.  Microwave communication facilities may also be required.



·  
Robinson Summit Substation Expansion – The Robinson Summit substation
constructed for the ON Line project, as described above, will ultimately be
expanded to include additional facilities to accommodate SWIP-N.  Final
configuration details will be defined in an interconnection agreement between
Great Basin and NV Energy.  Currently, it is expected that the following
equipment may be necessary: the addition of two (2) 500 kV

 
 
 
Schedule 1-3
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version




 

  ·  
breaker and a half bays, two (2) 500 kV fixed and/or TCSC (Thyristor Controlled)
series capacitor banks or other facilities as required for SSR mitigation, two
(2) 500 kV shunt reactors, two (2) 500 kV shunt capacitor banks, 500 and/or 345
kV static var compensator(s), twenty-four (24) 500 kV circuit breakers, , two
(2) 345 kV phase shifting transformers, two (2) 345 kV shunt capacitor banks, ,
, and all necessary metering voltage transformers, metering current
transformers, disconnect switches, CCVTs, , arresters, and other appurtenant
facilities (e.g., meter house, trenches, control cables, and other equipment)
.  The expansion will be within BLM right-of-way grant N-85210 or within an NVE
obtained right-of-way grant to be described in N-82076, as applicable.



·  
Midpoint Substation interconnection - Midpoint is an existing Idaho Power
substation that will be expanded to accommodate the SWIP-N transmission
line.  Details of the expansion have not been finalized but will likely include
the addition of a breaker and a half bay, two (2) 500 kV shunt reactors, four
(4) 500 kV circuit breakers, all necessary disconnect switches, CCVT’s and
arresters.  Final configuration details will be defined in an interconnection
agreement between Great Basin and Idaho Power.

 
·  
SNIP 500 kV Transmission Line - the Southern Nevada Intertie Project (SNIP), a
single or double circuit 500kV transmission project that extends approximately
58 miles from the Harry Allen Substation to the Eldorado Substation located
southwest of Boulder City, Nevada.  The project will be constructed within
right-of-way grants and easements to be secured from BLM, Bureau of Reclamation,
local governmental entities, and private landowners.  A portion of the line may
be constructed on existing NVE Centennial Phase 3 facilities.  The SNIP will
include communications facilities.  In addition, both the Harry Allen and
Eldorado substations will be modified to accommodate interconnection of the SNIP
transmission line and associated series compensation.



 
Schedule 1-4
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Schedule 2
MONTHLY PAYMENT FACTORS
 
Period
Factor
From the ON Line COD to the fifteenth (15th) anniversary of the ON Line COD
0.00838275
From the fifteenth (15th) anniversary of the ON Line COD to the thirtieth (30th)
anniversary of the ON Line COD
0.00503158
From the thirtieth (30th) anniversary of the ON Line COD to the forty-first
(41st) anniversary of the ON Line COD
0.00118325





 
Schedule 2-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
Schedule 3
OPERATING ACTIVITIES
 
 
The following shall constitute Operating Activities hereunder:
 
1. Monitoring the performance of, and making operating adjustments to, the
Transmission Line, as necessary, in accordance with Prudent Utility Practices
and all applicable reliability standards, as amended from time to time, set
forth by NERC and/or WECC or their successors;
 
2. Reviewing routine, preventative, outage and maintenance programs, and
coordinating maintenance activities, with Great Basin in respect of the Great
Basin Segments;
 
3. Performing, managing and coordinating technical support as is commercially
reasonable and necessary for the operation of the Transmission Line in the
ordinary course;
 
4. Coordinating schedules of any transmission use of the Transmission Line and
all outages in accordance with Prudent Utility Practice, including NERC e-Tag
standards, WECC scheduling protocols and the business practices of the NVE
Parties, and all other applicable reliability standards;
 
5. Maintaining ON Line, including work (including all labor, supplies, materials
and equipment) that is reasonably necessary or advisable for the day-to-day
inspection, cleaning, or upkeep of any structure, component, surface, machinery,
equipment, fixture or other component of ON Line (or any portion thereof); and
 
6. To the extent not already addressed by the existing practices or procedures
of the NVE Parties, creating operating practices and procedures for the
following: (i) operating emergencies; (ii) metering; (iii) scheduling; (iv)
losses; (v) inadvertent flows; (vi) curtailment operations; (vii) delivery and
accounting of energy; and (viii) coordinating scheduled uses of capacity over
the Transmission Line.
 


 
Schedule 3-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Schedule 4
PRIMARY ON LINE AGREEMENTS
 
 
A.  
Material Construction Contracts

 
1.  
Transmission Line Construction Services Agreement dated as of __________, 2010
by and between Great Basin Transmission, LLC and [      ]

 
2.  
Substation Construction Services Agreement dated as of __________, 2010 by and
between Great Basin Transmission, LLC and [      ]

 
3.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and Thomas & Betts Corporation for
tubular guyed V transmission towers

 
4.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and Thomas & Betts Corporation for
tubular self supporting transmission towers

 
5.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and SAE Towers for lattice
transmission towers

 
6.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for transmission line
conductor

 
7.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for fiber optic ground
wire

 
8.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for 500/345 kV
autotransformers

 
9.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for 500 kV power circuit
breakers

 
10.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for 500 kV shunt reactors

 
11.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for 500 kV and 345 kV
disconnect switches

 
12.  
Agreement for the Purchase and Sale of Equipment dated as of __________, 2010 by
and between Great Basin Transmission, LLC and [      ] for 500 kV and 345 kV
substation structural steel

 
 
Schedule 4-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
13.  
Agreement for services of Compliance Inspection Contractor (CIC) dated as of
__________, 2010 by and between Great Basin Transmission, LLC and Tetra Tech EC,
Inc.

 
14.  
Agreement for services for Cultural Treatment Services dated as of __________,
2010 by and between Great Basin Transmission, LLC and SWCA Environmental
Consultants

 
15.  
Agreement for services for Environmental and Biological Monitors dated as of
__________, 2010 by and between Great Basin Transmission, LLC and HDR, Inc.

 
16.  
Agreement for services for Quality Assurance Services dated as of __________,
2010 by and between Great Basin Transmission, LLC and [      ]

 
 
B.  
Interconnection Agreements

 
1.  
Robinson Summit Transmission Interconnection Agreement dated as of __________,
2010 by and among SPPC (in its capacity as the transmission provider), Great
Basin Transmission, LLC, SPPC (in its capacity as an owner of ON Line) and NPC
(in its capacity as owner of ON Line)

 
2.  
Harry Allen Transmission Interconnection Agreement dated as of __________, 2010
by and among NPC (in its capacity as the transmission provider), Great Basin
Transmission, LLC, SPPC (in its capacity as an owner of ON Line) and NPC (in its
capacity as owner of ON Line)

 
 
C.  
Land Contracts

 
1.  
Option to Purchase Easement dated as of April 10, 2006, as amended February 17,
2009, between Bruce A. and Pamela G. Jensen, on the one hand, and Great Basin
Transmission, LLC, on the other hand

 
2.  
Grant of Easement dated as of August 2, 2010, between Bruce A. and Pamela G.
Jensen, on the one hand, and Great Basin Transmission, LLC, on the other hand

 
3.  
United States Department of the Interior, Bureau of Land Management,
Right-of-Way Grant Serial No. NVN-85210

 
 
D.  
Other Agreements

 
1.  
Cost Recovery Agreement for Construction of BLM Right-of-Way Grant NVN-85210
dated as of __________, 20__, by and between Bureau of Land Management and Great
Basin Transmission, LLC  [Note: The existing Cost Recovery Agreement is in the
process of being separated into two agreements, one relating to ON Line and the
other relating to the Great Basin Segments.]

 
 
Schedule 4-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
 
Schedule 5
BUYOUT PRICES
 
Section 3.07 (Great Basin Abandonment or Delay Buyout Right):


The purchase price for the NVE Parties purchase of Great Basin’s Ownership
Interests pursuant to Section 3.07 shall be determined in accordance with the
following formula:


(0.706 * (Capitalized Costs funded by Great Basin + $5,500,000)) + Breakage
Costs + Undepreciated Balance




Section 3.08 (30th Anniversary Buyout Right)


The purchase price for the NVE Parties purchase of Great Basin’s Ownership
Interests pursuant to Section 3.08 shall be determined in accordance with the
following formula:


(0.766 * (Capitalized Costs funded by Great Basin + $5,500,000)) + Undepreciated
Balance




Section 3.09(a) (41st Anniversary Buyout Right)


The purchase price for the NVE Parties purchase of Great Basin’s Ownership
Interests pursuant to Section 3.09(a) shall be determined in accordance with the
following formula:


(0.476 * (Capitalized Costs funded by Great Basin + $5,500,000)) + Undepreciated
Balance




Section 3.09(b) (Renewal Right)


In the event the NVE Parties exercise their right to renew all (but not less
than all) of each Party’s Capacity Entitlements pursuant to Section 3.09(b),
then the following changes shall be deemed to have been made to this Agreement
as of the forty-first (41st) anniversary of the ON Line COD (but this Agreement,
and all terms and conditions hereof, shall otherwise remain in full force and
effect):


(a)  
The formula for Capitalized Component set out in Section 3.06 shall be amended
and restated to read in its entirety as follows:  “Capitalized Component =
(0.476 * (Capitalized Costs funded by Great Basin + $5,500,000)) * a factor of
0.00729125”.

 
(b)  
The portion of Section 3.06(a) that is before the proviso shall be amended and
restated as follows:  “Subject to Sections 3.06(b) and (c), commencing in the
month in which the forty-first (41st) anniversary of the ON Line COD occurs but
terminating in the month during which the last day of the renewal period
established pursuant to Section 3.09(b) occurs (the “Monthly Payment Period”), a
monthly amount in Dollars equal to the following (the “Monthly Payment”) shall
be due and payable to Great Basin”.

 
 
Schedule 5-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 

 
Where (in each applicable case):


Breakage Costs = the aggregate amount of any premiums, penalties, fees and other
breakage costs (in each case, based on the difference between U.S. Treasury
interest rates in effect at the time of any such buyout and Great Basin’s
interest rate or rates under the ON Line Financing Agreements) paid or payable
by Great Basin to the ON Line Lenders in connection with the early repayment of
the debt portion of any financing provided to Great Basin (or guaranteed) by
Western Area Power Administration or the U.S. Department of Energy;


Undepreciated Balance = the sum of the undepreciated balances for (a) any
Incremental Cost Differential, (b) Net Capital Repair Costs, (c) Net Event of
Loss Costs and (d) Net Condemnation Action Costs, in each case, as funded by
Great Basin and determined based on a straight line depreciation schedule over
the applicable amortization periods outlined in this Agreement.


 
Schedule 5-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Schedule 6
GOVERNMENTAL APPROVAL STATUS
 
 
Note:  Governmental Approvals listed here are those provided by GBT, not by NVE
or any contractor, and does not include FERC approval of IA or this TUA.
 
Permit/Review
Authority
Description
Completion Date
FEDERAL
NEPA Review and
Right-of-Way Grant
USDI
Bureau of Land Management (BLM)
NEPA review completed and final EIS issued
July 1993
Record of Decision issued
Nov. 1994
ROW grant issued
Dec. 1994
EA completed & ROW amendment granted
July 2008
COM Plan approved
Mar. 2009
COM Plan update approved
Dec. 2009, Aug. 2010
Notice to Proceed with construction
Aug. 2010
Partial assignment of ROW grant to NV Energy
Upon Acquisition Closing
Endangered Species Act Section 7 Compliance
US Fish & Wildlife Service
Biological Opinions issued
May 1993,
Mar. 1994,
Dec. 2007,
Amended Jun. 2010,
Jul. 2010
National Historic Preservation Act
Section 106 Compliance
BLM & Nevada SHPO
Programmatic Agreement signed
Feb. 1990
Historic Properties Inventory Plan approved
Sept. 2006
Class III surveys complete
Nov. 2006
Cultural inventory report filed
May 2007
Historic Properties Treatment Plan (HPTP) Vol. 1a approval
Dec. 2009
HPTP Vol. 1b approval
Mar. 2010
HPTP Vol. 1c approval
Jul. 2010
Determination of No Hazard to Air Navigation
Federal Aviation Administration (FAA)
Submitted notifications for all project features exceeding 200 feet above ground
level
Jun. 2010
Determinations issued
Jul. 2010
Clean Water Act Section 404, Nationwide Permit No. 12
U.S. Army Corps of Engineers
Impacts to waters (if any)  insufficient to trigger Corps notification
requirement; permit coverage is automatic
Aug. 2007
STATE OF NEVADA
Utility Environmental Protection Act (UEPA) – Permit to Construct
Public Utilities Commission of Nevada
UEPA Permit approved
Dec. 2008
Final permit to construct
Expected
Aug. 2010
Clean Water Act - Construction Stormwater Permit  (NPDES), including Stormwater
Pollution Prevention Plan
Nevada Division of Environmental Protection,
Bureau of Water Pollution Control
SWPPP complete, NOI and fee accepted by NDEP, coverage effective under General
Permit NVR100000
Apr. 2009

 
 
 
Schedule 6-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
 
 

         Permit/Review  Authority  Description  Completion Date
Surface Area Disturbance Permit/Dust Control Plan
Nevada Division of Environmental Protection,
Bureau of Air Pollution Control
Final Class II Air Quality Operating Permit for Surface Area Disturbance Permit
No.
AP1629-2551 issued
May 2009
Permit for Occupancy of Nevada Department of Transportation Right-of-Way
Nevada Department of Transportation
Final permits issued for aerial crossings of US-6 and SR-318
May. 2009, renewed May 2010
Final permits issued for aerial crossings of US-93
Oct. 2009
Permit for Highway 50 access
Expected
Aug. 2010*
LOCAL
Special Use Permit
White Pine County Regional
Planning Commission
Special Use Permit approved
Dec. 2008
Special Use Permit
Lincoln County
Planning Commission
Special Use Permit approved
Feb. 2009
Special Use Permit
Clark County
Planning Commission
Special Use Permit approved
Dec. 2008
Amendment for alignment shifts at Pardee Homes and Harry Allen
Jul. 2010
Dust Control Permit
Clark County Department of Air Quality and Environmental Management
Dust Control Permit issued
Sept. 2009



 
*
Denotes items that, pursuant to Section 17.02(d)(ii)(A), would not be
customarily obtained as of the Acquisition Closing Date in light of the
then-current stage of construction of ON Line and therefore will not necessarily
be obtained by the Acquisition Closing date.

 
 
 
Schedule 6-2
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 
Schedule 7
GREAT BASIN SEGMENTS
SPECIFICATION DEVIATIONS
 
 
It is hereby confirmed that the SWIP-N (Southwest Intertie Project - North) and
SNIP (Southern Nevada Intertie Project) 500kV transmission lines shall be
designed to comply with the same parameters and specification used for the joint
transmission line project between NVE and Great Basin Transmission, (i.e. ON
Line/SWIP-S), except as indicated below:
 
Mechanical Design Criteria


SWIP-N
The SWIP-North line will not have loads for NESC Rule 250B Light condition.


SNIP
The SNIP line will not have loads neither for NESC Rule 250B Medium condition,
nor for NESC Rule 250D wind and ice condition.


Electrical Design Criteria
The SNIP and SWIP North lines will be designed to the same electrical
performance criteria as the ON Line/SWIP-S. These are:
 
·  
Predicted lightning outage rate of no more than 0.8 insulation failures per 100
mile-years

 
 
·  
Predicted switching surge flashover rate (SSFOR) of no more than one insulation
failure per 100 breaker operations

 
 
·  
Minimum clearances as defined in the 2007 edition of the National Electrical
Safety Code (NESC)

 
 
·  
Working clearances that include minimum approach distances calculated in
accordance with IEEE Std 516-2003, IEEE Guide for Maintenance Methods of
Energized Power Lines plus space for line workers in accordance with the
requirements of the entity maintaining and operating the line.

 
 


 
 
Schedule 7-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version



 
Annex A
 
 
OWNERSHIP PERCENTAGES OF THE PARTIES
 


Party
Ownership Percentage
Great Basin
75%
NPC
23.75%
SPPC
1.25%
 
100%





 
Annex A-1
Transmission Use and Capacity Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
Privileged and Confidential
Execution Version


 
 

 
GREAT BASIN
DISCLOSURE SCHEDULE




    Reference is made to that certain Transmission Use and Capacity Exchange
Agreement dated as of August 20, 2010 between Nevada Power Company, d/b/a NV
Energy, Sierra Pacific Power Company, d/b/a NV Energy, and Great Basin
Transmission, LLC (the “TUA”).  Capitalized terms used herein and not otherwise
defined have the meanings specified in the TUA.  This Disclosure Schedule
constitutes Great Basin’s initial “Disclosure Schedule” for purposes of the TUA:


In connection with Section 17.01(d) of the TUA, it is noted that, in order to
consummate the Acquisition Closing, Great Basin will need to obtain (a) the
consent of each third party that is party to each ON Line Agreement listed on
Schedule 4 attached to the TUA to the assignment of an interest in such ON Line
Agreement by Great Basin to NPC, in each case to the extent such consent is
required pursuant to the terms and conditions of such ON Line Agreement (such
consents being the “Required Consents” for purposes of the TUA), and (b) in
connection with each Governmental Approval listed on Schedule 6 attached to the
TUA, the consent or approval of each relevant Governmental Authority to (i) the
consummation of the Acquisition Closing and (ii) the issuance of such
Governmental Approval in the name of the Parties, in each case to the extent the
relevant Governmental Authority requires such consent or approval to be
obtained.
 
    With respect to each of the ON Line Agreements listed on Schedule 4 that has
not been entered into as of the Effective Date, Great Basin’s ability to assign
an interest in such ON Line Agreement to NPC as part of the Acquisition Closing
may be addressed within such ON Line Agreement, thereby eliminating the need for
a separate Required Consent in connection with such ON Line Agreement.


The Parties acknowledge that FERC Approval and PUCN Approval are required as
contemplated by Article II of the TUA.
 
    Regarding Section 17.04 of the TUA, one of more Persons has filed for an
interconnection request as listed on the Open Access Same-Time Information
System (OASIS) of the NVE Parties.
 
 
 
 
 
Great Basin Disclosure Schedule
